Exhibit 10.1

 

600 TOWNSEND STREET, SAN FRANCISCO

 

 

LEASE

 

 

by and between

 

TODA DEVELOPMENT, INC.,

a California corporation,

 

Landlord

 

and

 

ADVENT SOFTWARE, INC.,

a Delaware corporation,

 

Tenant

 

1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1.

DEFINITIONS

3

1.1

Definitions

3

1.2

“Additional Rent”

3

1.3

“Base Expenses”

3

1.4

“Base Rent”

3

1.5

“Base Year”

3

1.6

“Building”

3

1.7

“Commencement Date”

3

1.8

“Common Areas”

3

1.9

“Computation Year”

3

1.10

“Expiration Date”

3

1.11

“Landlord’s Broker”

3

1.12

“Operating Cost”

3

1.13

“Permitted Use”

3

1.14

“Premises”

3

1.15

“Project”

3

1.16

“Real Estate Taxes”

4

1.17

“Rent”

4

1.18

“Rentable Area”

4

1.19

“Security Deposit”

5

1.20

“Tenant Improvements”

5

1.21

“Tenant’s Broker”

5

1.22

“Tenant’s Proportionate Share”

5

1.23

“Term”

5

1.24

Other Terms

5

 

 

 

ARTICLE 2.

PREMISES

5

2.1

Lease

5

2.2

Modification of Premises

5

2.3

Acceptance of Premises

6

2.4

Early Access; Move In Period

6

 

 

 

ARTICLE 3.

TERM AND USE

7

3.1

Term

7

3.2

Extension Options

8

3.3

Termination Right; Partial Termination Right

9

3.4

Use

9

 

 

 

ARTICLE 4.

RENT AND SECURITY DEPOSIT

9

4.1

Base Rent

9

4.2

Tenant’s Proportionate Share of Increased Operating Cost and Real Estate Taxes

10

4.3

Operating Cost

11

4.4

Real Estate Taxes.

13

4.5

Late Charge

13

4.6

Interest on Past-Due Obligations

14

 

i

--------------------------------------------------------------------------------


 

4.7

Security Deposit

14

4.8

Utilities

15

 

 

 

ARTICLE 5.

LANDLORD’S COVENANTS

15

5.1

Basic Services

15

5.2

Extra Services

16

5.3

Window Coverings

16

5.4

Graphics and Signage

17

5.5

Repair Obligation

18

5.6

Quiet Enjoyment

18

5.7

Landlord Compliance with Law

18

 

 

 

ARTICLE 6.

TENANT’S COVENANTS

19

6.1

Payments by Tenant

19

6.2

Taxes on Personal Property and Tenant Improvements

19

6.3

Repairs by Tenant

19

6.4

Waste

19

6.5

Compliance With Laws and Insurance Standards

20

6.6

Limitation on Tenant’s Compliance Obligations

20

6.7

Rules and Regulations

20

6.8

No Nuisance; No Overloading

20

6.9

Furnishing of Financial Statements; Tenant’s Representations

21

 

 

 

ARTICLE 7.

ASSIGNMENT OR SUBLEASE

21

7.1

No Assignment Without Consent

21

7.2

Notice of Assignment

21

7.3

Landlord Consent

21

7.4

Assignment/Subletting Fee

22

7.5

Assignment/Sublease Profit

22

7.6

No Waiver

22

7.7

Tenant Remains Liable

22

7.8

Short Term Sublease Exception to Landlord Recapture and Profit Sharing Rights

22

7.9

Affiliate Transferees

23

 

 

 

ARTICLE 8.

ALTERATIONS, ADDITIONS AND IMPROVEMENTS

23

8.1

Landlord Consent

23

8.2

Permits and Plans

24

8.3

Freedom From Liens

24

8.4

Alterations Upon Lease Expiration

24

8.5

Construction of Alterations

24

 

 

 

ARTICLE 9.

SUBORDINATION, NONDISTURBANCE AND ATTORNMENT

25

9.1

Subordination

25

9.2

Lease Modifications

25

9.3

Landlord Mortgagee Cure Rights

25

 

 

 

ARTICLE 10.

ENVIRONMENTAL MATTERS

26

10.1

Hazardous Materials Prohibited

26

10.2

Definition of Hazardous Material

26

10.3

Limitations on Assignment and Subletting

26

 

ii

--------------------------------------------------------------------------------


 

10.4

Right of Entry

26

10.5

Notice to Landlord

27

10.6

Landlord Representation

27

10.7

Exculpation

27

 

 

 

ARTICLE 11.

INSURANCE, INDEMNITY

27

11.1

Tenant’s Liability Insurance

27

11.2

Tenant’s Additional Insurance Requirements

28

11.3

Landlord Insurance

29

11.4

Indemnity and Exoneration

29

11.5

Waiver of Subrogation

30

 

 

 

ARTICLE 12.

CONDEMNATION

30

12.1

Condemnation

30

12.2

Landlord Termination Rights

30

 

 

 

ARTICLE 13.

DAMAGE OR DESTRUCTION

30

13.1

Premises Damaged; Landlord Repair Obligations

30

13.2

Project Damaged; Landlord Repair Obligations

31

13.3

Damage During Last Twelve Months of Term

31

13.4

Extensive Damage; Uninsured Damage; Rights of Landlord and Tenant to Terminate

31

13.5

Rent Abatement

32

13.6

Insurance Proceeds

32

13.7

Waiver

32

13.8

No Further Repair Obligations

32

 

 

 

ARTICLE 14.

DEFAULT BY TENANT

33

14.1

Events of Default

33

14.2

Remedies Upon Default

34

14.3

Computation of Rent for Purposes of Default

35

14.4

Landlord’s Right to Perform

35

14.5

Remedies Cumulative

35

14.6

Waiver

35

14.7

Repeated Defaults

35

 

 

 

ARTICLE 15.

SURRENDER; HOLDING OVER

35

15.1

Surrender

35

15.2

Holding Over

36

 

 

 

ARTICLE 16.

ENTRY BY LANDLORD

36

16.1

Landlord Entry

36

16.2

Keys

36

16.3

Waiver

36

 

 

 

ARTICLE 17.

EMERGENCY GENERATOR EQUIPMENT

36

17.1

Right to Use Building Generator

36

17.2

Cost of Operation

37

17.3

Landlord Right to Suspend Operations

37

17.4

Evacuation

37

17.5

Rights Personal; Termination

37

 

iii

--------------------------------------------------------------------------------


 

ARTICLE 18.

EXPANSION RIGHTS

38

18.1

Right of First Offer

38

18.2

Expansion Options

39

 

 

 

ARTICLE 19.

TERMINATION RIGHTS

40

19.1

Termination Option

40

19.2

Termination Fee

40

19.3

Termination

41

19.4

Effectiveness of Termination

41

 

 

 

ARTICLE 20.

RIGHT OF FIRST OFFER TO PURCHASE

41

20.1

Right of First Offer

41

20.2

Escrow; Closing

42

20.3

Failure to Exercise

42

20.4

Rights Personal; Termination

42

 

 

 

ARTICLE 21.

ANTENNA INSTALLATIONS

42

21.1

Antennae Installations

42

21.2

Installation; Proper Identification of Equipment

42

21.3

Costs

43

21.4

Construction

43

21.5

Interference by Equipment

43

21.6

Use; Compliance with Law; Permits

43

21.7

Removal of Equipment

44

21.8

Access to Antenna Site

44

21.9

Liability; Indemnity; Insurance

44

21.10

Maintenance; Repair

45

21.11

Relocation and Substitution

45

21.12

Damage or Destruction; Eminent Domain

45

21.13

Rights Personal; Termination

45

 

 

 

ARTICLE 22.

DECK AND STAIRWELL

45

22.1

Deck License Area

45

22.2

Stairwell Use

46

22.3

Right to Revoke License

46

 

 

 

ARTICLE 23.

MISCELLANEOUS MATTERS

47

23.1

USA Patriot Act and Anti-Terrorism Laws

47

23.2

Telecommunications

47

23.3

Parking and Shuttle Service

48

23.4

Brokers

48

23.5

No Waiver

49

23.6

Recording

49

23.7

Estoppel Certificate

49

23.8

Transfers by Landlord

49

23.9

Attorneys’ Fees

49

23.10

Termination; Merger

50

23.11

Amendments; Interpretation

50

23.12

Severability

50

23.13

Notices

50

23.14

Force Majeure

50

 

iv

--------------------------------------------------------------------------------


 

23.15

Successors and Assigns

50

23.16

Waiver of Jury Trial

51

23.17

Further Assurances

51

23.18

Incorporation of Prior Agreements

51

23.19

Applicable Law

51

23.20

Time of the Essence

51

23.21

No Joint Venture

51

23.22

Limitation on Landlord’s Liability

51

23.23

Authority

51

23.24

No Light, Air or View Easement

52

23.25

Offer

52

23.26

Building Name

52

23.27

Exhibits

52

23.28

Condition of Ground Floor Lobby and Exterior Courtyard; Termination of Art
Program

52

 

 

 

 

 

 

EXHIBIT A

FLOOR PLAN OF PREMISES

 

EXHIBIT B

INITIAL IMPROVEMENT OF THE PREMISES; ALLOWANCE

 

EXHIBIT C

CONFIRMATION OF TERM OF LEASE

 

EXHIBIT D

BUILDING RULES AND REGULATIONS

 

EXHIBIT E

TENANT CONSTRUCTION AND RULES OF THE SITE

 

EXHIBIT F

STANFORD STREET LEASE HOLD OVER PROVISIONS

 

 

v

--------------------------------------------------------------------------------


 

LEASE

BASIC LEASE INFORMATION

 

Date of Lease:

 

Dated for reference purposes only January 1, 2006

 

 

 

Landlord:

 

Toda Development, Inc.,

 

 

a California corporation

 

 

 

Landlord’s Address:

 

c/o Bay West Group
2 Henry Adams Street, Suite 450

 

 

San Francisco, CA 94103

 

 

Attention: Tim Treadway

 

 

 

Tenant:

 

Advent Software, Inc.,
a Delaware corporation

 

 

 

Tenant’s Address:

 

Prior to Commencement Date:
301 Brannan Street, Sixth Floor
San Francisco, CA 94107
Attn: Chief Financial Officer

 

From and after Commencement Date:
600 Townsend Street
San Francisco, CA 94103
Attn: Chief Financial Officer

 

 

 

 

 

Floors on which the Premises are located:

 

Second (2nd), third (3rd), fourth (4th) and fifth (5th)

 

 

 

Premises:

 

The “Second Floor Premises”, the “Third Floor Premises”, the “Fourth Floor
Premises”, and the “Fifth Floor Premises”, described as follows:



Second Floor Premises: That portion of the second (2nd) floor of the Building
shown on Exhibit A, consisting of approximately 21,000 rentable square feet.



Third Floor Premises: The entire leaseable area of the third (3rd) floor of the
Building, as shown on Exhibit A, consisting of approximately 42,000 rentable
square feet.



Fourth Floor Premises: That portion of the fourth (4th) floor of the Building
shown on Exhibit A, consisting of approximately 15,200 rentable square feet.



Fifth Floor Premises: The entire leaseable area of the fifth (5th) floor of the
Building, as shown on Exhibit A, consisting of approximately 38,000 rentable
square feet.



Subject to the provisions of Section 2.2 below, Tenant shall have the right to
modify the size and configuration of the Second Floor Premises, the Third Floor
Premises and the Fourth Floor Premises by written notice to Landlord given on or
before the date which is the earlier of February 1, 2006 or the date which is
sixty (60) days following the date this Lease is executed by Landlord and
Tenant, and in such event Landlord and Tenant shall execute an amendment to this
Lease modifying the description of the Premises, confirming the Rentable Area of
the Premises as so modified in accordance with BOMA (ANSI Z65.1-1996), and
replacing Exhibit A to this Lease with a substitute exhibit depicting the
modified Premises.

 

 

 

Rentable Area of the Premises:

 

The total rentable square footage of the Premises shall be confirmed pursuant to
Section 2.2 below.

 

1

--------------------------------------------------------------------------------


 

Commencement Date:

 

The Commencement Date shall be the date which is fifteen (15) days after the
date (the “Completion Date”) which is earlier to occur of: (i) the date of
Substantial Completion of the Tenant Improvements (as such terms are defined in
the Work Letter attached hereto as Exhibit B), or (ii) the date on which the
Tenant Improvements would have been Substantially Completed but for the
occurrence of any Tenant Delays (as defined in the Work Letter) established in
accordance with the provisions of the Work Letter, as reasonably determined by
Landlord in good faith.

 

 

 

Expiration Date:

 

The last day of the one hundred twentieth (120th) full calendar month following
the Commencement Date, subject to possible extension pursuant to the provisions
of Section 3.2 below or early termination pursuant to the provisions of
Article 9 below.

 

 

 

Base Rent:

 

Period

 

Base Rent Per Annum

 

 

First, Second and Third Rent Years:

 

$

20.00 per square foot per annum

 

 

Fourth, Fifth Sixth and Seventh Rent Years:

 

$

23.00 per square foot per annum

 

 

Eighth, Ninth and Tenth Rent Years:

 

$

26.50 per square foot per annum

 

 

 

Initial Base Rent Abatement:

 

Notwithstanding the foregoing, no Base Rent shall be payable with respect to
that portion of the Premises located on the third, fourth, and fifth floors of
the Building during the eleven (11) month period commencing on the Commencement
Date, and no Base Rent shall be payable with respect to that portion of the
Premises located on the second floor of the Building during the seventeen (17)
month period commencing on the Commencement Date.

 

 

 

Rent Year Defined:

 

For rent purposes only, the first “Rent Year” shall be the period commencing on
the Commencement Date and ending on the last day of the twelfth (12th) full
calendar month thereafter. Each twelve (12) calendar month period thereafter
shall constitute a “Rent Year”, provided that the Tenth Rent Year shall extend
through the Expiration Date.

 

 

 

Base Year:

 

2006

 

 

 

Tenant’s
Proportionate Share:

 

An amount, expressed as a percentage, calculated by dividing Rentable Area
Premises by the rentable square footage of the Building, which shall be
established in accordance with the provisions of Section 1.8 below.

 

 

 

Parking Spaces:

 

One (1) unreserved space per each 1,500 square feet of the Rentable Area of the
Premises.

 

 

 

Parking Spaces Rental:

 

The rate charged from Landlord from time to time, as provided in Section 17.1.
As of the date this Lease is executed by Landlord and Tenant, the rate is
$200.00 per month per parking space.

 

 

 

Security Deposit:

 

An amount calculated by multiplying (a) $12.00 by (b) the Rentable Area of the
Premises, established in accordance with the provisions of Section 1.18 below
and subject to adjustment as set forth in Section 4.7 below. Based on an
estimated Rentable Area of the Premises of 100,000 square feet, the Security
Deposit initially required hereunder will be $1,200,000.00 (the “Estimated
Deposit Amount”).

 

 

 

Landlord’s Broker:

 

HC&M Commercial Properties, Inc.

 

 

 

Tenant’s Broker:

 

The Axiant Group/Simmonds Realty Group

 

2

--------------------------------------------------------------------------------


 

THIS LEASE is entered into between Landlord and Tenant.

 


ARTICLE 1.
DEFINITIONS


 


1.1          DEFINITIONS.  TERMS USED HEREIN SHALL HAVE THE FOLLOWING MEANINGS:


 


1.2          “ADDITIONAL RENT” SHALL MEAN ALL MONETARY OBLIGATIONS OF TENANT
UNDER THIS LEASE OTHER THAN THE OBLIGATION FOR PAYMENT OF BASE RENT AND TENANT’S
PROPORTIONATE SHARE OF INCREASED OPERATING COST, INCLUDING WITHOUT LIMITATION
THE RENTAL DUE FOR ANY PARKING SPACES LEASED HEREUNDER.


 


1.3          “BASE EXPENSES” SHALL MEAN THE AMOUNT OF OPERATING COST FOR THE
BASE YEAR.


 


1.4          “BASE RENT” SHALL MEAN THE SUMS DUE FROM TIME TO TIME AS RENTAL FOR
THE PREMISES.


 


1.5          “BASE YEAR” SHALL MEAN THE CALENDAR YEAR SPECIFIED ON THE BASIC
LEASE INFORMATION PAGE.


 


1.6          “BUILDING” SHALL MEAN 600 TOWNSEND STREET, SAN FRANCISCO,
CALIFORNIA.


 


1.7          “COMMENCEMENT DATE” SHALL MEAN THE DATE WHEN THE TERM COMMENCES AS
DETERMINED PURSUANT TO SECTION 3.1 HEREOF.


 


1.8          “COMMON AREAS” SHALL MEAN THE AREAS ON INDIVIDUAL FLOORS OF THE
BUILDING DEVOTED TO NON-EXCLUSIVE USES SUCH AS COMMON CORRIDORS, LOBBIES,
STAIRWAYS, ELEVATORS, ELECTRIC AND TELEPHONE CLOSETS, RESTROOMS, MECHANICAL
CLOSETS, JANITOR CLOSETS AND OTHER SIMILAR FACILITIES FOR THE BENEFIT OF ALL
TENANTS (AND INVITEES) ON THE PARTICULAR FLOOR AND OTHER FLOORS.


 


1.9          “COMPUTATION YEAR” SHALL MEAN EACH TWELVE (12) CONSECUTIVE MONTH
PERIOD COMMENCING JANUARY 1ST OF EACH YEAR DURING THE TERM FOLLOWING THE BASE
YEAR AND ANY PARTIAL CALENDAR YEAR IN WHICH THE LEASE EXPIRES OR IS TERMINATED.


 


1.10        “EXPIRATION DATE” SHALL MEAN THE DATE WHEN THE TERM SHALL END AS
DETERMINED PURSUANT TO SECTION 3.1 HEREOF, UNLESS SOONER TERMINATED PURSUANT TO
THE TERMS OF THIS LEASE.


 


1.11        “LANDLORD’S BROKER” SHALL MEAN THE INDIVIDUAL OR CORPORATE BROKER
IDENTIFIED ON THE BASIC LEASE INFORMATION PAGE AS THE BROKER FOR LANDLORD, IF
ANY.


 


1.12        “OPERATING COST” SHALL HAVE THE MEANING GIVEN IN SECTION 4.3.


 


1.13        “PERMITTED USE” SHALL MEAN GENERAL OFFICE PURPOSES CONSISTENT WITH
THE OPERATION OF THE BUILDING AS A FIRST-CLASS OFFICE BUILDING IN THE SAN
FRANCISCO SOUTH OF MARKET STREET AREA (INCLUDING, WITHOUT LIMITATION, SOFTWARE
RESEARCH AND DEVELOPMENT); PROVIDED, HOWEVER, THAT PERMITTED USE SHALL NOT
INCLUDE (A) OFFICES OR AGENCIES OF ANY FOREIGN GOVERNMENT OR POLITICAL
SUBDIVISION THEREOF; (B) OFFICES OF ANY AGENCY OR BUREAU OF ANY STATE, COUNTY OR
CITY GOVERNMENT; (C) OFFICES OF ANY HEALTH CARE PROFESSIONALS OR SERVICE
ORGANIZATION; (D) SCHOOLS OR OTHER TRAINING FACILITIES WHICH ARE NOT ANCILLARY
TO CORPORATE, EXECUTIVE OR PROFESSIONAL OFFICE USE; (E) RETAIL OR RESTAURANT
USES; (F) COMMUNICATIONS FIRMS SUCH AS RADIO AND/OR TELEVISION STATIONS; (G) OR
PERSONNEL OR EMPLOYMENT AGENCIES (OTHER THAN EXECUTIVE OFFICES OF THE SAME NOT
HAVING SUBSTANTIAL DEALINGS WITH THE PUBLIC).


 


1.14        “PREMISES” SHALL MEAN THAT CERTAIN PORTION OF THE BUILDING SHOWN ON
THE FLOOR PLAN ATTACHED HERETO AS EXHIBIT A.


 


1.15        “PROJECT” SHALL MEAN THE BUILDING, THE PARKING GARAGE AFFILIATED
THEREWITH, AND THE REAL PROPERTY ON WHICH THE BUILDING AND THE PARKING GARAGE
ARE LOCATED, BUT NOT ANY OTHER BUILDINGS.  THE LOBBY OF THE BUILDING AND A
PORTION OF THE GARAGE OF THE BUILDING ARE THE SUBJECT OF THAT CERTAIN GRANT OF
EASEMENT, RECORDED ON DECEMBER 19, 1986 IN BOOK E238, PAGE IN THE OFFICIAL
RECORDS OF THE COUNTY OF SAN FRANCISCO, CALIFORNIA (THE

 

3

--------------------------------------------------------------------------------


 


“OFFICIAL RECORDS”), AS AMENDED BY THAT FIRST AMENDMENT TO GRANT OF EASEMENT (RE
GALLERY, ETC.), DATED JUNE 19, 1991, AND RECORDED ON JUNE 27, 1991 IN THE
OFFICIAL RECORDS (AS SO AMENDED, THE “LOBBY EASEMENT”).


 


1.16        “REAL ESTATE TAXES” SHALL HAVE THE MEANING SET FORTH IN SECTION 4.4
BELOW.


 


1.17        “RENT” SHALL MEAN THE SUM OF BASE RENT, TENANT’S PROPORTIONATE SHARE
OF INCREASED OPERATING COST PLUS ADDITIONAL RENT.


 


1.18        “RENTABLE AREA” SHALL MEAN THE AREA OR AREAS OF SPACE WITHIN THE
PROJECT DETERMINED BY LANDLORD TO BE USABLE AREA, PLUS A LOAD FACTOR ESTABLISHED
BY LANDLORD WHICH REPRESENTS AN APPROXIMATE ALLOCATION OF THE SQUARE FOOTAGE OF
THE BUILDING’S ELEVATOR AND MECHANICAL EQUIPMENT AREAS, TELEPHONE AND ELECTRICAL
ROOMS, JANITORIAL SERVICE AREAS, PUBLIC LOBBIES AND CORRIDORS, STAIRWELLS AND
ENTRANCEWAYS, AS DETERMINED BY LANDLORD IN ACCORDANCE WITH BOMA (ANSI
Z65.1-1996). THE CALCULATION OF THIS LOAD FACTOR MAY VARY FROM FLOOR TO FLOOR
BUT REMAINS CONSISTENT ON ANY GIVEN FLOOR.  LANDLORD SHALL CAUSE OSTGREN
ASSOCIATES (“LANDLORD’S ARCHITECT”) TO MEASURE THE USABLE AREA OF THE PREMISES
AND THE BUILDING AND TO DETERMINE THE LOAD FACTOR APPLICABLE TO EACH FLOOR OF
THE BUILDING, ALL IN ACCORDANCE WITH BOMA (ANSI Z65.1-1996) AS SOON AS POSSIBLE
FOLLOWING THE EXECUTION OF THIS LEASE BY LANDLORD AND TENANT, BUT IN NO EVENT
LATER THAN JANUARY 2, 2006.  LANDLORD SHALL PROMPTLY PROVIDE TENANT WITH WRITTEN
NOTICE OF LANDLORD’S DETERMINATION OF THE RENTABLE AREA OF THE PREMISES AND THE
BUILDING AND THE LOAD FACTOR APPLICABLE TO EACH FLOOR OF THE BUILDING, TOGETHER
WITH THE CALCULATIONS ON WHICH SUCH DETERMINATIONS WERE BASED (THE “RENTABLE
AREA CALCULATION NOTICE”).  DURING THE SIXTY (60) DAY PERIOD COMMENCING ON
TENANT’S RECEIPT OF THE RENTABLE AREA CALCULATION NOTICE (THE “REVIEW PERIOD”),
TENANT SHALL HAVE THE RIGHT, AT TENANT’S SOLE COST, TO CAUSE MACCRACKEN
ARCHITECT OR ANOTHER ARCHITECT ENGAGED BY TENANT AND REASONABLY APPROVED BY
LANDLORD TO VERIFY LANDLORD’S DETERMINATION OF THE RENTABLE AREA OF THE PREMISES
OR THE BUILDING AND THE APPLICABLE LOAD FACTORS IN ACCORDANCE WITH BOMA (ANSI
Z65.1-1996).  IF THE RENTABLE AREA OF THE PREMISES OR THE BUILDING OR THE LOAD
FACTOR APPLICABLE TO ANY FLOOR OF THE BUILDING ON WHICH THE PREMISES ARE
LOCATED, AS DETERMINED BY TENANT’S ARCHITECT PURSUANT TO THE PROVISIONS OF THIS
SECTION 1.18, VARIES FROM THE RENTABLE AREA OF THE PREMISES OR THE BUILDING OR
THE LOAD FACTOR APPLICABLE TO ANY FLOOR OF THE BUILDING ON WHICH THE PREMISES
ARE LOCATED AS SPECIFIED IN THE RENTABLE AREA CALCULATION NOTICE BY LESS THAN
FIVE PERCENT (5%) (A “MINOR VARIATION”), THEN FOR THE PURPOSES OF THIS LEASE THE
RENTABLE AREA OF THE PREMISES AND THE BUILDING AND THE LOAD FACTORS FOR SUCH
FLOORS SHALL BE AS SPECIFIED IN THE RENTABLE AREA CALCULATION NOTICE; PROVIDED,
HOWEVER, TENANT AND/OR TENANT’S ARCHITECT MAY IN SUCH EVENT ADVISE LANDLORD’S
ARCHITECT IN WRITING OF ANY ERROR(S) IN LANDLORD’S ARCHITECT’S MEASUREMENTS OR
CALCULATIONS PRIOR TO THE EXPIRATION OF THE REVIEW PERIOD, AND IF LANDLORD’S
ARCHITECT IN ITS SOLE GOOD FAITH JUDGMENT AGREES THAT IT HAS MADE SUCH ERROR(S),
THEN LANDLORD’S ARCHITECT WILL REVISE ITS CALCULATIONS ACCORDINGLY AND THE
RENTABLE AREA OF THE PREMISES OR THE BUILDING OR THE LOAD FACTORS FOR SUCH
FLOORS IN WHICH THE MINOR VARIATION WAS THE RESULT OF SUCH ERROR SHALL BE
APPROPRIATELY ADJUSTED BY LANDLORD’S ARCHITECT.  IF THE RENTABLE AREA OF THE
PREMISES OR THE BUILDING OR THE LOAD FACTOR APPLICABLE TO ANY FLOOR OF THE
BUILDING ON WHICH THE PREMISES ARE LOCATED, AS DETERMINED BY TENANT’S ARCHITECT
PURSUANT TO THE PROVISIONS OF THIS SECTION 1.18, VARIES FROM THE FIGURES
SPECIFIED IN THE RENTABLE AREA CALCULATION NOTICE BY FIVE PERCENT (5%) OR MORE,
THEN PROVIDED THAT TENANT PROVIDES LANDLORD WITH WRITTEN NOTICE OF SUCH
VARIANCE, TOGETHER WITH THE CALCULATIONS ON WHICH TENANT’S ARCHITECT’S
DETERMINATION WERE BASED (AN “OBJECTION NOTICE”) BY THE END OF THE REVIEW
PERIOD, LANDLORD AND TENANT SHALL EACH INSTRUCT THEIR RESPECTIVE ARCHITECTS TO
ATTEMPT IN GOOD FAITH TO RESOLVE THE DISCREPANCY IN CALCULATIONS.  IF LANDLORD’S
ARCHITECT AND TENANT’S ARCHITECT DO NOT REACH A MUTUAL AGREEMENT ON THE
DISPARATE MEASUREMENTS AND CALCULATIONS BY THE DATE WHICH IS THIRTY (30) DAYS
AFTER THE DATE OF THE OBJECTION NOTICE, LANDLORD SHALL ENGAGE HUNTSMAN
ARCHITECTURAL GROUP (“HUNTSMAN”) TO VERIFY THE DETERMINATION OF THE RENTABLE
AREA OF THE BUILDING AND THE LOAD FACTOR APPLICABLE TO EACH FLOOR OF THE
BUILDING FACTORS IN ACCORDANCE WITH BOMA (ANSI Z65.1-1996), AND SHALL INSTRUCT
HUNTSMAN TO SPECIFY WHETHER THE FIGURES SPECIFIED IN THE RENTABLE AREA
CALCULATION NOTICE OR THE FIGURES SPECIFIED IN THE OBJECTION NOTICE ARE CLOSEST
TO THE FIGURES ESTABLISHED BY HUNTSMAN, AND FOR THE PURPOSES OF THIS LEASE THE
RENTABLE AREA OF THE PREMISES AND BUILDING AND THE LOAD FACTOR APPLICABLE TO
EACH FLOOR OF THE BUILDING SHALL BE AS SET FORTH IN THE RENTABLE AREA
CALCULATION NOTICE OR THE OBJECTION NOTICE, AS SPECIFIED BY HUNTSMAN.  IF
HUNTSMAN SELECTS THE FIGURES IN THE RENTABLE AREA CALCULATION NOTICE, TENANT
SHALL REIMBURSE LANDLORD FOR THE COST OF HUNTSMAN’S SERVICES HEREUNDER.  IF
TENANT DOES NOT PROVIDE AN OBJECTION NOTICE BY THE END OF THE REVIEW PERIOD,
THEN FOR THE PURPOSES OF THIS LEASE THE RENTABLE AREA OF THE PREMISES AND THE
BUILDING AND THE LOAD FACTORS FOR SUCH FLOORS SHALL BE AS SPECIFIED IN THE
RENTABLE AREA CALCULATION NOTICE. THE LOAD FACTORS ESTABLISHED PURSUANT TO THIS
SECTION 1.18 ARE REFERRED TO AS THE “APPROVED LOAD FACTORS”. LANDLORD AND TENANT
ACKNOWLEDGE THAT IF ADDITIONAL COMMON CORRIDORS OR OTHER COMMON AREA ELEMENTS
ARE CONSTRUCTED ON ANY FLOOR OF THE BUILDING, THE LOAD FACTOR FOR SUCH FLOOR
SHALL BE MODIFIED. UPON DETERMINATION OF THE RENTABLE AREA OF THE PREMISES AND
THE BUILDING AND THE APPROVED

 

4

--------------------------------------------------------------------------------


 


LOAD FACTORS, LANDLORD AND TENANT SHALL EXECUTE AN AMENDMENT TO THIS LEASE,
WHICH AMENDMENT SHALL (I) STATE THE RENTABLE AREA OF THE BUILDING, AS DETERMINED
IN ACCORDANCE WITH THIS SECTION 1.18, (II) STATE THE RENTABLE AREA OF THE
PREMISES, AS DETERMINED IN ACCORDANCE WITH THIS SECTION 1.18, USING THE APPROVED
LOAD FACTORS, (III) STATE TENANT’S PERCENTAGE SHARE BASED ON THE RENTABLE AREA
OF THE PREMISES AND THE RENTABLE AREA OF THE BUILDING, (IV) STATE THE BASE RENT
PAYABLE BY TENANT UNDER THIS LEASE AND THE IMPROVEMENT ALLOWANCE PAYABLE BY
LANDLORD PURSUANT TO THE WORK LETTER, BASED ON THE RENTABLE AREA OF THE
PREMISES, AND (V) STATE THE AMOUNT OF THE SECURITY DEPOSIT CALCULATED IN
ACCORDANCE WITH THE BASIC LEASE INFORMATION PAGE.  IF THERE IS A MODIFICATION IN
THE SIZE OF THE PREMISES PURSUANT TO THE PROVISIONS OF SECTION 2.2 OF THIS
LEASE, THE PROVISIONS OF SECTION 2.2 BELOW SHALL APPLY.


 


1.19        “SECURITY DEPOSIT” SHALL MEAN THE AMOUNT SPECIFIED ON THE BASIC
LEASE INFORMATION PAGE TO BE PAID BY TENANT TO LANDLORD AND HELD AND APPLIED
PURSUANT TO SECTION 4.6.


 


1.20        “TENANT IMPROVEMENTS” SHALL MEAN THE IMPROVEMENTS TO THE PREMISES
INSTALLED OR TO BE INSTALLED FOR TENANT PURSUANT TO EXHIBIT B.


 


1.21        “TENANT’S BROKER” SHALL MEAN THE INDIVIDUAL OR CORPORATE BROKER
IDENTIFIED ON THE BASIC LEASE INFORMATION PAGE AS THE BROKER FOR TENANT, IF ANY.


 


1.22        “TENANT’S PROPORTIONATE SHARE” IS SPECIFIED ON THE BASIC LEASE
INFORMATION PAGE AND IS BASED ON THE PERCENTAGE WHICH THE RENTABLE AREA OF THE
PREMISES BEARS TO THE TOTAL RENTABLE AREA OF THE BUILDING.  IF THE RENTABLE AREA
OF THE PREMISES CHANGES AS A RESULT OF THE MODIFICATION OF THE PREMISES IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 2.2 BELOW, TENANT’S PROPORTIONAL SHARE
SHALL BE RECALCULATED.


 


1.23        “TERM” SHALL MEAN THE PERIOD COMMENCING WITH THE COMMENCEMENT DATE
AND ENDING AT 11:59 P.M. ON THE EXPIRATION DATE.

 


1.24        OTHER TERMS.  OTHER TERMS USED IN THIS LEASE AND ON THE BASIC LEASE
INFORMATION PAGE SHALL HAVE THE MEANINGS GIVEN TO THEM HEREIN AND THEREON.


 


ARTICLE 2.
PREMISES


 


2.1          LEASE.  LANDLORD HEREBY LEASES TO TENANT AND TENANT HEREBY LEASES
FROM LANDLORD THE PREMISES UPON ALL OF THE TERMS, COVENANTS AND CONDITIONS SET
FORTH IN THIS LEASE.


 


2.2          MODIFICATION OF PREMISES.  TENANT SHALL HAVE THE RIGHT TO INCREASE
OR DECREASE THE SIZE OF THE PREMISES DESCRIBED IN THE BASIC LEASE INFORMATION
AND SHOWN ON THE ATTACHED EXHIBIT A, PROVIDED THE SPECIFIC CONFIGURATION OF THE
MODIFIED PREMISES SHALL BE SUBJECT TO LANDLORD’S APPROVAL, WHICH SHALL NOT BE
UNREASONABLY WITHHELD, AND SUCH MODIFICATION SHALL BE MADE IN ACCORDANCE WITH
THE TERMS AND CONDITIONS OF THIS SECTION 2.2.  IF TENANT DESIRES TO INCREASE THE
SIZE OF THE SECOND FLOOR PREMISES OR THE FOURTH FLOOR PREMISES, OR TO DECREASE
THE SIZE OF THE SECOND FLOOR PREMISES, THE THIRD FLOOR PREMISES, OR THE FOURTH
FLOOR PREMISES, TENANT SHALL PROVIDE LANDLORD WITH WRITTEN NOTICE OF SUCH
ELECTION (THE “PREMISES MODIFICATION NOTICE”) NOT LATER THAN SIXTY (60) DAYS
AFTER THE FULL EXECUTION OF THIS LEASE BY LANDLORD AND TENANT (THE “PREMISES
MODIFICATION NOTICE DEADLINE”), WHICH PREMISES MODIFICATION NOTICE SHALL INCLUDE
A DEPICTION OF THE DESIRED CONFIGURATION OF THE MODIFIED PREMISES.  TENANT’S
RIGHT TO MODIFY THE PREMISES IS SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:
(I) THE TOTAL RENTABLE AREA OF THE PREMISES FOLLOWING SUCH MODIFICATION SHALL
NOT BE LESS THAN 92,000 RENTABLE SQUARE FEET, (II) THE SECOND FLOOR PREMISES MAY
BE INCREASED TO INCLUDE PART OR ALL OF THE AREA LABELED “INITIAL EXPANSION AREA”
ON ATTACHED EXHIBIT A (THE “INITIAL EXPANSION AREA”), (III) THE CONFIGURATION OF
EACH INCREMENT OF THE PREMISES MUST BE PERMITTED BY APPLICABLE LAWS REGARDING
EXITING, (IV) SPACE INCLUDED IN THE PREMISES ON EACH FLOOR SHALL BE REASONABLY
CONTIGUOUS, (V) IF TENANT LEASES A PORTION OF THE INITIAL EXPANSION AREA, THE
BALANCE OF THE INITIAL EXPANSION AREA NOT LEASED BY TENANT, TAKEN TOGETHER WITH
THE BALANCE OF THE THEN-UNLEASED SPACE ON THE FLOOR, SHALL IN LANDLORD’S
REASONABLE JUDGMENT BE READILY LEASEABLE FOR GENERAL OFFICE PURPOSES WITH LEGAL
EXITING AND ACCESS TO RESTROOMS AND ELEVATORS, AND (VI) IF TENANT SURRENDERS A
PORTION OF THE PREMISES ON ANY FLOOR, THE SPACE SO SURRENDERED, TAKEN TOGETHER
WITH THE BALANCE OF THE THEN-UNLEASED SPACE ON THE FLOOR, SHALL IN LANDLORD’S
REASONABLE JUDGMENT BE READILY LEASEABLE FOR GENERAL OFFICE PURPOSES WITH LEGAL
EXITING AND ACCESS TO RESTROOMS AND ELEVATORS.  LANDLORD MAY CONSIDER SUCH

 

5

--------------------------------------------------------------------------------


 


FACTORS AS LANDLORD REASONABLY DEEMS RELEVANT IN DETERMINING WHETHER SPACE IS
READILY LEASEABLE FOR GENERAL OFFICE PURPOSES, INCLUDING, WITHOUT LIMITATION,
WHETHER IT IS LESS THAN 2,000 FEET, IS OF AN UNUSUAL CONFIGURATION, OR CONSISTS
ENTIRELY OF INTERIOR SPACE (I.E., WITHOUT WINDOWS).  IF LANDLORD DISAPPROVES OF
TENANT’S PROPOSED CONFIGURATION OF THE PREMISES AS DEPICTED IN THE PREMISES
MODIFICATION NOTICE, LANDLORD SHALL PROVIDE TENANT WITH WRITTEN NOTICE OF SUCH
DISAPPROVAL, AND LANDLORD AND TENANT SHALL COOPERATE IN GOOD FAITH TO IDENTIFY A
CONFIGURATION WHICH IS ACCEPTABLE TO BOTH LANDLORD AND TENANT.  UPON LANDLORD’S
APPROVAL OF TENANT’S DESIRED MODIFICATION OF THE PREMISES, LANDLORD AND TENANT
SHALL EXECUTE AN AMENDMENT TO THIS LEASE, WHICH AMENDMENT SHALL (I) MODIFY THE
DESCRIPTION OF THE SECOND FLOOR PREMISES, THIRD FLOOR PREMISES, OR FOURTH FLOOR
PREMISES, AS APPLICABLE, (II) CONFIRM THE RENTABLE AREA OF THE PREMISES AS SO
MODIFIED, AS REASONABLY DETERMINED BY LANDLORD IN ACCORDANCE WITH BOMA (ANSI
Z65.1-1996), USING THE APPROVED LOAD FACTORS ESTABLISHED PURSUANT TO
SECTION 1.18 ABOVE, (III) CONFIRM TENANT’S PERCENTAGE SHARE BASED ON THE
MODIFIED RENTABLE AREA OF THE PREMISES, (IV) REPLACE EXHIBIT A TO THIS LEASE
WITH A SUBSTITUTE EXHIBIT DEPICTING THE MODIFIED PREMISES, (V) STATE THE BASE
RENT PAYABLE BY TENANT UNDER THIS LEASE AND THE IMPROVEMENT ALLOWANCE PAYABLE BY
LANDLORD PURSUANT TO THE WORK LETTER, BASED ON THE RENTABLE AREA OF THE MODIFIED
PREMISES, AND (VI) CONFIRM THE RECALCULATED AMOUNT OF THE SECURITY DEPOSIT
PURSUANT TO SECTION 4.7 BELOW.  IF TENANT DOES NOT DELIVER THE PREMISES
MODIFICATION NOTICE BY THE PREMISES MODIFICATION NOTICE DEADLINE, TENANT SHALL
HAVE NO FURTHER RIGHTS UNDER THIS SECTION 2.2.  IF TENANT DESIRES TO VERIFY THE
USABLE SQUARE FOOTAGE OF THE MODIFIED PREMISES, TENANT SHALL CAUSE TENANT’S
ARCHITECT TO VERIFY THE MEASUREMENT OF THE USABLE SQUARE FOOTAGE OF THE MODIFIED
PREMISES WITHIN THIRTY (30) DAYS AFTER LANDLORD PROVIDES TENANT WITH LANDLORD’S
CALCULATION THEREOF.  LANDLORD AND TENANT SHALL USE GOOD FAITH EFFORTS TO
RESOLVE ANY DISPUTE REGARDING THE CALCULATION OF THE USABLE SQUARE FOOTAGE OF
THE PREMISES.


 


2.3          ACCEPTANCE OF PREMISES.  TENANT ACKNOWLEDGES THAT: (A) IT HAS BEEN
ADVISED BY LANDLORD, LANDLORD’S BROKER AND TENANT’S BROKER, IF ANY, TO SATISFY
ITSELF WITH RESPECT TO THE CONDITION OF THE PREMISES (INCLUDING, WITHOUT
LIMITATION, THE HVAC, ELECTRICAL, PLUMBING AND OTHER MECHANICAL INSTALLATIONS,
SECURITY AND ENVIRONMENTAL ASPECTS) AND THE PRESENT AND FUTURE SUITABILITY OF
THE PREMISES FOR TENANT’S INTENDED USE; (B) TENANT HAS MADE SUCH INSPECTION AND
INVESTIGATION AS IT DEEMS NECESSARY WITH REFERENCE TO SUCH MATTERS AND ASSUMES
ALL RESPONSIBILITY THEREFOR AS THE SAME RELATE TO TENANT’S OCCUPANCY OF THE
PREMISES AND THE TERM OF THIS LEASE; AND (C) NEITHER LANDLORD NOR ANY OF
LANDLORD’S AGENTS HAS MADE ANY ORAL OR WRITTEN REPRESENTATIONS OR WARRANTIES
WITH RESPECT TO THE CONDITION, SUITABILITY OR FITNESS OF THE PREMISES OTHER THAN
AS MAY BE SPECIFICALLY SET FORTH IN THIS LEASE.  TENANT ACCEPTS THE PREMISES IN
ITS AS IS CONDITION, SUBJECT TO ALL MATTERS OF RECORD AND APPLICABLE LAWS,
ORDINANCES, RULES AND REGULATIONS, SUBJECT TO THE COMPLETION OF LANDLORD’S WORK,
AS DESCRIBED IN EXHIBIT B TO THIS LEASE, AND SUBJECT TO COMPLETION OF THE TENANT
IMPROVEMENTS DESCRIBED IN EXHIBIT B TO THIS LEASE.  TENANT ACKNOWLEDGES THAT
NEITHER LANDLORD NOR LANDLORD’S BROKER NOR ANY OF LANDLORD’S AGENTS HAS AGREED
TO UNDERTAKE OR PAY FOR ANY ALTERATIONS OR ADDITIONS OR TO PERFORM ANY
MAINTENANCE OR REPAIR OF THE PREMISES EXCEPT FOR THE ROUTINE MAINTENANCE AND
JANITORIAL WORK SPECIFIED HEREIN AND EXCEPT AS MAY BE EXPRESSLY SET FORTH IN
EXHIBIT B.


 


2.4          EARLY ACCESS; MOVE IN PERIOD.  TENANT SHALL BE GIVEN ACCESS TO THE
PREMISES FOR A PERIOD OF FOURTEEN (14) DAYS (THE “MOVE IN PERIOD”) FOLLOWING
SUBSTANTIAL COMPLETION OF THE TENANT IMPROVEMENTS (AS SUCH TERMS ARE DEFINED IN
THE WORK LETTER ATTACHED AS EXHIBIT B), IN ORDER FOR TENANT AND/OR TENANT’S
CONTRACTORS OR VENDORS TO INSTALL FURNITURE, CABLING AND TRADE FIXTURES AS
TENANT ELECTS IN ACCORDANCE WITH THE TERMS HEREOF; PROVIDED, HOWEVER, THAT
TENANT AND TENANT’S CONTRACTORS SHALL FIRST HAVE PROVIDED THE CERTIFICATES OF
INSURANCE CALLED FOR UNDER THIS LEASE, INCLUDING PURSUANT TO SECTIONS 11.1 AND
11.2 BELOW. DURING THE PERIOD OF SUCH EARLY ACCESS, (I) TENANT SHALL BE SOLELY
RESPONSIBLE FOR ANY EQUIPMENT, FIXTURES, FURNITURE OR MATERIAL BROUGHT INTO THE
PREMISES IN CONNECTION WITH SUCH EARLY OCCUPANCY, AND FOR ANY LOSS OR DAMAGE
THERETO FROM ANY CAUSE WHATSOEVER, EXCLUDING ONLY THE GROSS NEGLIGENCE OR
DELIBERATE MISCONDUCT OF LANDLORD OR LANDLORD’S CONTRACTORS, AND (II) TENANT
SHALL COOPERATE WITH LANDLORD TO FACILITATE THE COMPLETION OF THE TENANT
IMPROVEMENTS, PROVIDED THAT LANDLORD SHALL ENSURE THAT THE PREMISES ARE
SUBSTANTIALLY FREE OF LANDLORD’S CONTRACTORS IN ORDER TO MAXIMIZE THE BENEFITS
TO TENANT OF THE MOVE IN PERIOD.  DURING THE MOVE IN PERIOD TENANT MAY USE THE
BUILDING’S FREIGHT ELEVATOR AND LOADING DOCK ON A NON-EXCLUSIVE BASIS DURING
BUSINESS HOURS, FREE OF CHARGE, OTHER THAN AS PROVIDED IN RULE 5 OF THE
RULES AND REGULATIONS ATTACHED HERETO AS EXHIBIT D, IF APPLICABLE.  IF TENANT
DESIRES USE OF THE FREIGHT ELEVATOR OR LOADING DOCK DURING OTHER THAN DURING
BUSINESS HOURS ON BUSINESS DAYS, THEN TENANT MAY RESERVE SUCH USE IN COMPLIANCE
WITH THE BUILDING’S RULES AND PROCEDURES AND SHALL PAY LANDLORD A REASONABLE
AMOUNT FOR PROVIDING ANY SECURITY SERVICES IN CONNECTION WITH SUCH USE.  ANY
SUCH SECURITY SERVICES SHALL BE SOLELY FOR THE BENEFIT OF LANDLORD’S PROPERTY,
AND IN NO EVENT SHALL LANDLORD BE LIABLE TO TENANT FOR, AND TENANT HEREBY
RELEASES LANDLORD AND ITS AGENTS AND CONTRACTORS FROM, LIABILITY FOR, ANY THEFT,
LOSS OR DAMAGE OF OR TO TENANT’S PROPERTY.  LANDLORD SHALL MAINTAIN THE FREIGHT
ELEVATORS IN OPERABLE CONDITION DURING THE MOVE IN PERIOD, AND SHALL PROMPTLY
RESPOND TO ANY SERVICE REQUEST REGARDING THE

 

6

--------------------------------------------------------------------------------


 


FREIGHT ELEVATORS.  IF AVAILABILITY OF THE FREIGHT ELEVATOR IS INTERRUPTED DUE
TO A REQUIRED REPAIR, THE MOVE IN PERIOD SHALL BE EXTENDED BY ONE DAY FOR EACH
DAY OF SUCH INTERRUPTION, AND SUCH INTERRUPTION SHALL BE CONSIDERED A “LANDLORD
DELAY” FOR THE PURPOSES OF SECTION 3.1(B) BELOW, SUBJECT TO THE FOLLOWING
SENTENCE. IF THE ELEVATOR SERVICE COMPANY DETERMINES THAT SERVICE WAS REQUIRED
DURING THE MOVE IN PERIOD DUE TO EXCESSIVE WEIGHT OF FREIGHT, MISUSE OF ELEVATOR
DOORS, OR SIMILAR MISUSE, AND IT IS REASONABLY APPARENT THAT USE OR MISUSE BY
TENANT OR TENANT’S CONTRACTORS OR VENDORS, RATHER THAN BY LANDLORD OR OTHER
TENANTS OF THE PROJECT, RESULTED IN THE REQUIRED SERVICE CALL, THEN TENANT SHALL
PAY THE COST OF THE REQUIRED REPAIR AND SERVICE CALL, AND THERE SHALL BE NO
EXTENSION OF THE MOVE IN PERIOD ON ACCOUNT OF ANY INTERRUPTION IN SERVICE OF THE
FREIGHT ELEVATOR ON ACCOUNT OF SUCH REQUIRED SERVICE AND SUCH INTERRUPTION SHALL
NOT BE A LANDLORD DELAY.  DURING THE MOVE IN PERIOD, TENANT SHALL BE SUBJECT TO
ALL OF THE COVENANTS IN THIS LEASE, EXCEPT THAT TENANT’S OBLIGATION TO PAY BASE
RENT OR ADDITIONAL RENT SHALL COMMENCE ON THE COMMENCEMENT DATE OR SUCH OTHER
DATE SPECIFIED IN THIS LEASE.  IF TENANT COMMENCES ITS OCCUPANCY OF THE PREMISES
PRIOR TO EXPIRATION OF THE MOVE IN PERIOD FOR THE PURPOSE OF CONDUCTING TENANT’S
BUSINESS, THEN, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 2.3 OR
THE PROVISIONS OF THE BASIC LEASE INFORMATION TO THE CONTRARY, THE COMMENCEMENT
DATE OF THE LEASE SHALL BE THE DATE TENANT SO COMMENCED ITS OCCUPANCY OF THE
PREMISES FOR THE PURPOSE OF CONDUCTING TENANT’S BUSINESS.


 


ARTICLE 3.
TERM AND USE


 


3.1          TERM.


 


(A)           TERM; COMMENCEMENT.  EXCEPT AS OTHERWISE PROVIDED IN THIS LEASE,
THE TERM SHALL COMMENCE UPON THE COMMENCEMENT DATE, AND SHALL CONTINUE IN FULL
FORCE THEREAFTER UNTIL THE EXPIRATION DATE.  EXCEPT AS OTHERWISE PROVIDED IN THE
BASIC LEASE INFORMATION, TENANT’S OBLIGATION TO PAY BASE RENT SHALL COMMENCE ON
THE FIRST DAY OF THE FIRST RENT YEAR.  TENANT’S OTHER OBLIGATIONS UNDER THE
LEASE SHALL COMMENCE ON THE COMMENCEMENT DATE (EXCEPT AS EXPRESSLY OTHERWISE
PROVIDED HEREIN WITH RESPECT TO OBLIGATIONS ARISING EARLIER).  NO DELAY IN
DELIVERY OF POSSESSION OF THE PREMISES SHALL OPERATE TO EXTEND THE TERM OF THIS
LEASE OR AMEND TENANT’S OBLIGATIONS UNDER THIS LEASE, AND LANDLORD SHALL NOT BE
LIABLE TO TENANT FOR ANY LOSS OR DAMAGE RESULTING THEREFROM, EXCEPT AS
SPECIFICALLY PROVIDED IN SECTION 3.1(B) BELOW).


 

(b)           Delayed Commencement; Hold-Over Premium Reimbursement; Right to
Terminate.  If Landlord’s Contractor constructs the Tenant Improvements, and the
Tenant Improvements have not been Substantially Completed by January 1, 2007, as
such date is extended pursuant to the provisions of this Section 3.1(b) (the
“Credit Trigger Date”), then Landlord shall reimburse Tenant for the amount (the
“Hold-Over Premium”) by which the holdover rent which Tenant is required to pay
under the terms of its existing lease for holding over in its existing premises
at 35 Stanford Street, San Francisco, California (the “Stanford Street Lease”)
(calculated on a daily basis) exceeds the rental which is payable under the
Stanford Street Lease during the final month of the term of the Stanford Street
Lease (calculated on a daily basis) for the period commencing on the Credit
Trigger Date and ending on the date immediately preceding the Commencement Date
(or, if the Lease is terminated pursuant to the following provisions of this
Section 3.1, ending on the termination date), provided that in no event shall
the Hold-Over Premium exceed $57,753.50 per month, prorated on a daily basis. 
Tenant represents and warrants that the hold over provision and base rent
provision of the Stanford Street Lease are attached hereto as Exhibit F.  The
Credit Trigger Date shall be extended by one (1) day for every two (2) days of
delay in the delivery of possession of the Premises to Tenant that results from
strikes, lock-outs, labor disputes, fire or other casualty, acts of God,
Building Permit Delay (as defined below) or any other cause beyond the
reasonable control of Landlord or Landlord’s Contractor (“Landlord Force
Majeure”) and by one (1) day for each day of Tenant Delay (as defined in the
Work Letter).  Such sums shall be payable by Landlord within ten (10) days after
Landlord’s receipt of a rent invoice for such holdover rent from the landlord of
35 Stanford Street.  As used herein, a “Building Permit Delay” is any delay
beyond April 28, 2006 in obtaining the required building permits for the Tenant
Improvements, other than delays in issuance of MEP permits resulting from delays
by the relevant Design-Build Subcontractor(s) (as defined in the Work Letter)
(except to the extent such delay by the Design-Build Subcontractor results from
Tenant’s failure to provide, by the dates specified in the Work Letter, the
information required for the Design-Build Subcontractors to commence and
complete their design, from Tenant’s Architect failure to cooperate with the
Design-Build Subcontractors or to respond to inquiries from the Design-Build
Subcontractors as and within the periods required by the Work Letter, or from
other delays by Tenant or Tenant’s Architect).  Notwithstanding anything to the
contrary herein, if Landlord’s Contractor constructs the Tenant Improvements,
and the Tenant

 

7

--------------------------------------------------------------------------------


 

Improvements have not been Substantially Completed by February 1, 2007 (as
extended by Tenant Delay) (the “Trigger Date”) then Tenant may terminate this
Lease by written notice to Landlord given within ten (10) days after the Trigger
Date.

 


3.2          EXTENSION OPTIONS.


 

(a)           Provided (i) there is no uncured Event of Default under the terms
of this Lease at the time this extension option is exercised or at the
commencement of the applicable Extension Term (as hereinafter defined), and
(ii) Tenant is leasing at least 75,000 rentable feet of the Premises, Tenant
shall have the option (the “Extension Options”) to extend the Term of this Lease
for two additional periods of five (5) years each (each, an “Extension Period”),
by giving written notice to Landlord of the exercise of such Extension Option
(the “Extension Exercise Notice”) at least twelve (12) months prior to the
expiration of the initial Term hereof, with respect to the initial Extension
Option, and at least twelve (12) months prior to the expiration of the initial
Extension Period, with respect to the second Extension Option.  Tenant shall
have the right to exercise an Extension Option with respect to the entire
Premises covered by the Lease as of the commencement of the applicable Extension
Period, or with respect to less than the entire Premises then covered by the
Lease (the “Reduced Premises”), provided the Reduced Premises shall include a
minimum of seventy-five percent (75%) the Premises initially leased hereunder
(as modified pursuant to Section 2.2 above, if applicable).  That portion of the
Premises for which the Extension Option is not being exercised is referred to
herein as the “Relinquished Premises”.  If the Reduced Premises shall be so
configured that Landlord shall be required to separately demise any portion of
the Reduced Premises from any portion of Relinquished Premises, Tenant shall
reimburse Landlord for fifty percent (50%) of the reasonable cost of such
demising. The Extension Exercise Notice shall designate whether Tenant is
exercising the option with respect to the entire Premises then leased hereunder,
or, if Tenant is exercising the Extension Option with respect to the Reduced
Premises, in which event such Extension Exercise Notice shall clearly delineate
the Reduced Premises.  If the Extension Exercise Notice does not indicate
whether it is applicable to the entire Premises or to Reduced Premises, it shall
be deemed to apply to the entire Premises.  The exercise of an Extension Option
by Tenant shall be irrevocable, except as specifically set forth herein.  Upon
such exercise, the Term of this Lease shall automatically be extended for the
applicable Extension Period without the execution of any further instrument by
the parties, provided that Landlord and Tenant shall, if requested by the other,
execute and acknowledge an instrument confirming the exercise of the Extension
Option.  The Extension Options shall terminate if not exercised precisely in the
manner provided herein.  Any extension of the Term hereof shall be upon all the
terms and conditions set forth in this Lease, except that: (i) Tenant shall have
no further option to extend the term of this Lease beyond the second Extension
Period, (ii) Landlord shall not be obligated to contribute funds toward the cost
of any remodeling, renovation, alteration or improvement work in the Premises,
(iii) commencing on the commencement date of the applicable Extension Period,
the “Premises” shall consist of the Reduced Premises and Tenant’s Proportionate
Share shall be calculated based on the Rentable Area of the Reduced Premises,
and (iv) annual Base Rent for any such Extension Period shall be an amount equal
to ninety-five percent (95%) of the “Fair Market Annual Rent” (as defined below)
for the Premises (or Reduced Premises, as applicable).  Tenant shall surrender
the Relinquished Premises, if any, to Landlord in the condition required by this
Lease prior to the commencement of the applicable Extension Term.  If Tenant
continues to occupy the Relinquished Premises to Landlord following commencement
of the applicable Extension Term, the provisions of Section 15.2 of this Lease
shall govern such continued occupancy.

 

(b)           “Fair Market Annual Rent” shall mean the “fair market” Base Rent
at the time or times in question for the applicable space, taking into account
the prevailing rents then being charged to new tenants for leases with terms
equal to the Extension Period in comparable office buildings within the
geographic area in which the Building is located and taking into account such
amenities as existing improvements, the desirability of the location, location
in the Building, size and quality of the space, included services and operating
expense pass-throughs; and taking into account market tenant improvement
allowances, free rent or other market allowances or concessions.

 

(c)           Landlord and Tenant shall endeavor to agree upon the Fair Market
Annual Rent.  If they are unable to so agree within at least nine (9) months
prior to the commencement of the Extension Period, then Tenant may elect, by
written notice to Landlord given within ten (10) days following such date, to
either rescind and revoke its exercise of the Extension Option or to have the
Fair Market Annual Rent determined by appraisal pursuant to the provisions of
this Section 3.2(c).  Failure to make either such election by such date shall be
deemed an election to have Fair Market Annual Rent determined by appraisal.  If
Tenant elects or is deemed to have elected

 

8

--------------------------------------------------------------------------------


 

to have the Fair Market Annual Rent determined by appraisal, then on or before
the date which is six (6) months prior to commencement of the applicable
Extension Period, Landlord and Tenant each, at its cost and by giving notice to
the other party, shall appoint a competent and disinterested full-time real
estate appraiser with at least ten (10) years commercial appraisal experience in
San Francisco or real estate broker with at least ten (10) years commercial
leasing experience in San Francisco to appraise and set the Fair Market Annual
Rent.  If either Landlord or Tenant does not appoint an appraiser or broker by
such date, the single appraiser or broker appointed shall be the sole appraiser
and shall set the Fair Market Annual Rent.  If two (2) appraisers or brokers are
appointed by Landlord and Tenant as stated in this paragraph, they shall meet
promptly and attempt to set the Fair Market Annual Rent.  If the two
(2) appraisers or brokers are unable to agree within thirty (30) days after the
second appraiser or broker has been appointed, they shall select a third
appraiser (who shall be a real estate appraiser and not a broker) meeting the
qualifications stated in this paragraph within ten (10) days thereafter.  If
they are unable to agree on the third appraiser, either Landlord or Tenant, by
giving ten (10) days notice to the other party, can apply to the then President
of the Real Estate Board of San Francisco, or to the Presiding Judge of the
Superior Court of the San Francisco County, for the selection of a third
appraiser who meets the qualifications stated in this paragraph.  The third
appraiser, however, selected, shall be a person who has not previously acted in
any capacity for either Landlord or Tenant.  Within ten (10) days of the
appointment of the third appraiser, the two (2) appraisers or brokers selected
by the parties each shall submit such appraiser’s or broker’s determination of
the Fair Market Annual Rent and, within thirty (30) days thereafter, the third
appraiser shall select one of the two submissions of Fair Market Annual Rent
that comes closest to such third appraiser’s determination of Fair Market Annual
Rent, which selection shall be binding on the parties.  The party whose
appraiser’s or broker’s determination of Fair Market Annual Rent is not selected
shall bear the cost of appointing the third appraiser, if any, and of paying the
third appraiser’s fee.

 


3.3          TERMINATION RIGHT; PARTIAL TERMINATION RIGHT.  TENANT SHALL HAVE
CERTAIN RIGHTS TO TERMINATE THIS LEASE EARLY WITH RESPECT TO PART OR ALL OF THE
PREMISES IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 19 BELOW.


 


3.4          USE. TENANT SHALL USE THE PREMISES SOLELY FOR THE PERMITTED USE AND
FOR NO OTHER USE OR PURPOSE WHATSOEVER.


 


ARTICLE 4.
RENT AND SECURITY DEPOSIT


 


4.1          BASE RENT.


 


(A)           TENANT SHALL PAY THE BASE RENT TO LANDLORD IN ACCORDANCE WITH THE
SCHEDULE SET FORTH ON THE BASIC LEASE INFORMATION PAGE AND IN THE MANNER
DESCRIBED BELOW.  UPON EXECUTION OF THIS LEASE, TENANT SHALL PAY ONE MONTH’S
BASE RENT FOR THE ENTIRE PREMISES AT THE RATE FIRST STATED IN THE BASIC LEASE
INFORMATION PAGE, AND SUCH RENT SHALL BE APPLIED TO THE BASE RENT FIRST DUE
HEREUNDER AFTER ANY RENT ABATEMENT PROVIDED FOR HEREIN.  TENANT SHALL PAY THE
BASE RENT PLUS, WHEN APPLICABLE IN ACCORDANCE WITH SECTION 4.2 BELOW, TENANT’S
PROPORTIONATE SHARE OF INCREASED OPERATING COST, IN MONTHLY INSTALLMENTS ON OR
BEFORE THE FIRST DAY OF EACH CALENDAR MONTH DURING THE TERM (SUBJECT TO ANY RENT
ABATEMENT SPECIFICALLY PROVIDED IN THIS LEASE) AND ANY EXTENSIONS OR RENEWALS
THEREOF, IN ADVANCE WITHOUT DEMAND AND WITHOUT ANY REDUCTION, ABATEMENT (EXCEPT
AS SPECIFICALLY PROVIDED IN THIS LEASE), COUNTERCLAIM OR SETOFF, IN LAWFUL MONEY
OF THE UNITED STATES, AT LANDLORD’S ADDRESS SPECIFIED ON THE BASIC LEASE
INFORMATION PAGE OR AT SUCH OTHER ADDRESS AS MAY BE DESIGNATED BY LANDLORD FROM
TIME TO TIME IN THE MANNER PROVIDED FOR GIVING NOTICE UNDER SECTION 17.11
HEREOF.


 


(B)           IF THE TERM COMMENCES ON OTHER THAN THE FIRST DAY OF A MONTH, THEN
THE BASE RENT PROVIDED FOR SUCH PARTIAL MONTH SHALL BE PRORATED BASED UPON A
THIRTY (30)-DAY MONTH AND THE PRORATED INSTALLMENT SHALL BE PAID ON THE FIRST
DAY OF THE CALENDAR MONTH NEXT SUCCEEDING THE COMMENCEMENT DATE TOGETHER WITH
THE OTHER AMOUNTS PAYABLE ON THAT DAY.  IF THE TERM TERMINATES ON OTHER THAN THE
LAST DAY OF A CALENDAR MONTH, THEN THE RENT PROVIDED FOR SUCH PARTIAL MONTH
SHALL BE PRORATED BASED UPON A THIRTY (30)-DAY MONTH AND THE PRORATED
INSTALLMENT SHALL BE PAID ON THE FIRST DAY OF THE CALENDAR MONTH IN WHICH THE
DATE OF TERMINATION OCCURS.

 

9

--------------------------------------------------------------------------------


 


4.2          TENANT’S PROPORTIONATE SHARE OF INCREASED OPERATING COST AND REAL
ESTATE TAXES.


 


(A)           COMMENCING WITH THE FIRST DAY OF THE CALENDAR YEAR FOLLOWING THE
BASE YEAR IDENTIFIED ON THE BASIC LEASE INFORMATION PAGE, AND CONTINUING THROUGH
THE REMAINDER OF THE TERM, TENANT SHALL PAY TO LANDLORD TENANT’S PROPORTIONATE
SHARE OF THE TOTAL DOLLAR INCREASE, IF ANY, IN: (I) OPERATING COST ATTRIBUTABLE
TO EACH COMPUTATION YEAR OVER BASE EXPENSES, AND (II) REAL ESTATE TAXES OVER
BASE REAL ESTATE TAXES.  AS USED HEREIN “BASE REAL ESTATE TAXES” SHALL MEAN REAL
ESTATE TAXES ASSESSED DURING THE BASE YEAR.


 


(B)           DURING THE LAST MONTH OF EACH CALENDAR YEAR PRECEDING A
COMPUTATION YEAR (OR AS SOON THEREAFTER AS PRACTICABLE), LANDLORD SHALL GIVE
TENANT NOTICE OF LANDLORD’S ESTIMATE OF THE AMOUNT PAYABLE BY TENANT UNDER
SECTION 4.1(A) FOR THE FOLLOWING COMPUTATION YEAR.  ON OR BEFORE THE FIRST DAY
OF EACH MONTH DURING THE FOLLOWING COMPUTATION YEAR, TENANT SHALL PAY TO
LANDLORD ONE-TWELFTH (1/12) OF SUCH ESTIMATED AMOUNT, PROVIDED THAT IF LANDLORD
FAILS TO GIVE SUCH NOTICE IN THE LAST MONTH OF THE PRIOR YEAR, THEN TENANT SHALL
CONTINUE TO PAY ON THE BASIS OF THE PRIOR YEAR’S ESTIMATE UNTIL THE FIRST DAY OF
THE CALENDAR MONTH NEXT SUCCEEDING THE DATE SUCH NOTICE IS GIVEN BY LANDLORD;
AND FROM THE FIRST DAY OF THE CALENDAR MONTH FOLLOWING THE DATE SUCH NOTICE IS
GIVEN, TENANT’S PAYMENTS SHALL BE ADJUSTED SO THAT THE ESTIMATED AMOUNT FOR THAT
COMPUTATION YEAR WILL BE FULLY PAID BY THE END OF THAT COMPUTATION YEAR.  IF AT
ANY TIME OR TIMES LANDLORD DETERMINES THAT THE AMOUNT PAYABLE UNDER
SECTION 4.1(A) FOR THE CURRENT COMPUTATION YEAR WILL VARY FROM ITS ESTIMATE
GIVEN TO TENANT, LANDLORD, BY NOT LESS THAN TEN (10) BUSINESS DAYS’ NOTICE TO
TENANT, MAY REVISE ITS ESTIMATE FOR SUCH COMPUTATION YEAR, AND SUBSEQUENT
PAYMENTS BY TENANT FOR SUCH COMPUTATION YEAR SHALL BE BASED UPON SUCH REVISED
ESTIMATE.


 


(C)           WITHIN ONE HUNDRED TWENTY (120) DAYS FOLLOWING THE END OF EACH
COMPUTATION YEAR, LANDLORD SHALL DELIVER TO TENANT A STATEMENT OF AMOUNTS
PAYABLE UNDER SECTION 4.1(A) FOR SUCH COMPUTATION YEAR PREPARED BY LANDLORD (AN
“ANNUAL STATEMENT”).  IF SUCH ANNUAL STATEMENT SHOWS AN AMOUNT OWING BY TENANT
THAT IS LESS THAN THE PAYMENTS FOR SUCH COMPUTATION YEAR PREVIOUSLY MADE BY
TENANT, LANDLORD SHALL CREDIT SUCH AMOUNT TO THE NEXT PAYMENT(S) OF RENT FALLING
DUE UNDER THIS LEASE.  IF SUCH ANNUAL STATEMENT SHOWS AN AMOUNT OWING BY TENANT
THAT IS MORE THAN THE ESTIMATED PAYMENTS FOR SUCH COMPUTATION YEAR PREVIOUSLY
MADE BY TENANT, TENANT SHALL PAY THE DEFICIENCY TO LANDLORD WITHIN THIRTY (30)
DAYS AFTER DELIVERY OF SUCH STATEMENT.  THE RESPECTIVE OBLIGATIONS OF LANDLORD
AND TENANT UNDER THIS SECTION 4.2(C) SHALL SURVIVE THE EXPIRATION DATE, AND, IF
THE EXPIRATION DATE IS A DAY OTHER THAN THE LAST DAY OF A COMPUTATION YEAR, THE
ADJUSTMENT IN TENANT’S PROPORTIONATE SHARE OF INCREASED OPERATING COST PURSUANT
TO THIS SECTION 4.2(C) FOR THE COMPUTATION YEAR IN WHICH THE EXPIRATION DATE
OCCURS SHALL BE PRORATED IN THE PROPORTION THAT THE NUMBER OF DAYS IN SUCH
COMPUTATION YEAR PRECEDING THE EXPIRATION DATE BEARS TO THREE HUNDRED SIXTY-FIVE
(365).


 


(D)           LANDLORD SHALL HAVE THE SAME REMEDIES FOR A DEFAULT IN THE PAYMENT
OF TENANT’S PROPORTIONATE SHARE OF INCREASED OPERATING COST AND REAL ESTATE
TAXES AS FOR A DEFAULT IN THE PAYMENT OF BASE RENT.


 


(E)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 4.2., IF
A SALE OF THE BUILDING OCCURS DURING THE INITIAL TERM OF THIS LEASE, THEN
TENANT’S PROPORTIONATE SHARE OF INCREASES IN REAL ESTATE TAXES SHALL BE LIMITED
TO THE TENANT’S PROPORTIONATE SHARE OF INCREASES IN REAL ESTATE TAXES THAT WOULD
HAVE RESULTED ABSENT SUCH SALE. FOR PURPOSES OF CALCULATING THE REAL ESTATE
TAXES THAT WOULD HAVE RESULTED ABSENT SUCH SALE, THE TAXING RATE USED SHALL BE
THE RATE IN EFFECT JUST PRIOR TO SUCH SALE AS INCREASED ANNUALLY BY THE MAXIMUM
AMOUNT ALLOWABLE HAD SUCH SALE NOT OCCURRED.


 


(F)            TENANT’S AUDIT RIGHTS.  TENANT SHALL HAVE THE RIGHT, BY WRITTEN
NOTICE TO LANDLORD GIVEN WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER TENANT’S
RECEIPT OF THE ANNUAL STATEMENT, TO REQUEST REASONABLE BACK-UP DOCUMENTATION FOR
SPECIFIC OPERATING COSTS AND REAL ESTATE TAXES SHOWN ON SUCH ANNUAL STATEMENT,
OR SPECIFIC CATEGORIES THEREOF, AND LANDLORD SHALL PROVIDE TENANT WITH (OR MAKE
AVAILABLE TO TENANT AT LANDLORD’S OFFICES) REASONABLE SUPPORTING DOCUMENTATION
FOR ANY EXPENSES OR CATEGORY OF EXPENSES QUESTIONED BY TENANT IN SUCH NOTICE. 
IF TENANT DOES NOT GIVE LANDLORD SUCH REQUEST WITHIN SUCH TIME, TENANT SHALL
HAVE WAIVED ITS RIGHT TO DISPUTE THE ANNUAL STATEMENT.  PROMPTLY AFTER THE
RECEIPT OF SUCH WRITTEN REQUEST FROM TENANT, LANDLORD AND TENANT SHALL ENDEAVOR
IN GOOD FAITH TO RESOLVE TENANT’S QUESTIONS OR DISPUTE.  IF SUCH EFFORTS DO NOT
SUCCEED WITHIN NINETY (90) DAYS AFTER TENANT’S INITIAL WRITTEN REQUEST, TENANT
SHALL HAVE THE RIGHT TO CAUSE A NATIONALLY RECOGNIZED INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANT OR A NATIONALLY RECOGNIZED COMMERCIAL REAL ESTATE COMPANY
DESIGNATED BY TENANT, TO BE PAID ON AN HOURLY AND NOT A CONTINGENT FEE BASIS, TO
AUDIT THE ITEMS QUESTIONED BY TENANT IN ITS ORIGINAL NOTICE CONTESTING THE
ANNUAL STATEMENT, PROVIDED THAT TENANT (I) NOTIFIES LANDLORD IN WRITING OF
TENANT’S INTENTION TO

 

10

--------------------------------------------------------------------------------


 


EXERCISE SUCH AUDIT RIGHT WITHIN SIXTY (60) DAYS AFTER THE EXPIRATION OF SUCH
NINETY (90)-DAY PERIOD, (II) ACTUALLY BEGINS SUCH AUDIT WITHIN SIXTY (60) DAYS
AFTER THE NOTICE FROM TENANT TO LANDLORD ADVISING LANDLORD THAT TENANT WILL
REQUIRE AN AUDIT (PROVIDED THAT SUCH 60-DAY PERIOD WITHIN WHICH THE AUDIT MUST
BE COMMENCED SHALL BE EXTENDED BY THE LENGTH OF ANY DELAY IN THE COMMENCEMENT OF
THE AUDIT THAT IS CAUSED BY LANDLORD) AND (III) DILIGENTLY PURSUES SUCH AUDIT TO
COMPLETION AS QUICKLY AS REASONABLY POSSIBLE.  LANDLORD AGREES TO MAKE AVAILABLE
TO TENANT’S AUDITORS, AT LANDLORD’S OFFICE IN SAN FRANCISCO, THE BOOKS AND
RECORDS RELEVANT TO THE AUDIT FOR REVIEW AND COPYING, BUT SUCH BOOKS AND RECORDS
MAY NOT BE REMOVED FROM LANDLORD’S OFFICES.  TENANT SHALL BEAR ALL COSTS OF SUCH
AUDIT, INCLUDING LANDLORD’S ACTUAL COPYING COSTS AND PERSONNEL COSTS, IF ANY,
INCURRED IN CONNECTION WITH SUCH AUDIT, EXCEPT THAT, IF THE AUDIT (AS CONDUCTED
AND CERTIFIED BY THE AUDITOR) SHOWS AN AGGREGATE OVERSTATEMENT OF OPERATING
COSTS OF FIVE (5%) OR MORE, AND LANDLORD’S AUDITORS CONCUR IN SUCH FINDINGS (OR,
IN THE ABSENCE OF SUCH CONCURRENCE, SUCH OVERSTATEMENT IS CONFIRMED BY A COURT
OF COMPETENT JURISDICTION OR SUCH OTHER DISPUTE RESOLUTION MECHANISM AS TO WHICH
THE PARTIES MUTUALLY AGREE IN WRITING), THEN LANDLORD SHALL BEAR ALL COSTS OF
THE AUDIT (INCLUDING THE COST OF THE DISPUTE RESOLUTION MECHANISM).  IF THE
AGREED OR CONFIRMED AUDIT SHOWS AN UNDERPAYMENT OF OPERATING COSTS BY TENANT,
TENANT SHALL PAY TO LANDLORD, WITHIN TEN (10) BUSINESS DAYS AFTER THE AUDIT IS
AGREED TO OR CONFIRMED, THE AMOUNT OWED TO LANDLORD, AND, IF THE AGREED OR
CONFIRMED AUDIT SHOWS AN OVERPAYMENT OF OPERATING COSTS BY TENANT, LANDLORD
SHALL REIMBURSE TENANT FOR SUCH OVERPAYMENT WITHIN THIRTY (30) DAYS AFTER THE
AUDIT IS AGREED TO OR CONFIRMED.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET
FORTH ABOVE, TENANT’S AUDIT RIGHTS UNDER THIS SECTION 4.2. SHALL BE CONDITIONED
UPON (I) TENANT HAVING PAID THE TOTAL AMOUNTS BILLED BY LANDLORD UNDER THIS
SECTION 4.2 (INCLUDING, WITHOUT LIMITATION, THE CONTESTED AMOUNTS) AND
(II) TENANT AND TENANT’S AUDITOR EXECUTING, PRIOR TO THE COMMENCEMENT OF THE
AUDIT, A CONFIDENTIALITY AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO LANDLORD AND TENANT IN WHICH TENANT AND TENANT’S AUDITOR SHALL AGREE TO KEEP
CONFIDENTIAL, AND NOT DISCLOSE TO ANY OTHER PARTY (EXCEPT TO THE LIMITED EXTENT
EXPRESSLY PROVIDED IN THE CONFIDENTIALITY AGREEMENT), THE RESULTS OF ANY SUCH
AUDIT OR ANY ACTION TAKEN BY LANDLORD IN RESPONSE THERETO.


 


4.3          OPERATING COST.


 


(A)           OPERATING COST SHALL MEAN, WITHOUT DUPLICATION, ALL EXPENSES AND
COSTS (BUT NOT SPECIFIC COSTS WHICH ARE SEPARATELY BILLED TO AND PAID BY
PARTICULAR TENANTS OF THE PROJECT) OF EVERY KIND AND NATURE WHICH LANDLORD SHALL
PAY OR BECOME OBLIGATED TO PAY BECAUSE OF OR IN CONNECTION WITH THE MANAGEMENT,
OWNERSHIP, MAINTENANCE, REPAIR, PRESERVATION AND OPERATION OF THE PROJECT AND
ITS SUPPORTING FACILITIES DIRECTLY SERVICING THE PROJECT (INCLUDING PURSUANT TO
THE LOBBY EASEMENT) INCLUDING, BUT NOT LIMITED TO, THE FOLLOWING:


 

(1)           WAGES, SALARIES AND RELATED EXPENSES AND BENEFITS OF ALL ON-SITE
AND OFF-SITE EMPLOYEES AND PERSONNEL ENGAGED IN THE OPERATION, MAINTENANCE,
REPAIR AND SECURITY OF THE PROJECT, TO THE EXTENT SUCH CHARGES ARE DIRECTLY
ALLOCABLE TO SERVICES RENDERED BY THE EMPLOYEES AND PERSONNEL FOR THE BENEFIT OF
THE PROJECT (EXCLUDING SUCH SUMS, IF ANY, PAID TO PERSONNEL EMPLOYED BY
SUBSIDIARIES OR AFFILIATES OF LANDLORD TO THE EXTENT THAT THE WAGES, SALARIES OR
BENEFITS MATERIALLY EXCEED THE AMOUNTS NORMALLY PAYABLE FOR SIMILAR SERVICES
UNDER SIMILAR CIRCUMSTANCES (TAKING INTO ACCOUNT THE MARKET FACTORS IN EFFECT ON
THE DATE ANY RELEVANT CONTRACTS WERE NEGOTIATED) IN COMPARABLE BUILDINGS WITHIN
THE GEOGRAPHIC AREA IN WHICH THE PROJECT IS LOCATED, AND IN ALL EVENTS EXCLUDING
EXECUTIVES’ SALARIES.

 

(2)           REASONABLE COSTS OF LANDLORD’S PROPERTY MANAGEMENT OFFICE IN THE
BUILDING NOT TO EXCEED 1,000 RENTABLE SQUARE FEET OF SPACE.

 

(3)           ALL NORMAL AND CUSTOMARY SUPPLIES, MATERIALS, EQUIPMENT AND
EQUIPMENT RENTAL USED IN THE OPERATION, MAINTENANCE, REPAIR AND PRESERVATION OF
THE PROJECT.

 

(4)           UTILITIES, INCLUDING WATER, GAS, SEWER AND POWER, TELEPHONE,
COMMUNICATION AND CABLE TELEVISION FACILITIES, TRASH DISPOSAL, LIGHTING,
HEATING, AIR CONDITIONING AND VENTILATING AND THE OPERATION OF THE COOLING TOWER
FOR THE PROJECT (EXCLUDING ANY COSTS DIRECTLY CHARGED TO TENANT OR OTHER TENANTS
IN THE PROJECT).

 

(5)           ALL MAINTENANCE, JANITORIAL AND SERVICE AGREEMENTS FOR THE PROJECT
AND THE EQUIPMENT THEREIN, INCLUDING, WITHOUT LIMITATION, ALARM AND/OR SECURITY
SERVICE, WINDOW CLEANING, ELEVATOR MAINTENANCE, SIDEWALKS, LANDSCAPING, BUILDING
EXTERIOR AND SERVICE AREAS.

 

11

--------------------------------------------------------------------------------


 

(6)           LEGAL AND ACCOUNTING SERVICES FOR THE PROJECT, INCLUDING THE COSTS
OF AUDITS BY CERTIFIED PUBLIC ACCOUNTANTS; PROVIDED, HOWEVER, THAT LEGAL
EXPENSES SHALL NOT INCLUDE THE COST OF LEASE NEGOTIATIONS, TERMINATION OF
LEASES, EXTENSION OF LEASES, NEGOTIATION OF ESTOPPELS AND SUBORDINATION
AGREEMENTS, OR LEGAL COSTS INCURRED IN PROCEEDINGS BY OR AGAINST ANY SPECIFIC
TENANT.

 

(7)           ALL INSURANCE COSTS, INCLUDING, BUT NOT LIMITED TO, THE COST OF
PROPERTY AND LIABILITY COVERAGE AND RENTAL INCOME AND EARTHQUAKE INSURANCE
APPLICABLE TO THE PROJECT AND LANDLORD’S PERSONAL PROPERTY USED IN CONNECTION
THEREWITH, AS WELL AS COSTS (INCLUDING CAPITAL COSTS, IF APPLICABLE) OF
REPAIRING AN INSURED CASUALTY TO THE EXTENT OF THE COMMERCIALLY REASONABLE
DEDUCTIBLE AMOUNTS APPLICABLE TO SUCH INSURANCE (SUBJECT TO THE LIMITS SET FORTH
IN THE FINAL SENTENCE OF SECTION 4.3(B) BELOW) AND COSTS OF REPAIR OF UNINSURED
CASUALTY (SUBJECT TO THE LIMITS SET FORTH IN THE FINAL SENTENCE OF
SECTION 4.3(B) BELOW).

 

(8)           REPAIRS, REPLACEMENTS AND GENERAL MAINTENANCE (EXCEPT FOR REPAIRS
PAID BY THE PROCEEDS OF INSURANCE OR BY TENANT OR OTHER TENANTS OF THE PROJECT
OR THIRD PARTIES, AND ALTERATIONS ATTRIBUTABLE SOLELY TO TENANTS OF THE PROJECT
OTHER THAN TENANT).

 

(9)           OPERATING EXPENSES AND COSTS INCURRED IN CONNECTION WITH THE
PARKING GARAGE AFFILIATED WITH THE BUILDING (EXCEPT THOSE NOT DIRECTLY
ATTRIBUTABLE TO PARKING FOR BUILDING OCCUPANTS (E.G., SPECIAL EVENT PARKING).

 

(10)         AMORTIZATION (TOGETHER WITH REASONABLE FINANCING CHARGES) OF
(A) CAPITAL IMPROVEMENTS MADE TO THE PROJECT SUBSEQUENT TO THE DATE OF THIS
LEASE WHICH ARE DESIGNED TO IMPROVE THE OPERATING EFFICIENCY OF THE PROJECT
(PROVIDED, HOWEVER, THAT, THE COSTS THEREOF MAY ONLY BE INCLUDED IN OPERATING
COSTS IF, AT THE TIME SUCH COSTS WERE INCURRED, LANDLORD REASONABLY ESTIMATED
THAT THE ANNUAL SAVING IN OPERATING COSTS THAT WOULD RESULT FROM SUCH
EXPENDITURE WOULD BE EQUAL TO OR EXCEED THE ANNUAL AMORTIZED AMOUNT OF THE COST
TO BE INCLUDED IN OPERATING COSTS PURSUANT TO THIS ITEM (10))OR (B) CAPITAL
IMPROVEMENTS MADE TO THE PROJECT SUBSEQUENT TO THE DATE OF THIS LEASE WHICH MAY
BE REQUIRED BY GOVERNMENTAL AUTHORITIES, INCLUDING THOSE IMPROVEMENTS REQUIRED
FOR ENERGY CONSERVATION AND FOR THE BENEFIT OF INDIVIDUALS WITH DISABILITIES
(PROVIDED THAT SUCH AMORTIZATION PERIOD SHALL BE WITHIN THE RANGE USED TO
AMORTIZE SUCH COSTS BY LANDLORDS OF OTHER FIRST-CLASS OFFICE BUILDINGS IN THE
GEOGRAPHIC AREA OF THE PREMISES IN ACCORDANCE WITH GENERALLY ACCEPTED PROPERTY
MANAGEMENT PRACTICES).  NOTWITHSTANDING THE FOREGOING, THE AMORTIZATION PERIOD
USED WITH RESPECT TO (B) ABOVE SHALL NOT BE LESS THAN THE LESSER OF (I) ONE YEAR
MULTIPLIED BY THE AMOUNT OBTAINED BY DIVIDING THE COST OF SUCH CAPITAL
IMPROVEMENT BY $50,000 AND (II) THE REASONABLE USEFUL LIFE OF SUCH CAPITAL
IMPROVEMENT.

 

(11)         ALL PROPERTY MANAGEMENT FEES, NOT TO EXCEED FOUR PERCENT (4%) OF
GROSS RENTS OF THE PROJECT.

 


(B)           NOTWITHSTANDING THE PROVISIONS OF SECTION 4.3(A) ABOVE TO THE
CONTRARY, OPERATING COST SHALL EXCLUDE (I) COSTS ARISING FROM THE VIOLATION OF
ANY APPLICABLE LAW BY LANDLORD, ANY OTHER OCCUPANT OF THE PROJECT, OR THEIR
RESPECTIVE AGENTS, EMPLOYEES OR CONTRACTORS, EXCEPT TO THE EXTENT SUCH COSTS
REFLECT COSTS THAT WOULD HAVE BEEN INCURRED BY LANDLORD ABSENT SUCH VIOLATION,
(II) THE CAPITAL COST OF REPAIRS AND OTHER WORK OCCASIONED BY INSURED CASUALTY,
EXCEPT FOR THE DEDUCTIBLE AMOUNTS SET FORTH IN SECTION 4.3(A)(7) ABOVE,
(III) ANY REPAIRS OF A CAPITAL NATURE NECESSARY TO CURE DEFECTS IN THE INITIAL
CONSTRUCTION OF THE PROJECT AND COSTS OF COMPLIANCE WITH APPLICABLE BUILDING
CODES TO THE EXTENT THE PROJECT DOES NOT COMPLY WITH SUCH BUILDING CODES AS OF
THE DATE OF THIS LEASE AND SUCH COMPLIANCE IS REQUIRED AS OF THE DATE OF THIS
LEASE, (IV) THE COST (INCLUDING PERMITS, LICENSES AND INSPECTION FEES) OF
DECORATING, IMPROVING FOR TENANT OCCUPANCY, RENOVATING, PAINTING OR REDECORATING
PORTIONS OF THE PROJECT TO BE DEMISED TO TENANTS, (V) COSTS, FEES AND EXPENSES
INCURRED IN CONNECTION WITH LEASE NEGOTIATIONS OR LEASE DISPUTES WITH CURRENT OR
PROSPECTIVE PROJECT TENANTS, (VI) PENALTIES OR OTHER COSTS INCURRED DUE TO A
VIOLATION BY LANDLORD, AS DETERMINED BY WRITTEN ADMISSION, STIPULATION, FINAL
JUDGMENT OR ARBITRATION AWARD, OF ANY OF THE TERMS AND CONDITIONS OF THIS LEASE
OR ANY OTHER LEASE RELATING TO THE PROJECT EXCEPT TO THE EXTENT SUCH COSTS
REFLECT COSTS THAT WOULD HAVE BEEN INCURRED BY LANDLORD ABSENT SUCH VIOLATION,
(VII) INCREASES IN INSURANCE COSTS DIRECTLY ATTRIBUTABLE TO THE ACTIVITIES OF
ANOTHER TENANT IN THE PROJECT, (VIII) THE COST OF ANY HAZARDOUS MATERIAL
ABATEMENT OR REMOVAL ACTIVITIES, PROVIDED, HOWEVER, OPERATING COST MAY INCLUDE
MINOR COSTS ATTRIBUTABLE TO THOSE ACTIONS TAKEN BY LANDLORD TO COMPLY WITH ANY
LAWS, RULES AND REGULATIONS INCIDENTAL TO WITH THE ORDINARY OPERATION AND
MAINTENANCE OF THE PROJECT, INCLUDING COSTS INCURRED IN REMOVING LIMITED AMOUNTS
OF HAZARDOUS MATERIALS FROM THE BUILDING WHEN SUCH REMOVAL IS DIRECTLY RELATED
TO SUCH ORDINARY MAINTENANCE AND OPERATION, (IX) INTEREST, CHARGES, AND FEES
INCURRED ON

 

12

--------------------------------------------------------------------------------


 


DEBT, OTHER THAN AS PERMITTED UNDER ITEM (10) ABOVE, (X) COSTS TO MAINTAIN THE
FOUNDATION, ROOF STRUCTURE, EXTERIOR WALLS AND OTHER STRUCTURAL COMPONENTS OF
THE BUILDING, (XI) CO-INSURANCE PAYMENTS, AND (XII) THE COST OF ANY REPAIRS,
IMPROVEMENTS, ALTERATIONS OR EQUIPMENT WHICH WOULD BE PROPERLY CLASSIFIED AS
CAPITAL EXPENDITURES ACCORDING TO GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND
PRACTICES (EXCEPT FOR ANY CAPITAL EXPENDITURES EXPRESSLY INCLUDED IN OPERATING
COST PURSUANT TO ITEMS (7) AND (10) OF SECTION 4.2(A) ABOVE).  TENANT’S
PROPORTIONATE SHARE OF CAPITAL EXPENDITURES INCLUDED IN OPERATING COST PURSUANT
TO ITEM (7) OF SECTION 4.2 ABOVE, IF GREATER THAN $200,000 FOR ANY CASUALTY,
SHALL BE DEEMED LIMITED TO $200,000 FOR SUCH CASUALTY, AND TENANT’S
PROPORTIONATE SHARE OF CAPITAL EXPENDITURES INCLUDED IN OPERATING COST PURSUANT
TO ITEM (10)(B) OF SECTION 4.2 ABOVE, IF GREATER THAN $200,000 FOR ANY CAPITAL
IMPROVEMENT PROJECT, SHALL BE DEEMED LIMITED TO $200,000 FOR SUCH CAPITAL
IMPROVEMENT PROJECT, PROVIDED THAT IN EITHER SUCH EVENT SUCH $200,000 CAP SHALL
BE INCREASED TO REFLECT THE PERCENTAGE INCREASE IN THE CPI FROM THE CPI BASE TO
THE CPI IN EFFECT AT THE TIME OF SUCH CAPITAL EXPENDITURE.


 


(C)           ADJUSTMENT TO BASE YEAR AND OTHER OPERATING COSTS. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS LEASE TO THE CONTRARY, (I) IN THE
EVENT THAT THE PROJECT IS NOT FULLY OCCUPIED DURING ANY YEAR OF THE TERM,
INCLUDING THE BASE YEAR, AN ADJUSTMENT SHALL BE MADE IN COMPUTING OPERATING COST
FOR SUCH YEAR SO THAT OPERATING COST SHALL BE COMPUTED AS THOUGH THE PROJECT HAD
BEEN 100% OCCUPIED DURING SUCH YEAR, AND (II) WITH RESPECT TO TYPES OF INSURANCE
WHICH LANDLORD DOES NOT CARRY DURING THE BASE YEAR BUT OBTAINS IN A CALENDAR
YEAR SUBSEQUENT TO THE BASE YEAR (E.G., EARTHQUAKE INSURANCE), FOR PURPOSES OF
CALCULATING TENANT’S PAYMENTS PURSUANT TO SECTION 4.2 FOR SUCH SUBSEQUENT
CALENDAR YEAR, OPERATING COST FOR THE BASE YEAR SHALL BE DEEMED INCREASED BY THE
PREMIUMS ATTRIBUTABLE TO SUCH INSURANCE IN SUCH CALENDAR YEAR, AS SUCH PREMIUMS
SHALL BE DECREASED TO REFLECT ANY PERCENTAGE INCREASE IN THE CPI (AS DEFINED
BELOW) FROM THE CPI BASE (AS DEFINED BELOW) TO THE CPI IN EFFECT FOR JANUARY 1ST
OF SUCH LATER CALENDAR YEAR).  FURTHER, DURING THE BASE YEAR AND ANY PERIOD OF
INITIAL BASE RENT ABATEMENT AS PROVIDED IN THE BASIC LEASE INFORMATION, THERE
SHALL BE INCLUDED IN OPERATING COST MANAGEMENT FEES CALCULATED AS IF THE GROSS
REVENUES OF THE PROJECT FOR SUCH PERIOD INCLUDED BASE RENT FOR THE PREMISES AT
THE RATE INITIALLY PAYABLE UNDER THIS LEASE.


 


(D)           THE TERM “CPI” AS USED HEREIN MEANS THE CONSUMER PRICE INDEX FOR
ALL URBAN CONSUMERS (1982-84 = 100) SAN FRANCISCO-OAKLAND-SAN JOSE, CALIFORNIA,
ALL ITEMS, PUBLISHED BY THE BUREAU OF LABOR STATISTICS OF THE U.S. DEPARTMENT OF
LABOR.  IF THE BUREAU OF LABOR STATISTICS CEASES TO PUBLISH THE ABOVE INDEX, OR
IS THE ABOVE INDEX IS OTHERWISE RENAMED, DISCONTINUED OR SUPERSEDED, THE PARTIES
AGREE THAT THE BUREAU OF LABOR STATISTICS OR ANY SUCCESSOR GOVERNMENTAL AGENCY
THERETO WILL BE THE SOLE JUDGE OF THE COMPARABILITY OF SUCCESSIVE INDICES, BUT
IF NO SUCH AGENCY SUPPLIES AND DESIGNATES A COMPARABLE INDEX, OR IF NO
SUCCEEDING INDEX IS PUBLISHED, THEN THE CALCULATIONS UNDER THIS LEASE BASED ON
THE CPI SHALL BE MADE USING THE MOST CLOSELY COMPARABLE STATISTICS ON THE
PURCHASING POWER OF THE CONSUMER DOLLAR AS PUBLISHED BY A RESPONSIBLE FINANCIAL
AUTHORITY SELECTED BY LANDLORD.  THE TERM “CPI BASE” AS USED HEREIN MEANS THE
CPI IN EFFECT AS OF JANUARY 1, 2006.


 


4.4          REAL ESTATE TAXES.  “REAL ESTATE TAXES” SHALL INCLUDE: ALL REAL
ESTATE OR PERSONAL PROPERTY TAXES, POSSESSORY INTEREST TAXES, BUSINESS OR
LICENSE TAXES OR FEES, SERVICE PAYMENTS IN LIEU OF SUCH TAXES OR FEES, ANNUAL OR
PERIODIC LICENSE OR USE FEES, EXCISES, TRANSIT CHARGES, HOUSING FUND
ASSESSMENTS, OPEN SPACE CHARGES, ASSESSMENTS, BONDS, LEVIES, FEES OR CHARGES,
GENERAL AND SPECIAL, ORDINARY AND EXTRAORDINARY, UNFORESEEN AS WELL AS FORESEEN,
OF ANY KIND WHICH ARE ASSESSED, LEVIED, CHARGED, CONFIRMED OR IMPOSED BY ANY
PUBLIC AUTHORITY UPON THE PROJECT (OR ANY PORTION OR COMPONENT THEREOF), ITS
OPERATIONS, THIS LEASE, OR THE RENT DUE HEREUNDER (OR ANY PORTION OR COMPONENT
THEREOF) AND ANY TAX OR CHARGE WHICH REPLACES OR IS IN ADDITION TO ANY OF SUCH
ABOVE-DESCRIBED REAL ESTATE TAXES, EXCEPT: (I) INHERITANCE OR ESTATE TAXES
IMPOSED UPON OR ASSESSED AGAINST THE PROJECT, OR ANY PART THEREOF OR INTEREST
THEREIN, AND (II) LANDLORD’S PERSONAL OR CORPORATE INCOME, GIFT OR FRANCHISE
TAXES. IF ANY REAL ESTATE TAXES ARE PAYABLE IN INSTALLMENTS WITHOUT PENALTY
(EXCEPT FOR REASONABLE INTEREST), THEN FOR THE PURPOSE HEREOF (REGARDLESS OF
WHETHER LANDLORD ELECTS TO PAY SAME IN INSTALLMENTS) REAL ESTATE TAXES FOR ANY
CALENDAR YEAR OCCURRING DURING THE TERM SHALL INCLUDE ONLY THOSE INSTALLMENTS,
TOGETHER WITH INTEREST, THAT WOULD HAVE BECOME DUE IF LANDLORD OPTED TO PAY SAME
IN THE MAXIMUM NUMBER OF INSTALLMENTS PERMITTED.


 


4.5          LATE CHARGE.  IF ANY PAYMENT REQUIRED TO BE MADE BY TENANT UNDER
THIS LEASE IS NOT RECEIVED BY LANDLORD WITHIN FIVE (5) DAYS OF THE DATE THE SAME
IS DUE, TENANT SHALL PAY TO LANDLORD AN AMOUNT EQUAL TO FIVE PERCENT (5%) OF THE
DELINQUENCY.  THE PARTIES AGREE THAT LANDLORD WOULD INCUR COSTS NOT CONTEMPLATED
BY THIS LEASE BY VIRTUE OF SUCH DELINQUENCIES, INCLUDING WITHOUT LIMITATION
ADMINISTRATIVE, COLLECTION, PROCESSING AND ACCOUNTING

 

13

--------------------------------------------------------------------------------


 


EXPENSES, THE AMOUNT OF WHICH WOULD BE EXTREMELY DIFFICULT TO COMPUTE, AND THE
AMOUNT STATED HEREIN REPRESENTS A REASONABLE ESTIMATE THEREOF.  ACCEPTANCE OF
SUCH LATE CHARGE BY LANDLORD SHALL IN NO EVENT CONSTITUTE A WAIVER OF TENANT’S
BREACH OR DEFAULT WITH RESPECT TO SUCH DELINQUENCY, OR PREVENT LANDLORD FROM
EXERCISING ANY OF LANDLORD’S OTHER RIGHTS AND REMEDIES.  NOTWITHSTANDING THE
FOREGOING, TENANT SHALL BE ENTITLED TO ONE (1) NOTICE AND THREE (3)-DAY CURE
PERIOD DURING EACH TWELVE (12) MONTH PERIOD BEFORE ANY LATE CHARGES ACCRUE.


 


4.6          INTEREST ON PAST-DUE OBLIGATIONS.  EXCEPT AS EXPRESSLY OTHERWISE
PROVIDED IN THIS LEASE, ANY RENT DUE LANDLORD HEREUNDER, OTHER THAN LATE
CHARGES, WHICH IS NOT RECEIVED BY LANDLORD WITHIN FIVE (5) DAYS OF THE DATE ON
WHICH IT WAS DUE UNTIL THE DATE PAID, SHALL BEAR INTEREST FROM THE DAY IT WAS
DUE AT THE LESSER OF 18% PER ANNUM OR THE MAXIMUM RATE THEN ALLOWED BY LAW, IN
ADDITION TO THE LATE CHARGE PROVIDED FOR IN SECTION 4.5.


 


4.7          SECURITY DEPOSIT.


 


(A)           SECURITY DEPOSIT.  CONCURRENTLY WITH THE EXECUTION OF THIS LEASE
BY TENANT, TENANT SHALL PAY TO LANDLORD THE ESTIMATED DEPOSIT AMOUNT, WHICH
SHALL BE HELD AS A SECURITY DEPOSIT AS SECURITY FOR THE FULL AND FAITHFUL
PERFORMANCE OF TENANT’S OBLIGATIONS UNDER THIS LEASE.  UPON DETERMINATION OF THE
RENTABLE AREA OF THE PREMISES PURSUANT TO SECTION 1.18 ABOVE, TENANT SHALL PAY
LANDLORD OR LANDLORD SHALL REFUND TO TENANT, AS APPLICABLE, THE DIFFERENCE
BETWEEN THE ESTIMATED DEPOSIT AMOUNT AND THE AMOUNT OF THE SECURITY DEPOSIT
ESTABLISHED PURSUANT TO SECTION 1.18.  IF AT ANY TIME DURING THE TERM, TENANT
SHALL BE IN DEFAULT BEYOND ANY APPLICABLE NOTICE AND CURE PERIOD IN THE PAYMENT
OF RENT OR FOR ANY OTHER REASON, LANDLORD MAY USE, APPLY OR RETAIN ALL OR PART
OF THE SECURITY DEPOSIT TO THE EXTENT NECESSARY FOR PAYMENT OF ANY AMOUNT DUE
LANDLORD OR TO CURE SUCH DEFAULT OR TO REIMBURSE OR COMPENSATE LANDLORD FOR ANY
LIABILITY, LOSS, COST, EXPENSE OR DAMAGE (INCLUDING ATTORNEYS’ FEES) WHICH
LANDLORD MAY SUFFER OR INCUR BY REASON OF TENANT’S DEFAULTS.  IF LANDLORD USES
OR APPLIES ALL OR ANY PART OF THE SECURITY DEPOSIT, TENANT SHALL, WITHIN TEN
(10) DAYS OF DEMAND THEREFOR, PAY TO LANDLORD A SUM SUFFICIENT TO RESTORE THE
SECURITY DEPOSIT TO THE FULL AMOUNT REQUIRED BY THIS LEASE.  UPON EXPIRATION OF
THE TERM OR EARLIER TERMINATION OF THIS LEASE AND AFTER TENANT HAS VACATED THE
PREMISES, LANDLORD SHALL RETURN THE SECURITY DEPOSIT TO TENANT, REDUCED BY SUCH
AMOUNTS AS MAY BE REQUIRED BY LANDLORD TO REMEDY DEFAULTS ON THE PART OF TENANT
IN THE PAYMENT OF RENT, TO REPAIR DAMAGES TO THE PREMISES CAUSED BY TENANT AND
TO CLEAN THE PREMISES.  THE PORTION OF THE SECURITY DEPOSIT NOT SO REQUIRED
SHALL BE PAID OVER TO TENANT (OR, AT LANDLORD’S OPTION, TO THE LAST ASSIGNEE OF
TENANT’S INTEREST IN THIS LEASE) WITHIN THIRTY (30) DAYS AFTER EXPIRATION OF THE
TERM OR EARLIER TERMINATION HEREOF.  LANDLORD SHALL HOLD THE SECURITY DEPOSIT
FOR THE FOREGOING PURPOSES; PROVIDED, HOWEVER, THAT LANDLORD SHALL HAVE NO
OBLIGATION TO SEGREGATE THE SECURITY DEPOSIT FROM ITS GENERAL FUNDS OR TO PAY
INTEREST IN RESPECT THEREOF.  NO PART OF THE SECURITY DEPOSIT SHALL BE
CONSIDERED TO BE HELD IN TRUST, OR TO BE PREPAYMENT OF ANY MONIES TO BE PAID BY
TENANT UNDER THIS LEASE.


 


(B)           RECALCULATION OF SECURITY DEPOSIT.  IF TENANT ELECTS TO MODIFY THE
SIZE OF THE PREMISES PURSUANT TO THE PROVISIONS OF SECTION 2.2 ABOVE, THE
SECURITY DEPOSIT SPECIFIED IN THE BASIC LEASE INFORMATION PAGE SHALL BE
RECALCULATED TO BE AN AMOUNT EQUAL TO (A) THE NUMBER OF SQUARE FEET OF RENTABLE
AREA OF THE PREMISES (AS SO MODIFIED) MULTIPLIED BY (B) $12.00, AND WITHIN TEN
(10) DAYS OF SUCH RECALCULATION LANDLORD SHALL REFUND TO TENANT THE AMOUNT BY
WHICH THE SECURITY DEPOSIT THEN HELD BY LANDLORD EXCEEDS THE RECALCULATED
SECURITY DEPOSIT, OR TENANT SHALL DEPOSIT WITH LANDLORD ADDITIONAL MONIES IN THE
AMOUNT BY WHICH THE RECALCULATED SECURITY DEPOSIT EXCEEDS THE SECURITY DEPOSIT
THEN HELD BY LANDLORD, AS APPLICABLE.


 


(C)           REDUCTION IN SECURITY DEPOSIT.  NOTWITHSTANDING THE FOREGOING
PROVISIONS OF THIS SECTION 4.7, PROVIDED THAT NO EVENT OF DEFAULT (OR DEFAULT
THAT SUBSEQUENTLY MATURES INTO AN EVENT OF DEFAULT) BY TENANT UNDER THIS LEASE
HAS OCCURRED ON OR PRIOR TO THE SECOND (2ND) ANNIVERSARY OF THE COMMENCEMENT
DATE, THEN EFFECTIVE AS OF SUCH DATE THE SECURITY DEPOSIT AMOUNT REQUIRED
HEREUNDER SHALL BE REDUCED TO AN AMOUNT EQUAL TO ONE MONTH’S MONTHLY BASE RENT
AT THE RATE PAYABLE UNDER THIS LEASE DURING THE TENTH RENT YEAR (THE “REDUCED
SECURITY DEPOSIT AMOUNT”), AND LANDLORD SHALL PROMPTLY RETURN TO TENANT THE
BALANCE OF THE SECURITY DEPOSIT WHICH EXCEEDS THE REDUCED SECURITY DEPOSIT
AMOUNT UPON TENANT’S REQUEST THEREFOR; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL
ANY SUCH RETURN BE CONSTRUED AS AN ADMISSION BY LANDLORD THAT TENANT HAS
PERFORMED ALL OF ITS COVENANTS AND OBLIGATIONS HEREUNDER.


 


(D)           LETTER OF CREDIT.  IN LIEU OF A CASH SECURITY DEPOSIT, THE
SECURITY DEPOSIT MAY BE DELIVERED BY TENANT TO LANDLORD IN THE FORM OF AN
IRREVOCABLE AND UNCONDITIONAL LETTER OF CREDIT (THE “LETTER OF CREDIT”) GOVERNED
BY THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (1993 REVISIONS),
INTERNATIONAL

 

14

--------------------------------------------------------------------------------


 


CHAMBER OF COMMERCE PUBLICATION NO. 500, AS REVISED FROM TIME TO TIME IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO LANDLORD.  THE LETTER OF CREDIT SHALL
BE HELD AND APPLIED BY LANDLORD IN THE SAME MANNER AS A CASH SECURITY DEPOSIT AS
PROVIDED ABOVE IN SECTION 4.7(A) ABOVE AND ON THE TERMS AND CONDITIONS OF THIS
SECTION 4.7(D). THE LETTER OF CREDIT MAY BE DRAWN UPON BY LANDLORD UPON
PRESENTATION OF LANDLORD’S SIGHT DRAFT ACCOMPANIED BY THE LETTER OF CREDIT AND
LANDLORD’S SIGNED STATEMENT THAT TENANT IS IN DEFAULT UNDER THE LEASE AND
LANDLORD IS ENTITLED TO DRAW ON THE LETTER OF CREDIT PURSUANT TO THIS LEASE, AND
WITH NO OTHER CONDITIONS.  TENANT SHALL MAINTAIN THE LETTER OF CREDIT THROUGH
THE DATE WHICH IS THIRTY (30) DAYS FOLLOWING THE EXPIRATION OF THE TERM
(INCLUDING ANY EXTENSION THEREOF).  THE LETTER OF CREDIT SHALL BE ISSUED BY A
MAJOR COMMERCIAL BANK REASONABLY ACCEPTABLE TO LANDLORD.  THE LETTER OF CREDIT
SHALL EXPRESSLY STATE THAT THE LETTER OF CREDIT AND THE RIGHT TO DRAW THEREUNDER
MAY BE TRANSFERRED OR ASSIGNED BY LANDLORD TO ANY SUCCESSOR OR ASSIGNEE OF
LANDLORD UNDER THE LEASE WITHOUT RECOURSE, AND IN NO EVENT SHALL LANDLORD BE
REQUIRED TO PAY ANY FEES OR CHARGES IN CONNECTION WITH ANY SUCH TRANSFER.  THE
LETTER OF CREDIT SHALL PERMIT PARTIAL AND MULTIPLE DRAWS.  THE LETTER OF CREDIT
SHALL HAVE A TERM OF NOT LESS THAN ONE (1) YEAR AND PROVIDE THAT IT WILL BE
AUTOMATICALLY RENEWED UNLESS THE ISSUER PROVIDES LANDLORD WITH WRITTEN NOTICE OF
NON-RENEWAL AT THE NOTICE ADDRESS HEREIN AT LEAST SIXTY (60) DAYS PRIOR TO THE
EXPIRATION THEREOF.  IF TENANT FAILS TO FURNISH LANDLORD WITH A REPLACEMENT
LETTER OF CREDIT PURSUANT TO THE TERMS AND CONDITIONS OF THIS SECTION BY THE
DATE WHICH IS THAN THIRTY (30) DAYS PRIOR TO THE EXPIRATION OF THE LETTER OF
CREDIT, THEN LANDLORD SHALL HAVE THE RIGHT TO DRAW THE FULL AMOUNT OF THE LETTER
OF CREDIT, BY SIGHT DRAFT, AND SHALL HOLD THE PROCEEDS OF THE LETTER OF CREDIT
AS A CASH SECURITY DEPOSIT PURSUANT TO THE TERMS AND CONDITIONS OF THIS
SECTION 4.7. ANY DRAW ON THE LETTER OF CREDIT SHALL NOT CONSTITUTE A WAIVER OF
ANY OTHER RIGHTS OF LANDLORD WITH RESPECT TO SUCH DEFAULT OR FAILURE TO PERFORM.
AT THE EXPIRATION OR TERMINATION OF THIS LEASE, AND AFTER TENANT HAS VACATED THE
PREMISES, LANDLORD SHALL RETURN TO TENANT THE LETTER OF CREDIT THEN HELD BY
LANDLORD, IF APPLICABLE; PROVIDED THAT IF TENANT IS THEN IN DEFAULT LANDLORD MAY
FIRST DRAW ON SUCH LETTER OF CREDIT AN AMOUNT EQUAL TO ONE HUNDRED AND FIFTY
PERCENT (150%) OF THE AMOUNT SUFFICIENT TO CURE SUCH DEFAULT, AS REASONABLY
ESTIMATED BY LANDLORD AND UPON CURE OF SUCH DEFAULT LANDLORD SHALL RETURN THE
UNUSED BALANCE OF THE AMOUNT SO DRAWN TO TENANT; PROVIDED, HOWEVER, THAT IN NO
EVENT SHALL ANY SUCH RETURN OF THE LETTER OF CREDIT OR THE BALANCE OF THE AMOUNT
DRAWN BY LANDLORD BE CONSTRUED AS AN ADMISSION BY LANDLORD THAT TENANT HAS
PERFORMED ALL OF ITS COVENANTS AND OBLIGATIONS HEREUNDER AND IN NO EVENT SHALL
LANDLORD’S ESTIMATE OF THE AMOUNT REQUIRED TO CURE SUCH DEFAULT LIMIT TENANT’S
OBLIGATIONS UNDER THIS LEASE.


 


4.8          UTILITIES.  COMMENCING ON THE FIRST DAY OF THE MOVE IN PERIOD AND
CONTINUING THROUGHOUT THE LEASE TERM, TENANT SHALL PAY FOR ALL ELECTRICAL
UTILITIES AND TELEPHONE SERVICE SUPPLIED TO THE PREMISES, TOGETHER WITH ANY
TAXES THEREON.  TENANT SHALL CONTRACT DIRECTLY WITH THE UTILITY COMPANY AND THE
TELEPHONE COMPANY, AS THE CASE MAY BE, FOR THE PROVISION OF ELECTRICITY AND
TELEPHONE SERVICES TO THE PREMISES.


 


ARTICLE 5.
LANDLORD’S COVENANTS


 


5.1          BASIC SERVICES.  LANDLORD SHALL:


 


(A)           FURNISH TENANT DURING TENANT’S OCCUPANCY OF THE PREMISES THE
FOLLOWING BASIC SERVICES:


 

(I)            COLD WATER AT THOSE POINTS OF SUPPLY PROVIDED FOR GENERAL USE OF
OTHER TENANTS IN THE PROJECT;

 

(II)           CONDENSER WATER CIRCULATION FROM 8:00 A.M. TO 6:00 P.M. MONDAYS
THROUGH FRIDAYS, IN EACH CASE EXCEPT LEGAL HOLIDAYS, FROM THE BUILDING’S CLOSED
SYSTEM COOLING TOWER AND HOT WATER BOILER SYSTEM TO THE POINT OF CONNECTION WITH
TENANT’S WATER-SOURCE HEAT PUMP UNIT, PROVIDED THAT TENANT SHALL HAVE THE RIGHT
TO OPERATE THE SUPPLEMENTARY HVAC UNITS(S) SERVING TENANT’S SERVER ROOM
TWENTY-FOUR (24) HOURS PER DAY, SEVEN (7) DAYS PER WEEK, AND LANDLORD SHALL
SUPPLY CONDENSER WATER TO SUCH UNIT(S) DURING THE PERIODS TENANT OPERATES SUCH
UNIT(S).

 

(III)          STRUCTURAL AND EXTERIOR MAINTENANCE AND ROUTINE MAINTENANCE,
REPAIRS AND ELECTRIC LIGHTING SERVICE FOR ALL PUBLIC AREAS OF THE PROJECT IN THE
MANNER AND TO THE EXTENT DEEMED BY LANDLORD TO BE STANDARD.

 

(IV)          JANITORIAL SERVICE ON A FIVE (5) DAY PER WEEK BASIS, EXCLUDING
LEGAL HOLIDAYS, LIMITED TO EMPTYING AND REMOVAL OF GENERAL OFFICE REFUSE AND
OFFICE RECYCLABLES, LIGHT VACUUMING AND DUSTING, AS

 

15

--------------------------------------------------------------------------------


 

NEEDED.  JANITORIAL SERVICE SHALL NOT INCLUDE DISPOSAL OF PACKING MATERIAL OR
SHIPPING CRATES, EMPTYING DISHWASHERS, WASHING DISHES, OR CLEANING KITCHEN OR
BREAKROOM COUNTERS, TABLES, OR OTHER SURFACES OTHER THAN FLOORS.

 

(V)           ELEVATOR SERVICE SERVING THE FLOOR(S) ON WHICH THE PREMISES ARE
SITUATED, INCLUDING FREIGHT ELEVATOR SERVICE, SUBJECT TO SUCH RULES AND
REGULATIONS AS LANDLORD SHALL PROMULGATE FROM TIME TO TIME.

 


(B)           LANDLORD SHALL CAUSE THE ELECTRICAL UTILITY COMPANY TO INSTALL AND
MAINTAIN ELECTRICAL LINES TO THE BUILDING WITH CAPACITY SUFFICIENT TO
ACCOMMODATE A CONNECTED LOAD OF 8 WATTS PER USABLE SQUARE FOOT OF THE PREMISES.


 


(C)           LANDLORD SHALL NOT BE LIABLE FOR DAMAGES TO PROPERTY, NOR SHALL
LANDLORD BE DEEMED TO HAVE EVICTED TENANT, NOR SHALL THERE BE ANY ABATEMENT OF
RENT, NOR SHALL TENANT BE RELIEVED FROM PERFORMANCE OF ANY COVENANT ON ITS PART
TO BE PERFORMED UNDER THIS LEASE BY REASON OF ANY (I) DEFICIENCY IN THE
PROVISION OF BASIC SERVICES; (II) BREAKDOWN OF EQUIPMENT OR MACHINERY UTILIZED
IN SUPPLYING SERVICES; OR (III) CURTAILMENT OR CESSATION OF SERVICES DUE TO
CAUSES OR CIRCUMSTANCES BEYOND THE REASONABLE CONTROL OF LANDLORD INCLUDING,
WITHOUT LIMITATION, ROLLING BLACKOUTS (I.E. THE TEMPORARY INTERRUPTION OF
UTILITIES DUE TO ENERGY SHORTAGES); OR (IV) NECESSARY REPAIRS OR IMPROVEMENTS,
UNLESS SUCH DEFICIENCY, BREAKDOWN, CURTAILMENT OR CESSATION IS DUE TO THE ACTIVE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD.  LANDLORD SHALL USE
REASONABLE DILIGENCE TO MAKE SUCH REPAIRS AS MAY BE REQUIRED TO MACHINERY OR
EQUIPMENT WITHIN THE PROJECT TO PROVIDE RESTORATION OF SERVICES AND, WHERE THE
CESSATION OR INTERRUPTION OF SERVICE HAS OCCURRED DUE TO CIRCUMSTANCES OR
CONDITIONS BEYOND PROJECT BOUNDARIES, TO CAUSE THE SAME TO BE RESTORED, BY
DILIGENT APPLICATION OR REQUEST TO THE PROVIDER THEREOF.  IN NO EVENT SHALL ANY
HOLDER AS DEFINED IN SECTION 9.1 BE OR BECOME LIABLE FOR ANY DEFAULT OF LANDLORD
UNDER THIS SECTION 5.1(B).  NOTWITHSTANDING THE FOREGOING, IF ANY INTERRUPTION
IN, OR FAILURE OR INABILITY TO PROVIDE ANY OF THE SERVICES OR UTILITIES
DESCRIBED IN SECTION 5.1(B). IS (I) WITHIN LANDLORD’S REASONABLE CONTROL AND
CONTINUES FOR THREE (3) OR MORE CONSECUTIVE BUSINESS DAYS, OR (II) OUTSIDE
LANDLORD’S REASONABLE CONTROL AND CONTINUES FOR SIXTY (60) OR MORE CONSECUTIVE
DAYS, AND TENANT IS UNABLE TO AND DOES NOT USE A MATERIAL PORTION OF THE
PREMISES FOR TENANT’S BUSINESS PURPOSES AS A RESULT THEREOF, THEN TENANT SHALL
BE ENTITLED TO AN ABATEMENT OF RENT HEREUNDER, WHICH ABATEMENT SHALL BE BASED ON
THE EXTENT OF TENANT’S INABILITY TO USE THE PREMISES.


 


5.2          EXTRA SERVICES.  LANDLORD MAY, IN LANDLORD’S SOLE DISCRETION,
PROVIDE TO TENANT AT TENANT’S SOLE COST AND EXPENSE (AND SUBJECT TO THE
LIMITATIONS HEREINAFTER SET FORTH) THE FOLLOWING EXTRA SERVICES:


 


(A)           CONDENSER WATER CIRCULATION PROVIDED BY LANDLORD TO TENANT DURING
HOURS OTHER THAN THOSE SPECIFIED IN SECTION 5.1(A)(I) ABOVE, UPON THE PRIOR
WRITTEN REQUEST OF TENANT SUBMITTED TO LANDLORD DURING BUSINESSES HOURS AT LEAST
24 HOURS IN ADVANCE OF THE TIME SUCH SERVICE IS NEEDED, OR PURSUANT TO SUCH
OTHER PROCEDURES AS MAY BE ESTABLISHED FROM TIME TO TIME BY LANDLORD FOR THE
BUILDING; AND


 


(B)           ANY BASIC SERVICE IN AMOUNTS REASONABLY DETERMINED BY LANDLORD TO
EXCEED THE AMOUNTS REQUIRED TO BE PROVIDED UNDER SECTION 5.1(A), BUT ONLY IF
LANDLORD ELECTS TO PROVIDE SUCH ADDITIONAL OR EXCESS SERVICE.


 

As of the date of this Lease, Landlord’s current rate for after-hours condenser
water circulation provided as an extra service (i.e., heat, ventilation or air
conditioning provided during hours other than those set forth in
Section 5.1(a)(i) above) is $20.00 per hour. Landlord reserves the right to
increase such rates from time to time, provided that in any calendar year such
increase shall not exceed the greater of (i) ten percent (10%) (plus the
aggregate of any unimposed ten percent (10%) increases from prior calendar
years) or (ii) the actual increase in cost to Landlord in providing the service
over the cost of providing such service when the prior rate was set. The cost
chargeable to Tenant for all extra services shall constitute Additional Rent and
shall include a management fee payable to Landlord of ten percent (10%). 
Additional Rent shall be paid monthly by Tenant to Landlord concurrently with
the payment of Base Rent.

 


5.3          WINDOW COVERINGS.  TENANT SHALL NOT PLACE OR MAINTAIN ANY WINDOW
COVERINGS, BLINDS, CURTAINS OR DRAPES OTHER THAN THOSE SPECIFIED BY LANDLORD ON
ANY EXTERIOR WINDOW WITHOUT LANDLORD’S PRIOR WRITTEN APPROVAL, WHICH LANDLORD
SHALL HAVE THE RIGHT TO GRANT OR WITHHOLD IN ITS ABSOLUTE AND SOLE DISCRETION,
PROVIDED THAT LANDLORD SHALL NOT UNREASONABLY WITHHOLD CONSENT FOR WINDOW
COVERINGS WHICH MAINTAIN A UNIFORM APPEARANCE WITH OTHER INSTALLED WINDOW
COVERINGS AS VIEWED FROM THE EXTERIOR OF THE BUILDING.

 

16

--------------------------------------------------------------------------------


 


5.4          GRAPHICS AND SIGNAGE.


 


(A)           LANDLORD SHALL PROVIDE IDENTIFICATION OF TENANT’S NAME AND SUITE
NUMERALS (I) ON A BUILDING DIRECTORY IN THE BUILDING LOBBY AND (II) AT THE MAIN
ENTRANCE DOOR TO THE PREMISES.  LANDLORD RESERVES THE RIGHT TO EXCLUDE ANY OTHER
NAMES FROM THE BUILDING DIRECTORY.  ALL SIGNS, NOTICES, ADVERTISEMENTS AND
GRAPHICS OF EVERY KIND OR CHARACTER, VISIBLE IN OR FROM THE COMMON AREAS OR THE
EXTERIOR OF THE PREMISES SHALL BE SUBJECT TO LANDLORD’S PRIOR WRITTEN APPROVAL. 
LANDLORD’S APPROVAL SHALL NOT BE UNREASONABLY WITHHELD WITH RESPECT TO ITEMS NOT
VISIBLE FROM THE EXTERIOR OF THE BUILDING, HOWEVER, LANDLORD SHALL HAVE THE
RIGHT TO WITHHOLD APPROVAL FOR ITEMS VISIBLE FROM THE EXTERIOR OF THE BUILDING
IN ITS ABSOLUTE AND SOLE DISCRETION.  TENANT SHALL BE ENTITLE TO SIGNAGE IN THE
RECEPTION AREA SUBJECT TO LANDLORD’S REASONABLE APPROVAL OF THE DESIGN AND
SPECIFICATIONS THEREOF.  LANDLORD MAY REMOVE, WITHOUT NOTICE TO AND AT THE
EXPENSE OF TENANT, ANY SIGN, NOTICE, ADVERTISEMENT OR GRAPHIC OF ANY KIND
INSCRIBED, DISPLAYED OR AFFIXED IN VIOLATION OF THE FOREGOING REQUIREMENT.  ALL
APPROVED SIGNS, NOTICES, ADVERTISEMENTS OR GRAPHICS SHALL BE PRINTED, AFFIXED OR
INSCRIBED AT TENANT’S EXPENSE BY A PERSON APPROVED BY LANDLORD.  LANDLORD SHALL
BE ENTITLED TO REVISE THE PROJECT GRAPHICS AND SIGNAGE STANDARDS AT ANY TIME AT
LANDLORD’S SOLE EXPENSE.


 


(B)           BUILDING SIGNAGE.  AT TENANT’S ELECTION, TENANT MAY INSTALL A NEW
BLADE SIGN ON THE EXTERIOR OF THE BUILDING DISPLAYING TENANT’S NAME AND LOGO
HORIZONTALLY (THE “NEW SIGN”), SUBJECT TO THE FOLLOWING CONDITIONS:


 

(1)           THE SIZE, COLOR, DESIGN, MATERIALS, AND LOCATION OF THE NEW SIGN
SHALL BE SUBJECT TO LANDLORD’S REASONABLE APPROVAL;

 

(2)           THE NEW SIGN SHALL BE FABRICATED AND INSTALLED IN ACCORDANCE WITH
THE PLANS APPROVED BY LANDLORD IN WRITING (AND ALL WIRES, TRANSFORMERS, BALLASTS
AND OTHER EQUIPMENT SHALL BE FULLY CONCEALED FROM VIEW, WITHIN THE SIGN CABINET
OR OTHERWISE), AND THE METHODS OF INSTALLATION SHALL BE APPROVED BY LANDLORD IN
WRITING, AND TENANT SHALL PROMPTLY REIMBURSE LANDLORD FOR ANY THIRD PARTY COSTS
REASONABLY INCURRED BY LANDLORD’S IN REVIEWING THE PLANS OR INSTALLATION
METHODS;

 

(3)           TENANT SHALL AT ALL TIMES MAINTAINS ADEQUATE LIABILITY INSURANCE
WITH RESPECT ALL EXTERIOR SIGNAGE INSTALLED BY TENANT, AND PROPERTY INSURANCE
COVERING THE FULL GUARANTEED REPLACEMENT COST THEREOF, ASSUMES ALL RISKS WITH
RESPECT TO NEW SIGN, AND, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW: 
(I) AGREES THAT LANDLORD SHALL NOT BE RESPONSIBLE OR LIABLE WITH RESPECT
THERETO, (II) WAIVES AND RELEASES ANY AND ALL CLAIMS AGAINST LANDLORD WITH
RESPECT THERETO, AND (III) AGREES TO INDEMNIFY, HOLD HARMLESS, PROTECT AND
DEFEND LANDLORD AGAINST ANY AND ALL CLAIMS OR LIABILITIES ARISING WITH RESPECT
THERETO OR IN CONNECTION THEREWITH;

 

(4)           TENANT SHALL OBTAIN, MAINTAIN IN FORCE, AND COMPLY WITH ANY AND
ALL CONDITIONS AND REQUIREMENTS OF, ALL PERMITS AND OTHER SORTS OF GOVERNMENTAL
CONSENTS OR APPROVALS, AND IN ALL RESPECTS COMPLY WITH ALL APPLICABLE CODES,
ORDINANCES, LAWS, RULES, REGULATIONS, ORDERS, AND OTHER SORTS OF GOVERNMENTAL
REQUIREMENTS, AS MAY BE REQUIRED IN CONNECTION WITH THE FABRICATION,
INSTALLATION, MAINTENANCE, REMOVAL AND DISPOSAL OF THE NEW SIGN;

 

(5)           TENANT SHALL MAINTAIN THE NEW SIGN (INCLUDING, WITHOUT LIMITATION,
ITS ILLUMINATION SYSTEM) AT ALL TIMES IN GOOD, SAFE AND ATTRACTIVE CONDITION AND
REPAIR;

 

(6)           TENANT SHALL REMOVE THE NEW SIGN PRIOR TO THE EXPIRATION OF THE
LEASE TERM (AND TENANT SHALL REMOVE THE NEW SIGN PROMPTLY UPON, AND IN ALL
EVENTS WITHIN 20 DAYS AFTER, LANDLORD’S REQUEST, IF TENANT DOES NOT ACTUALLY USE
AND OCCUPY AT LEAST FIFTY PERCENT (50%) OF THE PREMISES INITIALLY LEASED
HEREUNDER TO CONDUCT BUSINESS AS “ADVENT SOFTWARE” OR THE BUSINESS OF AN
AFFILIATE TRANSFEREE OR IN THE EVENT OF ANY UNCURED EVENT OF DEFAULT BY TENANT
UNDER THE LEASE) (OR, AT LANDLORD’S ELECTION, LANDLORD SHALL HAVE THE RIGHT TO
REMOVE SUCH SIGNAGE AT TENANT’S EXPENSE, AND TENANT SHALL REIMBURSE LANDLORD
COSTS THEREOF REASONABLY INCURRED BY LANDLORD WITHIN THIRTY (30) DAYS AFTER
DEMAND);

 

(7)           TENANT SHALL PROMPTLY REPAIR ANY DAMAGE TO THE BUILDING CAUSED AS
A RESULT OF SUCH SIGNAGE, INCLUDING, WITHOUT LIMITATION, THE INSTALLATION OR
REMOVAL THEREOF (OR, AT LANDLORD’S ELECTION, LANDLORD

 

17

--------------------------------------------------------------------------------


 

SHALL HAVE THE RIGHT TO PERFORM SUCH REPAIR AT TENANT’S EXPENSE, AND TENANT
SHALL REIMBURSE LANDLORD FOR THE COST THEREOF WITHIN THIRTY (30) DAYS AFTER
DEMAND); AND

 

(8)           LANDLORD SHALL HAVE THE RIGHT TEMPORARILY TO REMOVE OR RELOCATE
THE NEW SIGN AS MAY BE NECESSARY IN CONNECTION WITH ANY MAINTENANCE, REPAIR OR
RESTORATION WORK

 

Tenant’s right to Building exterior signage shall be exclusive to Tenant during
the period commencing on the Commencement Date and ending on the first date that
Tenant leases less than 92,000 square feet of space pursuant to this Lease (the
“Special Occupancy Level Reduction Date”), and the exclusive nature of such
right shall terminate forever on the Special Occupancy Level Reduction Date.

 


5.5          REPAIR OBLIGATION.  LANDLORD’S SHALL MAINTAIN AND REPAIR IN GOOD
CONDITION AND WORKING ORDER: (I) THE STRUCTURAL PORTIONS OF THE BUILDING;
(II) THE EXTERIOR WALLS OF THE BUILDING, INCLUDING EXTERIOR GLASS AND GLAZING
(INCLUDING THE SEALING THEREOF); (III) THE ROOF (INCLUDING THE SEALING THEREOF);
(IV) BASE BUILDING MECHANICAL, ELECTRICAL, PLUMBING AND LIFE SAFETY SYSTEMS;
(V) THE BUILDING’S COOLING TOWER, BOILER, AND CLOSED CIRCUIT COOLING TOWER AND
HOT WATER SYSTEM; (VI) THE WATER-SOURCE HEAT PUMP UNIT(S) IN THE PREMISES
CONNECTED TO THE BUILDING’S CLOSED CIRCUIT COOLING TOWER AND HOT WATER SYSTEM;
(VII) THE COMMON AREAS; (VIII) THE PROJECT PARKING GARAGE; (IX) LANDSCAPED
AREAS; AND (X) THE ELEVATORS.  LANDLORD SHALL NOT BE LIABLE FOR ANY FAILURE TO
MAKE ANY SUCH REPAIRS OR TO PERFORM ANY MAINTENANCE UNLESS SUCH FAILURE SHALL
PERSIST FOR AN UNREASONABLE TIME AFTER WRITTEN NOTICE OF THE NEED OF SUCH
REPAIRS OR MAINTENANCE IS GIVEN TO LANDLORD BY TENANT.  HOWEVER, LANDLORD SHALL
NOT HAVE ANY OBLIGATION TO REPAIR DAMAGE CAUSED BY TENANT, ITS AGENTS,
EMPLOYEES, CONTRACTORS, INVITEES OR LICENSEES, AND TENANT SHALL PAY THE COSTS OF
SUCH REPAIRS SUBJECT TO SECTION 11.5.  FURTHER, LANDLORD SHALL HAVE THE RIGHT,
BUT NOT THE OBLIGATION, TO UNDERTAKE WORK OF REPAIR WHICH TENANT IS REQUIRED TO
PERFORM UNDER THIS LEASE AND WHICH TENANT FAILS OR REFUSES TO PERFORM IN A
TIMELY AND EFFICIENT MANNER.  TENANT SHALL REIMBURSE LANDLORD UPON DEMAND, AS
ADDITIONAL RENT, FOR ALL COSTS INCURRED BY LANDLORD IN PERFORMING ANY SUCH
REPAIR FOR THE ACCOUNT OF TENANT, TOGETHER WITH AN AMOUNT EQUAL TO TEN PERCENT
(10%) OF SUCH COSTS TO REIMBURSE LANDLORD FOR ITS ADMINISTRATION AND MANAGERIAL
EFFORT.  EXCEPT AS SPECIFICALLY SET FORTH IN THIS LEASE, LANDLORD SHALL HAVE NO
OBLIGATION WHATSOEVER TO MAINTAIN OR REPAIR THE PREMISES OR THE PROJECT.  THE
PARTIES INTEND THAT THE TERMS OF THIS LEASE GOVERN THEIR RESPECTIVE MAINTENANCE
AND REPAIR OBLIGATIONS.  LANDLORD RESERVES THE RIGHT FROM TIME TO TIME, SO LONG
AS REASONABLE ACCESS AND BASIC SERVICES TO THE PREMISES REMAIN AVAILABLE, TO
INSTALL, USE, MAINTAIN, REPAIR, RELOCATE AND/OR REPLACE PIPES, CONDUITS, WIRES
AND EQUIPMENT WITHIN AND AROUND THE BUILDING AND TO DO AND PERFORM SUCH OTHER
ACTS AND MAKE SUCH OTHER CHANGES IN, TO OR WITH RESPECT TO THE BUILDING OR THE
PROJECT (INCLUDING WITHOUT LIMITATION WITH RESPECT TO THE DRIVEWAYS, GARAGE,
WALKWAYS AND ENTRANCES TO THE PROJECT) AS LANDLORD MAY, IN THE EXERCISE OF SOUND
BUSINESS JUDGMENT, DEEM TO BE APPROPRIATE.  IN CONNECTION THEREWITH, LANDLORD
SHALL HAVE THE RIGHT TO CLOSE TEMPORARILY ANY OF THE COMMON AREAS SO LONG AS
REASONABLE ACCESS TO THE PREMISES REMAINS AVAILABLE.  IN EXERCISING THESE
RIGHTS, LANDLORD SHALL MAKE COMMERCIALLY REASONABLE EFFORTS TO MINIMIZE THE
IMPACT ON TENANT’S USE AND OCCUPANCY OF THE PREMISES.  LANDLORD SHALL NOT BE
LIABLE TO TENANT FOR ANY INTERRUPTION OF TENANT’S BUSINESS OR INCONVENIENCE
CAUSED DUE TO ANY WORK PERFORMED IN THE PREMISES OR IN THE BUILDING PURSUANT TO
LANDLORD’S RIGHTS AND OBLIGATIONS UNDER THIS LEASE.  TENANT EXPRESSLY WAIVES THE
BENEFIT OF ANY STATUTE NOW OR HEREAFTER IN EFFECT TO THE EXTENT IT IS
INCONSISTENT WITH THE TERMS OF THIS LEASE WITH RESPECT TO SUCH OBLIGATIONS OR
WHICH AFFORDS TENANT THE RIGHT TO MAKE REPAIRS AT THE EXPENSE OF LANDLORD.


 


5.6          QUIET ENJOYMENT.  WHILE PAYING THE RENTAL AND PERFORMING ITS OTHER
COVENANTS AND AGREEMENTS CONTAINED IN THIS LEASE, TENANT SHALL PEACEABLY AND
QUIETLY HAVE, HOLD AND ENJOY THE PREMISES FOR THE TERM WITHOUT HINDRANCE OR
MOLESTATION FROM LANDLORD SUBJECT TO THE TERMS AND PROVISIONS OF THIS LEASE. 
LANDLORD SHALL NOT BE LIABLE FOR ANY INTERFERENCE OR DISTURBANCE BY OTHER
TENANTS OR THIRD PERSONS, NOR SHALL TENANT BE RELEASED FROM ANY OF THE
OBLIGATIONS OF THIS LEASE BECAUSE OF SUCH INTERFERENCE OR DISTURBANCE. 
LANDLORD, HOWEVER, SHALL USE REASONABLE EFFORTS TO CAUSE SUCH OTHER TENANTS TO
CEASE ANY SUCH UNREASONABLE INTERFERENCE.


 


5.7          LANDLORD COMPLIANCE WITH LAW.   LANDLORD SHALL BE RESPONSIBLE FOR
CAUSING THE FOLLOWING TO COMPLY WITH ALL LAWS REQUIRED FOR TENANT TO BUILD OUT,
OCCUPY AND USE THE PREMISES FOR THE PURPOSES LEASED (INCLUDING, WITHOUT
LIMITATION, THE REQUIREMENTS REGARDING ACCESSIBILITY AND PARKING) AS OF THE DATE
OF DELIVERY OF THE PREMISES TO TENANT:  THE COMMON AREA RESTROOMS, RESTROOMS
LOCATED WITHIN THE PREMISES AS OF THE EFFECTIVE DATE (EXCEPT TO THE EXTENT
ALTERATIONS THERETO ARE REQUIRED DUE TO THE OCCUPANCY OF THE PREMISES BY MORE
THAN ONE PERSON PER 138 SQUARE FEET OF RENTABLE AREA OF THE PREMISES ON ANY
FLOOR OR DUE TO THE PARTICULAR USE BY TENANT), THE COMMON AREAS OF THE BUILDING
THAT ARE REASONABLY ANTICIPATED TO BE IN TENANT’S PATH OF TRAVEL (INCLUDING
COMMON AREA ENTRY DOORS AND ENTRY DOORS TO THE PREMISES, TO THE EXTENT SUCH
DOORS ARE NOT INCLUDED AS ELEMENTS OF THE TENANT

 

18

--------------------------------------------------------------------------------


 


IMPROVEMENTS), THE PARKING GARAGE, THE ELEVATORS IN THE BUILDING, THE BUILDING’S
LIFE SAFETY SYSTEM, ELECTRICAL AND TELECOMMUNICATIONS ROOMS IN THE BUILDING
(EXCLUDING ELECTRICAL AND TELECOMMUNICATIONS ROOMS LOCATED WITHIN THE PREMISES
WHICH EXCLUSIVELY SERVE THE PREMISES), AND THE MAIN BOILER ROOM OR ROOMS SERVING
THE BUILDING


 


ARTICLE 6.
TENANT’S COVENANTS


 


6.1          PAYMENTS BY TENANT.  TENANT SHALL PAY RENT AT THE TIMES AND IN THE
MANNER PROVIDED IN THIS LEASE.  ALL OBLIGATIONS OF TENANT HEREUNDER TO MAKE
PAYMENTS TO LANDLORD SHALL CONSTITUTE RENT AND FAILURE TO PAY THE SAME WHEN DUE
SHALL GIVE RISE TO THE RIGHTS AND REMEDIES PROVIDED FOR IN ARTICLE 14, SUBJECT
TO APPLICABLE NOTICE AND CURE PERIODS, IF ANY.  IF THERE IS MORE THAN ONE
TENANT, THE OBLIGATIONS IMPOSED UPON TENANT UNDER THIS LEASE SHALL BE JOINT AND
SEVERAL.


 


6.2          TAXES ON PERSONAL PROPERTY AND TENANT IMPROVEMENTS.  IN ADDITION
TO, AND WHOLLY APART FROM ITS OBLIGATION TO PAY TENANT’S PROPORTIONATE SHARE OF
INCREASED OPERATING COSTS, TENANT SHALL BE RESPONSIBLE FOR, AND SHALL PAY PRIOR
TO DELINQUENCY, ALL TAXES OR GOVERNMENTAL SERVICE FEES, POSSESSORY INTEREST
TAXES, FEES OR CHARGES IN LIEU OF ANY SUCH TAXES, CAPITAL LEVIES, AND ANY OTHER
CHARGES IMPOSED UPON, LEVIED WITH RESPECT TO, OR ASSESSED AGAINST TENANT’S
PERSONAL PROPERTY, ON THE VALUE OF THE TENANT IMPROVEMENTS (IF ANY) AND ON ITS
INTEREST PURSUANT TO THIS LEASE.  TO THE EXTENT THAT ANY SUCH TAXES ARE NOT
SEPARATELY ASSESSED OR BILLED TO TENANT, TENANT SHALL PAY THE AMOUNT THEREOF AS
INVOICED TO TENANT BY LANDLORD.


 


6.3          REPAIRS BY TENANT.  TENANT SHALL BE OBLIGATED TO MAINTAIN AND
REPAIR THE PREMISES TO KEEP THE SAME AT ALL TIMES IN GOOD ORDER, CONDITION AND
REPAIR, AND, UPON EXPIRATION OF THE TERM, TO SURRENDER THE SAME TO LANDLORD IN
THE SAME CONDITION AS ON THE COMMENCEMENT DATE, REASONABLE WEAR AND TEAR, TAKING
BY CONDEMNATION, AND DAMAGE THAT IS LANDLORD’S RESPONSIBILITY UNDER SECTION 5.5
NOT CAUSED BY TENANT, ITS AGENTS, EMPLOYEES, CONTRACTORS, INVITEES AND
LICENSEES, EXCEPTED, AND DAMAGE FROM CASUALTY TO IMPROVEMENTS OTHER THAN THE
TENANT IMPROVEMENTS AND OTHER IMPROVEMENTS PAID FOR FROM ALLOWANCES PROVIDED BY
LANDLORD EXCEPTED.  TENANT’S OBLIGATIONS SHALL INCLUDE, WITHOUT LIMITATION, THE
OBLIGATION TO MAINTAIN AND REPAIR ALL WALLS, FLOOR COVERINGS, CEILINGS AND
FIXTURES, AND TO REPAIR ALL DAMAGE CAUSED BY TENANT, ITS AGENTS, EMPLOYEES,
CONTRACTORS, INVITEES AND OTHERS USING THE PREMISES WITH TENANT’S EXPRESS OR
IMPLIED PERMISSION.  TENANT, AT TENANT’S SOLE COST AND EXPENSE, SHALL ENTER INTO
A CONTRACT WITH A VENDOR APPROVED BY LANDLORD TO PROVIDE FOR PERIODIC INSPECTION
AND MAINTENANCE OF ANY DEDICATED OR SUPPLEMENTAL HEATING, VENTILATING AND/OR AIR
CONDITIONING UNITS OR SYSTEMS IN THE PREMISES, AND SHALL MAINTAIN SUCH CONTRACT
IN FORCE THROUGHOUT THE TERM OF THIS LEASE.  UPON LANDLORD’S REQUEST, TENANT
SHALL DELIVER A COPY OF SUCH MAINTENANCE CONTRACT TO LANDLORD, AND SHALL AT
LANDLORD’S REQUEST MADE FROM TIME TO TIME PROVIDE LANDLORD WITH COPIES OF
INSPECTION AND MAINTENANCE REPORTS MADE PURSUANT TO SUCH CONTRACTS.  ANY WORK OF
REPAIR AND MAINTENANCE PERFORMED BY OR FOR THE ACCOUNT OF TENANT BY PERSONS
OTHER THAN LANDLORD SHALL BE PERFORMED BY CONTRACTORS APPROVED BY LANDLORD AND
IN ACCORDANCE WITH SUCH REASONABLE PROCEDURES AS LANDLORD SHALL FROM TIME TO
TIME ESTABLISH.  TENANT SHALL GIVE LANDLORD PROMPT NOTICE OF ANY DAMAGE TO OR
DEFECTIVE CONDITION IN ANY PART OF THE BUILDING’S MECHANICAL, ELECTRICAL,
PLUMBING, LIFE SAFETY OR OTHER SYSTEM SERVICING, LOCATED IN OR PASSING THROUGH
THE PREMISES.  TENANT ACKNOWLEDGES THAT IT IS GENERALLY UNDERSTOOD THAT MOLD
SPORES ARE PRESENT ESSENTIALLY EVERYWHERE AND THAT MOLD CAN GROW IN ALMOST ANY
MOIST LOCATION.  TENANT ACKNOWLEDGES THE NECESSITY OF GOOD HOUSEKEEPING,
VENTILATION, AND MOISTURE CONTROL (ESPECIALLY IN KITCHENS, JANITOR’S CLOSETS,
BATHROOMS, BREAK ROOMS AND AROUND OUTSIDE WALLS) FOR MOLD PREVENTION, AND
EXECUTION OF THIS LEASE CONSTITUTES ACKNOWLEDGEMENT BY TENANT THAT CONTROL OF
MOISTURE AND MOLD PREVENTION ARE INTEGRAL TO TENANT’S OBLIGATIONS UNDER THIS
LEASE. TENANT AGREES TO IMMEDIATELY NOTIFY LANDLORD IF IT OBSERVES MOLD/MILDEW
AND/OR MOISTURE CONDITIONS (FROM ANY SOURCE, INCLUDING LEAKS), AND ALLOW
LANDLORD TO EVALUATE AND MAKE RECOMMENDATIONS AND/OR TAKE APPROPRIATE CORRECTIVE
ACTION.  LANDLORD SHALL DELIVER THE PREMISES FREE OF MOLD OR MILDEW, WHICH
TENANT SHALL VERIFY TO TENANT’S SATISFACTION BY INSPECTION OR OTHER MEANS. 
TENANT RELIEVES LANDLORD FROM ANY LIABILITY FOR ANY DAMAGES TO PROPERTY CAUSED
BY OR ASSOCIATED WITH MOISTURE OR THE GROWTH OF OR OCCURRENCE OF MOLD OR MILDEW
IN THE PREMISES AFTER THE DELIVERY OF THE PREMISES TO TENANT.  IN THE EVENT OF A
CONFLICT BETWEEN THE PROVISIONS OF THIS SECTION 6.3 AND THE PROVISIONS OF
ARTICLE 13 BELOW, THE PROVISIONS OF ARTICLE 13 SHALL CONTROL.


 


6.4          WASTE.  TENANT SHALL NOT COMMIT OR ALLOW ANY WASTE OR DAMAGE TO BE
COMMITTED IN ANY PORTION OF THE PREMISES OR THE PROJECT.

 

19

--------------------------------------------------------------------------------


 


6.5          COMPLIANCE WITH LAWS AND INSURANCE STANDARDS.  TENANT SHALL NOT
OCCUPY OR USE, OR PERMIT ANY PORTION OF THE PREMISES TO BE OCCUPIED OR USED IN A
MANNER THAT VIOLATES ANY APPLICABLE LAW, ORDINANCE, RULE, REGULATION, ORDER,
PERMIT, COVENANT, EASEMENT OR RESTRICTION OF RECORD RELATING IN ANY MANNER TO
THE PROJECT, OR FOR ANY BUSINESS OR PURPOSE WHICH IS DISREPUTABLE, REASONABLY
OBJECTIONABLE OR PRODUCTIVE OF FIRE HAZARD.  TENANT SHALL NOT DO OR PERMIT
ANYTHING TO BE DONE WHICH WOULD RESULT IN THE CANCELLATION OF, OR IN ANY WAY
INCREASE THE COST OF, THE PROPERTY INSURANCE COVERAGE ON THE PROJECT AND/OR ITS
CONTENTS.  IF TENANT DOES OR PERMITS ANYTHING TO BE DONE WHICH INCREASES THE
COST OF ANY INSURANCE COVERING OR AFFECTING THE PROJECT (OTHER THAN THE NORMAL
OCCUPANCY OF THE PREMISES FOR THE PERMITTED USE), THEN TENANT SHALL REIMBURSE
LANDLORD, UPON DEMAND, AS ADDITIONAL RENT, FOR SUCH ADDITIONAL COSTS.  LANDLORD
SHALL DELIVER TO TENANT A WRITTEN STATEMENT SETTING FORTH THE AMOUNT OF ANY SUCH
INSURANCE COST INCREASE AND SHOWING IN REASONABLE DETAIL THE MANNER IN WHICH IT
HAS BEEN COMPUTED.  TENANT SHALL, AT TENANT’S SOLE COST AND EXPENSE, COMPLY WITH
ALL LAWS, ORDINANCES, RULES, REGULATIONS AND ORDERS (STATE, FEDERAL, MUNICIPAL
OR PROMULGATED BY OTHER AGENCIES OR BODIES HAVING OR CLAIMING JURISDICTION)
RELATED TO THE USE, CONDITION OR OCCUPANCY OF THE PREMISES NOW IN EFFECT OR
WHICH MAY HEREAFTER COME INTO EFFECT INCLUDING, BUT NOT LIMITED TO,
ACCESSIBILITY AND USE BY INDIVIDUALS WITH DISABILITIES.  IF ANYTHING DONE BY
TENANT IN ITS PARTICULAR USE OR OCCUPANCY OF THE PREMISES SHALL CREATE, REQUIRE
OR CAUSE IMPOSITION OF ANY REQUIREMENT BY ANY PUBLIC AUTHORITY FOR STRUCTURAL OR
OTHER UPGRADING OF OR ALTERATION OR IMPROVEMENT TO THE PROJECT, TENANT SHALL, AT
LANDLORD’S OPTION, EITHER PERFORM THE UPGRADE, ALTERATION OR IMPROVEMENT AT
TENANT’S SOLE COST AND EXPENSE OR REIMBURSE LANDLORD UPON DEMAND, AS ADDITIONAL
RENT, FOR THE COST TO LANDLORD OF PERFORMING SUCH WORK.  THE JUDGMENT OF ANY
COURT OF COMPETENT JURISDICTION OR THE ADMISSION BY TENANT IN ANY ACTION AGAINST
TENANT, WHETHER LANDLORD IS A PARTY THERETO OR NOT, THAT TENANT HAS VIOLATED ANY
LAW, ORDINANCE, RULE, REGULATION, ORDER, PERMIT, COVENANT, EASEMENT OR
RESTRICTION SHALL BE CONCLUSIVE OF THAT FACT AS BETWEEN LANDLORD AND TENANT.


 


6.6          LIMITATION ON TENANT’S COMPLIANCE OBLIGATIONS.  NOTWITHSTANDING THE
PROVISIONS OF SECTION 6.5 ABOVE TO THE CONTRARY, (A) TENANT SHALL NOT BE
REQUIRED TO PERFORM ANY CHANGES TO THE BASE BUILDING (AS DEFINED BELOW) UNLESS
SUCH CHANGES ARE CAUSED OR TRIGGERED BY (I) TENANT’S ALTERATIONS OR IMPROVEMENTS
TO THE PREMISES (OTHER THAN THE TENANT IMPROVEMENTS), (II) TENANT’S PARTICULAR
USE OF THE PREMISES (AS OPPOSED TO TENANT’S USE OF THE PREMISES FOR GENERAL
OFFICE PURPOSES IN A NORMAL AND CUSTOMARY MANNER), INCLUDING, IF APPLICABLE,
ROOMS OF SIZE OR CONFIGURATION NOT TYPICAL FOR GENERAL OFFICE USE IN A CLASS A
OFFICE BUILDING IN THE SAN FRANCISCO SOUTH OF MARKET STREET AREA OR PROVIDING
FOR OCCUPANCY IN EXCESS OF ONE (1) PERSON PER 138 SQUARE FEET OF RENTABLE AREA
OF THE PREMISES ON ANY FLOOR, OR (III) TENANT’S PARTICULAR EMPLOYEES OR
EMPLOYMENT PRACTICES, (B) TENANT SHALL NOT BE REQUIRED TO PERFORM ANY
ALTERATIONS OR IMPROVEMENTS TO OR IMPROVEMENTS TO PORTIONS OF THE PROJECT
SYSTEMS LOCATED OUTSIDE OF THE PREMISES, OR TO OTHER COMPONENTS OF THE BASE
BUILDING LOCATED OUTSIDE OF THE PREMISES, BY REASON OF THE TENANT IMPROVEMENTS
UNLESS SUCH CHANGES ARE CAUSED OR TRIGGERED BY (I) THE FAILURE OF TENANT’S
ARCHITECT TO DESIGN THE TENANT IMPROVEMENTS IN COMPLIANCE WITH APPLICABLE
BUILDING CODES AND OTHER LEGAL REQUIREMENTS, OR (II) INCLUSION IN THE TENANT
IMPROVEMENTS OF IMPROVEMENTS WHICH ARE NOT NORMAL AND CUSTOMARY GENERAL OFFICE
IMPROVEMENTS (SUCH AS, WITHOUT LIMITATION, INTERNAL STAIRWELLS, LIBRARY, FILE,
COMPUTER OR MEETING ROOMS, CLASSROOM FACILITIES (OTHER THAN NORMAL AND CUSTOMARY
CONFERENCE ROOMS) OR AREAS REQUIRING FLOOR REINFORCEMENT OR ENHANCED SYSTEMS
REQUIREMENTS), AND (C) PROVIDED THAT TENANT’S ARCHITECT SHALL HAVE PREPARED THE
FINAL PLANS IN COMPLIANCE WITH APPLICABLE BUILDING CODES AND OTHER LEGAL
REQUIREMENTS, TENANT SHALL NOT BE REQUIRED TO PERFORM ANY WORK TO THE PREMISES
CAUSED OR TRIGGERED SOLELY BY REASON OF LANDLORD’S FAILURE TO CONSTRUCT THE
TENANT IMPROVEMENTS IN ACCORDANCE WITH THE FINAL PLANS (AS DEFINED IN THE WORK
LETTER).  AS USED IN THIS SECTION 6.6, “BASE BUILDING” SHALL MEAN STRUCTURAL
PORTIONS OF THE PROJECT (INCLUDING EXTERIOR WALLS, ROOF, FOUNDATION, FLOOR SLABS
AND CORE OF THE PROJECT, WHETHER OR NOT COMPRISING A PART OF THE PREMISES), OR
TO BUILDING SYSTEMS (INCLUDING, WITHOUT LIMITATION, ELEVATOR, PLUMBING, HEATING,
ELECTRICAL, SECURITY, AND LIFE SAFETY), AND THE ALTERATIONS, IMPROVEMENTS AND
OTHER WORK WHICH TENANT IS SPECIFICALLY EXCUSED FROM PERFORMING PURSUANT TO THE
PROVISIONS OF THIS SECTION 6.6 ARE REFERRED TO AS “EXCUSED WORK.”


 


6.7          RULES AND REGULATIONS.  TENANT SHALL COMPLY WITH THE RULES AND
REGULATIONS FOR THE PROJECT ATTACHED AS EXHIBIT D AND SUCH REASONABLE AND
NONDISCRIMINATORY AMENDMENTS THERETO AS LANDLORD MAY ADOPT FROM TIME TO TIME
WITH PRIOR NOTICE TO TENANT.  LANDLORD SHALL APPLY SUCH RULES AND REGULATIONS IN
A NONDISCRIMINATORY MANNER.


 


6.8          NO NUISANCE; NO OVERLOADING.  TENANT SHALL USE AND OCCUPY THE
PREMISES, AND CONTROL ITS AGENTS, EMPLOYEES, CONTRACTORS, INVITEES AND VISITORS,
IN SUCH MANNER SO AS NOT TO CREATE ANY NUISANCE, OR INTERFERE WITH, ANNOY OR
DISTURB (WHETHER BY NOISE, ODOR, VIBRATION OR OTHERWISE) ANY OTHER TENANT OR
OCCUPANT OF THE PROJECT OR LANDLORD IN ITS OPERATION OF THE PROJECT.  TENANT
SHALL NOT PLACE OR PERMIT TO BE PLACED ANY LOADS UPON THE FLOORS,

 

20

--------------------------------------------------------------------------------


 


WALLS OR CEILINGS IN EXCESS OF THE MAXIMUM DESIGNED LOAD SPECIFIED BY LANDLORD
OR WHICH MIGHT DAMAGE THE PREMISES, THE BUILDING, OR ANY PORTION THEREOF.


 


6.9          FURNISHING OF FINANCIAL STATEMENTS; TENANT’S REPRESENTATIONS.  IN
ORDER TO INDUCE LANDLORD TO ENTER INTO THIS LEASE, TENANT AGREES THAT IT SHALL
PROMPTLY FURNISH LANDLORD, FROM TIME TO TIME, WITHIN TEN (10) BUSINESS DAYS OF
RECEIPT OF LANDLORD’S WRITTEN REQUEST THEREFOR, WITH FINANCIAL STATEMENTS IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LANDLORD REFLECTING TENANT’S
THEN-CURRENT FINANCIAL CONDITION; PROVIDED, HOWEVER, THAT UNLESS THE PROJECT IS
THEN FOR SALE OR SUBJECT TO REFINANCING, OR AN EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING, LANDLORD SHALL NOT EXERCISE ITS RIGHTS UNDER THIS SECTION 6.8
MORE FREQUENTLY THAN ONE (1) TIME PER CALENDAR YEAR.  TENANT SHALL NOT BE
REQUIRED TO PROVIDE FINANCIAL STATEMENTS PURSUANT TO THIS SECTION 6.8 DURING ANY
PERIOD IN WHICH TENANT HAS OUTSTANDING A CLASS OF PUBLICLY TRADED SECURITIES AND
IS FILING WITH THE SECURITIES AND EXCHANGE COMMISSION, ON A REGULAR BASIS, FORMS
10Q AND 10K AND ANY OTHER PERIODIC FILINGS REQUIRED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.  TENANT REPRESENTS AND WARRANTS THAT ALL
FINANCIAL STATEMENTS, RECORDS AND INFORMATION FURNISHED BY TENANT TO LANDLORD IN
CONNECTION WITH THIS LEASE ARE TRUE, CORRECT AND COMPLETE IN ALL RESPECTS.


 


ARTICLE 7.
ASSIGNMENT OR SUBLEASE


 


7.1          NO ASSIGNMENT WITHOUT CONSENT.  TENANT SHALL NOT VOLUNTARILY OR BY
OPERATION OF LAW ASSIGN, TRANSFER OR ENCUMBER (COLLECTIVELY “ASSIGN”) OR SUBLET
ALL OR ANY PART OF TENANT’S INTEREST IN THIS LEASE OR IN THE PREMISES WITHOUT
LANDLORD’S PRIOR WRITTEN CONSENT, WHICH SHALL NOT BE UNREASONABLY WITHHELD
SUBJECT TO THE TERMS OF THIS ARTICLE 7.  A CHANGE IN THE CONTROL OF TENANT IN A
TRANSACTION OR A SERIES OF TRANSACTIONS SHALL NOT BE DEEMED AN ASSIGNMENT
HEREUNDER, UNLESS THE ESSENTIAL PURPOSE OF SUCH CHANGE OF CONTROL IS TO TRANSFER
THE TENANT’S INTEREST IN THIS LEASE WITHOUT ACTUALLY CONVEYING A SUBSTANTIAL,
ACTIVE, ONGOING BUSINESS, IN WHICH EVENT SUCH CHANGE OF CONTROL SHALL CONSTITUTE
AN ASSIGNMENT REQUIRING LANDLORD’S CONSENT.  THE FOLLOWING TRANSFERS SHALL NOT
BE INCLUDED IN DETERMINING WHETHER CONTROL HAS BEEN TRANSFERRED: THE TRANSFER OF
OUTSTANDING CAPITAL STOCK OR OTHER LISTED EQUITY INTERESTS BY PERSONS OR PARTIES
OTHER THAN “INSIDERS” WITHIN THE MEANING OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED, THROUGH THE “OVER THE COUNTER” MARKET OR ANY RECOGNIZED NATIONAL OR
INTERNATIONAL SECURITIES EXCHANGE (INCLUDING, WITHOUT LIMITATION, NASDAQ).


 


7.2          NOTICE OF ASSIGNMENT.  IF TENANT DESIRES TO ASSIGN THIS LEASE OR
ANY INTEREST HEREIN OR SUBLET THE PREMISES OR ANY PART THEREOF, TENANT SHALL
GIVE LANDLORD WRITTEN NOTICE OF SUCH INTENT.  TENANT’S NOTICE SHALL SPECIFY THE
DATE THE PROPOSED ASSIGNMENT OR SUBLEASE WOULD BE EFFECTIVE AND BE ACCOMPANIED
BY INFORMATION PERTINENT TO LANDLORD’S DETERMINATION AS TO THE FINANCIAL AND
OPERATIONAL RESPONSIBILITY AND APPROPRIATENESS OF THE PROPOSED ASSIGNEE OR
SUBTENANT, INCLUDING, WITHOUT LIMITATION, ITS NAME, BUSINESS AND FINANCIAL
CONDITION, FINANCIAL DETAILS OF THE PROPOSED TRANSFER, THE INTENDED USE
(INCLUDING ANY MODIFICATION) OF THE PREMISES, AND EXACT COPIES OF ALL OF THE
PROPOSED AGREEMENT(S) BETWEEN TENANT AND THE PROPOSED ASSIGNEE OR SUBTENANT. 
TENANT SHALL PROMPTLY PROVIDE LANDLORD WITH (I) SUCH OTHER OR ADDITIONAL
INFORMATION OR DOCUMENTS REASONABLY REQUESTED (WITHIN TEN (10) DAYS AFTER
RECEIVING TENANT’S NOTICE) BY LANDLORD, AND (II) AN OPPORTUNITY TO MEET AND
INTERVIEW THE PROPOSED ASSIGNEE OR SUBTENANT, IF REQUESTED BY LANDLORD.


 


7.3          LANDLORD CONSENT.  LANDLORD SHALL HAVE A PERIOD OF TEN (10) DAYS
FOLLOWING SUCH INTERVIEW AND RECEIPT OF SUCH ADDITIONAL INFORMATION (OR TWENTY
(20) DAYS FROM THE DATE OF TENANT’S ORIGINAL NOTICE IF LANDLORD DOES NOT REQUEST
ADDITIONAL INFORMATION OR AN INTERVIEW) WITHIN WHICH TO NOTIFY TENANT IN WRITING
THAT LANDLORD ELECTS EITHER (I) TO REASONABLY DECLINE TENANT’S REQUEST TO ASSIGN
OR SUBLEASE (TAKING INTO ACCOUNT LANDLORD’S OBLIGATION NOT TO UNREASONABLY
WITHHOLD ITS CONSENT), IN WHICH EVENT THIS LEASE SHALL REMAIN IN FULL FORCE AND
EFFECT; (II) TO TERMINATE THIS LEASE AS TO THE SPACE SO AFFECTED AS OF THE
EFFECTIVE DATE SPECIFIED BY TENANT, IN WHICH EVENT TENANT WILL BE RELIEVED OF
ALL OBLIGATIONS HEREUNDER AS TO SUCH SPACE ARISING AFTER THE EFFECTIVE DATE OF
SUCH TERMINATION AND TENANT’S VACATION AND SURRENDER OF THE PREMISES; OR
(III) TO PERMIT TENANT TO ASSIGN THIS LEASE OR SUBLET SUCH SPACE, SUBJECT,
HOWEVER, TO PRIOR WRITTEN APPROVAL OF THE PROPOSED ASSIGNEE OR SUBLESSEE BY
LANDLORD, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD SO LONG AS THE USE OF THE
PREMISES BY SUCH PROPOSED ASSIGNEE OR SUBLESSEE WOULD BE A PERMITTED USE, THE
PROPOSED ASSIGNEE OR SUBLESSEE IS OF SOUND FINANCIAL CONDITION AS DETERMINED BY
LANDLORD IN ITS REASONABLE DISCRETION, THE PROPOSED ASSIGNEE OR SUBLESSEE
EXECUTES SUCH REASONABLE ASSUMPTION DOCUMENTATION AS LANDLORD SHALL REQUIRE, AND
THE PROPOSED ASSIGNEE OR SUBLESSEE IS NOT A PARTY WITH WHOM WITH WHOM LANDLORD
HAS NEGOTIATED REGARDING A PROSPECTIVE LEASE IN THE PRECEDING NINETY (90) DAYS
(WHICH

 

21

--------------------------------------------------------------------------------


 


NEGOTIATIONS HAVE INCLUDED, AT A MINIMUM, SUBMITTAL OF A WRITTEN CONDITIONAL
OFFER OR A LETTER OF INTENT AND COUNTER OFFER OR COUNTER LETTER OF INTENT).  IF
LANDLORD FAILS TO NOTIFY TENANT IN WRITING OF SUCH ELECTION WITHIN SUCH PERIOD,
LANDLORD SHALL BE DEEMED TO HAVE WAIVED OPTION (II) ABOVE, BUT WRITTEN APPROVAL
BY LANDLORD OF THE PROPOSED ASSIGNEE OR SUBLESSEE SHALL STILL BE REQUIRED. 
FAILURE BY LANDLORD TO APPROVE A PROPOSED SUBTENANT OR ASSIGNEE SHALL NOT CAUSE
A TERMINATION OF THIS LEASE.


 


7.4          ASSIGNMENT/SUBLETTING FEE.  IN THE EVENT TENANT SHALL REQUEST THE
CONSENT OF LANDLORD TO ANY ASSIGNMENT OR SUBLETTING HEREUNDER, TENANT SHALL PAY
LANDLORD A PROCESSING FEE OF $750.00 AT THE TIME OF SUCH REQUEST AND SHALL
REIMBURSE LANDLORD FOR LANDLORD’S REASONABLE ATTORNEYS’ FEES INCURRED IN
CONNECTION THEREWITH.   ALL SUCH FEES SHALL BE DEEMED ADDITIONAL RENT UNDER THIS
LEASE.


 


7.5          ASSIGNMENT/SUBLEASE PROFIT.  IN THE EVENT THAT TENANT ASSIGNS THIS
LEASE, TENANT SHALL PAY TO LANDLORD AS ADDITIONAL RENT AN AMOUNT EQUAL TO FIFTY
PERCENT (50%) OF ANY INCREASED RENT (AS DEFINED BELOW) WHEN AND AS SUCH
INCREASED RENT IS RECEIVED BY TENANT, PROVIDED TENANT SHALL FIRST BE ENTITLED TO
SUBTRACT TRANSFER COSTS FROM SUCH INCREASED RENT.  AS USED IN THIS SECTION,
“INCREASED RENT” SHALL MEAN THE EXCESS OF (I) ALL RENT AND OTHER CONSIDERATION
WHICH TENANT IS ENTITLED TO RECEIVE BY REASON OF ANY SALE, SUBLEASE, ASSIGNMENT
OR OTHER TRANSFER OF THIS LEASE OVER (II) THE RENT OTHERWISE PAYABLE BY TENANT
UNDER THIS LEASE AT SUCH TIME.  “TRANSFER COSTS” MEANS (A) ANY BROKERAGE
COMMISSIONS PAID BY TENANT IN CONNECTION WITH THE SUBLETTING OR ASSIGNMENT (NOT
TO EXCEED COMMISSIONS TYPICALLY PAID IN THE MARKET AT THE TIME OF SUCH
SUBLETTING OR ASSIGNMENT), (B) REASONABLE LEGAL FEES PAID BY TENANT IN
CONNECTION WITH SUCH ASSIGNMENT OR SUBLETTING (PROVIDED THAT TENANT SHALL SUBMIT
TO LANDLORD EVIDENCE REASONABLY ACCEPTABLE TO LANDLORD OF SUCH LEGAL FEES
ACTUALLY PAID BY TENANT, WHICH EVIDENCE SHALL INCLUDE COPIES OF THE APPLICABLE
ATTORNEY BILLS), (C) ANY IMPROVEMENT ALLOWANCE OR CONSTRUCTION COSTS INCURRED BY
TENANT IN CONNECTION WITH THE ASSIGNMENT OR SUBLEASE, AND (D) ANY OTHER
CONCESSION (INCLUDING, WITHOUT LIMITATION, FREE RENT) PROVIDED BY TENANT WHICH
IS THEY TYPICALLY PROVIDED IN THE MARKET, PROVIDED THAT, AS A CONDITION TO
TENANT RECAPTURING THE ASSIGNMENT OR SUBLETTING COSTS, TENANT SHALL PROVIDE TO
LANDLORD, WITHIN NINETY (90) DAYS OF LANDLORD’S EXECUTION OF LANDLORD’S CONSENT
TO THE ASSIGNMENT OR SUBLETTING, A DETAILED ACCOUNTING OF THE ASSIGNMENT OR
SUBLETTING COSTS AND SUPPORTING DOCUMENTS, SUCH AS RECEIPTS AND CONSTRUCTION
INVOICES.  FOR PURPOSES OF THE FOREGOING, ANY CONSIDERATION RECEIVED BY TENANT
IN FORM OTHER THAN CASH SHALL BE VALUED AT ITS FAIR MARKET VALUE AS DETERMINED
BY LANDLORD IN GOOD FAITH.


 


7.6          NO WAIVER.  THE CONSENT OF LANDLORD TO ANY ASSIGNMENT OR SUBLETTING
SHALL NOT CONSTITUTE A CONSENT TO ANY SUBSEQUENT ASSIGNMENT OR SUBLETTING BY
TENANT OR TO ANY SUBSEQUENT OR SUCCESSIVE ASSIGNMENT OR SUBLETTING BY THE
ASSIGNEE OR SUBTENANT.  HOWEVER, LANDLORD MAY CONSENT TO SUBSEQUENT ASSIGNMENTS
AND SUBLETTINGS OF THE LEASE OR TO SUBLEASES OR AMENDMENTS OR MODIFICATIONS
THERETO, WITHOUT NOTIFYING TENANT OR ANY OTHER PARTY LIABLE ON THE LEASE OR THE
SUBLEASE AND WITHOUT OBTAINING THEIR CONSENT.  SUCH ACTION SHALL NOT RELIEVE
TENANT OR ANY SUCH OTHER PARTY FROM LIABILITY UNDER THIS LEASE OR UNDER ANY SUCH
SUBLEASE.


 


7.7          TENANT REMAINS LIABLE.  NO ASSIGNMENT OR SUBLETTING BY TENANT SHALL
RELIEVE TENANT OF ANY OBLIGATION UNDER THIS LEASE.  IN THE EVENT OF DEFAULT BY
AN ASSIGNEE OR SUBTENANT OF TENANT OR ANY SUCCESSOR OF TENANT IN THE PERFORMANCE
OF ANY OF THE TERMS HEREOF, LANDLORD MAY PROCEED DIRECTLY AGAINST TENANT WITHOUT
THE NECESSITY OF EXHAUSTING REMEDIES AGAINST SUCH ASSIGNEE, SUBTENANT OR
SUCCESSOR.  ANY ASSIGNMENT OR SUBLETTING WHICH CONFLICTS WITH THE PROVISIONS
HEREOF SHALL BE VOID AND, AT LANDLORD’S OPTION, SHALL CONSTITUTE AN EVENT OF
DEFAULT UNDER THIS LEASE.


 


7.8          SHORT TERM SUBLEASE EXCEPTION TO LANDLORD RECAPTURE AND PROFIT
SHARING RIGHTS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS ARTICLE 7,
TENANT MAY FROM TIME TO TIME ENTER INTO ONE OR MORE QUALIFYING SUBLEASES OF A
PORTION OF THE PREMISES AND LANDLORD’S RECAPTURE RIGHT PURSUANT TO ITEM (II) OF
THE FIRST SENTENCE OF SECTION 7.3 ABOVE AND LANDLORD’S PROFIT SHARING RIGHTS
UNDER SECTION 7.5 ABOVE SHALL NOT APPLY TO ANY SUCH QUALIFYING SUBLEASE.  A
SUBLEASE IS A “QUALIFYING SUBLEASE” SO LONG AS (I) NO MORE THAN TWENTY PERCENT
(20%) OF THE RENTABLE SQUARE FOOTAGE OF THE PREMISES IS SO USED AT ANY ONE TIME,
(II) THE USE OF THE SPACE IS NOT A USE WHICH MATERIALLY INCREASES (A) THE
OPERATING COSTS FOR THE BUILDING, (B) THE BURDEN ON THE BUILDING SERVICES, OR
(C) THE FOOT TRAFFIC, ELEVATOR USAGE OR SECURITY CONCERNS IN THE BUILDING,
(III) THE USE OF SUCH SPACE IS A PERMITTED USE UNDER THIS LEASE, AND (IV) THE
TERM OF SUCH SUBLEASE (INCLUDING ANY EXTENSIONS OR RENEWALS) DOES NOT EXCEED
TWENTY FOUR (24) MONTHS.  THE RIGHTS SET FORTH IN THIS SECTION 7.8 ARE PERSONAL
TO THE TENANT ORIGINALLY NAMED UNDER THIS LEASE AND ITS AFFILIATE TRANSFEREES
(AS DEFINED BELOW), AND SHALL NOT INURE TO THE BENEFIT OF ANY OTHER SUCCESSOR,
ASSIGNEE OR SUBTENANT OF TENANT.  TENANT SHALL PAY THE COST OF ANY DEMISING (IF
ANY) WHICH IS REQUIRED IN CONNECTION WITH A

 

22

--------------------------------------------------------------------------------


 


QUALIFYING SUBLEASE, AND AT LANDLORD’S ELECTION SHALL REMOVE SUCH REQUIRED
DEMISING WALLS AT THE EXPIRATION OR TERMINATION OF THE QUALIFYING SUBLEASE. 
EXCEPT AS SPECIFICALLY PROVIDED IN THIS SECTION 7.8, THE PROVISIONS OF THIS
ARTICLE 7 SHALL APPLY TO QUALIFYING SUBLEASES.


 


7.9          AFFILIATE TRANSFEREES. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS ARTICLE 7, BUT SUBJECT TO SECTIONS 7.4, 7.6 AND 7.7. (BUT NOT SUBJECT TO
SECTIONS 7.3 AND 7.5), TENANT MAY ASSIGN THIS LEASE OR SUBLET THE PREMISES OR
ANY PORTION THEREOF, WITHOUT LANDLORD’S CONSENT, TO ANY PARTNERSHIP, CORPORATION
OR OTHER ENTITY WHICH CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL
WITH TENANT OR TENANT’S PARENT (CONTROL BEING DEFINED FOR SUCH PURPOSES AS
OWNERSHIP OF AT LEAST 50% OF THE EQUITY INTERESTS IN, OR THE POWER TO DIRECT THE
MANAGEMENT OF, THE RELEVANT ENTITY) OR TO ANY PARTNERSHIP, CORPORATION OR OTHER
ENTITY RESULTING FROM A MERGER OR CONSOLIDATION WITH TENANT OR TENANT’S PARENT,
OR TO ANY PERSON OR ENTITY WHICH ACQUIRES SUBSTANTIALLY ALL THE ASSETS OF TENANT
AS A GOING CONCERN (COLLECTIVELY, AN “AFFILIATE”), PROVIDED THAT (I) LANDLORD
RECEIVES PRIOR WRITTEN NOTICE OF AN ASSIGNMENT OR SUBLETTING, IF POSSIBLE, AND
IF NOT POSSIBLE THEN LANDLORD RECEIVED NOTICE OF THE ASSIGNMENT OR SUBLETTING AS
SOON AS REASONABLY PRACTICABLE AFTER THE DATE THEREOF, (II) THE AFFILIATE’S NET
WORTH IS NOT LESS THAN TENANT’S NET WORTH IMMEDIATELY PRIOR TO THE ASSIGNMENT OR
SUBLETTING, (III) THE PROPOSED TRANSFER IS NOT ENTERED INTO AS A SUBTERFUGE TO
EVADE THE OBLIGATIONS AND RESTRICTIONS RELATING TO TRANSFERS SET FORTH IN THIS
ARTICLE 7, (IV) THE AFFILIATE ASSUMES (IN THE EVENT OF AN ASSIGNMENT) IN WRITING
ALL OF TENANT’S OBLIGATIONS UNDER THIS LEASE, (V) LANDLORD RECEIVES A FULLY
EXECUTED COPY OF AN ASSIGNMENT OR SUBLEASE AGREEMENT BETWEEN TENANT AND THE
AFFILIATE, AND (VI) THERE HAS BEEN DELIVERED TO LANDLORD A FULLY EXECUTED
COUNTERPART OF LANDLORD’S CONSENT TO SUBLEASE FORM OR, IN THE CASE OF AN
ASSIGNMENT TO AN AFFILIATE, A FORM IN WHICH THE AFFILIATE ACKNOWLEDGES THAT
OCCUPANCY OF THE PREMISES BY AFFILIATE IS SUBJECT TO THIS LEASE IN WHICH THE
AFFILIATE PROVIDES WAIVERS AND RELEASES TO THE SAME EXTENT AS PROVIDED BY TENANT
UNDER THIS LEASE.  IF TENANT DOES NOT PROMPTLY PROVIDE LANDLORD WITH ALL
INSTRUMENTS AND INFORMATION REQUIRED HEREUNDER WHICH ARE REASONABLY REQUIRED TO
DOCUMENT THAT THE PROPOSED ASSIGNMENT OR SUBLEASE IS A TRANSFER TO AN AFFILIATE
NOT REQUIRING LANDLORD’S CONSENT HEREUNDER, THEN LANDLORD MAY, AT LANDLORD’S
ELECTION MADE BY WRITTEN NOTICE TO TENANT, TREAT THE TRANSFER OR NOTICE OF THE
ASSIGNMENT OR SUBLEASE AS A NOTICE OF INTENT TO ASSIGN OR SUBLET TO A
NON-AFFILIATE, AND ALL OF LANDLORD’S RIGHTS HEREUNDER WITH RESPECT TO A PROPOSED
ASSIGNMENT OR SUBLEASE TO A NON-AFFILIATE SHALL THEREUPON APPLY AS IF SUCH
REQUEST HAD BEEN MADE ON THE DATE OF LANDLORD’S ELECTION.  AN AFFILIATE
SUBTENANT OR ASSIGNEE MEETING THE REQUIREMENTS OF THIS SECTION 7.9 IS REFERRED
TO AS AN “AFFILIATE TRANSFEREE.”


 


ARTICLE 8.
ALTERATIONS, ADDITIONS AND IMPROVEMENTS


 


8.1          LANDLORD CONSENT.  TENANT SHALL NOT MAKE OR ALLOW TO BE MADE ANY
ALTERATIONS OR ADDITIONS IN OR TO THE PREMISES WITHOUT FIRST OBTAINING THE
WRITTEN CONSENT OF LANDLORD.  LANDLORD’S CONSENT WILL NOT BE UNREASONABLY
WITHHELD OR DELAYED WITH RESPECT TO PROPOSED ALTERATIONS AND ADDITIONS WHICH:
(I) COMPLY WITH ALL APPLICABLE LAWS, ORDINANCES, RULES AND REGULATIONS; (II) ARE
COMPATIBLE WITH THE BUILDING AND ITS MECHANICAL, ELECTRICAL, HVAC AND LIFE
SAFETY SYSTEMS; (III) WILL NOT AFFECT THE STRUCTURAL PORTIONS OF THE BUILDING
(PROVIDED, HOWEVER, LANDLORD SHALL NOT UNREASONABLY WITHHOLD CONSENT TO THE
CONSTRUCTION OF AN INTERNAL STAIRCASE IN ACCORDANCE WITH AND SUBJECT TO THE
TERMS AND CONDITIONS OF THE WORK LETTER); (IV) WILL NOT INTERFERE WITH THE USE
AND OCCUPANCY OF ANY OTHER PORTION OF THE BUILDING BY ANY OTHER TENANT; AND
(V) WILL NOT TRIGGER ANY ADDITIONAL COSTS TO LANDLORD.  SPECIFICALLY, BUT
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, LANDLORD’S RIGHT OF CONSENT
(WHICH SHALL NOT BE UNREASONABLY WITHHELD) SHALL ENCOMPASS PLANS AND
SPECIFICATIONS FOR PROPOSED ALTERATIONS OR ADDITIONS, CONSTRUCTION MEANS AND
METHODS, THE IDENTITY OF ANY CONTRACTOR OR SUBCONTRACTOR TO BE EMPLOYED ON THE
WORK OF ALTERATIONS OR ADDITIONS, AND THE TIME FOR PERFORMANCE OF SUCH WORK. 
TENANT SHALL SUPPLY TO LANDLORD ANY ADDITIONAL DOCUMENTS AND INFORMATION
REQUESTED BY LANDLORD IN CONNECTION WITH TENANT’S REQUEST FOR CONSENT
HEREUNDER.  NOTWITHSTANDING THE FOREGOING OR ANYTHING TO THE CONTRARY CONTAINED
ELSEWHERE IN THIS ARTICLE 8, TENANT SHALL HAVE THE RIGHT, WITHOUT LANDLORD’S
CONSENT, TO MAKE ANY ALTERATION THAT MEETS ALL OF THE FOLLOWING CRITERIA (A
“COSMETIC ALTERATION”): (A) THE ALTERATION IS DECORATIVE IN NATURE (SUCH AS
PAINT, CARPET OR OTHER WALL OR FLOOR FINISHES, MOVABLE PARTITIONS OR OTHER SUCH
WORK) OR IS LIMITED TO TENANT’S DATA AND COMMUNICATIONS CABLING, (B) TENANT
PROVIDES LANDLORD WITH TEN (10)  DAYS’ ADVANCE WRITTEN NOTICE OF THE
COMMENCEMENT OF SUCH ALTERATION, (C) SUCH ALTERATION DOES NOT AFFECT THE
BUILDING’S ELECTRICAL, MECHANICAL, LIFE SAFETY, PLUMBING, SECURITY, OR HVAC
SYSTEMS OR ANY OTHER PORTION OF THE BASE BUILDING OR ANY PART OF THE BUILDING
OTHER THAN THE PREMISES, (D) THE WORK WILL NOT DECREASE THE VALUE OF THE
PREMISES, USES ONLY NEW OR LIKE-NEW MATERIALS COMPARABLE IN QUALITY TO THOSE
BEING REPLACED AND IS PERFORMED IN A WORKMAN LIKE MANNER AND IN ACCORDANCE WITH
ALL LEGAL REQUIREMENTS, AND (E) THE COST OF SUCH ALTERATION DOES NOT EXCEED TEN
THOUSAND DOLLARS ($10,000.00) PER PROJECT.  AT THE TIME TENANT NOTIFIES LANDLORD
OF ANY COSMETIC ALTERATION, TENANT SHALL GIVE LANDLORD A COPY OF TENANT’S PLANS
FOR THE WORK.  IF THE COSMETIC ALTERATION IS OF SUCH A NATURE THAT FORMAL PLANS
WILL

 

23

--------------------------------------------------------------------------------


 


NOT BE PREPARED FOR THE WORK, TENANT SHALL PROVIDE LANDLORD WITH A REASONABLY
SPECIFIC WRITTEN DESCRIPTION OF THE WORK.


 


8.2          PERMITS AND PLANS.  ANY CONSENT GIVEN BY LANDLORD UNDER THIS
SECTION 8.2 SHALL BE DEEMED CONDITIONED UPON: (I) TENANT’S ACQUIRING ALL
APPLICABLE PERMITS REQUIRED BY GOVERNMENTAL AUTHORITIES; (II) TENANT’S
FURNISHING TO LANDLORD COPIES OF SUCH PERMITS, TOGETHER WITH COPIES OF THE
APPROVED PLANS AND SPECIFICATIONS, PRIOR TO COMMENCEMENT OF THE WORK THEREON;
AND (III) COMPLIANCE BY TENANT WITH THE CONDITIONS OF ALL APPLICABLE PERMITS AND
APPROVALS IN A PROMPT AND EXPEDITIOUS MANNER.


 


8.3          FREEDOM FROM LIENS.  TENANT SHALL PROVIDE LANDLORD WITH NOT LESS
THAN TEN (10) DAYS PRIOR WRITTEN NOTICE OF COMMENCEMENT OF THE WORK SO AS TO
ENABLE LANDLORD TO POST AND RECORD APPROPRIATE NOTICES OF NON-RESPONSIBILITY. 
ALL ALTERATIONS AND ADDITIONS PERMITTED HEREUNDER SHALL BE MADE AND PERFORMED BY
TENANT WITHOUT COST OR EXPENSE TO LANDLORD.  TENANT SHALL PAY THE CONTRACTORS
AND SUPPLIERS ALL AMOUNTS DUE TO THEM WHEN DUE AND KEEP THE PREMISES AND THE
PROJECT FREE FROM ANY AND ALL MECHANICS’, MATERIALMEN’S AND OTHER LIENS AND
CLAIMS ARISING OUT OF ANY WORK PERFORMED, MATERIALS FURNISHED OR OBLIGATIONS
INCURRED BY OR FOR TENANT.  PRIOR TO THE COMMENCEMENT OF ANY ALTERATIONS AND
ADDITIONS PERMITTED HEREUNDER, LANDLORD MAY REQUIRE, AT ITS SOLE OPTION, THAT
TENANT PROVIDE LANDLORD WITH SATISFACTORY EVIDENCE OF TENANT’S ABILITY TO PAY
FOR THE WORK.


 


8.4          ALTERATIONS UPON LEASE EXPIRATION.  ANY AND ALL ALTERATIONS,
ADDITIONS OR IMPROVEMENTS MADE TO THE PREMISES BY TENANT SHALL BE THE PROPERTY
OF TENANT DURING THE LEASE TERM, AND SHALL BECOME THE PROPERTY OF LANDLORD UPON
THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE, AND SHALL BE SURRENDERED TO
LANDLORD WITHOUT COMPENSATION TO TENANT UPON THE TERMINATION OF THIS LEASE BY
LAPSE OF TIME OR OTHERWISE UNLESS LANDLORD CONDITIONED ITS APPROVAL OF SUCH
ALTERATIONS, ADDITIONS OR IMPROVEMENTS ON TENANT’S AGREEMENT TO REMOVE THEM
(PROVIDED THAT LANDLORD SHALL ONLY REQUIRE THE REMOVAL OF TENANT CABLES AND
EXTRAORDINARY FIXTURES, AS DEFINED BELOW).  NOTWITHSTANDING THE FOREGOING, ON OR
PRIOR TO THE EXPIRATION OF THIS LEASE, TENANT SHALL REMOVE FROM THE PREMISES AND
THE COMMON AREAS ALL TELEPHONE, DATA OR VIDEO CABLES INSTALLED BY OR ON BEHALF
OF TENANT (THE “TENANT CABLES”), EXCEPT THOSE TELEPHONE, DATA OR VIDEO CABLES
WHICH LANDLORD SPECIFICALLY AGREES MAY REMAIN IN A WRITTEN NOTICE TO TENANT
PRIOR TO THE EXPIRATION OF THE TERM.  TENANT SHALL, BY THE EXPIRATION DATE (OR
PROMPTLY THEREAFTER), REMOVE SUCH ALTERATIONS, ADDITIONS AND IMPROVEMENTS WHICH
TENANT IS REQUIRED TO REMOVE HEREUNDER, REPAIR ANY DAMAGE RESULTING FROM SUCH
REMOVAL (INCLUDING ANY PENETRATIONS REQUIRED FOR THE INITIAL INSTALLATION OF
SUCH ITEMS), AND RESTORE THE PREMISES TO THEIR CONDITION EXISTING PRIOR TO THE
DATE OF INSTALLATION OF SUCH ALTERATIONS, ADDITIONS AND IMPROVEMENTS. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH ABOVE, THIS CLAUSE SHALL NOT
APPLY TO MODULAR WALLS, MOVABLE EQUIPMENT OR FURNITURE OWNED BY TENANT. 
FURTHER, TENANT SHALL REPAIR AT ITS SOLE COST AND EXPENSE ALL DAMAGE CAUSED TO
THE PREMISES AND THE PROJECT BY REMOVAL OF TENANT’S MODULAR WALLS, MOVABLE
EQUIPMENT OR FURNITURE AND SUCH OTHER ALTERATIONS, ADDITIONS AND IMPROVEMENTS AS
TENANT SHALL BE REQUIRED OR ALLOWED BY LANDLORD TO REMOVE FROM THE PREMISES.  AS
USED HEREIN, THE TERM “EXTRAORDINARY FIXTURE” MEANS AN ALTERATION, ADDITION OR
IMPROVEMENT WHICH, AT THE TIME OF INSTALLATION, IS NOT THE TYPE QUALITY, OR
QUANTITY OF IMPROVEMENT THAT IS CUSTOMARILY FOUND IN A STANDARD OFFICE
INSTALLATION IN FIRST CLASS OFFICE BUILDING IN THE SOUTH OF MARKET STREET AREA
OF SAN FRANCISCO, CALIFORNIA.  BY WAY OF EXAMPLE ONLY, ROLLING OR BUILT-IN HIGH
DENSITY FILE SYSTEMS, VAULTS, SAFES, RAISED FLOORING, DEDICATED TENANT ELEVATORS
OR DUMB WAITERS, SPECIAL KEY CARD SYSTEMS ON STAIRWELLS OR OTHER ENTRY DOORS,
AND INTERNAL STAIRWAYS CONSTITUTE EXTRAORDINARY FIXTURES.


 


8.5          CONSTRUCTION OF ALTERATIONS.  ALL ALTERATIONS, ADDITIONS AND
IMPROVEMENTS PERMITTED UNDER THIS SECTION 8.5 SHALL BE CONSTRUCTED DILIGENTLY,
IN A GOOD AND WORKMANLIKE MANNER WITH NEW OR LIKE-NEW, GOOD AND SUFFICIENT
MATERIALS AND IN COMPLIANCE WITH ALL APPLICABLE LAWS, ORDINANCES, RULES AND
REGULATIONS (INCLUDING, WITHOUT LIMITATION, BUILDING CODES AND THOSE RELATED TO
ACCESSIBILITY AND USE BY INDIVIDUALS WITH DISABILITIES) AND IN ACCORDANCE WITH
LANDLORD’S CONSTRUCTION RULES ATTACHED HERETO AS EXHIBIT E.  INSTALLATION BY OR
ON BEHALF OF TENANT, PRIOR TO THE COMMENCEMENT DATE OR DURING THE TERM OF THIS
LEASE, OF CONDUITS, ELECTRICAL WIRES, AND TELEPHONE, DATA OR VIDEO CABLES IN THE
VERTICAL SHAFTS, HORIZONTAL RACEWAYS, ELECTRICAL CLOSETS AND TELEPHONE CLOSETS
OF THE BUILDING OR OTHER COMMON AREAS OF THE BUILDING DESIGNED FOR THE
INSTALLATION OF SUCH CONDUITS, ELECTRICAL WIRES AND CABLES SHALL BE SUBJECT TO
SUCH REGULATIONS AND CONDITIONS AS LANDLORD MAY FROM TIME TO TIME REASONABLY
IMPOSE.  TENANT SHALL, PROMPTLY UPON COMPLETION OF THE WORK, FURNISH LANDLORD
WITH “AS BUILT” DRAWINGS FOR ANY ALTERATIONS, ADDITIONS OR IMPROVEMENTS
PERFORMED UNDER THIS SECTION 8.5.  IF ANY ALTERATIONS, ADDITIONS OR IMPROVEMENTS
WHICH TENANT CAUSES TO BE CONSTRUCTED IN THE PREMISES RESULT IN LANDLORD BEING
REQUIRED TO MAKE ANY ALTERATIONS AND/OR IMPROVEMENTS TO OTHER PORTIONS OF THE
PROJECT IN ORDER TO COMPLY WITH ANY APPLICABLE LAWS, ORDINANCES OR REGULATIONS,
THEN TENANT SHALL REIMBURSE LANDLORD UPON DEMAND FOR ALL COSTS AND EXPENSES
INCURRED BY LANDLORD IN MAKING SUCH ALTERATIONS

 

24

--------------------------------------------------------------------------------


 


AND/OR IMPROVEMENTS (PROVIDED THAT TENANT SHALL NOT BE REQUIRED TO REIMBURSE
LANDLORD FOR THE COSTS OF EXCUSED WORK, AS DEFINED IN SECTION 6.6).  EXCEPT TO
THE EXTENT OTHERWISE SPECIFICALLY AGREED BY LANDLORD IN WRITING, IN THE EVENT
ANY ALTERATIONS OR ADDITIONS TO THE PREMISES ARE PERFORMED BY LANDLORD
HEREUNDER, LANDLORD SHALL BE ENTITLED TO CHARGE TENANT A SEVEN PERCENT (7%)
ADMINISTRATION FEE IN ADDITION TO THE ACTUAL COSTS OF LABOR AND MATERIALS
PROVIDED.  SUCH COSTS AND FEES SHALL BE DEEMED ADDITIONAL RENT UNDER THIS LEASE,
AND MAY BE CHARGED AND PAYABLE PRIOR TO COMMENCEMENT OF THE WORK.


 


ARTICLE 9.
SUBORDINATION, NONDISTURBANCE AND ATTORNMENT


 


9.1          SUBORDINATION.  THIS LEASE AND THE RIGHTS OF TENANT HEREUNDER SHALL
BE SUBJECT AND SUBORDINATE TO THE LIEN OF ANY DEED OF TRUST, MORTGAGE OR OTHER
SECURITY INSTRUMENT (COLLECTIVELY, A “SECURITY DEVICE”) NOW OR HEREAFTER PLACED
UPON, AFFECTING OR ENCUMBERING THE PROJECT OR ANY PART THEREOF OR INTEREST
THEREIN, AND TO ANY AND ALL ADVANCES MADE THEREUNDER, INTEREST THEREON OR COSTS
INCURRED AND ANY MODIFICATIONS, RENEWALS, SUPPLEMENTS, CONSOLIDATIONS,
REPLACEMENTS AND EXTENSIONS THEREOF.  WITH RESPECT TO ANY SECURITY DEVICE
ENTERED INTO BY LANDLORD AFTER THE DATE OF EXECUTION OF THIS LEASE, TENANT’S
OBLIGATION TO SUBORDINATE THE RIGHTS OF TENANT HEREUNDER TO SUCH SECURITY DEVICE
SHALL BE CONDITIONED ON TENANT’S RECEIPT FROM THE HOLDER OF OR BENEFICIARY UNDER
SUCH ENCUMBRANCE (EACH, A “HOLDER”) OF ASSURANCE (A “NONDISTURBANCE AGREEMENT”),
IN COMMERCIALLY REASONABLE FORM, THAT TENANT’S POSSESSION AND RIGHTS UNDER THIS
LEASE WILL NOT BE DISTURBED SO LONG AS TENANT IS NOT IN DEFAULT UNDER THIS LEASE
AND ATTORNS TO THE RECORD OWNER OF THE PREMISES.  WITHOUT THE CONSENT OF TENANT,
A HOLDER SHALL HAVE THE RIGHT TO ELECT TO BE SUBJECT AND SUBORDINATE TO THIS
LEASE, SUCH SUBORDINATION TO BE EFFECTIVE UPON SUCH TERMS AND CONDITIONS AS SUCH
HOLDER MAY DIRECT WHICH ARE NOT INCONSISTENT WITH THE PROVISIONS HEREOF.  TENANT
AGREES TO ATTORN TO, AND RECOGNIZE AS THE LANDLORD UNDER THIS LEASE, THE HOLDER
OR ANY OTHER PARTY THAT ACQUIRES OWNERSHIP OF THE PREMISES BY REASON OF A
FORECLOSURE OR SALE UNDER ANY SECURITY DEVICE (OR DEED IN LIEU THEREOF) AND TO
EXECUTE SUCH AGREEMENTS CONFIRMING SUCH ATTORNMENT AS SUCH PARTY MAY REASONABLY
REQUEST SUBJECT TO TENANT’S RECEIPT OF A NONDISTURBANCE AGREEMENT, AS REQUIRED
HEREUNDER.  THE NEW OWNER FOLLOWING A FORECLOSURE OR A SALE OR DEED IN LIEU OF
FORECLOSURE UNDER A SECURITY DEVICE SHALL NOT BE (I) LIABLE FOR ANY ACT OR
OMISSION OF ANY PRIOR LANDLORD OR WITH RESPECT TO EVENTS OCCURRING PRIOR TO
ACQUISITION OF OWNERSHIP (BUT SHALL CURE ANY DEFAULT OF A PRIOR LANDLORD THAT IS
CONTINUING AS OF THE DATE THE NEW OWNER ACQUIRES LEGAL TITLE TO THE PROJECT);
(II) SUBJECT TO ANY OFFSETS OR DEFENSES WHICH TENANT MIGHT HAVE AGAINST ANY
PRIOR LANDLORD (EXCEPT TO THE EXTENT THAT (A) SUCH OFFSET OR DEFENSE IS
SPECIFICALLY PROVIDED BY THIS LEASE, (B) THE NEW OWNER HAS BEEN NOTIFIED IN
WRITING OF THE SITUATION GIVING RISE TO SUCH OFFSET OR DEFENSE, AND (C) THE NEW
OWNER HAS FAILED TO REMEDY SUCH SITUATION WITHIN THE SAME PERIOD OF TIME AS IS
GIVEN THE LANDLORD UNDER THE LEASE (BUT NOT LESS THAN THIRTY (30) DAYS) TO
REMEDY SUCH SITUATION); (III) BOUND BY PREPAYMENT OF MORE THAN ONE (1) MONTH’S
RENT; OR (IV) LIABLE TO TENANT FOR ANY SECURITY DEPOSIT NOT ACTUALLY RECEIVED BY
SUCH NEW OWNER.  LANDLORD WARRANTS THAT AS OF THE DATE HEREOF THERE IS NO
SECURITY DEVICE ENCUMBERING THE PROJECT.


 


9.2          LEASE MODIFICATIONS.  TENANT SHALL NOT UNREASONABLY WITHHOLD ITS
CONSENT TO CHANGES OR AMENDMENTS TO THIS LEASE REQUESTED BY A HOLDER SO LONG AS
THESE CHANGES DO NOT ALTER THE BASIC BUSINESS TERMS OF THIS LEASE OR OTHERWISE
MATERIALLY DIMINISH ANY RIGHTS OR MATERIALLY INCREASE ANY OBLIGATIONS OF TENANT
HEREUNDER. TENANT’S FAILURE TO DELIVER THE REQUIRED DOCUMENT WITHIN TEN
(10) DAYS OF LANDLORD’S WRITTEN REQUEST THEREFOR SHALL CONSTITUTE AN EVENT OF
DEFAULT IF THE SAME IS NOT THEREAFTER DELIVERED WITHIN FIVE (5) DAYS OF NOTICE
OF SUCH FAILURE.


 


9.3          LANDLORD MORTGAGEE CURE RIGHTS.  TENANT SHALL PROMPTLY NOTIFY EACH
HOLDER (OF WHOM TENANT HAS RECEIVED WRITTEN NOTICE) OF ANY DEFAULT BY LANDLORD
UNDER THIS LEASE WHICH WOULD ENTITLE TENANT TO CANCEL OR TERMINATE THIS LEASE,
AND AGREES THAT, NOTWITHSTANDING ANY PROVISIONS OF THIS LEASE TO THE CONTRARY,
NO NOTICE OF CANCELLATION OR TERMINATION AS A RESULT OF SUCH DEFAULT SHALL BE
EFFECTIVE UNLESS THE HOLDER SHALL HAVE RECEIVED NOTICE OF THE DEFAULT GIVING
RISE TO SUCH CANCELLATION OR TERMINATION AND SUCH HOLDER SHALL HAVE FAILED TO
CURE SUCH DEFAULT (I) WITHIN THE CURE PERIOD AVAILABLE TO LANDLORD UNDER THIS
LEASE OR (II) WITHIN THIRTY (30) DAYS FOLLOWING THE DATE ON WHICH POSSESSION OF
THE PROJECT IS OBTAINED BY SUCH HOLDER, IF SUCH ACT OR OMISSION IS NOT CAPABLE
OF BEING REMEDIED WITHOUT POSSESSION OF THE PROJECT; PROVIDED, HOWEVER, THAT IF
SUCH DEFAULT IS NOT CAPABLE OF CURE WITHIN THE RELEVANT THIRTY (30)-DAY PERIOD,
THEN, PROVIDED THAT SUCH HOLDER HAS COMMENCED SUCH CURE WITHIN THE RELEVANT
THIRTY (30)-DAY PERIOD THEN SUCH PERIOD SHALL BE EXTENDED SO LONG AS SUCH HOLDER
IS THEREAFTER DILIGENTLY PURSUING ANY ACTION NECESSARY TO CURE SUCH DEFAULT.

 

25

--------------------------------------------------------------------------------


 


ARTICLE 10.
ENVIRONMENTAL MATTERS


 


10.1        HAZARDOUS MATERIALS PROHIBITED.  TENANT SHALL NOT CAUSE OR PERMIT
ANY HAZARDOUS MATERIAL (AS DEFINED IN SECTION 10.2 BELOW) TO BE BROUGHT, KEPT,
USED, GENERATED, RELEASED OR DISPOSED IN, ON, UNDER OR ABOUT THE PREMISES OR THE
PROJECT BY TENANT, ITS AGENTS, EMPLOYEES, CONTRACTORS OR INVITEES; PROVIDED,
HOWEVER, THAT TENANT MAY USE, STORE AND DISPOSE OF, IN ACCORDANCE WITH
APPLICABLE LAWS (AS DEFINED IN SECTION 10.2 BELOW) LIMITED QUANTITIES OF
STANDARD OFFICE AND JANITORIAL SUPPLIES, BUT ONLY TO THE EXTENT REASONABLY
NECESSARY FOR TENANT’S OPERATIONS IN THE PREMISES.  TENANT HEREBY INDEMNIFIES
LANDLORD FROM AND AGAINST ANY BREACH BY TENANT OF THE OBLIGATIONS STATED IN THE
PRECEDING SENTENCE, AND HEREBY AGREES TO DEFEND AND HOLD LANDLORD HARMLESS FROM
AND AGAINST ANY ALL CLAIMS, LIABILITY, LOSSES, DAMAGES, COSTS AND/OR EXPENSES
(INCLUDING, WITHOUT LIMITATION, DIMINUTION IN VALUE OF THE PROJECT, DAMAGES FOR
THE LOSS OR RESTRICTION ON USE OF RENTABLE SPACE IN THE PROJECT, DAMAGES ARISING
FROM ANY ADVERSE IMPACT ON MARKETING OF SPACE IN THE PROJECT, AND SUMS PAID IN
SETTLEMENT OF CLAIMS, FINES, PENALTIES, ATTORNEYS’ FEES, CONSULTANTS’ FEES AND
EXPERTS’ FEES) WHICH ARISE DURING OR AFTER THE TERM AS A RESULT OF SUCH BREACH. 
THIS INDEMNIFICATION OF LANDLORD BY TENANT INCLUDES, WITHOUT LIMITATION, DEATH
OF OR INJURY TO PERSON, DAMAGE TO ANY PROPERTY OR THE ENVIRONMENT OR NATURAL
RESOURCES AND COSTS INCURRED IN CONNECTION WITH ANY INVESTIGATION OF SITE
CONDITIONS OR ANY CLEANUP, REMEDIAL, REMOVAL OR RESTORATION WORK REQUIRED BY ANY
FEDERAL, STATE OR LOCAL GOVERNMENTAL AGENCY OR POLITICAL SUBDIVISION BECAUSE OF
ANY HAZARDOUS MATERIAL PRESENT IN, ON, UNDER OR ABOUT THE PREMISES OR THE
PROJECT (INCLUDING SOIL AND GROUND WATER CONTAMINATION) WHICH RESULTS FROM SUCH
A BREACH.  WITHOUT LIMITING THE FOREGOING, IF THE PRESENCE OF ANY HAZARDOUS
MATERIAL IN, ON, UNDER OR ABOUT THE PREMISES OR THE PROJECT CAUSED OR PERMITTED
BY TENANT RESULTS IN CONTAMINATION OF ANY PART OF THE PROJECT, TENANT SHALL
PROMPTLY TAKE ALL ACTIONS AT ITS SOLE EXPENSE AS ARE NECESSARY TO RETURN THE
SAME TO THE CONDITION EXISTING PRIOR TO THE INTRODUCTION OF SUCH HAZARDOUS
MATERIAL; PROVIDED THAT LANDLORD’S APPROVAL OF SUCH ACTIONS, AND THE CONTRACTORS
TO BE USED BY TENANT IN CONNECTION THEREWITH, SHALL FIRST BE OBTAINED.  THIS
INDEMNIFICATION OF LANDLORD BY TENANT SHALL SURVIVE THE EXPIRATION OR SOONER
TERMINATION OF THIS LEASE.


 


10.2        DEFINITION OF HAZARDOUS MATERIAL.  AS USED IN THIS LEASE, THE TERM
“HAZARDOUS MATERIAL” MEANS ANY HAZARDOUS OR TOXIC SUBSTANCE, MATERIAL OR WASTE
WHICH IS OR BECOMES REGULATED BY ANY LOCAL GOVERNMENTAL AUTHORITY, THE STATE OF
CALIFORNIA OR THE UNITED STATES GOVERNMENT.  THE TERM “HAZARDOUS MATERIAL”
INCLUDES, WITHOUT LIMITATION, ANY SUBSTANCE, MATERIAL OR WASTE WHICH IS
(I) DEFINED AS A “HAZARDOUS MATERIAL” OR SIMILAR TERM UNDER THE LAWS OF THE
JURISDICTION WHERE THE PROJECT IS LOCATED INCLUDING WITHOUT LIMITATION
CALIFORNIA HEALTH AND SAFETY CODE SECTION 25260(D); (II) DESIGNATED AS A
“HAZARDOUS SUBSTANCE” PURSUANT TO SECTION 311 OF THE FEDERAL WATER POLLUTION
CONTROL ACT (33 U.S.C. SECTION 1321); (III) DEFINED AS A “HAZARDOUS WASTE”
PURSUANT TO SECTION 1004 OF THE FEDERAL RESOURCE CONSERVATION AND RECOVERY ACT,
42 U.S.C. SECTION 6901 ET SEQ. (42 U.S.C. SECTION 6903); (IV) DEFINED AS A
“HAZARDOUS SUBSTANCE” PURSUANT TO SECTION 101 OF THE COMPREHENSIVE ENVIRONMENTAL
RESPONSE, COMPENSATION AND LIABILITY ACT, 42 U.S.C. SECTION 9601 ET SEQ. (42
U.S.C. SECTION 9601); (V) HYDROCARBONS, PETROLEUM, GASOLINE, CRUDE OIL OR ANY
PRODUCTS, BY-PRODUCTS OR FRACTIONS THEREOF; (VI) ASBESTOS IN ANY FORM OR
CONDITION; OR (VII) LISTED PURSUANT TO CALIFORNIA HEALTH AND SAFETY CODE
SECTION 25249.8 AS A CHEMICAL KNOWN TO THE STATE OF CALIFORNIA TO CAUSE CANCER
OR REPRODUCTIVE TOXICITY.  AS USED IN THIS ARTICLE 10, THE TERM “LAWS” MEANS ANY
APPLICABLE FEDERAL, STATE OR LOCAL LAWS, ORDINANCES, RULES OR REGULATIONS
RELATING TO ANY HAZARDOUS MATERIAL AFFECTING THE PROJECT, INCLUDING, WITHOUT
LIMITATION, THE SPECIFIC LAWS, ORDINANCES AND REGULATIONS REFERRED TO IN THIS
SECTION 10.2 ABOVE.  REFERENCES TO SPECIFIC LAWS SHALL ALSO BE REFERENCES TO ANY
AMENDMENTS THERETO AND TO ANY APPLICABLE SUCCESSOR LAWS.


 


10.3        LIMITATIONS ON ASSIGNMENT AND SUBLETTING.  IT SHALL NOT BE
UNREASONABLE FOR LANDLORD TO WITHHOLD ITS CONSENT TO ANY PROPOSED ASSIGNMENT OR
SUBLETTING OF THE PREMISES IF THE PROPOSED TRANSFEREE’S ANTICIPATED USE OF THE
PREMISES INVOLVES THE GENERATION, STORAGE, USE, TREATMENT, OR DISPOSAL OF
HAZARDOUS MATERIAL (EXCLUDING STANDARD OFFICE AND JANITORIAL SUPPLIES IN LIMITED
QUANTITIES AS HEREINABOVE PROVIDED).


 


10.4        RIGHT OF ENTRY.  LANDLORD, ITS EMPLOYEES, AGENTS AND CONSULTANTS,
SHALL HAVE THE RIGHT TO ENTER THE PREMISES AT ANY TIME, IN CASE OF AN EMERGENCY,
AND OTHERWISE DURING REASONABLE HOURS AND UPON AT LEAST FIVE (5) BUSINESS DAYS
WRITTEN NOTICE TO TENANT, IN ORDER TO CONDUCT PERIODIC ENVIRONMENTAL INSPECTIONS
AND TESTS TO DETERMINE WHETHER ANY HAZARDOUS MATERIALS ARE PRESENT.  THE COSTS
AND EXPENSES OF SUCH INSPECTIONS SHALL BE PAID BY LANDLORD UNLESS A DEFAULT OR
BREACH BY TENANT OF THIS ARTICLE 10 OR CONTAMINATION CAUSED OR PERMITTED BY
TENANT IS FOUND TO EXIST.  IN SUCH EVENT, TENANT SHALL REIMBURSE LANDLORD UPON
DEMAND, AS ADDITIONAL RENT, FOR THE COSTS AND EXPENSES OF SUCH INSPECTIONS.

 

26

--------------------------------------------------------------------------------


 


10.5        NOTICE TO LANDLORD.  TENANT SHALL IMMEDIATELY NOTIFY LANDLORD IN
WRITING OF: (I) ANY ENFORCEMENT, CLEAN-UP, REMOVAL OR OTHER GOVERNMENTAL OR
REGULATORY ACTION INSTITUTED OR THREATENED REGARDING THE PREMISES OR THE PROJECT
PURSUANT TO ANY LAWS; (II) ANY CLAIM MADE OR THREATENED BY ANY PERSON AGAINST
TENANT OR THE PREMISES RELATING TO DAMAGE, CONTRIBUTION, COST RECOVERY,
COMPENSATION, LOSS OR INJURY RESULTING FROM OR CLAIMED TO RESULT FROM ANY
HAZARDOUS MATERIAL; AND (III) ANY REPORTS MADE TO OR RECEIVED FROM ANY
GOVERNMENTAL AGENCY ARISING OUT OF OR IN CONNECTION WITH ANY HAZARDOUS MATERIAL
IN OR REMOVED FROM THE PREMISES OR THE PROJECT, INCLUDING ANY COMPLAINTS,
NOTICES, WARNINGS OR ASSERTED VIOLATIONS IN CONNECTION THEREWITH.  TENANT SHALL
ALSO SUPPLY TO LANDLORD AS PROMPTLY AS POSSIBLE, AND IN ANY EVENT WITHIN THREE
(3) BUSINESS DAYS AFTER TENANT FIRST RECEIVES OR SENDS THE SAME FROM OR TO A
GOVERNMENTAL ENTITY, COPIES OF ALL CLAIMS, REPORTS, COMPLAINTS, NOTICES,
WARNINGS, ASSERTED VIOLATIONS OR OTHER COMMUNICATIONS RELATING IN ANY WAY TO
HAZARDOUS MATERIALS AT, OR A VIOLATION OF ANY LAWS WITH RESPECT TO, THE PREMISES
OR TENANT’S USE THEREOF.


 


10.6        LANDLORD REPRESENTATION.  TO THE BEST KNOWLEDGE OF LANDLORD, (A) NO
HAZARDOUS MATERIAL IS PRESENT ON THE PROJECT IN VIOLATION OF APPLICABLE LAW, OR
PRESENT IN THE SOIL, SURFACE WATER OR GROUNDWATER THEREOF, (B) NO UNDERGROUND
STORAGE TANKS ARE PRESENT ON THE PROJECT, AND (C) NO ACTION, PROCEEDING OR CLAIM
IS PENDING OR THREATENED REGARDING THE PROJECT CONCERNING ANY HAZARDOUS MATERIAL
OR PURSUANT TO ANY ENVIRONMENTAL LAW.


 


10.7        EXCULPATION.  UNDER NO CIRCUMSTANCE SHALL TENANT BE LIABLE FOR ANY
HAZARDOUS MATERIAL PRESENT AT ANY TIME ON OR ABOUT THE PROJECT, OR THE SOIL,
AIR, IMPROVEMENTS, GROUNDWATER OR SURFACE WATER THEREOF, OR THE VIOLATION OF ANY
LAWS, ORDERS OR REGULATIONS, RELATING TO ANY SUCH HAZARDOUS MATERIAL, EXCEPT TO
THE EXTENT OF HAZARDOUS MATERIALS BROUGHT, KEPT, USED, GENERATED, STORED,
RELEASED OR DISPOSED OF IN, ON, UNDER OR ABOUT THE PREMISES OR THE PROJECT BY
TENANT, ITS AGENTS, EMPLOYEES, CONTRACTORS OR INVITEES.


 


ARTICLE 11.
INSURANCE, INDEMNITY


 


11.1        TENANT’S LIABILITY INSURANCE.  TENANT (WITH RESPECT TO BOTH THE
PREMISES AND THE PROJECT) SHALL SECURE AND MAINTAIN, AT ITS OWN EXPENSE, AT ALL
TIMES DURING THE TERM, A POLICY OR POLICIES OF COMMERCIAL GENERAL LIABILITY
INSURANCE WITH THE PREMIUMS THEREON FULLY PAID IN ADVANCE, PROTECTING TENANT AND
NAMING LANDLORD, ANY HOLDERS OR GROUND LESSORS ON THE PROJECT, AND LANDLORD’S
REPRESENTATIVES (WHICH TERM, WHENEVER USED IN THIS ARTICLE 11, SHALL BE DEEMED
TO INCLUDE LANDLORD’S ASSET MANAGER, BAY WEST GROUP, BAY WEST SHOWPLACE
INVESTORS LLC, LANDLORD’S PARTNERS, ANY SUBSIDIARY OR AFFILIATE OF LANDLORD AND
THE OFFICERS, DIRECTORS, SHAREHOLDERS, PARTNERS, EMPLOYEES, MANAGERS,
INDEPENDENT CONTRACTORS AND AGENTS OF ANY OF THE FOREGOING) AS ADDITIONAL
INSUREDS AGAINST CLAIMS FOR BODILY INJURY, PERSONAL INJURY AND PROPERTY DAMAGE
(INCLUDING ATTORNEYS’ FEES) BASED UPON, INVOLVING OR ARISING DIRECTLY OR
INDIRECTLY OUT OF TENANT’S OR ITS AGENTS, EMPLOYEES, CONTRACTORS,
SUBCONTRACTORS, INVITEES, SUBTENANTS OR LICENSEES’ OPERATIONS, ASSUMED
LIABILITIES OR TENANT’S USE, OCCUPANCY OR MAINTENANCE OF THE PREMISES AND THE
PROJECT.  SUCH INSURANCE SHALL PROVIDE FOR A MINIMUM AMOUNT OF THREE MILLION
DOLLARS ($3,000,000.00) FOR PROPERTY DAMAGE OR INJURY TO OR DEATH OF ONE OR MORE
THAN ONE PERSON IN ANY ONE ACCIDENT OR OCCURRENCE, WITH AN ANNUAL AGGREGATE
LIMIT OF AT LEAST FIVE MILLION DOLLARS ($5,000,000.00), WHICH INSURANCE MAY BE
PROVIDED IN A COMBINATION OF PRIMARY AND EXCESS LIMITS.  THE COVERAGE REQUIRED
TO BE CARRIED SHALL INCLUDE FIRE LEGAL LIABILITY, BLANKET CONTRACTUAL LIABILITY,
PERSONAL INJURY LIABILITY, BROAD FORM PROPERTY DAMAGE LIABILITY, PRODUCTS
LIABILITY AND COMPLETED OPERATIONS COVERAGE (AS WELL AS OWNED, NON-OWNED AND
HIRED AUTOMOBILE LIABILITY IF AN EXPOSURE EXISTS) AND THE POLICY SHALL CONTAIN
AN EXCEPTION TO ANY POLLUTION EXCLUSION SHOULD BODILY INJURY OR PROPERTY DAMAGE
ARISE OUT OF HEAT, SMOKE OR FUMES FROM A HOSTILE FIRE.  THE FOREGOING POLICIES
CARRIED BY TENANT SHALL BE PRIMARY TO ANY OTHER INSURANCE MAINTAINED BY
LANDLORD.  SUCH INSURANCE SHALL BE WRITTEN ON AN OCCURRENCE BASIS AND CONTAIN A
SEPARATION OF INSUREDS PROVISION OR CROSS-LIABILITY ENDORSEMENT ACCEPTABLE TO
LANDLORD.  TENANT SHALL PROVIDE LANDLORD WITH A CERTIFICATE EVIDENCING SUCH
INSURANCE COVERAGE PRIOR TO THE COMMENCEMENT DATE.  NOT MORE FREQUENTLY THAN
EVERY TWO (2) YEARS DURING THE EXTENSION PERIOD OR DURING ANY OTHER EXTENSION OF
THE TERM OF THIS LEASE, IF, IN THE OPINION OF ANY HOLDER (AS DEFINED IN
SECTION 9.1) OR OF THE INSURANCE BROKER RETAINED BY LANDLORD, THE AMOUNT OF
LIABILITY INSURANCE COVERAGE AT THAT TIME IS NOT ADEQUATE, THEN TENANT SHALL
INCREASE ITS LIABILITY INSURANCE COVERAGE AS REQUIRED BY EITHER ANY MORTGAGEE OF
LANDLORD OR LANDLORD’S INSURANCE BROKER, PROVIDED SUCH INCREASED AMOUNT SHALL
NOT MATERIALLY EXCEED THE GREATER OF (A) THOSE AMOUNTS NORMALLY REQUIRED FOR
COMPARABLE BUILDINGS IN THE GEOGRAPHIC AREA OF THE PROJECT OR (B) THOSE AMOUNTS
REQUIRED TO PROVIDE LANDLORD WITH THE SAME RELATIVE PROTECTION AS THE AMOUNTS
SET FORTH ABOVE AS OF THE DATE OF THIS LEASE.  TENANT SHALL, AT TENANT’S
EXPENSE, COMPLY WITH (I) ALL INSURANCE COMPANY REQUIREMENTS PERTAINING TO THE
USE OF THE PREMISES AND (II) ALL RULES, ORDERS,

 

27

--------------------------------------------------------------------------------


 


REGULATIONS OR REQUIREMENTS OF THE AMERICAN INSURANCE ASSOCIATION (FORMERLY THE
NATIONAL BOARD OF FIRE UNDERWRITERS) AND ANY SIMILAR BODY.


 


11.2        TENANT’S ADDITIONAL INSURANCE REQUIREMENTS.


 


(A)           TENANT SHALL SECURE AND MAINTAIN, AT TENANT’S EXPENSE, AT ALL
TIMES DURING THE TERM, A POLICY OF PHYSICAL DAMAGE INSURANCE ON ALL OF TENANT’S
FIXTURES, FURNISHINGS, EQUIPMENT, MACHINERY, MERCHANDISE AND PERSONAL PROPERTY
IN THE PREMISES AND ON ANY ALTERATIONS, ADDITIONS OR IMPROVEMENTS MADE BY OR FOR
TENANT UPON THE PREMISES, ALL FOR THE FULL REPLACEMENT COST THEREOF WITHOUT
DEDUCTION FOR DEPRECIATION OF THE COVERED ITEMS AND IN AMOUNTS THAT MEET ANY
CO-INSURANCE CLAUSES OF THE POLICIES OF INSURANCE.  SUCH INSURANCE SHALL INSURE
AGAINST THOSE RISKS CUSTOMARILY COVERED IN A POLICY OF PROPERTY INSURANCE IN SO
CALLED “SPECIAL FORM” OR “SPECIAL PERILS” FORM COVERING PHYSICAL LOSS OR
DAMAGE.  TENANT SHALL USE THE PROCEEDS FROM SUCH INSURANCE FOR THE RESTORATION
OF THE ALTERATIONS, ADDITIONS OR IMPROVEMENTS MADE BY OR FOR TENANT TO THE
PREMISES, INCLUDING, WITHOUT LIMITATION, THE TENANT IMPROVEMENTS.  IN ADDITION,
TENANT SHALL SECURE AND MAINTAIN, AT ALL TIMES DURING THE TERM, BUSINESS
INTERRUPTION AND EXTRA EXPENSE INSURANCE IN SUCH AMOUNTS AS WILL SUBSTANTIALLY
SUPPORT THE PAYMENT OF ANNUAL RENT UNDER THIS LEASE (NOT TO EXCEED
$2,500,000.00), TO THE EXTENT AN INTERRUPTION IS ATTRIBUTABLE TO ANY PERILS
COMMONLY INSURED AGAINST BY PRUDENT TENANTS OR ATTRIBUTABLE TO PREVENTION OF
ACCESS TO THE PREMISES OR TO THE BUILDING AS A RESULT OF SUCH PERILS; SUCH
INSURANCE SHALL BE MAINTAINED WITH TENANT’S PROPERTY INSURANCE CARRIER. 
FURTHER, TENANT SHALL SECURE AND MAINTAIN AT ALL TIMES DURING THE TERM WORKERS’
COMPENSATION INSURANCE IN SUCH AMOUNTS AS ARE REQUIRED BY LAW, EMPLOYER’S
LIABILITY INSURANCE IN THE AMOUNT OF NOT LESS THAN ONE MILLION DOLLARS
($1,000,000.00) PER OCCURRENCE, AND ALL SUCH OTHER INSURANCE AS MAY BE REQUIRED
BY APPLICABLE LAW. TENANT SHALL PROVIDE LANDLORD WITH CERTIFICATES OF ALL SUCH
INSURANCE PRIOR TO THE COMMENCEMENT DATE.  THE PROPERTY INSURANCE CERTIFICATE
SHALL CONFIRM THAT THE WAIVER OF SUBROGATION REQUIRED TO BE OBTAINED PURSUANT TO
SECTION 11.5 IS PERMITTED BY THE INSURER.  TENANT SHALL, AT LEAST THIRTY (30)
DAYS PRIOR TO THE EXPIRATION OF ANY POLICY OF INSURANCE REQUIRED TO BE
MAINTAINED BY TENANT UNDER THIS LEASE, FURNISH LANDLORD WITH AN “INSURANCE
BINDER” OR OTHER SATISFACTORY EVIDENCE OF RENEWAL THEREOF.


 


(B)           IN THE EVENT TENANT MAKES ANY ALTERATIONS, ADDITIONS OR
IMPROVEMENTS TO THE PREMISES, PRIOR TO COMMENCING ANY WORK IN THE PREMISES,
TENANT SHALL SECURE “BUILDER’S ALL RISK” INSURANCE WHICH SHALL BE MAINTAINED
THROUGHOUT THE COURSE OF CONSTRUCTION.  SUCH POLICY SHALL BE AN ALL RISK
BUILDER’S RISK COMPLETED VALUE FORM, IN AN AMOUNT REASONABLY APPROVED BY
LANDLORD, IN ALL EVENTS NOT LESS THAN THE TOTAL CONTRACT PRICE FOR THE
CONSTRUCTION OF SUCH ALTERATIONS, ADDITIONS OR IMPROVEMENTS AND COVERING THE
CONSTRUCTION OF SUCH ALTERATIONS, ADDITIONS OR IMPROVEMENTS, AND SUCH OTHER
INSURANCE AS LANDLORD MAY REQUIRE, IT BEING UNDERSTOOD AND AGREED THAT ALL OF
SUCH ALTERATIONS, ADDITIONS OR IMPROVEMENTS SHALL BE INSURED BY TENANT PURSUANT
TO SECTION 11.2(A) IMMEDIATELY UPON COMPLETION THEREOF.  TENANT SHALL PROMPTLY
PROVIDE LANDLORD WITH A CERTIFICATE EVIDENCING SUCH INSURANCE COVERAGE.


 


(C)           ALL POLICIES REQUIRED TO BE CARRIED BY TENANT UNDER THIS LEASE
SHALL BE ISSUED BY AND BINDING UPON A REPUTABLE INSURANCE COMPANY OF GOOD
FINANCIAL STANDING LICENSED TO DO BUSINESS IN THE STATE OF CALIFORNIA WITH A
RATING OF AT LEAST A:VII, OR SUCH OTHER RATING AS MAY BE REQUIRED BY ANY HOLDER,
AS SET FORTH IN THE MOST CURRENT ISSUE OF “BEST’S INSURANCE REPORTS.”  TENANT
SHALL NOT DO OR PERMIT ANYTHING TO BE DONE THAT WOULD INVALIDATE THE INSURANCE
POLICIES REFERRED TO IN THIS ARTICLE 11.  EVIDENCE OF INSURANCE PROVIDED TO
LANDLORD SHALL INCLUDE AN ENDORSEMENT SHOWING THAT LANDLORD, ITS REPRESENTATIVES
AND ANY HOLDERS OR GROUND LESSORS ON THE PROJECT, ARE INCLUDED AS ADDITIONAL
INSUREDS WITH RESPECT TO THE COMMERCIAL GENERAL LIABILITY INSURANCE AND A LOSS
PAYEE WITH RESPECT TO THE PROPERTY COVERAGE WITH RESPECT TO LANDLORD’S INTEREST
THEREIN, AND AN ENDORSEMENT WHEREBY THE INSURER AGREES TO ENDEAVOR TO PROVIDE AT
LEAST TEN (10) DAYS PRIOR WRITTEN NOTICE OF CANCELLATION TO LANDLORD AND ANY
MORTGAGEE OF LANDLORD NAMED AS AN ADDITIONAL INSURED OR LOSS PAYEE.


 


(D)           IN THE EVENT THAT TENANT FAILS TO PROVIDE EVIDENCE OF INSURANCE
REQUIRED TO BE PROVIDED BY TENANT UNDER THIS LEASE, PRIOR TO COMMENCEMENT OF THE
TERM, AND THEREAFTER DURING THE TERM, WITHIN TEN (10) DAYS FOLLOWING LANDLORD’S
REQUEST THEREFOR, AND TEN (10) DAYS PRIOR TO THE EXPIRATION DATE OF ANY SUCH
COVERAGE, LANDLORD SHALL BE AUTHORIZED (BUT NOT REQUIRED) TO PROCURE SUCH
COVERAGE IN THE AMOUNTS STATED WITH ALL COSTS THEREOF (PLUS A TEN PERCENT (10%)
ADMINISTRATIVE FEE) TO BE CHARGEABLE TO TENANT AND PAYABLE UPON WRITTEN INVOICE
THEREFOR, WHICH AMOUNTS SHALL BE DEEMED ADDITIONAL RENT HEREUNDER.

 

28

--------------------------------------------------------------------------------


 


(E)           THE MINIMUM LIMITS OF INSURANCE REQUIRED BY THIS LEASE, OR AS
CARRIED BY TENANT, SHALL NOT LIMIT THE LIABILITY OF TENANT NOR RELIEVE TENANT OF
ANY OBLIGATION HEREUNDER.


 


11.3        LANDLORD INSURANCE.  DURING THE TERM OF THIS LEASE LANDLORD SHALL
MAINTAIN PROPERTY INSURANCE IN SO CALLED “SPECIAL FORM” OR “SPECIAL PERILS” FORM
COVERING THE PROJECT (BUT EXCLUDING THE TENANT IMPROVEMENTS AND ALTERATIONS MADE
BY OR FOR TENANT) FOR THE FULL REPLACEMENT COST THEREOF, EXCLUDING FOOTINGS,
FOUNDATIONS AND BELOW-GRADE IMPROVEMENTS, WITH A DEDUCTIBLE PROVISION, IF ANY,
THAT DOES NOT MATERIALLY EXCEED THAT WHICH PRUDENT, EFFICIENT OPERATORS OF FIRST
CLASS LOW RISE OFFICE BUILDINGS IN THE DOWNTOWN SAN FRANCISCO WOULD CARRY FROM
TIME TO TIME IN THE EXERCISE OF REASONABLE BUSINESS JUDGMENT.


 


11.4        INDEMNITY AND EXONERATION.


 


(A)           LANDLORD AND LANDLORD’S AGENTS AND EMPLOYEES SHALL NOT BE LIABLE
TO TENANT, NOR TO TENANT’S EMPLOYEES, AGENTS, CONTRACTORS, SUBCONTRACTORS,
INVITEES, SUBTENANTS OR LICENSEES (EACH, A “TENANT PARTY”), NOR TO ANY OTHER
PERSON WHOMSOEVER, FOR ANY INJURY TO PERSON OR DAMAGE TO PROPERTY CAUSED BY:
(A) THE PREMISES OR OTHER PORTIONS OF THE PROJECT BECOMING OUT OF REPAIR,
(B) ANY DEFECT OR FAILURE OF ANY STRUCTURAL ELEMENT OF THE PREMISES OR OF ANY
EQUIPMENT, PIPES OR WIRING, OR BROKEN GLASS; (C) THE BACKING UP OF DRAINS,
(D) GAS, WATER, STEAM, ELECTRICITY, OR OIL LEAKING, ESCAPING OR FLOWING INTO THE
PREMISES; OR (E) THE ACTS OR OMISSIONS OF OTHER TENANTS OF THE BUILDING OR OF
ANY OTHER PERSONS WHOMSOEVER, EXCEPTING ONLY LOSS OR DAMAGE TO THE EXTENT CAUSED
BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD OR ITS AGENTS OR
CONTRACTORS. FURTHER, LANDLORD SHALL NOT BE LIABLE TO TENANT, ANY TENANT PARTY,
OR TO ANY OTHER PERSON WHOMSOEVER, FOR ANY INJURY TO PERSON OR DAMAGE TO
PROPERTY ON OR ABOUT THE PREMISES OR THE COMMON AREA CAUSED BY: (I) THE
NEGLIGENCE OR MISCONDUCT OF TENANT, ANY TENANT PARTY, OR ANY OTHER PERSON
ENTERING THE BUILDING UNDER EXPRESS OR IMPLIED INVITATION OF TENANT (WITH THE
EXCEPTION OF INVITEES IN THE COMMON AREA), (II) ARISING OUT OF THE USE OF THE
PREMISES AND THE CONDUCT OF ITS BUSINESS THEREIN OR PARKING SPACES LEASED
HEREUNDER BY TENANT, OR (III) ARISING OUT OF ANY BREACH OR DEFAULT BY TENANT IN
THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS LEASE.  UNDER NO CIRCUMSTANCES
WILL LANDLORD EVER BE LIABLE TO TENANT FOR CONSEQUENTIAL DAMAGES OR LOST
PROFITS.  LANDLORD SHALL NOT BE HELD RESPONSIBLE IN ANY WAY ON ACCOUNT OF ANY
CONSTRUCTION, REPAIR OR RECONSTRUCTION (INCLUDING WIDENING) OF ANY PRIVATE OR
PUBLIC ROADWAYS, WALKWAYS OR UTILITY LINES.  TENANT’S ASSUMPTION OF RISK OF
DAMAGE UNDER THIS SECTION 11.3(A) IS A MATERIAL PART OF THE CONSIDERATION TO
LANDLORD FOR THIS LEASE.


 


(B)           EXCEPT TO THE EXTENT CAUSED BY THE NEGLIGENCE OF WILLFUL
MISCONDUCT OF LANDLORD OR ITS AGENTS OR CONTRACTORS, TENANT SHALL INDEMNIFY,
DEFEND AND HOLD HARMLESS LANDLORD, LANDLORD’S ASSET MANAGER, BAY WEST GROUP, BAY
WEST SHOWPLACE INVESTORS LLC, LANDLORD’S PARTNERS, ANY SUBSIDIARY OR AFFILIATE
OF LANDLORD AND THE OFFICERS, DIRECTORS, SHAREHOLDERS, PARTNERS, EMPLOYEES,
MANAGERS, INDEPENDENT CONTRACTORS, ATTORNEYS AND AGENTS OF ANY OF THE FOREGOING
(COLLECTIVELY, THE “INDEMNITEES”) FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS,
CAUSES OF ACTION, JUDGMENTS, COSTS AND EXPENSES, AND ALL LOSSES AND DAMAGES
(INCLUDING CONSEQUENTIAL AND PUNITIVE DAMAGES) ARISING FROM: (I) TENANT’S USE OR
OCCUPANCY OF THE PREMISES AND THE PARKING SPACES LEASED HEREUNDER; (II) THE
CONDUCT OF ITS BUSINESS OR FROM ANY ACTIVITY, WORK, OR OTHER ACTS OR THINGS
DONE, PERMITTED OR SUFFERED BY TENANT IN OR ABOUT THE PREMISES OR THE PROJECT;
(III) ANY BREACH OR DEFAULT IN THE PERFORMANCE OF ANY OBLIGATION ON TENANT’S
PART TO BE PERFORMED UNDER THE TERMS OF THIS LEASE; (IV) ARISING FROM ANY ACT,
OMISSION OR NEGLIGENCE OR WILLFUL OR CRIMINAL MISCONDUCT OF TENANT OR ANY TENANT
PARTY; AND (V) ALL COSTS, ATTORNEYS’ FEES AND DISBURSEMENTS, AND LIABILITIES
INCURRED IN THE DEFENSE OF ANY SUCH CLAIM OR ANY ACTION OR PROCEEDING WHICH MAY
BE BROUGHT AGAINST, OUT OF OR IN ANY WAY RELATED TO THIS LEASE. UPON NOTICE FROM
LANDLORD, TENANT SHALL DEFEND ANY SUCH CLAIM, DEMAND, CAUSE OF ACTION OR SUIT AT
TENANT’S EXPENSE BY COUNSEL REASONABLY SATISFACTORY TO LANDLORD.  EXCEPT TO THE
EXTENT CAUSED BY THE NEGLIGENCE OR WILLFUL MISCONDUCT OF TENANT OR ITS AGENTS OR
CONTRACTORS OR A BREACH OF TENANT’S OBLIGATIONS UNDER THE LEASE, LANDLORD SHALL
INDEMNIFY, DEFEND AND HOLD HARMLESS TENANT AND THE OFFICERS, DIRECTORS,
SHAREHOLDERS, PARTNERS, EMPLOYEES, MANAGERS, INDEPENDENT CONTRACTORS, ATTORNEYS
AND AGENTS OF TENANT FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF
ACTION, JUDGMENTS, COSTS AND EXPENSES, AND ALL LOSSES AND DAMAGES (INCLUDING
PUNITIVE DAMAGES) (I) TO THE EXTENT ARISING FROM ARISING FROM ANY NEGLIGENCE OR
WILLFUL OR CRIMINAL MISCONDUCT OF LANDLORD OR ITS AGENTS OR CONTRACTORS; AND
(II) ALL COSTS, ATTORNEYS’ FEES AND DISBURSEMENTS, AND LIABILITIES INCURRED IN
THE DEFENSE OF ANY SUCH CLAIM. UPON NOTICE FROM TENANT, LANDLORD SHALL DEFEND
ANY SUCH CLAIM, DEMAND, CAUSE OF ACTION OR SUIT AT LANDLORD’S EXPENSE BY COUNSEL
REASONABLY SATISFACTORY TO TENANT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET
FORTH IN THIS SECTION 11.4, IN NO EVENT SHALL LANDLORD BE LIABLE FOR ANY
CONSEQUENTIAL DAMAGES, OR FOR LOSS OF OR DAMAGE TO ARTWORK, CURRENCY, JEWELRY,
BULLION, SECURITIES OR OTHER PROPERTY IN THE PREMISES, NOT IN THE NATURE OF
ORDINARY FIXTURES, FURNISHINGS, EQUIPMENT AND OTHER PROPERTY USED IN GENERAL
BUSINESS OFFICE ACTIVITIES AND FUNCTIONS.

 

29

--------------------------------------------------------------------------------


 


(C)           TENANT SHALL INDEMNIFY, PROTECT, DEFEND AND HOLD LANDLORD AND ITS
REPRESENTATIVES, HARMLESS OF AND FROM ANY AND ALL CLAIMS, LIABILITY, COSTS,
PENALTIES, FINES, DAMAGES, INJURY, JUDGMENTS, FORFEITURE, LOSSES OR EXPENSES
(INCLUDING WITHOUT LIMITATION ATTORNEYS’ FEES, CONSULTANT FEES, TESTING AND
INVESTIGATION FEES, EXPERT FEES AND COURT COSTS) ARISING OUT OF OR IN ANY WAY
RELATED TO OR RESULTING DIRECTLY OR INDIRECTLY FROM WORK OR LABOR PERFORMED,
MATERIALS OR SUPPLIES FURNISHED TO OR AT THE REQUEST OF TENANT OR IN CONNECTION
WITH OBLIGATIONS INCURRED BY OR PERFORMANCE OF ANY WORK DONE FOR THE ACCOUNT OF
TENANT IN THE PREMISES OR THE PROJECT.


 


(D)           THE PROVISIONS OF THIS SECTION 11.3 SHALL SURVIVE THE EXPIRATION
OR SOONER TERMINATION OF THIS LEASE.


 


11.5        WAIVER OF SUBROGATION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS LEASE, LANDLORD AND TENANT EACH HEREBY WAIVE ALL RIGHTS OF RECOVERY AGAINST
THE OTHER ON ACCOUNT OF LOSS AND DAMAGE OCCASIONED TO SUCH WAIVING PARTY FOR ITS
PROPERTY OR THE PROPERTY OF OTHERS UNDER ITS CONTROL TO THE EXTENT THAT SUCH
LOSS OR DAMAGE IS REQUIRED TO BE OR IS ACTUALLY INSURED AGAINST HEREUNDER. 
TENANT AND LANDLORD SHALL, UPON OBTAINING POLICIES OF INSURANCE REQUIRED
HEREUNDER, GIVE NOTICE TO THE INSURANCE CARRIER THAT THE FOREGOING MUTUAL WAIVER
OF SUBROGATION IS CONTAINED IN THIS LEASE AND TENANT AND LANDLORD SHALL CAUSE
EACH INSURANCE POLICY OBTAINED BY SUCH PARTY TO PROVIDE THAT THE INSURANCE
COMPANY WAIVES ALL RIGHT OF RECOVERY BY WAY OF SUBROGATION AGAINST EITHER
LANDLORD OR TENANT IN CONNECTION WITH ANY DAMAGE COVERED BY SUCH POLICY.


 


ARTICLE 12.
CONDEMNATION


 


12.1        CONDEMNATION.  IF THE PREMISES OR ANY PORTION THEREOF ARE TAKEN
UNDER THE POWER OF EMINENT DOMAIN OR SOLD UNDER THE THREAT OF THE EXERCISE OF
SUCH POWER (ALL OF WHICH ARE REFERRED TO HEREIN AS “CONDEMNATION”), THIS LEASE
SHALL TERMINATE AS TO THE PART SO TAKEN AS OF THE DATE THE CONDEMNING AUTHORITY
TAKES TITLE OR POSSESSION, WHICHEVER FIRST OCCURS (THE “DATE OF TAKING”).  IF
THE PREMISES OR ANY PORTION OF THE PROJECT IS TAKEN BY CONDEMNATION TO SUCH AN
EXTENT AS TO RENDER THE PREMISES OR MORE THAN FIFTEEN PERCENT (15%) THEREOF
UNTENANTABLE OR UNECONOMICAL FOR TENANT’S BUSINESS, THIS LEASE SHALL, AT THE
OPTION OF EITHER PARTY TO BE EXERCISED IN WRITING WITHIN THIRTY (30) DAYS AFTER
RECEIPT OF WRITTEN NOTICE OF SUCH TAKING, FORTHWITH CEASE AND TERMINATE AS OF
THE DATE OF TAKING.  ALL PROCEEDS FROM ANY CONDEMNATION OF THE PREMISES SHALL
BELONG TO AND BE PAID TO LANDLORD, SUBJECT TO THE RIGHTS OF ANY HOLDER OF ANY
SECURITY DEVICE(S) ON THE PROJECT; PROVIDED THAT TENANT SHALL BE ENTITLED TO ANY
COMPENSATION SEPARATELY AWARDED TO TENANT FOR TENANT’S RELOCATION EXPENSES OR
LOSS OF TENANT’S TRADE FIXTURES AND THE UNAMORTIZED COST OF ALTERATIONS AND
IMPROVEMENTS PAID FOR BY TENANT (INCLUDING, WITHOUT LIMITATION, A SHARE OF THE
COST OF THE TENANT IMPROVEMENTS).  IF THIS LEASE CONTINUES IN EFFECT AFTER THE
DATE OF TAKING PURSUANT TO THE PROVISIONS OF THIS SECTION 12.1, LANDLORD SHALL
PROCEED WITH REASONABLE DILIGENCE TO REPAIR, AT ITS EXPENSE, THE REMAINING PARTS
OF THE PROJECT AND THE PREMISES (OTHER THAN THAT PORTION OF THE TENANT
IMPROVEMENTS PAID FOR BY TENANT) TO SUBSTANTIALLY THEIR FORMER CONDITION TO THE
EXTENT THAT THE SAME IS FEASIBLE (SUBJECT TO REASONABLE CHANGES WHICH LANDLORD
SHALL DEEM DESIRABLE) AND SO AS TO CONSTITUTE A COMPLETE AND TENANTABLE PROJECT
AND PREMISES.  RENT SHALL ABATE TO THE EXTENT APPROPRIATE DURING THE PERIOD OF
RESTORATION, AND RENT SHALL THEREAFTER BE EQUITABLY ADJUSTED ACCORDING TO THE
REMAINING RENTABLE AREA OF THE PREMISES AND THE BUILDING.  THE RIGHTS CONTAINED
IN THIS ARTICLE 18 SHALL BE TENANT’S SOLE AND EXCLUSIVE REMEDY IN THE EVENT OF A
TAKING OR CONDEMNATION. EACH PARTY WAIVES THE PROVISIONS OF SECTIONS 1265.130
AND 1265.150 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE AND THE PROVISIONS OF ANY
SUCCESSOR OR OTHER LAW OF LIKE IMPORT.


 


12.2        LANDLORD TERMINATION RIGHTS.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY, LANDLORD MAY TERMINATE THIS LEASE WITH NO FURTHER LIABILITY TO TENANT
IF (I) FIFTY PERCENT (50%) OR MORE OF THE GROSS LEASABLE AREA OF THE PROJECT IS
TAKEN OR (II) IF FOLLOWING ANY MATERIAL TAKING, THE HOLDER ELECTS TO REQUIRE
LANDLORD TO APPLY ALL OR A MATERIAL PORTION OF SUCH AWARD TO THE OUTSTANDING
INDEBTEDNESS.


 


ARTICLE 13.
DAMAGE OR DESTRUCTION


 


13.1        PREMISES DAMAGED; LANDLORD REPAIR OBLIGATIONS.  IN THE EVENT OF A
FIRE OR OTHER CASUALTY IN THE PREMISES, TENANT SHALL IMMEDIATELY GIVE NOTICE
THEREOF TO LANDLORD AND THE PROVISIONS OF THIS ARTICLE 13 SHALL APPLY.  IF THE
DAMAGE IS LIMITED SOLELY TO THE PREMISES, LANDLORD SHALL PROMPTLY GIVE TENANT
NOTICE OF LANDLORD’S REASONABLE ESTIMATE OF THE TIME REQUIRED TO MAKE THE
REQUIRED REPAIRS (THE “PREMISES REPAIR ESTIMATE”). IF THE LEASE IS NOT

 

30

--------------------------------------------------------------------------------


 


TERMINATED BY LANDLORD OR TENANT PURSUANT TO THIS ARTICLE 13, THEN LANDLORD
SHALL BE OBLIGATED TO REBUILD THE SAME TO SUBSTANTIALLY THEIR FORMER CONDITION
TO THE EXTENT THAT THE SAME IS FEASIBLE (SUBJECT TO REASONABLE CHANGES WHICH
LANDLORD SHALL DEEM DESIRABLE (PROVIDED SUCH CHANGES DO NOT HAVE A MATERIAL
ADVERSE IMPACT ON TENANT’S USE OR ENJOYMENT OF THE PREMISES) AND SUCH CHANGES AS
MAY BE REQUIRED BY APPLICABLE LAW) AND SHALL PROCEED WITH REASONABLE DILIGENCE
TO DO SO AND THIS LEASE SHALL REMAIN IN FULL FORCE AND EFFECT.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS ARTICLE 13, LANDLORD SHALL NOT BE REQUIRED TO
REPAIR OR REPLACE ANY OF TENANT’S FURNITURE, FIXTURES, EQUIPMENT, OR ANY OTHER
IMPROVEMENTS TO THE PREMISES, INCLUDING, WITHOUT LIMITATION, THE TENANT
IMPROVEMENTS.


 


13.2        PROJECT DAMAGED; LANDLORD REPAIR OBLIGATIONS.  IF PORTIONS OF THE
PROJECT OUTSIDE THE BOUNDARIES OF THE PREMISES ARE DAMAGED OR DESTROYED (WHETHER
OR NOT THE PREMISES ARE ALSO DAMAGED OR DESTROYED), LANDLORD SHALL PROMPTLY GIVE
TENANT NOTICE OF LANDLORD’S REASONABLE ESTIMATE OF THE TIME REQUIRED TO MAKE
REQUIRED REPAIRS (THE “PROJECT REPAIR ESTIMATE”). IF THE LEASE IS NOT TERMINATED
BY LANDLORD OR TENANT PURSUANT TO THIS ARTICLE 13, THEN LANDLORD SHALL BE
OBLIGATED TO REBUILD THE SAME TO SUBSTANTIALLY THEIR FORMER CONDITION TO THE
EXTENT THAT THE SAME IS FEASIBLE (SUBJECT TO REASONABLE CHANGES WHICH LANDLORD
SHALL DEEM DESIRABLE (PROVIDED SUCH CHANGES DO NOT HAVE A MATERIAL ADVERSE
IMPACT ON TENANT’S USE OR ENJOYMENT OF THE PREMISES) AND SUCH CHANGES AS MAY BE
REQUIRED BY APPLICABLE LAW) AND SHALL PROCEED WITH REASONABLE DILIGENCE TO DO SO
AND THIS LEASE SHALL REMAIN IN FULL FORCE AND EFFECT.


 


13.3        DAMAGE DURING LAST TWELVE MONTHS OF TERM.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED IN SECTIONS 13.1 OR 13.2 ABOVE, LANDLORD SHALL NOT
HAVE ANY OBLIGATION WHATSOEVER TO REPAIR, RECONSTRUCT OR RESTORE THE PREMISES OR
THE PROJECT WHEN THE COMPLETION OF THE REPAIR DAMAGE THERETO OR TO THE PROJECT
WOULD OCCUR DURING THE LAST SIX (6) MONTHS OF THE TERM AND TENANT HAS NOT
EFFECTIVELY EXERCISED ANY OPTION GRANTED TO TENANT TO EXTEND THE TERM.  UNDER
SUCH CIRCUMSTANCES, LANDLORD SHALL PROMPTLY NOTIFY TENANT OF ITS DECISION NOT TO
REBUILD, WHEREUPON THE LEASE SHALL TERMINATE AS OF THE DATE OF SUCH NOTICE.


 


13.4        EXTENSIVE DAMAGE; UNINSURED DAMAGE; RIGHTS OF LANDLORD AND TENANT TO
TERMINATE.


 


(A)           IF THE PREMISES REPAIR ESTIMATE INDICATES THAT THE DAMAGE TO THE
PREMISES CANNOT BE REPAIRED WITHIN TWELVE (12) MONTHS OF THE DATE OF DAMAGE,
TENANT MAY TERMINATE THIS LEASE WITHIN THIRTY (30) DAYS AFTER THE DATE OF SUCH
THE PREMISES REPAIR ESTIMATE, SUCH TERMINATION NOTICE TO BE IMMEDIATELY
EFFECTIVE. IF THE PROJECT REPAIR ESTIMATE INDICATES THAT THE DAMAGE TO THE
PROJECT CANNOT BE REPAIRED WITHIN TWELVE (12) MONTHS OF THE DATE OF DAMAGE, AND
THAT PORTION OF THE PROJECT DAMAGED IS REQUIRED FOR TENANT’S USE AND ENJOYMENT
OF THE PREMISES, TENANT MAY TERMINATE THIS LEASE WITHIN THIRTY (30) DAYS AFTER
THE DATE OF SUCH THE PREMISES REPAIR ESTIMATE, SUCH TERMINATION NOTICE TO BE
IMMEDIATELY EFFECTIVE.  IF THE PREMISES REPAIR ESTIMATE OR THE PROJECT REPAIR
ESTIMATE INDICATES THAT THE DAMAGE TO THE PREMISES OR THE PROJECT CANNOT BE
REPAIRED WITHIN TWELVE (12) MONTHS OF THE DATE OF DAMAGE, LANDLORD MAY TERMINATE
THIS LEASE WITHIN THIRTY (30) DAYS AFTER THE DATE OF SUCH THE PREMISES REPAIR
ESTIMATE OR PROJECT REPAIR ESTIMATE, AS APPLICABLE, SUCH TERMINATION NOTICE TO
BE IMMEDIATELY EFFECTIVE, PROVIDED THAT LANDLORD SHALL NOT TERMINATE THIS LEASE
UNLESS (I) LANDLORD IS ALSO TERMINATING THE LEASES OF ALL SIMILARLY AFFECTED
TENANTS, AND (II) EITHER (A) MORE THAN TWENTY-FIVE PERCENT (25%) OF THE TOTAL
LEASEABLE AREA OF THE BUILDING IS DAMAGED OR DESTROYED, OR (B) STRUCTURAL
PORTIONS OF THE PREMISES OR OF THE BUILDING ARE DAMAGED, THE ESTIMATED COST OF
REPAIR WHICH EXCEEDS TWENTY PERCENT (20%) OF THE THEN ESTIMATED REPLACEMENT COST
OF THE BUILDING.


 


(B)           FURTHER, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
ARTICLE 13 BUT SUBJECT TO THE FOLLOWING PROVISIONS OF THIS SECTION 13.4(B),
LANDLORD SHALL HAVE NO OBLIGATION TO REPAIR OR RESTORE THE PREMISES OR THE
PROJECT EXCEPT TO THE EXTENT THAT INSURANCE PROCEEDS ARE MADE AVAILABLE TO
LANDLORD SUFFICIENT FOR SUCH PURPOSE AND FOR ALL OTHER RESTORATION AND REPAIR
PURPOSES (TAKING INTO ACCOUNT THE DEDUCTIBLE PORTION OF SUCH LOSS FOR WHICH
LANDLORD WILL BE REIMBURSED BY TENANT OR OTHER TENANTS OF THE BUILDING AS AN
OPERATING COST) (OR SUFFICIENT PROCEEDS WOULD HAVE BEEN MADE AVAILABLE TO
LANDLORD HAD LANDLORD CARRIED THE INSURANCE WHICH LANDLORD IS REQUIRED TO CARRY
PURSUANT TO THE TERMS OF THIS LEASE, IN WHICH EVENT FOR THE PURPOSES OF THIS
SECTION 13.1(B) SUCH PROCEEDS SHALL BE DEEMED TO HAVE BEEN MADE AVAILABLE TO
LANDLORD).  IF SUFFICIENT INSURANCE PROCEEDS ARE NOT MADE AVAILABLE TO LANDLORD
(OR DEEMED TO HAVE BEEN MADE AVAILABLE) (TAKING INTO ACCOUNT THE DEDUCTIBLE
PORTION OF SUCH LOSS FOR WHICH LANDLORD WILL BE REIMBURSED BY TENANT OR OTHER
TENANTS OF THE BUILDING AS AN OPERATING COST) TO REPAIR DAMAGE TO THE PREMISES
OR THE PROJECT, THEN THE UNINSURED COST TO REPAIR AND RESTORE THE PORTIONS OF
THE PREMISES AND PROJECT FOR WHICH LANDLORD IS RESPONSIBLE, AS REASONABLY
ESTIMATED BY LANDLORD’S ARCHITECT, SHALL BE REFERRED TO HEREIN AS THE
“SHORTFALL”.  IF THE SHORTFALL WITH RESPECT TO THE PREMISES AND THE COMMON AREAS
OF THE PROJECT NECESSARY FOR TENANT’S USE AND ENJOYMENT OF THE PREMISES IS
GREATER THAN TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000.00) (THE

 

31

--------------------------------------------------------------------------------


 


“PREMISES SHORTFALL TRIGGER”) OR IF THE SHORTFALL WITH RESPECT TO THE BALANCE OF
THE PROJECT OTHER THAN THE PREMISES AND THE COMMON AREAS OF THE PROJECT
NECESSARY FOR TENANT’S USE AND ENJOYMENT OF THE PREMISES IS GREATER THAN FIVE
PERCENT (5%) OF THE THEN REPLACEMENT COST OF THE BUILDING (THE “NON-PREMISES
SHORTFALL TRIGGER”), THEN IN EITHER SUCH INSTANCE LANDLORD MAY ELECT BY WRITTEN
NOTICE TO TENANT TO TERMINATE THIS LEASE ON ACCOUNT THEREOF, PROVIDED THAT
LANDLORD IS ALSO TERMINATING THE LEASES OF ALL SIMILARLY AFFECTED TENANTS, IN
WHICH EVENT LANDLORD SHALL PROVIDE TENANT WITH WRITTEN NOTICE OF THE ESTIMATED
SHORTFALL AND OF LANDLORD’S ELECTION TO TERMINATE THIS LEASE (THE “SHORTFALL
TERMINATION NOTICE”).  IF LANDLORD DOES NOT ELECT TO TERMINATE THE LEASE
PURSUANT TO THE PROVISIONS OF THIS SECTION 13.4(B), LANDLORD SHALL REPAIR AND
RESTORE THE PREMISES AND THE COMMON AREAS OF THE PROJECT NECESSARY FOR TENANT’S
USE AND ENJOYMENT OF THE PREMISES IN ACCORDANCE WITH THE REQUIREMENTS OF
SECTIONS 13.1 AND 13.2 ABOVE.  IF LANDLORD ELECTS TO TERMINATE THE LEASE
PURSUANT TO THE PROVISIONS OF THIS SECTION 13.4(B), TENANT MAY AT ITS SOLE
DISCRETION ELECT, BY WRITTEN NOTICE TO LANDLORD GIVEN WITHIN TWENTY (20) DAYS OF
RECEIPT OF THE SHORTFALL TERMINATION NOTICE, TO CONTRIBUTE THE TOWARD LANDLORD’S
REPAIR COSTS SUFFICIENT FUNDS (“TENANT’S CONTRIBUTION”) SUCH THAT TENANT’
CONTRIBUTION, TOGETHER WITH THE INSURANCE PROCEEDS MADE AVAILABLE TO LANDLORD
(IF ANY), ARE SUFFICIENT TO REDUCE LANDLORD’S UNINSURED REPAIR COST BELOW THE
PREMISES SHORTFALL TRIGGER AND THE NON-PREMISES SHORTFALL TRIGGER.  IF TENANT SO
ELECTS TO MAKE TENANT’S CONTRIBUTION, LANDLORD SHALL THEREUPON REPAIR AND
RESTORE THE PREMISES AND THE COMMON AREAS OF THE PROJECT NECESSARY FOR TENANT’S
USE AND ENJOYMENT OF THE PREMISES IN ACCORDANCE WITH THE REQUIREMENTS OF
SECTIONS 13.1 AND 13.2 ABOVE, TENANT SHALL PAY LANDLORD TENANT’S CONTRIBUTION,
AND THIS LEASE SHALL CONTINUE IN FULL FORCE AND EFFECT.


 


13.5        RENT ABATEMENT.  DURING ANY PERIOD WHEN TENANT’S USE OF THE PREMISES
IS SIGNIFICANTLY IMPAIRED BY DAMAGE OR DESTRUCTION, RENT SHALL ABATE IN
PROPORTION TO THE DEGREE TO WHICH TENANT’S USE OF THE PREMISES IS IMPAIRED UNTIL
SUCH TIME AS THE PREMISES ARE MADE TENANTABLE AS REASONABLY DETERMINED BY
LANDLORD; PROVIDED THAT NO SUCH RENTAL ABATEMENT SHALL BE PERMITTED IF THE
CASUALTY IS A RESULT OF THE NEGLIGENCE OR WILLFUL MISCONDUCT OF TENANT OR
TENANT’S EMPLOYEES, AGENTS, CONTRACTORS OR INVITEES.


 


13.6        INSURANCE PROCEEDS.  THE PROCEEDS FROM ANY INSURANCE PAID BY REASON
OF DAMAGE TO OR DESTRUCTION OF THE PROJECT OR ANY PART THEREOF INSURED BY
LANDLORD SHALL BELONG TO AND BE PAID TO LANDLORD, SUBJECT TO THE RIGHTS OF ANY
HOLDER(S) OF ANY SECURITY DEVICE(S) ON THE PROJECT.  IF THIS LEASE IS NOT
TERMINATED PURSUANT TO THE PROVISIONS OF THIS ARTICLE 13, TENANT SHALL BE
RESPONSIBLE AT ITS SOLE COST AND EXPENSE FOR THE REPAIR, RESTORATION AND
REPLACEMENT OF ITS ALTERATIONS, ADDITIONS, AND IMPROVEMENTS (INCLUDING THE
TENANT’S IMPROVEMENTS); PROVIDED, HOWEVER, THAT LANDLORD SHALL HAVE THE OPTION
OF REQUIRING TENANT TO ASSIGN TO LANDLORD (OR ANY PARTY DESIGNATED BY LANDLORD)
SOME OR ALL OF THE PROCEEDS PAYABLE TO TENANT UNDER THIS ARTICLE 13, WHEREUPON
LANDLORD SHALL BE RESPONSIBLE FOR THE REPAIR AND RESTORATION OF SUCH INSURED
PROPERTY.  NOTWITHSTANDING THE FOREGOING TO THE CONTRARY, IF THIS LEASE IS
TERMINATED PURSUANT TO THE PROVISIONS OF THIS ARTICLE 13, THEN THAT PORTION OF
TENANT’S INSURANCE PROCEEDS ATTRIBUTABLE TO THE TENANT IMPROVEMENTS SHALL BE
PAYABLE TO LANDLORD AND TENANT IN THE SAME PROPORTION AS LANDLORD’S AND TENANT’S
RESPECTIVE SHARE OF COSTS (AS DEFINED IN THE WORK LETTER), AND THAT PORTION OF
TENANT’S INSURANCE PROCEEDS ATTRIBUTABLE TO OTHER IMPROVEMENTS CONSTRUCTED BY
LANDLORD OR FUNDED IN WHOLE OR IN PART BY AN IMPROVEMENT ALLOWANCE FROM LANDLORD
SHALL BE PAYABLE TO LANDLORD AND TENANT IN THE SAME PROPORTION AS SUCH PARTY
FUNDED THE COST OF SUCH IMPROVEMENT.  TENANT SHALL USE REASONABLE EFFORTS TO
COLLECT THE INSURANCE PROCEEDS TO WHICH IT IS ENTITLED UNDER THE SUBJECT
CASUALTY INSURANCE POLICY.


 


13.7        WAIVER.  LANDLORD’S REPAIR AND RESTORATION OBLIGATIONS UNDER THIS
SECTION 13.7 SHALL NOT IMPAIR OR OTHERWISE AFFECT THE RIGHTS AND OBLIGATIONS OF
THE PARTIES SET FORTH ELSEWHERE IN THIS LEASE.  SUBJECT TO SECTION 13.5,
LANDLORD SHALL NOT BE LIABLE FOR ANY INCONVENIENCE OR ANNOYANCE TO TENANT, ITS
EMPLOYEES, AGENTS, CONTRACTORS OR INVITEES, OR INJURY TO TENANT’S BUSINESS
RESULTING IN ANY WAY FROM SUCH DAMAGE OR THE REPAIR THEREOF.  LANDLORD AND
TENANT AGREE THAT THE TERMS OF THIS LEASE SHALL GOVERN THE EFFECT OF ANY DAMAGE
TO OR DESTRUCTION OF THE PREMISES OR THE PROJECT WITH RESPECT TO THE TERMINATION
OF THIS LEASE AND ANY STATUTE OR REGULATION OF THE STATE OF CALIFORNIA,
INCLUDING, WITHOUT LIMITATION, SECTIONS 1932(2) AND 1933(4) OF THE CALIFORNIA
CIVIL CODE, WITH RESPECT TO ANY RIGHTS OR OBLIGATIONS CONCERNING DAMAGE OR
DESTRUCTION IN THE ABSENCE OF AN EXPRESS AGREEMENT BETWEEN THE PARTIES, AND ANY
OTHER STATUTE OR REGULATION, NOW OR HEREAFTER IN EFFECT, SHALL HAVE NO
APPLICATION TO THE LEASE OR ANY DAMAGE OR DESTRUCTION TO ALL OR ANY PART OF THE
PREMISES OR THE PROJECT.


 


13.8        NO FURTHER REPAIR OBLIGATIONS.  IF THIS LEASE IS TERMINATED PURSUANT
TO THIS ARTICLE 13, THEN PROVIDED THAT TENANT PAYS OVER TO LANDLORD THE
INSURANCE PROCEEDS TO WHICH LANDLORD IS ENTITLED PURSUANT TO SECTION 13.6 ABOVE,
TENANT SHALL HAVE NO FURTHER OBLIGATIONS UNDER THIS LEASE TO REPAIR THE TENANT
IMPROVEMENTS.

 

32

--------------------------------------------------------------------------------


 


ARTICLE 14.
DEFAULT BY TENANT


 


14.1        EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY OF THE FOLLOWING SHALL
CONSTITUTE AN “EVENT OF DEFAULT” ON THE PART OF TENANT:


 


(A)           TENANT SHALL FAIL TO PAY ANY INSTALLMENT OF RENT OR ANY OTHER
OBLIGATION UNDER THIS LEASE INVOLVING THE PAYMENT OF MONEY AND SUCH FAILURE
SHALL CONTINUE FOR A PERIOD OF FIVE (5) DAYS AFTER WRITTEN NOTICE TO TENANT THAT
SUCH AMOUNT HAS BECOME DUE AND PAYABLE (ANY SUCH NOTICE SHALL BE IN LIEU OF, AND
NOT IN ADDITION TO, ANY NOTICE REQUIRED UNDER SECTION 1161 ET SEQ. OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE) PROVIDED THE SAME IS SERVED IN THE MANNER
REQUIRED UNDER SECTION 1162 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE;


 


(B)           TENANT SHALL FAIL TO COMPLY WITH THE PROVISIONS OF SECTIONS 9.2,
14.1(A) OR 23.7 WITHIN THE NOTICE AND CURE PERIODS PROVIDED THEREIN;


 


(C)           TENANT SHALL FAIL TO COMPLY WITH ANY OTHER PROVISION OF THIS LEASE
(OTHER THAN AS SPECIFIED IN 14.1(A) OR 14.1(B) ABOVE) WITHIN THE TIME PERIOD
PROVIDED FOR SUCH COMPLIANCE (A “GENERAL DEFAULT”), AND EITHER SHALL NOT CURE
SUCH GENERAL DEFAULT WITHIN FIFTEEN (15) DAYS AFTER WRITTEN NOTICE THEREOF TO
TENANT (OR IF THE GENERAL DEFAULT CAN BE CURED BUT CANNOT BY ITS NATURE BE CURED
WITHIN THE 15 DAY PERIOD, IF TENANT FAILS TO COMMENCE TO CURE SUCH GENERAL
DEFAULT WITHIN THE 15 DAY PERIOD AND THEREAFTER DILIGENTLY PROSECUTE SUCH CURE
TO COMPLETION); PROVIDED, HOWEVER, THAT ANY SUCH NOTICE SHALL BE IN LIEU OF, AND
NOT IN ADDITION TO, ANY NOTICE REQUIRED UNDER SECTION 1161 ET SEQ. OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE PROVIDED THE SAME IS SERVED IN THE MANNER
REQUIRED UNDER SECTION 1162 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE;


 


(D)           TENANT SHALL ABANDON THE PREMISES;


 


(E)           ANY GENERAL ASSIGNMENT BY TENANT FOR THE BENEFIT OF CREDITORS;


 


(F)            THE FILING OF ANY VOLUNTARY PETITION IN BANKRUPTCY BY TENANT, OR
THE FILING OF AN INVOLUNTARY PETITION AGAINST TENANT, WHICH INVOLUNTARY PETITION
REMAINS UNDISCHARGED FOR A PERIOD OF SIXTY (60) DAYS.  IN THE EVENT THAT UNDER
APPLICABLE LAW THE TRUSTEE IN BANKRUPTCY OR TENANT HAS THE RIGHT TO AFFIRM THIS
LEASE AND CONTINUE TO PERFORM THE OBLIGATIONS OF TENANT HEREUNDER, SUCH TRUSTEE
OR TENANT SHALL, WITHIN SUCH TIME PERIOD AS MAY BE PERMITTED BY THE BANKRUPTCY
COURT HAVING JURISDICTION, CURE ALL DEFAULTS OF TENANT HEREUNDER OUTSTANDING AS
OF THE DATE OF THE AFFIRMANCE OF THIS LEASE AND PROVIDE TO LANDLORD SUCH
ADEQUATE ASSURANCES AS MAY BE NECESSARY TO ENSURE LANDLORD OF THE CONTINUED
PERFORMANCE OF TENANT’S OBLIGATIONS UNDER THIS LEASE;


 


(G)           THE APPOINTMENT OF A TRUSTEE OR RECEIVER TO TAKE POSSESSION OF ALL
OR SUBSTANTIALLY ALL OF TENANT’S ASSETS OR THE PREMISES, WHERE POSSESSION IS NOT
RESTORED TO TENANT WITHIN THIRTY (30) DAYS;


 


(H)           THE ATTACHMENT, EXECUTION OR OTHER JUDICIAL SEIZURE OF ALL OR
SUBSTANTIALLY ALL OF TENANT’S ASSETS OR THE PREMISES, IF SUCH ATTACHMENT OR
OTHER SEIZURE REMAINS UNDISMISSED OR UNDISCHARGED FOR A PERIOD OF THIRTY (30)
DAYS AFTER THE LEVY THEREOF;


 


(I)            THE ADMISSION BY TENANT IN WRITING OF ITS INABILITY TO PAY ITS
DEBTS AS THEY BECOME DUE; THE FILING BY TENANT OF A PETITION SEEKING ANY
REORGANIZATION, ARRANGEMENT, COMPOSITION, READJUSTMENT, LIQUIDATION, DISSOLUTION
OR SIMILAR RELIEF UNDER ANY PRESENT OR FUTURE BANKRUPTCY OR SIMILAR STATUTE, LAW
OR REGULATION; THE FILING BY TENANT OF AN ANSWER ADMITTING OR FAILING TIMELY TO
CONTEST A MATERIAL ALLEGATION OF A PETITION FILED AGAINST TENANT IN ANY SUCH
PROCEEDING; OR, IF WITHIN SIXTY (60) DAYS AFTER THE COMMENCEMENT OF ANY
PROCEEDING AGAINST TENANT SEEKING ANY REORGANIZATION, ARRANGEMENT, COMPOSITION,
READJUSTMENT, LIQUIDATION, DISSOLUTION OR SIMILAR RELIEF UNDER ANY PRESENT OR
FUTURE STATUTE, LAW OR REGULATION, SUCH PROCEEDING SHALL NOT HAVE BEEN
DISMISSED;


 


(J)            IF THE PERFORMANCE OF TENANT’S OBLIGATIONS UNDER THIS LEASE IS AT
ANY TIME DURING THE TERM GUARANTEED: (I) THE DEATH OF A GUARANTOR; (II) THE
TERMINATION OF A GUARANTOR’S LIABILITY WITH RESPECT TO THIS LEASE OTHER THAN IN
ACCORDANCE WITH THE TERMS OF SUCH GUARANTY; (III) A GUARANTOR’S BECOMING
INSOLVENT OR THE SUBJECT OF A BANKRUPTCY FILING; (IV) A GUARANTOR’S REFUSAL TO
HONOR THE GUARANTY; OR (V) A GUARANTOR’S BREACH OF ITS GUARANTY

 

33

--------------------------------------------------------------------------------


 


OBLIGATION ON AN ANTICIPATORY BREACH BASIS, AND TENANT’S FAILURE, WITHIN THIRTY
(30) DAYS FOLLOWING WRITTEN NOTICE BY OR ON BEHALF OF LANDLORD TO TENANT OF ANY
SUCH EVENT, TO PROVIDE LANDLORD WITH WRITTEN ALTERNATIVE ASSURANCE OR SECURITY,
WHICH, WHEN COUPLED WITH THE THEN EXISTING RESOURCES OF TENANT, EQUALS OR
EXCEEDS THE COMBINED FINANCIAL RESOURCES OF TENANT AND THE GUARANTOR(S) THAT
EXISTED AT THE TIME OF EXECUTION OF THIS LEASE;


 


(K)           IF TENANT UNDER THIS LEASE IS AT ANY TIME DURING THE TERM IS A
PARTNERSHIP OR CONSISTS OF MORE THAN ONE (1) PERSON OR ENTITY, IF ANY PARTNER OF
THE PARTNERSHIP OR ANY PERSON OR ENTITY CONSTITUTING TENANT IS INVOLVED IN ANY
OF THE EVENTS OR ACTS DESCRIBED IN SECTIONS 14.1(D) THROUGH (H); OR


 


(L)            THE DISCOVERY BY LANDLORD THAT ANY MATERIAL REPRESENTATION,
WARRANTY OR FINANCIAL STATEMENT GIVEN TO LANDLORD BY TENANT UNDER THIS LEASE WAS
MATERIALLY AND KNOWINGLY FALSE WHEN MADE.


 


14.2        REMEDIES UPON DEFAULT.  UPON AN EVENT OF DEFAULT, LANDLORD SHALL
HAVE THE FOLLOWING REMEDIES:


 


(A)           IF AN EVENT OF DEFAULT OCCURS, LANDLORD SHALL HAVE THE RIGHT, WITH
OR WITHOUT NOTICE OR DEMAND, IMMEDIATELY (AFTER EXPIRATION OF ANY APPLICABLE
GRACE PERIOD SPECIFIED HEREIN) TO TERMINATE THIS LEASE, AND AT ANY TIME
THEREAFTER RECOVER POSSESSION OF THE PREMISES OR ANY PART THEREOF (AS WELL AS
THE PARKING SPACES LEASED BY TENANT) AND EXPEL AND REMOVE THEREFROM TENANT AND
ANY OTHER PERSON OCCUPYING THE SAME, BY ANY LAWFUL MEANS, AND AGAIN REPOSSESS
AND ENJOY THE PREMISES WITHOUT PREJUDICE TO ANY OF THE REMEDIES THAT LANDLORD
MAY HAVE UNDER THIS LEASE, OR AT LAW OR IN EQUITY BY REASON OF TENANT’S DEFAULT
OR BY REASON OF SUCH TERMINATION.


 


(B)           EVEN THOUGH TENANT HAS BREACHED THIS LEASE AND/OR ABANDONED THE
PREMISES, THIS LEASE SHALL CONTINUE IN EFFECT FOR SO LONG AS LANDLORD DOES NOT
TERMINATE TENANT’S RIGHT TO POSSESSION UNDER SECTION 14.2(A), AND LANDLORD MAY
ENFORCE ALL OF ITS RIGHTS AND REMEDIES UNDER THIS LEASE, INCLUDING (BUT WITHOUT
LIMITATION) THE RIGHT TO RECOVER RENT AS IT BECOMES DUE, AND LANDLORD, WITHOUT
TERMINATING THIS LEASE, MAY EXERCISE ALL OF THE RIGHTS AND REMEDIES OF A
LANDLORD UNDER SECTION 1951.4 OF THE CIVIL CODE OF THE STATE OF CALIFORNIA OR
ANY AMENDED OR SUCCESSOR CODE SECTION.  ACTS OF MAINTENANCE OR PRESERVATION,
EFFORTS TO RELET THE PREMISES OR THE APPOINTMENT OF A RECEIVER UPON APPLICATION
OF LANDLORD TO PROTECT LANDLORD’S INTEREST UNDER THIS LEASE SHALL NOT CONSTITUTE
AN ELECTION TO TERMINATE TENANT’S RIGHT TO POSSESSION.  IF, TO THE EXTENT
PERMITTED BY LAW, LANDLORD ELECTS TO RELET THE PREMISES FOR THE ACCOUNT OF
TENANT, THE RENT RECEIVED BY LANDLORD FROM SUCH RELETTING SHALL BE APPLIED AS
FOLLOWS: FIRST, TO THE PAYMENT OF ANY COSTS OF SUCH RELETTING; SECOND, TO THE
PAYMENT OF THE COST OF ANY ALTERATIONS OR REPAIRS TO THE PREMISES; THIRD, TO THE
PAYMENT OF RENT DUE AND UNPAID HEREUNDER; AND THE BALANCE, IF ANY, SHALL BE HELD
BY LANDLORD AND APPLIED IN PAYMENT OF FUTURE RENT AS IT BECOMES DUE.  IF THAT
PORTION OF RENT RECEIVED FROM THE RELETTING WHICH IS APPLIED AGAINST THE RENT
DUE HEREUNDER IS LESS THAN THE AMOUNT OF THE RENT DUE, TENANT SHALL PAY THE
DEFICIENCY TO LANDLORD PROMPTLY UPON DEMAND BY LANDLORD.  SUCH DEFICIENCY SHALL
BE CALCULATED AND PAID MONTHLY.  TENANT SHALL ALSO PAY TO LANDLORD, AS SOON AS
DETERMINED, ANY COSTS AND EXPENSES INCURRED BY LANDLORD IN CONNECTION WITH SUCH
RELETTING OR IN MAKING ALTERATIONS AND REPAIRS TO THE PREMISES, WHICH ARE NOT
COVERED BY THE RENT RECEIVED FROM THE RELETTING.


 


(C)           SHOULD LANDLORD TERMINATE THIS LEASE PURSUANT TO THE PROVISIONS OF
SECTION 14.2(A), LANDLORD SHALL HAVE ALL THE RIGHTS AND REMEDIES OF A LANDLORD
PROVIDED BY SECTION 1951.2 OF THE CIVIL CODE OF THE STATE OF CALIFORNIA OR ANY
AMENDED OR SUCCESSOR CODE SECTION.  UPON SUCH TERMINATION, IN ADDITION TO ANY
OTHER RIGHTS AND REMEDIES TO WHICH LANDLORD MAY BE ENTITLED UNDER APPLICABLE
LAW, LANDLORD SHALL BE ENTITLED TO RECOVER FROM TENANT:  (I) THE WORTH AT THE
TIME OF AWARD OF THE UNPAID RENT AND OTHER AMOUNTS WHICH HAD BEEN EARNED AT THE
TIME OF TERMINATION; (II) THE WORTH AT THE TIME OF AWARD OF THE AMOUNT BY WHICH
THE UNPAID RENT WHICH WOULD HAVE BEEN EARNED AFTER TERMINATION UNTIL THE TIME OF
AWARD EXCEEDS THE AMOUNT OF SUCH RENT LOSS THAT TENANT PROVES COULD HAVE BEEN
REASONABLY AVOIDED; (III) THE WORTH AT THE TIME OF AWARD OF THE AMOUNT BY WHICH
THE UNPAID RENT FOR THE BALANCE OF THE TERM AFTER THE TIME OF AWARD EXCEEDS THE
AMOUNT OF SUCH RENT LOSS THAT TENANT PROVES COULD BE REASONABLY AVOIDED; AND
(IV) ANY OTHER AMOUNT NECESSARY TO COMPENSATE LANDLORD FOR ALL THE DETRIMENT
PROXIMATELY CAUSED BY TENANT’S FAILURE TO PERFORM ITS OBLIGATIONS UNDER THIS
LEASE OR WHICH, IN THE ORDINARY COURSE OF THINGS, WOULD BE LIKELY TO RESULT
THEREFROM.  THE “WORTH AT THE TIME OF AWARD” OF THE AMOUNTS REFERRED TO IN
CLAUSES (I) AND (II) SHALL BE COMPUTED WITH INTEREST AT THE LESSER OF TEN
PERCENT (10%) PER ANNUM OR THE MAXIMUM RATE THEN ALLOWED BY LAW.  THE “WORTH AT
THE TIME OF AWARD” OF THE AMOUNT REFERRED TO IN CLAUSE (III) SHALL BE COMPUTED
BY DISCOUNTING SUCH AMOUNT AT THE DISCOUNT RATE OF THE FEDERAL RESERVE BANK OF
SAN FRANCISCO AT THE TIME OF THE AWARD PLUS ONE PERCENT (1%).

 

34

--------------------------------------------------------------------------------


 


14.3        COMPUTATION OF RENT FOR PURPOSES OF DEFAULT.  FOR PURPOSES OF
COMPUTING UNPAID RENT WHICH WOULD HAVE ACCRUED AND BECOME PAYABLE UNDER THIS
LEASE, UNPAID RENT SHALL CONSIST OF THE SUM OF: (1) THE TOTAL BASE RENT FOR THE
BALANCE OF THE TERM, PLUS (2) A COMPUTATION OF TENANT’S PROPORTIONATE SHARE OF
INCREASED OPERATING COST AND REAL ESTATE TAXES FOR THE BALANCE OF THE TERM, THE
ASSUMED AMOUNT FOR THE CALENDAR YEAR OF THE DEFAULT AND EACH FUTURE CALENDAR
YEAR IN THE TERM TO BE EQUAL TO TENANT’S PROPORTIONATE SHARE OF INCREASED
OPERATING COST AND REAL ESTATE TAXES FOR THE CALENDAR YEAR IMMEDIATELY PRIOR TO
THE YEAR IN WHICH DEFAULT OCCURS, COMPOUNDED AT A PER ANNUM RATE EQUAL TO THE
MEAN AVERAGE RATE OF INFLATION FOR THE PRECEDING FIVE (5) CALENDAR YEARS AS
DETERMINED BY THE UNITED STATES DEPARTMENT OF LABOR, BUREAU OF LABOR STATISTICS
CONSUMER PRICE INDEX (ALL URBAN CONSUMERS, ALL ITEMS (1982-84 = 100)) FOR THE
METROPOLITAN AREA IN WHICH THE PROJECT IS LOCATED.  IF SUCH INDEX IS
DISCONTINUED OR REVISED, THE AVERAGE RATE OF INFLATION SHALL BE DETERMINED BY
REFERENCE TO THE INDEX DESIGNATED AS THE SUCCESSOR OR SUBSTITUTE INDEX BY THE
GOVERNMENT OF THE UNITED STATES.


 


14.4        LANDLORD’S RIGHT TO PERFORM.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY SET FORTH ELSEWHERE IN THIS LEASE, IN THE EVENT TENANT FAILS TO PERFORM
ANY AFFIRMATIVE DUTY OR OBLIGATION OF TENANT UNDER THIS LEASE, THEN, AFTER THE
EXPIRATION OF ANY APPLICABLE GRACE OR CURE PERIOD (UNLESS WAITING FOR SUCH
PERIOD TO EXPIRE WOULD JEOPARDIZE THE HEALTH, SAFETY OR QUIET ENJOYMENT OF THE
BUILDING BY ITS TENANTS AND OCCUPANTS OR CAUSE FURTHER DAMAGE OR LOSS TO
LANDLORD OR THE PROJECT, AS REASONABLY DETERMINED BY LANDLORD, OR RESULT IN ANY
VIOLATION (OR CONTINUANCE OF ANY VIOLATION) OF ANY LEGAL REQUIREMENT) LANDLORD
MAY AFTER WRITTEN NOTICE TO TENANT (AND WITHOUT NOTICE IN CASE OF AN EMERGENCY)
(BUT SHALL NOT BE OBLIGATED TO) PERFORM SUCH DUTY OR OBLIGATION ON TENANT’S
BEHALF, INCLUDING, WITHOUT LIMITATION, THE OBTAINING OF INSURANCE POLICIES OR
GOVERNMENTAL LICENSES, PERMITS OR APPROVALS.  TENANT SHALL REIMBURSE LANDLORD
UPON DEMAND FOR THE COSTS AND EXPENSES OF ANY SUCH PERFORMANCE (INCLUDING
PENALTIES, INTEREST AND ATTORNEYS’ FEES INCURRED IN CONNECTION THEREWITH).  SUCH
COSTS AND EXPENSES INCURRED BY LANDLORD SHALL BE DEEMED ADDITIONAL RENT
HEREUNDER.


 


14.5        REMEDIES CUMULATIVE.  ALL RIGHTS, PRIVILEGES AND ELECTIONS OR
REMEDIES OF LANDLORD ARE CUMULATIVE AND NOT ALTERNATIVE WITH ALL OTHER RIGHTS
AND REMEDIES AT LAW OR IN EQUITY TO THE FULLEST EXTENT PERMITTED BY LAW.


 


14.6        WAIVER.  TENANT WAIVES ANY RIGHT OF REDEMPTION OR RELIEF FROM
FORFEITURE UNDER CALIFORNIA CIVIL CODE SECTION 3275 AND CALIFORNIA CODE OF CIVIL
PROCEDURE SECTIONS 1174 AND 1179, OR UNDER ANY OTHER PRESENT OR FUTURE LAW IN
THE EVENT TENANT IS EVICTED AND LANDLORD TAKES POSSESSION OF THE PREMISES BY
REASON OF A DEFAULT.


 


14.7        REPEATED DEFAULTS.  IF TENANT SHALL CURE A GENERAL DEFAULT (AS
DEFINED IN SECTION 14.1(C) ABOVE) WITHIN THE TIME PERIOD PROVIDED FOR SUCH CURE
PURSUANT TO SECTION 14.1(C) ABOVE, BUT SHALL AGAIN FAIL TO COMPLY WITH THE SAME
PROVISION OF THIS LEASE WITHIN THREE (3) MONTHS AFTER LANDLORD’S WRITTEN NOTICE
OF THE ORIGINAL DEFAULT, THEN IN ADDITION TO ANY OF LANDLORD’S RIGHTS UNDER THIS
LEASE IN CONNECTION WITH SUCH SUBSEQUENT GENERAL DEFAULT, TENANT SHALL PAY
LANDLORD THE SUM OF TWO THOUSAND FIVE HUNDRED DOLLARS ($2,500.00) WITHIN FIVE
(5) BUSINESS DAYS OF LANDLORD’S DEMAND THEREFOR, WHICH TENANT AGREES IS
REASONABLE COMPENSATION FOR LANDLORD’S AGREEMENT HEREUNDER TO PROVIDE TENANT
WITH THE OPPORTUNITY TO CURE REPETITIVE GENERAL DEFAULTS OF THE SAME PROVISION
OF THIS LEASE, RATHER THAN TO PROVIDE THAT ANY SUBSEQUENT GENERAL DEFAULT IS AN
EVENT OF DEFAULT IMMEDIATELY AND WITHOUT FURTHER OPPORTUNITY TO CURE.


 


ARTICLE 15.
SURRENDER; HOLDING OVER


 


15.1        SURRENDER.  SUBJECT TO THE PROVISIONS OF ARTICLE 8 HEREOF, ON THE
EXPIRATION DATE (OR EARLIER TERMINATION OF THIS LEASE), TENANT SHALL QUIT AND
SURRENDER POSSESSION OF THE PREMISES TO LANDLORD IN AS GOOD ORDER AND CONDITION
AS THEY WERE IN ON THE COMMENCEMENT DATE, REASONABLE WEAR AND TEAR, TAKING BY
CONDEMNATION AND REPAIRS WHICH ARE LANDLORD’S RESPONSIBILITY EXCEPTED, AND
DAMAGE FROM CASUALTY TO IMPROVEMENTS OTHER THAN THE TENANT IMPROVEMENTS AND
OTHER IMPROVEMENTS PAID FOR FROM ALLOWANCES PROVIDED BY LANDLORD EXCEPTED. 
REASONABLE WEAR AND TEAR SHALL NOT INCLUDE ANY DAMAGE OR DETERIORATION THAT
WOULD HAVE BEEN PREVENTED BY GOOD MAINTENANCE PRACTICE OR BY TENANT PERFORMING
ALL OF ITS OBLIGATIONS UNDER THIS LEASE.  TENANT SHALL, WITHOUT COST TO
LANDLORD, REMOVE ALL FURNITURE, EQUIPMENT, TRADE FIXTURES, DEBRIS AND ARTICLES
OF PERSONAL PROPERTY OWNED BY TENANT IN THE PREMISES, AND SHALL REPAIR ANY
DAMAGE TO THE PROJECT RESULTING FROM SUCH REMOVAL.  ANY SUCH PROPERTY NOT
REMOVED BY TENANT BY THE EXPIRATION DATE (OR EARLIER TERMINATION OF THIS LEASE)
SHALL BE CONSIDERED ABANDONED, AND LANDLORD MAY REMOVE ANY OR ALL OF SUCH ITEMS
AND DISPOSE OF SAME IN ANY LAWFUL MANNER OR STORE SAME IN A PUBLIC

 

35

--------------------------------------------------------------------------------


 


WAREHOUSE OR ELSEWHERE FOR THE ACCOUNT AND AT THE EXPENSE AND RISK OF TENANT. 
IF TENANT SHALL FAIL TO PAY THE COST OF STORING ANY SUCH PROPERTY AFTER STORAGE
FOR THIRTY (30) DAYS OR MORE, LANDLORD MAY SELL ANY OR ALL OF SUCH PROPERTY AT
PUBLIC OR PRIVATE SALE, IN SUCH MANNER AND AT SUCH TIMES AND PLACES AS LANDLORD
MAY DEEM PROPER, WITHOUT NOTICE TO OR DEMAND UPON TENANT.  LANDLORD SHALL APPLY
THE PROCEEDS OF ANY SUCH SALE AS FOLLOWS: FIRST, TO THE COSTS OF SUCH SALE;
SECOND, TO THE COSTS OF STORING ANY SUCH PROPERTY; THIRD, TO THE PAYMENT OF ANY
OTHER SUMS OF MONEY WHICH MAY THEN OR THEREAFTER BE DUE TO LANDLORD FROM TENANT
UNDER ANY OF THE TERMS OF THIS LEASE; AND FOURTH, THE BALANCE, IF ANY, TO
TENANT.  IF TENANT DID NOT ELECT PURSUANT TO THE WORK LETTER TO CAUSE LANDLORD
TO DEMOLISH THE SECOND FLOOR SERVER ROOM, THEN AT THE TERMINATION OR EARLIER
EXPIRATION OF THE LEASE TENANT SHALL SURRENDER TO LANDLORD THE EQUIPMENT WHICH
WAS LOCATED IN SUCH ROOM IMMEDIATELY PRIOR TO THE COMMENCEMENT OF CONSTRUCTION
OF THE TENANT IMPROVEMENTS.


 


15.2        HOLDING OVER.  IF TENANT HOLDS OVER AFTER EXPIRATION OR TERMINATION
OF THIS LEASE WITHOUT THE WRITTEN CONSENT OF LANDLORD, THEN FOR EACH MONTH OR
ANY PART THEREOF OF ANY SUCH HOLD-OVER PERIOD TENANT SHALL PAY LANDLORD 150% OF
THE GREATER OF (I) FAIR MARKET BASE RENT FOR THE PREMISES, AS REASONABLY
DETERMINED BY LANDLORD, OR (II) BASE RENT WHICH TENANT WAS OBLIGATED TO PAY FOR
THE MONTH IMMEDIATELY PRECEDING THE END OF THE TERM, TOGETHER WITH SUCH OTHER
AMOUNTS AS MAY BECOME DUE HEREUNDER.  NO HOLDING OVER BY TENANT AFTER THE TERM
SHALL OPERATE TO EXTEND THE TERM.  IN THE EVENT OF ANY UNAUTHORIZED HOLDING
OVER, TENANT SHALL INDEMNIFY, DEFEND AND HOLD LANDLORD HARMLESS FROM AND AGAINST
ALL CLAIMS, DEMANDS, LIABILITIES, LOSSES, COSTS, EXPENSES (INCLUDING ATTORNEYS’
FEES), INJURY AND DAMAGES INCURRED BY LANDLORD AS A RESULT OF TENANT’S DELAY IN
VACATING THE PREMISES, INCLUDING BUT NOT LIMITED TO ANY LOSS, COST OR DAMAGES
CLAIMED BY ANY PROSPECTIVE TENANT OF THE PREMISES.


 


ARTICLE 16.
ENTRY BY LANDLORD


 


16.1        LANDLORD ENTRY.  LANDLORD RESERVES AND SHALL AT ALL REASONABLE TIMES
HAVE THE RIGHT TO ENTER THE PREMISES, UPON AT LEAST ONE (1) BUSINESS DAY’S
ADVANCE NOTICE (PROVIDED THAT NO ADVANCE NOTICE NEED BE GIVEN IF AN EMERGENCY
NECESSITATES AN IMMEDIATE ENTRY OR PRIOR TO ENTRY TO PROVIDE ROUTINE JANITORIAL
SERVICES), TO INSPECT THE SAME, TO SUPPLY ANY SERVICE TO BE PROVIDED BY LANDLORD
TO TENANT UNDER THIS LEASE, TO SHOW THE PREMISES TO PROSPECTIVE PURCHASERS,
MORTGAGEES OR (DURING THE LAST TWELVE (12) MONTHS OF THE TERM OR IN CONNECTION
WITH LANDLORD’S RIGHTS UNDER ARTICLE 7 OR 14) TENANTS, AND TO ALTER, IMPROVE OR
REPAIR THE PREMISES AND ANY PORTION OF THE PROJECT, WITHOUT ABATEMENT OF RENT,
AND MAY FOR THAT PURPOSE ERECT, USE AND MAINTAIN SCAFFOLDING, PIPES, CONDUITS
AND OTHER NECESSARY STRUCTURES AND OPEN ANY WALL, CEILING OR FLOOR IN AND
THROUGH THE PROJECT AND PREMISES WHERE REASONABLY REQUIRED BY THE CHARACTER OF
THE WORK TO BE PERFORMED, PROVIDED ACCESS TO THE PREMISES SHALL NOT BE
MATERIALLY IMPAIRED, AND FURTHER PROVIDED THAT THE BUSINESS OF TENANT SHALL NOT
BE INTERFERED WITH UNREASONABLY.  SUCH ENTRIES SHALL BE SUBJECT TO TENANT’S
REASONABLE SECURITY MEASURES.


 


16.2        KEYS.  FOR EACH OF THE PURPOSES SET FORTH IN SECTION 16.1. ABOVE,
LANDLORD SHALL AT ALL TIMES HAVE AND RETAIN A KEY WITH WHICH TO UNLOCK ALL OF
THE DOORS IN THE PREMISES, EXCLUDING TENANT’S VAULTS AND SAFES OR SPECIAL
SECURITY AREAS (DESIGNATED IN ADVANCE), AND LANDLORD SHALL HAVE THE RIGHT TO USE
ANY AND ALL MEANS WHICH LANDLORD MAY DEEM PROPER TO OPEN SAID DOORS IN AN
EMERGENCY TO OBTAIN ENTRY TO ANY PORTION OF THE PREMISES.  AS TO ANY PORTION TO
WHICH ACCESS CANNOT BE HAD BY MEANS OF A KEY OR KEYS IN LANDLORD’S POSSESSION,
LANDLORD IS AUTHORIZED TO GAIN ACCESS BY SUCH MEANS AS LANDLORD SHALL ELECT AND
THE COST OF REPAIRING ANY DAMAGE OCCURRING IN DOING SO SHALL BE BORNE BY TENANT
AND PAID TO LANDLORD AS ADDITIONAL RENT UPON DEMAND.


 


16.3        WAIVER.  TENANT HEREBY WAIVES ANY CLAIM FOR DAMAGES FOR ANY INJURY
OR INCONVENIENCE TO OR INTERFERENCE WITH TENANT’S BUSINESS, ANY LOSS OF
OCCUPANCY OR QUIET ENJOYMENT OF THE PREMISES, AND ANY OTHER LOSS OCCASIONED BY
ANY ACTION OF LANDLORD AUTHORIZED BY THIS ARTICLE 16.


 


ARTICLE 17.
EMERGENCY GENERATOR EQUIPMENT


 


17.1        RIGHT TO USE BUILDING GENERATOR.  PROVIDED THAT TENANT LEASES A
MINIMUM OF 75,000 SQUARE FEET OF SPACE IN THE BUILDING, TENANT SHALL HAVE THE
RIGHT, AT TENANT’S SOLE COST AND EXPENSE, TO CONNECT THE PREMISES TO THE
BUILDING’S EMERGENCY GENERATOR FOR THE PURPOSE OF SUPPLYING EMERGENCY POWER TO
THE PREMISES IN THE EVENT OF A POWER OUTAGE.  TENANT’S ALLOCATED SHARE OF POWER
FROM THE EMERGENCY GENERATOR SHALL BE 60,000 WATTS. TENANT SHALL NOT AT ANY TIME
USE MORE THAN 60,000 WATTS OF ELECTRICITY FROM THE GENERATOR, OR IN THE EVENT OF
A CHANGE IN LAWS

 

36

--------------------------------------------------------------------------------


 


REGULATING EMERGENCY GENERATOR USE, SUCH LOWER AMOUNT AS SHALL BE LEGALLY
PERMISSIBLE FROM TIME TO TIME, AND SHALL NOT SELL ELECTRICAL POWER OR USE THE
GENERATOR EQUIPMENT TO PROVIDE ELECTRICAL POWER OR SERVICES TO ANY OTHER PARTY. 
THE METHOD OF CONNECTION TO THE GENERATOR SHALL BE AS DIRECTED BY LANDLORD.
TENANT, AT TENANT’S SOLE EXPENSE, SHALL OBTAIN ALL PERMITS AND APPROVALS
REQUIRED IN CONNECTION WITH TENANT’S CONNECTION TO AND USE OF THE GENERATOR
EQUIPMENT AND SHALL OTHERWISE COMPLY WITH ALL LEGAL REQUIREMENTS REGARDING THE
INSTALLATION, CONSTRUCTION, OPERATION AND MAINTENANCE OF TENANT’S CONNECTIONS TO
THE GENERATOR EQUIPMENT.   LANDLORD SHALL MAINTAIN AND REPAIR THE GENERATOR IN
GOOD WORKING CONDITION AND UPON TENANT’S WRITTEN REQUEST FROM TIME TO TIME,
LANDLORD SHALL UPDATE TENANT AS TO THE CONDITION OF THE GENERATOR AND SHALL
PROVIDE TENANT WITH COPIES OF THE MAINTENANCE RECORDS FOR THE GENERATOR.  IN NO
EVENT WILL LANDLORD BE LIABLE TO TENANT FOR ANY LOSS OR DAMAGE (INCLUDING,
WITHOUT LIMITATION, CONSEQUENTIAL DAMAGES FOR LOSS OF BUSINESS OR INCOME)
INCURRED BY TENANT AS A RESULT OF THE FAILURE OF THE EMERGENCY GENERATOR OR
ASSOCIATED WIRING TO OPERATE DURING AN ELECTRICAL FAILURE IN THE BUILDING, IT
BEING UNDERSTOOD THAT LANDLORD’S OBLIGATION HEREUNDER IS LIMITED TO PERMITTING
TENANT TO CONNECT TO THE EMERGENCY GENERATOR AND ALLOWING TENANT TO DRAW POWER
FROM THE GENERATOR IF THE POWER IS AVAILABLE AND THE GENERATOR AND ASSOCIATED
WIRING IS WORKING PROPERLY.  TENANT AGREES TO INDEMNIFY, DEFEND AND HOLD
HARMLESS LANDLORD AND THE OTHER INDEMNITEES FROM AND AGAINST ANY AND ALL CLAIMS
WHICH RESULT FROM OR ARISE OUT OF THE INSTALLATION, OPERATION, EXISTENCE,
MAINTENANCE, REPAIR, REMOVAL, REPLACEMENT OR RELOCATION OF TENANT’S GENERATOR
EQUIPMENT, WHETHER OCCURRING ON THE GENERATOR SITE, CONDUIT AREAS OR ANY OTHER
PLACE WITHIN OR WITHOUT THE BUILDING.


 


17.2        COST OF OPERATION.  IF THE ELECTRICITY TO THE BUILDING IS
INTERRUPTED AND THE EMERGENCY GENERATOR IS ACTIVATED, TENANT SHALL REIMBURSE
LANDLORD, ON DEMAND, FOR TENANT’S EQUITABLE SHARE (AS REASONABLY DETERMINED BY
LANDLORD BASED ON TENANT’S USE OR NON-USE THEREOF) OF (I) THE COST OF THE FUEL
USED BY THE GENERATOR WHILE THE GENERATOR WAS IN OPERATION AND (II) ANY
ADDITIONAL COSTS INCURRED BY LANDLORD IN OPERATING AND MAINTAINING THE EMERGENCY
GENERATOR WHILE THE ELECTRICITY WAS OUT.


 


17.3        LANDLORD RIGHT TO SUSPEND OPERATIONS.  IF LANDLORD DETERMINES, FOR
SAFETY REASONS OR ANY OTHER REASON, THAT THE EMERGENCY GENERATOR SHOULD NOT BE
USED (OR, IF THE EMERGENCY GENERATOR IS ALREADY IN USE, THAT THE GENERATOR
SHOULD BE TURNED OFF) THEN LANDLORD MAY SHUT-OFF THE GENERATOR AND SHALL NOT BE
REQUIRED TO PERMIT TENANT TO USE THE GENERATOR.  HOWEVER, LANDLORD AGREES THAT
IT WILL NOT PROHIBIT TENANT FORM USING THE GENERATOR IF THE GENERATOR IS IN USE
FOR THE BUILDING SYSTEMS SO LONG AS TENANT’S USE OF THE GENERATOR WILL NOT
ADVERSELY AFFECT LANDLORD’S ABILITY TO CONTINUE EMERGENCY SYSTEMS IN THE
BUILDING DURING THE ELECTRICAL FAILURE, PROVIDED THAT TENANT’S RIGHTS TO USE THE
GENERATOR SHALL BE SUSPENDED DURING ANY PERIOD THAT TENANT IS IN DEFAULT IN THE
PAYMENT OF SUMS DUE UNDER THE LEASE OR IS MATERIAL DEFAULT OF ANY OTHER
PROVISION OF THE LEASE, AND MAY TERMINATED IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 17.5 BELOW.


 


17.4        EVACUATION.  IF LANDLORD CLOSES THE BUILDING AND CALLS FOR ITS
EVACUATION BY MEANS OF ORAL NOTICE TO THE PREMISES (WHICH NOTICE MAY BE
PERSONAL, TELEPHONIC, OR BY MEANS OF THE BUILDING’S PUBLIC ADDRESS SYSTEM), OR
SUGGESTS BY MEANS OF ORAL NOTICE TO THE PREMISES (WHICH NOTICE MAY BE PERSONAL,
TELEPHONIC, OR BY MEANS OF THE BUILDING’S PUBLIC ADDRESS SYSTEM) THAT THE
BUILDING BE EVACUATED FOR ANY REASON, INCLUDING BECAUSE OF AN ELECTRICAL
FAILURE, AND IF ONE OR MORE OF ANY TENANT PARTIES OR OTHER PERSONS ACTING ON
BEHALF OF OR AT THE REQUEST OF TENANT (COLLECTIVELY, “TENANT’S PERSONNEL”)
REMAIN IN OR LATER ENTER THE BUILDING OR THE PREMISES DURING THE EVACUATION
PERIOD, THEN TENANT HEREBY WAIVES ALL CLAIMS AGAINST LANDLORD AND THE
INDEMNITEES FOR ANY INJURY INCURRED BY ANY OF TENANT’S PERSONNEL, OR INJURY TO
PROPERTY, DUE IN WHOLE OR IN PART TO TENANT’S FAILURE TO EVACUATE ALL OF
TENANT’S PERSONNEL FROM THE PREMISES AND THE BUILDING.  FURTHER, TENANT WILL
HOLD THE INDEMNITEES HARMLESS FROM AND DEFEND AND INDEMNIFY THEM AGAINST ANY AND
ALL CLAIMS INCURRED BY THEM AS A DIRECT OR INDIRECT RESULT OF TENANT’S PERSONNEL
REMAINING IN THE PREMISES OR THE BUILDING DURING SUCH EVACUATION PERIOD.


 


17.5        RIGHTS PERSONAL; TERMINATION.  THE RIGHTS GRANTED PURSUANT TO THIS
ARTICLE 17 ARE PERSONAL TO TENANT AND ITS AFFILIATE TRANSFEREES.  IF AT ANY TIME
TENANT LEASES LESS THAN 75,000 FEET OF RENTABLE AREA IN THE BUILDING, LANDLORD
SHALL HAVE THE RIGHT TO TERMINATE TENANT’S RIGHTS UNDER THIS ARTICLE 17 UPON
WRITTEN NOTICE TO TENANT, AND TENANT, AT TENANT’S SOLE COST AND EXPENSE, SHALL
PROMPTLY REMOVE TENANT’S CONNECTIONS TO THE BUILDING GENERATOR IN A MANNER
APPROVED BY LANDLORD.

 

37

--------------------------------------------------------------------------------


 


ARTICLE 18.
EXPANSION RIGHTS


 


18.1        RIGHT OF FIRST OFFER.


 


(A)           RIGHT OF FIRST OFFER.  TENANT SHALL HAVE A RIGHT OF FIRST OFFER
(THE “RIGHT OF FIRST OFFER”) TO LEASE ANY INCREMENT OF SPACE IN THE BUILDING
(EACH, A “FIRST OFFER INCREMENT”), UPON ANY AND EACH OCCASION THAT A FIRST OFFER
INCREMENT BECOMES “AVAILABLE FOR LEASE” DURING THE TERM OF THIS LEASE.  UPON
EACH OCCASION THAT A FIRST OFFER INCREMENT BECOMES AVAILABLE FOR LEASE, LANDLORD
SHALL GIVE TENANT WRITTEN NOTICE THEREOF (THE “AVAILABILITY NOTICE”), WHICH
AVAILABILITY NOTICE SHALL SPECIFY THE AVAILABLE SPACE AND AVAILABILITY DATE OR
ESTIMATED AVAILABILITY DATE (AS APPLICABLE, THE “NOTICED AVAILABILITY DATE”),
AND THE AMOUNT OF BASE RENT AND TENANT IMPROVEMENT ALLOWANCE, IF ANY, THAT
LANDLORD IS PREPARED TO OFFER IN MARKETING THE FIRST OFFER INCREMENT FOR LEASE,
WHICH SHALL BE MARKET TERMS, AS REASONABLY DETERMINED BY LANDLORD.  LANDLORD AND
TENANT ACKNOWLEDGE THAT CERTAIN SPACE WILL BE AVAILABLE TO LEASE IN THE BUILDING
AS OF THE COMMENCEMENT DATE, AND SUCH SPACE SHALL BE CONSIDERED “AVAILABLE FOR
LEASE” ONLY AFTER THE EXPIRATION OF THE INITIAL LEASING OF SUCH SPACE OCCURRING
AFTER THE COMMENCEMENT DATE.


 


(B)           EXERCISE OF FIRST OFFER RIGHT.  IN ORDER FOR TENANT TO EXERCISE
ITS RIGHT OF FIRST OFFER AND LEASE A FIRST OFFER INCREMENT, TENANT SHALL SO
NOTIFY LANDLORD IN WRITING (“TENANT’S ELECTION NOTICE”) WITHIN TEN (10) BUSINESS
DAYS AFTER THE DATE OF THE AVAILABILITY NOTICE.  TENANT SHALL HAVE NO RIGHT TO
EXERCISE THE RIGHT OF FIRST OFFER WITH RESPECT TO LESS THAN THE ENTIRE INCREMENT
OF SPACE WHICH COMPRISES SUCH FIRST OFFER INCREMENT.


 


(C)           TERMS AND CONDITIONS.  IF TENANT TIMELY EXERCISES TENANT’S RIGHT
OF FIRST OFFER TO LEASE A FIRST OFFER INCREMENT AS PROVIDED ABOVE, LANDLORD AND
TENANT SHALL PROMPTLY ENTER INTO AN AMENDMENT TO THIS LEASE, ADDING THE FIRST
OFFER INCREMENT TO THE PREMISES ON ALL THE TERMS AND CONDITIONS SET FORTH IN THE
LEASE, EXCEPT THAT (I) THE TERM OF THE LEASE TO TENANT OF THE FIRST OFFER
INCREMENT SHALL COMMENCE UPON THE DATE ON WHICH THE FIRST OFFER INCREMENT IS
TENDERED TO TENANT AND SHALL CONTINUE CONTERMINOUSLY WITH THE REMAINING TERM FOR
THE PREMISES (AS IT MAY BE EXTENDED), (II) TENANT SHALL TAKE THE FIRST OFFER
INCREMENT IN ITS THEN “AS-IS” CONDITION OR AS OTHERWISE SET FORTH IN THE
AVAILABILITY NOTICE, AND LANDLORD SHALL PROVIDE A TENANT IMPROVEMENT ALLOWANCE,
IF AT ALL, ONLY AS SET FORTH IN THE AVAILABILITY NOTICE, (III) THE BASE RENT PER
RENTABLE SQUARE FOOT PAYABLE BY TENANT FOR THE FIRST OFFER INCREMENT SHALL BE
EQUAL TO THE RATE AT WHICH LANDLORD WAS WILLING TO MARKET SUCH SPACE AS SET
FORTH IN THE AVAILABILITY NOTICE, (IV) THERE SHALL BE NO RENT ABATEMENT OR “FREE
RENT” PERIOD OTHER THAN AS SPECIFIED, IF AT ALL, IN THE AVAILABILITY NOTICE,
(V) TENANT’S PROPORTIONATE SHARE SHALL BE INCREASED APPROPRIATELY TO REFLECT THE
ADDITION OF THE FIRST OFFER INCREMENT TO THE PREMISES, (VI) TENANT’S SECURITY
DEPOSIT SHALL BE INCREASED PROPORTIONATELY TO REFLECT THE ADDITION OF THE FIRST
OFFER INCREMENT TO THE PREMISES, AND (VII) THIS LEASE SHALL OTHERWISE CONTINUE
IN FULL FORCE AND EFFECT.


 


(D)           LANDLORD’S RIGHT TO LEASE TO THIRD PARTY; RE-OFFER TO TENANT.  IF
TENANT DOES NOT EXERCISE ITS RIGHT TO LEASE THE FIRST OFFER INCREMENT WITHIN TEN
(10) BUSINESS DAYS AFTER THE DATE OF ANY AVAILABILITY NOTICE GIVEN WITH RESPECT
THERETO, THEN LANDLORD SHALL HAVE A PERIOD (THE “LEASING PERIOD”) OF TWELVE (12)
MONTHS TO ENTER INTO A LEASE FOR SUCH FIRST OFFER INCREMENT WITH ANY THIRD PARTY
ON ANY TERMS AND CONDITIONS LANDLORD DESIRES, PROVIDED THAT IF THE NET EFFECTIVE
RENT WHICH LANDLORD IS PREPARED TO OFFER A THIRD PARTY (TAKING INTO ACCOUNT ALL
CONCESSIONS)  IS LESS THAN NINETY PERCENT (90%) OF THE NET EFFECTIVE RENT SET
FORTH IN LANDLORD’S OFFER NOTICE, LANDLORD SHALL NOT ENTER INTO A LEASE ON SUCH
TERMS WITHOUT RE-OFFERING THE SPACE TO TENANT ON PURSUANT TO A REVISED
AVAILABILITY NOTICE DESCRIBING SUCH IMPROVED TERMS, AND TENANT SHALL THEREUPON
HAVE FIVE (5) BUSINESS DAYS FROM THE DATE OF SUCH RE-OFFER TO DELIVER A TENANT
ELECTION NOTICE TO LANDLORD.  IF, AS OF THE END OF THE LEASING PERIOD, LANDLORD
IS IN BONA FIDE NEGOTIATIONS WITH A THIRD PARTY TO LEASE THE FIRST OFFER
INCREMENT, THEN THE LEASING PERIOD SHALL BE EXTENDED FOR THE LENGTH OF TIME THAT
SUCH BONA FIDE NEGOTIATIONS CONTINUE. IF LANDLORD DOES NOT ENTER INTO A LEASE
WITH A THIRD PARTY FOR THE FIRST OFFER INCREMENT DURING THE LEASING PERIOD, THEN
THE PROVISIONS OF THIS SECTION 18.1 SHALL AGAIN APPLY AND LANDLORD SHALL GIVE
TENANT A NEW AVAILABILITY NOTICE WITH RESPECT THERETO BEFORE LEASING IT TO ANY
THIRD PARTY.


 


(E)           DELIVERY OF FIRST OFFER INCREMENT.  IF TENANT SHALL EXERCISE THE
RIGHT OF FIRST OFFER, LANDLORD DOES NOT GUARANTEE THAT THE FIRST OFFER INCREMENT
WILL BE AVAILABLE ON THE NOTICED AVAILABILITY DATE FOR THE LEASE THEREOF, IF THE
THEN EXISTING OCCUPANT OF THE FIRST OFFER INCREMENT SHALL HOLDOVER OR FOR ANY
OTHER REASON BEYOND LANDLORD’S REASONABLE CONTROL. IN SUCH EVENT, NEITHER THIS
LEASE NOR THIS RIGHT OF FIRST OFFER SHALL BE VOID OR

 

38

--------------------------------------------------------------------------------


 


VOIDABLE, BUT RENT WITH RESPECT TO THE FIRST OFFER INCREMENT SHALL BE ABATED
UNTIL LANDLORD DELIVERS THE SAME TO TENANT.  NOTWITHSTANDING THE FOREGOING,
LANDLORD SHALL USE COMMERCIALLY REASONABLE EFFORTS TO DELIVER THE FIRST OFFER
INCREMENT TO TENANT AS SOON AS POSSIBLE FOLLOWING THE NOTICED AVAILABILITY DATE
FOR THE LEASE THEREOF, AND IF FOR ANY REASON SUCH FIRST OFFER INCREMENT IS NOT
DELIVERED TO TENANT WITHIN ONE HUNDRED TWENTY (120) DAYS FROM THE NOTICED
AVAILABILITY DATE, THEN TENANT SHALL HAVE THE RIGHT BY WRITTEN NOTICE TO
LANDLORD GIVEN AT ANY TIME PRIOR TO SUCH DELIVERY TO RESCIND ITS EXERCISE OF THE
RIGHT OF FIRST OFFER WITH RESPECT TO SUCH FIRST OFFER INCREMENT.


 


(F)            LIMITATION ON TENANT’S RIGHT OF FIRST OFFER. NOTWITHSTANDING THE
FOREGOING, IF ON THE DATE OF TENANT’S ELECTION NOTICE, OR THE DATE IMMEDIATELY
PRECEDING THE DATE THE LEASE TERM FOR THE FIRST OFFER INCREMENT IS TO COMMENCE
(I) THERE IS AN UNCURED EVENT OF DEFAULT UNDER THIS LEASE, OR (II) TENANT DOES
NOT INTEND TO OCCUPY FOR ITS OWN USE AT LEAST EIGHTY PERCENT (80%) OF THE FIRST
OFFER INCREMENT WITHIN TWO (2) YEARS OF THE NOTICED AVAILABILITY DATE, THEN (IN
ANY SUCH EVENT) TENANT SHALL HAVE NO RIGHT TO LEASE SUCH FIRST OFFER INCREMENT
AND THE TENANT’S ELECTION NOTICE SHALL AT LANDLORD’S OPTION BE NULL AND VOID. 
IF TENANT EXERCISES IT RIGHT PURSUANT TO ARTICLE 19 BELOW TO TERMINATE THIS
LEASE EARLY WITH RESPECT TO LESS THAN THE ENTIRE PREMISES, (I) LANDLORD SHALL
HAVE NO OBLIGATION TO PROVIDE AN AVAILABILITY NOTICE IN CONNECTION WITH THE
AVAILABILITY RESULTING FROM TENANT’S TERMINATION OF THE LEASE WITH RESPECT TO
ANY TERMINATED PREMISES (AS DEFINED IN ARTICLE 19 BELOW) AND (II) LANDLORD SHALL
HAVE NO OBLIGATION HEREUNDER TO PROVIDE AN AVAILABILITY NOTICE FOR THE THREE
(3) YEAR PERIOD COMMENCING ON THE EARLY TERMINATION DATE (AS DEFINED IN
ARTICLE 19 BELOW).


 


(G)           OPTION PERSONAL.  TENANT’S RIGHT OF FIRST OFFER AS PROVIDED IN
THIS SECTION 18.1 SHALL BE PERSONAL TO THE ORIGINAL TENANT EXECUTING THIS LEASE
AND AFFILIATE TRANSFEREES, AND SHALL NOT BE ASSIGNABLE TO ANY OTHER PERSON UNDER
ANY CIRCUMSTANCES, UNLESS LANDLORD CONSENTS TO THE ASSIGNMENT OF SUCH RIGHT OF
FIRST OFFER, WHICH CONSENT MAY BE GRANTED OR WITHHELD IN LANDLORD’S SOLE AND
ABSOLUTE DISCRETION.


 


18.2        EXPANSION OPTIONS.


 


(A)           GRANT OF EXPANSION OPTIONS.  PROVIDED, THAT, EITHER AT THE TIME OF
TENANT’S EXERCISE OF ANY SUCH OPTION OR AT THE TIME THE LEASE TERM FOR THE
APPLICABLE OPTION SPACE IS TO COMMENCE, (1) TENANT IS NOT IN DEFAULT UNDER THIS
LEASE (BEYOND ANY APPLICABLE CURE PERIOD), AND (2) TENANT INTENDS TO OCCUPY AT
LEAST EIGHTY PERCENT (80%) OF THE SPACE FOR WHICH TENANT IS EXERCISING ITS
OPTION WITHIN TWO (2) YEARS OF THE DATE SUCH SPACE IS ADDED TO THE PREMISES
UNDER THE LEASE, TENANT SHALL HAVE THE FOLLOWING OPTIONS TO LEASE ADDITIONAL
SPACE IN THE BUILDING:


 

(I)            FOURTH FLOOR EXPANSION OPTION.  TENANT SHALL HAVE THE OPTION TO
LEASE THE BALANCE OF THE FOURTH (4TH) FLOOR OF THE BUILDING NOT INCLUDED IN THE
FOURTH FLOOR PREMISES (THE “FOURTH FLOOR EXPANSION SPACE”) FOR A TERM COMMENCING
ON A DATE IN DECEMBER 2010 TO BE DESIGNATED BY LANDLORD.  NOTWITHSTANDING THE
FOREGOING, TENANT ACKNOWLEDGES THAT THE CURRENT THIRD PARTY TENANT OF THE FOURTH
FLOOR EXPANSION SPACE HAS AN OPTION TO EXTEND THE TERM OF SUCH PARTY’S LEASE. 
IF SUCH THIRD PARTY EXTENDS THE TERM OF ITS LEASE OF THE FOURTH FLOOR EXPANSION
SPACE, LANDLORD SHALL PROMPTLY NOTIFY TENANT OF SUCH EXERCISE AND TENANT SHALL
HAVE NO FURTHER RIGHTS TO LEASE SUCH SPACE PURSUANT TO THIS SECTION 18.2 UNTIL
SUCH TIME AS SUCH LEASE, AS EXTENDED, EXPIRES.

 


(II)           SECOND FLOOR EXPANSION OPTION.  TENANT SHALL HAVE THE OPTION TO
LEASE THE BALANCE OF THE SECOND (2ND) FLOOR OF THE BUILDING NOT INCLUDED IN THE
SECOND FLOOR PREMISES (THE “SECOND FLOOR EXPANSION SPACE”) FOR A TERM COMMENCING
THE FIRST DAY OF THE SEVENTH RENT YEAR.


 


(B)           EXERCISE OF EXPANSION OPTION.  TENANT SHALL EXERCISE THE OPTION TO
LEASE THE FOURTH FLOOR EXPANSION SPACE, IF AT ALL, BY WRITTEN NOTICE TO LANDLORD
GIVEN NOT LATER THAN FEBRUARY 28, 2010, AND SHALL EXERCISE THE OPTION TO LEASE
THE SECOND FLOOR EXPANSION SPACE BY WRITTEN NOTICE TO LANDLORD GIVEN BY THE LAST
OF THE THIRD MONTH OF THE SIXTH RENT YEAR.


 


(C)           EFFECT OF LATE DELIVERY.  IF TENANT TIMELY EXERCISES THE OPTION TO
LEASE THE FOURTH FLOOR EXPANSION SPACE OR THE SECOND FLOOR EXPANSION SPACE
(EITHER SUCH SPACE REFERRED TO HEREIN AS “EXPANSION SPACE”), AS APPLICABLE,
LANDLORD SHALL USE REASONABLE EFFORTS TO DELIVER SUCH EXPANSION SPACE BY THE
APPLICABLE PROJECTED DELIVERY DATE SET FORTH HEREIN OR OTHERWISE STATED IN
LANDLORD’S NOTICE, PROVIDED THAT TENANT AGREES THAT, IF LANDLORD IS UNABLE TO
DELIVER POSSESSION OF THE EXPANSION SPACE ON THE PROJECTED AVAILABILITY DATE,
LANDLORD SHALL NOT BE LIABLE FOR ANY DAMAGE THEREBY, NOR SHALL TENANT’S LEASE OF
SUCH EXPANSION SPACE BE VOID OR VOIDABLE, BUT RENT WILL NOT

 

39

--------------------------------------------------------------------------------


 


ACCRUE FOR SUCH EXPANSION SPACE UNTIL THE DATE LANDLORD DELIVERS POSSESSION OF
SUCH EXPANSION SPACE TO TENANT.  NOTWITHSTANDING THE FOREGOING, LANDLORD SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO DELIVER THE EXPANSION SPACE TO TENANT AS
SOON AS POSSIBLE FOLLOWING THE PROJECTED AVAILABILITY DATE FOR THE LEASE
THEREOF, AND IF FOR ANY REASON SUCH EXPANSION SPACE IS NOT DELIVERED TO TENANT
WITHIN ONE HUNDRED TWENTY (120) DAYS FROM PROJECTED AVAILABILITY DATE FOR SUCH
EXPANSION SPACE, THEN TENANT SHALL HAVE THE RIGHT TO RESCIND ITS EXERCISE OF THE
EXPANSION OPTION WITH RESPECT TO SUCH EXPANSION SPACE BY WRITTEN NOTICE TO
LANDLORD GIVEN AT ANY TIME PRIOR TO SUCH DELIVERY.


 


(D)           TERMS AND CONDITIONS.  AT TENANT’S REQUEST, LANDLORD SHALL PERMIT
TENANT TO INSPECT THE EXPANSION SPACE PRIOR TO THE DEADLINE FOR EXERCISE OF THE
OPTION TO LEASE THE EXPANSION SPACE, PROVIDED THAT TENANT’S ENTRY AND INSPECTION
SHALL BE CONDUCTED IN A MANNER DESIGNED TO MINIMIZE INTERFERENCE WITH THE
OPERATIONS OF ANY PARTY THEN OCCUPYING THE EXPANSION SPACE.  IF TENANT WILL
LEASE THE EXPANSION SPACE PURSUANT TO SECTION 18.2(A) ABOVE, THEN LANDLORD AND
TENANT SHALL ENTER INTO A WRITTEN AMENDMENT OF THIS LEASE ADDING THE EXPANSION
SPACE TO THE PREMISES ON ALL OF THE TERMS AND CONDITIONS SET FORTH IN THIS LEASE
AS TO THE PREMISES ORIGINALLY DEMISED HEREUNDER, EXCEPT THAT (I) TENANT SHALL
TAKE THE EXPANSION SPACE IN ITS THEN “AS-IS” STATE AND CONDITION, (III) THE TERM
OF THE LEASE OF THE EXPANSION SPACE SHALL COMMENCE ON THE DATE THE EXPANSION
SPACE IS DELIVERED TO TENANT, (IV) THE ANNUAL BASE RENT PAYABLE BY TENANT FOR
THE EXPANSION SPACE SHALL BE THE THEN-FAIR MARKET ANNUAL RENT (AS DEFINED IN
SECTION 3.2(B) ABOVE) FOR THE EXPANSION SPACE, AND (V) THE BASE YEAR FOR THE
EXPANSION SPACE SHALL BE THE CALENDAR YEAR IN WHICH THE EXPANSION SPACE IS ADDED
TO THE PREMISES.  LANDLORD AND TENANT SHALL ENDEAVOR TO AGREE UPON THE FAIR
MARKET ANNUAL RENT.  IF THEY ARE UNABLE TO SO AGREE WITHIN AT LEAST SIX
(6) MONTHS PRIOR TO THE PROJECTED DELIVERY DATE FOR THE EXPANSION SPACE, FAIR
MARKET ANNUAL RENT SHALL BE ESTABLISHED IN ACCORDANCE WITH THE PROCEDURE
DESCRIBED IN SECTION 3.2(C) ABOVE.


 


(E)           OPTION PERSONAL.  TENANT’S OPTIONS AS PROVIDED IN THIS
SECTION 18.2 SHALL BE PERSONAL TO THE ORIGINAL TENANT EXECUTING THIS LEASE AND
AFFILIATE TRANSFEREES AND SHALL NOT BE ASSIGNABLE TO ANY OTHER PERSON UNDER ANY
CIRCUMSTANCES, UNLESS LANDLORD CONSENTS TO THE ASSIGNMENT OF SUCH OPTIONS, WHICH
CONSENT MAY BE GRANTED OR WITHHELD IN LANDLORD’S SOLE AND ABSOLUTE DISCRETION.


 


ARTICLE 19.
TERMINATION RIGHTS


 


19.1        TERMINATION OPTION.  TENANT SHALL HAVE THE ONE-TIME RIGHT (THE
“TERMINATION OPTION”) TO TERMINATE THIS LEASE AS TO THE ENTIRE PREMISES THEN
LEASED HEREUNDER OR AS TO ONE OR MORE DELETION INCREMENTS (AS DEFINED BELOW),
EFFECTIVE AS OF THE END OF THE SEVENTH RENT YEAR (THE “EARLY TERMINATION DATE”),
BY GIVING LANDLORD NOT LESS THAN TWELVE (12) MONTHS PRIOR WRITTEN NOTICE OF SUCH
TERMINATION (THE “TERMINATION NOTICE”).  THE TERMINATION NOTICE SHALL BE
IRREVOCABLE AND SHALL SPECIFY WHETHER THE TERMINATION OPTION IS BEING EXERCISED
(I) WITH RESPECT TO THE ENTIRE PREMISES THEN LEASED HEREUNDER OR (II) WITH
RESPECT TO ONE OR MORE DELETION INCREMENTS, IN WHICH EVENT THE TERMINATION
NOTICE SHALL SPECIFICALLY DESCRIBE THE DELETION INCREMENTS TO BE TERMINATED
HEREUNDER.   FOR THE PURPOSES OF THIS ARTICLE 19, A “DELETION INCREMENT” IS,
WITH RESPECT TO EACH FLOOR ON WHICH A PORTION OF THE PREMISES IS LOCATED AS OF
THE EARLY TERMINATION RIGHT, THE ENTIRE PREMISES LOCATED ON SUCH FLOOR.  IF THE
TERMINATION NOTICE FAILS TO SPECIFY WHETHER IT IS APPLICABLE TO THE ENTIRE
PREMISES OR TO ONE OR MORE DELETION INCREMENTS, IT SHALL BE DEEMED TO APPLY TO
THE ENTIRE PREMISES.  THAT PORTION OF THE PREMISES DESCRIBED IN THE TERMINATION
NOTICE IS REFERRED TO HEREIN AS THE “TERMINATED PREMISES.”


 


19.2        TERMINATION FEE.  IF TENANT EXERCISES THE TERMINATION OPTION, TENANT
SHALL PAY LANDLORD A TERMINATION FEE (THE “TERMINATION FEE”) EQUAL TO THE SUM OF
(I) AN AMOUNT EQUAL TO SIX (6) TIMES THE MONTHLY BASE RENT UNDER THIS LEASE FOR
THE TERMINATED PREMISES, AT THE RATE(S) APPLICABLE AS OF THE EARLY TERMINATION
DATE (I.E. $23.00 PER RENTABLE SQUARE FOOT PER YEAR), PLUS (II) THE AMORTIZATION
AMOUNT, PLUS (III) THE UNREALIZED AVERAGE RENT FOR THE TERMINATED PREMISES THE
“AMORTIZATION AMOUNT” SHALL BE THE UNAMORTIZED AMOUNT, AS OF THE EARLY
TERMINATION DATE, OF THE TOTAL OF (A) THE IMPROVEMENT ALLOWANCE DISBURSED BY
LANDLORD IN CONNECTION WITH THE CONSTRUCTION OF THE TENANT IMPROVEMENTS PURSUANT
TO THE WORK LETTER AND ANY IMPROVEMENT ALLOWANCE PAID BY LANDLORD IN CONNECTION
WITH THE LEASING OF ANY OTHER SPACE INCLUDED IN THE TERMINATED PREMISES, PLUS
(B) THE LEASING COMMISSIONS AND REASONABLE LEGAL FEES INCURRED BY LANDLORD IN
CONNECTION WITH LEASING OF THE TERMINATED PREMISES.  IF THE TERMINATED PREMISES
IS LESS THAN THE ENTIRE PREMISES THEN LEASED HEREUNDER, THE AMORTIZATION AMOUNT
SHALL BE DETERMINED BY CALCULATING THE AMOUNTS DESCRIBED IN (A) AND (B) ABOVE ON
A PER SQUARE FOOT BASIS AND MULTIPLYING SUCH SUM BY THE RENTABLE AREA OF THE
TERMINATED PREMISES (PROVIDED THAT THE AMORTIZATION AMOUNT SHALL BE SEPARATELY
CALCULATED FOR THAT PORTION OF THE TERMINATED PREMISES WHICH IS PART OF THE
PREMISES INITIALLY LEASED

 

40

--------------------------------------------------------------------------------


 


HEREUNDER AND FOR THOSE PORTIONS OF THE TERMINATED PREMISES, IF ANY, ADDED TO
THE PREMISES AFTER THE COMMENCEMENT DATE).  FOR PURPOSES OF CALCULATING THE
UNAMORTIZED PORTION OF THE AMORTIZATION AMOUNT, THE AMORTIZATION PERIOD FOR THE
PREMISES INITIALLY LEASED HEREUNDER SHALL BE THE PERIOD COMMENCING ON THE
COMMENCEMENT DATE OF THE LEASE AND ENDING ON THE SCHEDULED EXPIRATION DATE OF
THE INITIAL LEASE TERM, AND THE AMORTIZATION PERIOD FOR ANY PORTION OF THE
TERMINATED PREMISES NOT PART OF THE PREMISES INITIALLY LEASED HEREUNDER SHALL BE
THE PERIOD COMMENCING ON THE COMMENCEMENT DATE WITH RESPECT TO SUCH SPACE AND
ENDING ON THE SCHEDULED EXPIRATION DATE OF THE INITIAL LEASE TERM. THE
AMORTIZATION SHALL BE ON A STRAIGHT LINE BASIS AT AN ANNUAL INTEREST RATE OF
EIGHT PERCENT (8%) PER ANNUM.  LANDLORD SHALL CONFIRM THE TOTAL AMORTIZATION
AMOUNT WITH RESPECT TO ANY INCREMENT OF SPACE LEASED HEREUNDER UPON TENANT’S
WRITTEN REQUEST.  TO REFLECT THE FACT THAT THIS LEASE PROVIDES FOR AN ABATEMENT
OF THE BASE RENT PAYABLE HEREUNDER WITH RESPECT TO THE THIRD FLOOR PREMISES,
FOURTH FLOOR PREMISES, AND FIFTH FLOOR PREMISES FOR A PERIOD OF TWELVE (12)
MONTHS, AND FOR AN ABATEMENT OF THE BASE RENT PAYABLE HEREUNDER WITH RESPECT TO
THE SECOND FLOOR PREMISES FOR A PERIOD OF EIGHTEEN (18) MONTHS, THE “UNREALIZED
AVERAGE RENTS” AS OF THE EARLY TERMINATION DATE IS $15.00 PER SQUARE FOOT OF
RENTABLE AREA OF THAT PORTION OF THE TERMINATED PREMISES COMPRISED OF THE THIRD
FLOOR PREMISES, FOURTH FLOOR PREMISES, AND FIFTH FLOOR PREMISES INITIALLY LEASED
HEREUNDER AND $25.00 PER SQUARE FOOT OF RENTABLE AREA OF THE TERMINATED PREMISES
COMPRISED OF THE SECOND FLOOR PREMISES INITIALLY LEASED HEREUNDER.  TENANT SHALL
PAY FIFTY PERCENT (50%) OF THE TERMINATION FEE UPON DELIVERY OF THE TERMINATION
NOTICE AND SHALL PAY THE REMAINING BALANCE OF THE TERMINATION FEE AT LEAST
THIRTY (30) DAYS PRIOR TO THE EARLY TERMINATION DATE.


 


19.3        TERMINATION. TENANT SHALL, ON OR BEFORE THE EARLY TERMINATION DATE,
VACATE AND SURRENDER THE TERMINATED PREMISES TO LANDLORD VACANT AND BROOM-CLEAN,
IN THE CONDITION REQUIRED BY SECTION 15.1 ABOVE, AND ALL RIGHTS AND DUTIES OF
THE PARTIES UNDER THE LEASE WITH RESPECT TO THE TERMINATED PREMISES SHALL
TERMINATE EFFECTIVE AS OF MIDNIGHT ON THE EARLY TERMINATION DATE, EXCEPT FOR
THOSE OBLIGATIONS WHICH BY THEIR NATURE SURVIVE THE EXPIRATION OF THIS LEASE;
PROVIDED, HOWEVER, THAT TENANT SHALL REMAIN LIABLE FOR ALL OF TENANT’S
OBLIGATIONS WHICH AROSE UNDER THE LEASE WITH RESPECT TO THE TERMINATED PREMISES,
PRIOR TO MIDNIGHT ON THE EARLY TERMINATION DATE, AND PROVIDED FURTHER THAT IF
TENANT EXERCISES THE TERMINATION OPTION, BUT FAILS TO VACATE AND SURRENDER THE
TERMINATION PREMISES BY THE EARLY TERMINATION DATE, THE PROVISIONS OF
SECTION 15.1 ABOVE SHALL APPLY TO SUCH HOLDOVER.  IF THE TERMINATION PREMISES IS
COMPRISED OF LESS THAN THE ENTIRE PREMISES THEN LEASED HEREUNDER, THEN EFFECTIVE
AS OF THE DATE IMMEDIATELY FOLLOWING THE EARLY TERMINATION DATE, THE BASE RENT
PAYABLE UNDER THIS LEASE AND TENANT’S PROPORTIONATE SHARE SHALL BE REDUCED TO
REFLECT THE TERMINATION OF THE LEASE WITH RESPECT TO THE TERMINATED PREMISES.


 


19.4        EFFECTIVENESS OF TERMINATION.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY ABOVE, TENANT’S RIGHT TO TERMINATE THIS LEASE PURSUANT TO THE ABOVE
SHALL, AT LANDLORD’S OPTION, BE INAPPLICABLE IF, AT THE TIME OF DELIVERY OF
TENANT’S TERMINATION NOTICE, OR ON THE EARLY TERMINATION DATE, THERE EXISTS AN
UNCURED EVENT OF DEFAULT UNDER THE LEASE, OR IF TENANT FAILS TO PAY THE ENTIRE
TERMINATION FEE REQUIRED HEREUNDER.


 


ARTICLE 20.
RIGHT OF FIRST OFFER TO PURCHASE


 


20.1        RIGHT OF FIRST OFFER.  IF LANDLORD RECEIVES A BONA FIDE OFFER TO
PURCHASE FEE TITLE TO THE BUILDING AND LANDLORD DESIRES TO ACCEPT SUCH OFFER OR
LANDLORD OTHERWISE DESIRES TO ENTER INTO AN AGREEMENT TO SELL OR EXCHANGE
LANDLORD’S INTEREST IN THE PROJECT, BEFORE ACCEPTING SUCH OFFER OR ENTERING INTO
A BINDING AGREEMENT TO ENGAGE IN SUCH TRANSACTION, LANDLORD SHALL IMMEDIATELY
NOTIFY TENANT IN WRITING OF THE EXACT TERMS AND CONDITIONS OF THE PROPOSED
TRANSACTION, INCLUDING RELEVANT CONTINGENCIES (THE “OFFER NOTICE”), AND THE
FOLLOWING PROVISIONS SHALL THEREAFTER APPLY:


 


(A)           THE OFFER NOTICE SHALL CONSTITUTE AN OFFER BY LANDLORD TO SELL THE
PROJECT TO TENANT ON THE SAME TERMS AND CONDITIONS AS SET FORTH IN THE BONA FIDE
OFFER FROM THE THIRD PARTY, AND FOR A PERIOD OF FIFTEEN (15) BUSINESS DAYS
THEREAFTER TENANT SHALL HAVE THE RIGHT AND OPTION, EXERCISABLE BY WRITTEN NOTICE
TO LANDLORD (“NOTICE OF EXERCISE”), TO ELECT TO PURCHASE THE PROJECT UPON THE
SAME TERMS AND CONDITIONS SET FORTH IN THE OFFER NOTICE (INCLUDING
CONTINGENCIES, IF ANY, FOR TITLE, ENVIRONMENTAL AND PHYSICAL CONDITION
INSPECTIONS AND DUE DILIGENCE), PROVIDED, HOWEVER, THE PURCHASE PRICE SHALL IN
ALL EVENTS BE PAYABLE IN ALL CASH TO LANDLORD (I.E. THERE SHALL BE NO SELLER
FINANCING).


 


(B)           IF TENANT FAILS TO EXERCISE SUCH RIGHT AND OPTION BY GIVING NOTICE
OF EXERCISE TO LANDLORD WITHIN SUCH FIFTEEN (15) BUSINESS DAY PERIOD, LANDLORD
MAY AT ANY TIME THEREAFTER CONSUMMATE A SALE OF THE PROJECT FOR A TOTAL PURCHASE
PRICE OF NOT LESS THAN NINETY PERCENT (90%) OF THAT SPECIFIED IN THE OFFER
NOTICE. IF LANDLORD

 

41

--------------------------------------------------------------------------------


 


ELECTS TO REDUCE THE PURCHASE PRICE TO A SUM WHICH IS LESS THAN NINETY PERCENT
(90%) OF THAT SPECIFIED IN THE OFFER NOTICE, LANDLORD SHALL GIVE TENANT WRITTEN
NOTICE OF THE REDUCED PURCHASE PRICE, AND TENANT SHALL THEREUPON HAVE FIVE
(5) BUSINESS DAYS TO ELECT TO PURCHASE THE PROJECT AT THE REDUCED PURCHASE
PRICE, BUT OTHERWISE ON THE TERMS AND CONDITIONS SET FORTH HEREIN.


 


20.2        ESCROW; CLOSING.  IF TENANT GIVES TIMELY NOTICE OF EXERCISE PURSUANT
TO SECTION 20.1, AN ESCROW SHALL BE OPENED AT A RESPONSIBLE TITLE INSURANCE
COMPANY SELECTED BY TENANT.  LANDLORD SHALL BE OBLIGATED TO EXECUTE, ACKNOWLEDGE
AND DEPOSIT IN SUCH ESCROW A STANDARD CALIFORNIA GRANT DEED CONVEYING THE
PROJECT TO TENANT OR ITS ASSIGNEE, TOGETHER WITH APPROPRIATE ESCROW INSTRUCTIONS
AND SUCH OTHER DOCUMENTS AND INSTRUMENTS AS TENANT MAY REASONABLY REQUIRE TO
CONSUMMATE SUCH TRANSACTION.  TITLE TO THE PROJECT SHALL BE TRANSFERRED TO
TENANT FREE AND CLEAR OF MONETARY LIENS ARISING THROUGH LANDLORD, EXCEPT AS
SPECIFICALLY SET FORTH IN THE OFFER NOTICE.  EXCEPT AS OTHERWISE PROVIDED IN THE
OFFER NOTICE, (I) TENANT SHALL CONSUMMATE THE PURCHASE OF LANDLORD’S INTEREST BY
CLOSING ESCROW NOT LATER THAN NINETY (90) DAYS AFTER THE INITIAL OFFER NOTICE
WAS GIVEN, (II) RENT, PROPERTY TAXES AND ASSESSMENTS, AND OTHER ITEMS OF INCOME
AND EXPENSE OF A RECURRING NATURE SHALL BE PRORATED AS OF THE CLOSING DATE,
(III) THE ESCROW FEE SHALL BE SHARED EQUALLY BY LANDLORD AND TENANT, TENANT
SHALL PAY FOR ITS OWN OWNER’S POLICY OF TITLE INSURANCE, AND ALL OTHER CLOSING
COSTS SHALL BE APPORTIONED IN ACCORDANCE WITH PREVAILING CUSTOM IN SAN
FRANCISCO, CALIFORNIA.  IN THE EVENT LANDLORD OR TENANT DESIRES TO ENGAGE IN A
TAX-DEFERRED EXCHANGE PURSUANT TO SECTION 1031 OF THE INTERNAL REVENUE CODE, THE
OTHER PARTY SHALL COOPERATE IN SUCH EXCHANGE BY EXECUTING SUCH DOCUMENTS AND
INSTRUMENTS AND TAKING SUCH OTHER ACTIONS AS REASONABLY REQUESTED BY THE PARTY
ENGAGING IN THE EXCHANGE, PROVIDED THAT THE COOPERATING PARTY SHALL INCUR NO
COST OR EXPENSE IN SO DOING AND SHALL NOT BE REQUIRED TO EXECUTE A PROMISSORY
NOTE OR INDEMNITY IN CONNECTION THEREWITH, AND THE DATE OF CLOSE OF ESCROW SHALL
NOT BE EXTENDED.


 


20.3        FAILURE TO EXERCISE.  IN THE EVENT TENANT FAILS OR REFUSES FOR ANY
REASON TO EXERCISE ITS RIGHT OF FIRST REFUSAL UNDER THIS ARTICLE 20 WITH RESPECT
TO ANY PROPOSED TRANSACTION, THIS ARTICLE 20 SHALL NOT LAPSE OR EXPIRE AND
TENANT’S RIGHTS HEREUNDER SHALL REMAIN IN FULL FORCE AND EFFECT WITH RESPECT TO
ANY SUBSEQUENT TRANSACTION THROUGHOUT THE TERM OF THIS LEASE.


 


20.4        RIGHTS PERSONAL; TERMINATION.  THE RIGHTS GRANTED PURSUANT TO THIS
ARTICLE 20 ARE PERSONAL TO TENANT AND ITS AFFILIATE TRANSFEREES.  IF AT ANY TIME
TENANT LEASES LESS THAN 92,000 FEET OF RENTABLE AREA IN THE BUILDING, LANDLORD
SHALL HAVE THE RIGHT TO TERMINATE TENANT’S RIGHTS UNDER THIS ARTICLE 20 SHALL
AUTOMATICALLY TERMINATE.


 


ARTICLE 21.
ANTENNA INSTALLATIONS


 


21.1        ANTENNAE INSTALLATIONS.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
ARTICLE 21, TENANT SHALL HAVE THE NONEXCLUSIVE LICENSE, AT TENANT’S SOLE COST
AND EXPENSE, TO INSTALL AND OPERATE UP TO THREE (3) SATELLITE ANTENNA DISHES ON
THE ROOF OF THE BUILDING (THE “ANTENNA EQUIPMENT”) FOR RECEIPT OF TRANSMISSIONS,
AND TO INSTALL CABLES FROM SUCH SATELLITE DISH TO THE PREMISES, PROVIDED THAT
THE SIZE, DESIGN AND LOCATION OF SUCH EQUIPMENT AND MANNER OF INSTALLATION SHALL
BE SUBJECT TO LANDLORD’S REASONABLE APPROVAL (PROVIDED THAT IT SHALL IN ALL
EVENTS BE REASONABLE FOR LANDLORD TO DISAPPROVE ANY ANTENNA EXCEEDING SIX FEET
IN DIAMETER). IF TENANT DESIRES TO INSTALL SUCH EQUIPMENT, TENANT SHALL NOTIFY
LANDLORD IN WRITING. UPON LANDLORD’S RECEIPT OF TENANT’S WRITTEN INFORMATION TO
LANDLORD AS TO THE EXACT SIZE AND THE GENERAL DESCRIPTION OF THE PROPOSED
EQUIPMENT, LANDLORD SHALL INFORM TENANT OF THE EXACT LOCATION OF THE ANTENNA
SITE(S) (THE “ANTENNA SITE(S)”).  TENANT SHALL FURTHER HAVE THE NON EXCLUSIVE
RIGHT TO USE, IN COMMON WITH ONE OR MORE OTHER TENANTS OF THE BUILDING AND
LANDLORD, THE VERTICAL SHAFTS AND HORIZONTAL RACEWAYS OF THE BUILDING FOR THE
INSTALLATION OF SUCH CONDUITS, ELECTRICAL WIRES AND CABLES (COLLECTIVELY, THE
“LINES”) AS MAY BE APPROVED BY LANDLORD PURSUANT TO THIS ARTICLE 21, TO CONNECT
TENANT’S EQUIPMENT ON THE ANTENNA SITE WITH THE PREMISES. THE ANTENNA EQUIPMENT
AND LINES ARE REFERRED TO HEREIN COLLECTIVELY AS THE “EQUIPMENT.”  THE ANTENNA
SITE(S), VERTICAL SHAFTS AND HORIZONTAL RACEWAYS OF THE BUILDING WHICH TENANT IS
PERMITTED TO USE HEREUNDER ARE REFERRED TO HEREIN COLLECTIVELY AS THE “LICENSE
AREAS.”


 


21.2        INSTALLATION; PROPER IDENTIFICATION OF EQUIPMENT. TENANT SHALL
SUBMIT TO LANDLORD DETAILED PLANS AND SPECIFICATIONS DETAILING THE LOCATION AND
SIZE OF THE EQUIPMENT AND SPECIFICALLY DESCRIBING ALL PROPOSED CONSTRUCTION
AND/OR INSTALLATION WORK, INCLUDING ENGINEERED DRAWINGS FOR THE LINES THAT
TENANT WISHES TO INSTALL, BUT SHALL NOT COMMENCE ANY CONSTRUCTION, INSTALLATION
OR OPERATION OF THE EQUIPMENT UNTIL THE DRAWINGS, PLANS AND

 

42

--------------------------------------------------------------------------------


 


SPECIFICATIONS HAVE BEEN APPROVED IN WRITING BY LANDLORD AND UNTIL TENANT, AT
TENANT’S SOLE COST, HAS SECURED ALL NECESSARY GOVERNMENTAL APPROVALS AND PERMITS
IN CONNECTION THEREWITH AND HAS SUPPLIED THE SAME TO LANDLORD. LANDLORD SHALL
HAVE NO RESPONSIBILITY FOR, AND TENANT SHALL HOLD LANDLORD HARMLESS FROM, ANY
FAILURE OF THE EQUIPMENT TO COMPLY WITH APPLICABLE LAW OR TO FUNCTION PROPERLY
NOTWITHSTANDING THE FACT THAT LANDLORD MAY HAVE APPROVED PLANS AND
SPECIFICATIONS THEREFOR. LANDLORD AND TENANT SHALL COOPERATE IN DETERMINING THE
LOCATIONS OF THE RISERS AND OTHER AREAS OF THE BUILDING (IF ANY) THROUGH WHICH
THE LINES WILL BE INSTALLED, IN ORDER TO SATISFY TENANT’S REASONABLE
REQUIREMENTS WITHOUT UNDULY INTERFERING WITH THE OPERATION OF BUILDING SYSTEMS
OR OTHER TENANTS’ SYSTEMS AND WITHOUT INTERFERING WITH LANDLORD’S ABILITY TO
PROVIDE SERVICES AND UTILITIES TO OTHER TENANTS. TENANT SHALL INSTALL AND
OPERATE THE EQUIPMENT IN A SAFE MANNER THAT SHALL NOT OVERBURDEN OR OTHERWISE
ADVERSELY EFFECT ANY WALLS, FLOORS, CEILINGS OR ANY OTHER STRUCTURAL OR NON
STRUCTURAL ELEMENTS IN THE BUILDING OR ANY ELECTRICAL SYSTEM OR LIFE SAFETY
SYSTEM THEREIN. IF REQUIRED BY LANDLORD, TENANT SHALL ERECT, AT TENANT’S SOLE
COST, A VISUAL SCREENING FENCE AROUND THE ANTENNA SITE FOR AESTHETIC PURPOSES,
THE DESIGN, SIZE, LOCATION AND CONSTRUCTION OF SUCH FENCE TO BE REASONABLY
DETERMINED BY LANDLORD.


 


21.3        COSTS.  WITHIN TEN (10) DAYS OF LANDLORD’S INVOICE THEREFOR, TENANT
SHALL PAY LANDLORD’S CHARGES FOR MONITORING OR SUPERVISING TENANT’S ACTIVITIES
IN CONNECTION WITH THE LICENSE GRANTED HEREUNDER BY ANY OF LANDLORD’S
ADMINISTRATIVE, ENGINEERING, SECURITY OR OTHER PERSONNEL, WHICH SHALL BE BILLED
TO TENANT AT THE HOURLY STANDARD RATES FOR SUCH SERVICES, AS ESTABLISHED FROM
TIME TO TIME BY LANDLORD, AND SHALL REIMBURSE LANDLORD FOR OUT OF POCKET COSTS
INCURRED BY LANDLORD FOR SERVICES RENDERED BY CONSULTANTS, ATTORNEYS OR OTHER
THIRD PARTIES (INCLUDING BUT NOT LIMITED TO ENGINEERS, CONTRACTORS, OR SECURITY
OR JANITORIAL PERSONNEL) IN CONNECTION WITH THE LICENSE GRANTED HEREUNDER,
TOGETHER WITH AN AMOUNT EQUAL TO TEN PERCENT (10%) THEREOF TO COVER LANDLORD’S
OVERHEAD (PROVIDED THAT SUCH OVERHEAD COST SHALL BE INAPPLICABLE TO ATTORNEY’S
FEES). TENANT SHALL BE RESPONSIBLE FOR PROMPTLY PAYING ALL ADDITIONAL REAL AND
PERSONAL PROPERTY TAXES, ASSESSMENTS, CHARGES, FEES OR OTHER GOVERNMENTAL
IMPOSITIONS LEVIED OR ASSESSED ON THE BUILDING OR LANDLORD DUE TO THE EQUIPMENT
OR THE CONSTRUCTION, INSTALLATION, MODIFICATION, REMOVAL OR OPERATION THEREOF.


 


21.4        CONSTRUCTION. TENANT SHALL GIVE LANDLORD NOT LESS THAN FIFTEEN (15)
DAYS PRIOR WRITTEN NOTICE OF THE COMMENCEMENT OF ANY CONSTRUCTION OR
INSTALLATION UNDER THIS ARTICLE 21. THE CONTRACTOR(S) PERFORMING THE
CONSTRUCTION AND/OR INSTALLATION WORK UNDER THIS ARTICLE 21 SHALL BE SUBJECT TO
LANDLORD’S PRIOR WRITTEN APPROVAL, WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED. THE PROVISIONS OF ARTICLE 8 ABOVE SHALL APPLY TO
CONSTRUCTION AND INSTALLATION WORK UNDER THIS ARTICLE 21. TENANT SHALL CAUSE
TENANT’S CONTRACTOR(S) TO CLEARLY MARK (INCLUDING ANY COLOR CODING REQUIRED BY
THE LANDLORD’S AGENT) ON THE EXTERIOR OF EACH OF THE LINES WITH THE NUMBER
ASSIGNED BY LANDLORD’S PROPERTY MANAGER AND THE STARTING POINT OF THE LINE AND
THE DESTINATION (E.G. “NO. 501, ROOF TO FLOOR 5”), AND SHALL PLACE SUCH
IDENTIFICATION TAGS IN EACH CLOSET THE LINES PASS THROUGH, ON EACH HORIZONTAL
RUN OF THE LINES AND ON EACH ITEM OF EQUIPMENT.


 


21.5        INTERFERENCE BY EQUIPMENT.  IN NO EVENT MAY THE EQUIPMENT INTERFERE
WITH ANY BUILDING SERVICES OR WITH ANY OTHER PROVIDERS OF SERVICES TO THE
BUILDING OR WITH THE RECEPTION OF OR SIGNAL FROM ANY OTHER ANTENNA OR SATELLITE
DISH PRESENTLY OR HEREINAFTER ERECTED AT THE PROJECT, INCLUDING THE BUILDING. IF
THE OPERATION OF THE EQUIPMENT INTERFERES WITH ANY SUCH OTHER SERVICE OR ANTENNA
OR SATELLITE DISH THEN, IMMEDIATELY FOLLOWING WRITTEN NOTICE FROM LANDLORD TO
TENANT OF SUCH INTERFERENCE, TENANT SHALL ELIMINATE SUCH INTERFERENCE. IF TENANT
IS UNABLE TO PROMPTLY ELIMINATE SUCH INTERFERENCE, THEN LANDLORD MAY, UPON
FURTHER WRITTEN NOTICE TO TENANT, TERMINATE TENANT’S LICENSE WITH RESPECT TO THE
LICENSE AREAS AND TENANT SHALL IMMEDIATELY CEASE OPERATION OF THE EQUIPMENT AND
REMOVE THE EQUIPMENT FROM THE LICENSE AREAS PURSUANT TO SECTION 21.7 BELOW.
LANDLORD AND TENANT SHALL COOPERATE WITH EACH OTHER AT ALL TIMES DURING THE TERM
OF THIS LEASE SO AS TO MINIMIZE INTERFERENCE BETWEEN THE EQUIPMENT AND OTHER
COMMUNICATIONS EQUIPMENT IN THE BUILDING OR ON THE BUILDING’S ROOF, REGARDLESS
OF THE INSTALLATION DATES OF THE EQUIPMENT OR SUCH OTHER EQUIPMENT.


 


21.6        USE; COMPLIANCE WITH LAW; PERMITS.  TENANT AGREES THAT TENANT SHALL
NOT SELL COMMUNICATION SERVICES OR USE THE EQUIPMENT TO PROVIDE SERVICES TO ANY
OTHER PARTY. TENANT REPRESENTS AND WARRANTS THAT ALL OF THE TENANT’S ACTIVITIES
SHALL BE CONDUCTED IN A SAFE MANNER. TENANT, AT TENANT’S SOLE EXPENSE, SHALL
COMPLY WITH ALL LAWS AND GOVERNMENTAL RULES AND REGULATIONS REGARDING THE
INSTALLATION, CONSTRUCTION, OPERATION AND MAINTENANCE OF THE EQUIPMENT, AND
SHALL BE SOLELY RESPONSIBLE FOR OBTAINING AND SHALL OBTAIN AND KEEP IN FORCE ALL
PERMITS, LICENSES AND APPROVALS NECESSARY FOR OPERATION OF THE EQUIPMENT AND
SHALL PAY ANY INCREASE IN RATES FOR INSURANCE CARRIED BY LANDLORD RESULTING FROM
THE INSTALLATION OR USE OF THE EQUIPMENT. LANDLORD SHALL COOPERATE WITH TENANT
TO THE EXTENT

 

43

--------------------------------------------------------------------------------


 


REASONABLY REQUIRED TO OBTAIN SUCH PERMITS, LICENSES OR APPROVALS, PROVIDED THAT
IN NO EVENT SHALL LANDLORD BE REQUIRED TO EXPEND ANY SUM IN CONNECTION
THEREWITH.


 


21.7        REMOVAL OF EQUIPMENT.  UPON THE EXPIRATION OR ANY SOONER TERMINATION
OF THE LEASE, OR UPON LANDLORD’S WRITTEN REQUEST IF TENANT FAILS TO PERFORM ANY
OF ITS OBLIGATIONS UNDER THIS ARTICLE 21 WITHIN FIVE (5) BUSINESS DAYS OF
WRITTEN NOTICE TO TENANT OF SUCH FAILURE, TENANT SHALL AT ITS EXPENSE REMOVE ALL
OF THE EQUIPMENT FROM THE LICENSE AREAS AND OTHER BUILDING AREAS (IF ANY) AND
RESTORE SUCH AREAS TO THEIR CONDITION PRIOR TO INSTALLATION (WHICH RESTORATION
SHALL INCLUDE, WITHOUT LIMITATION, REMOVAL OF EQUIPMENT, CABLING, AND ALL
ASSORTED WIRING, AND PATCHING OF ALL PENETRATIONS OF THE BUILDING). ANY PROPERTY
NOT SO REMOVED WITHIN THIRTY (30) DAYS AFTER THE EXPIRATION OR TERMINATION OF
THE LEASE OR THE LICENSE GRANTED HEREIN SHALL, AT LANDLORD’S ELECTION, BE DEEMED
THE PROPERTY OF LANDLORD, OR LANDLORD MAY REMOVE AND STORE OR DISPOSE OF SUCH
PROPERTY FOR TENANT’S ACCOUNT AND TENANT SHALL REIMBURSE LANDLORD ON DEMAND FOR
THE COST OF SUCH STORAGE OR DISPOSAL.  IF ANY GOVERNMENTAL AGENCY HAVING
JURISDICTION REQUIRES TENANT TO REMOVE ANY OF THE EQUIPMENT, THEN TENANT SHALL
AT ITS EXPENSE REMOVE THE APPLICABLE EQUIPMENT AND RESTORE THE AFFECTED AREAS TO
THEIR CONDITION PRIOR TO INSTALLATION. TENANT SHALL GIVE LANDLORD NOT LESS THAN
FIFTEEN (15) DAYS PRIOR WRITTEN NOTICE OF THE COMMENCEMENT OF ANY REMOVAL AND
RESTORATION UNDER THIS SECTION 21.7. IF TENANT RETAINS POSSESSION OF THE LICENSE
AREAS LICENSED HEREUNDER OR ANY PART THEREOF AFTER THE EXPIRATION OR EARLIER
TERMINATION OF THE LEASE OR THE LICENSE GRANTED HEREIN, THEN, UNLESS LANDLORD
EXPRESSLY AGREES OTHERWISE IN WRITING, TENANT SHALL PAY LANDLORD DURING SUCH
HOLDOVER PERIOD, ON A MONTHLY BASIS, THE FAIR MARKET RENTAL FOR THE AFFECTED
SPACE, AS REASONABLY DETERMINED BY LANDLORD, TOGETHER WITH ALL DAMAGES SUSTAINED
BY LANDLORD ON ACCOUNT THEREOF. ANY FAILURE BY TENANT TO REMOVE ANY EQUIPMENT
FOLLOWING WRITTEN DEMAND FOR THE SAME BY LANDLORD PURSUANT TO THE PROVISIONS OF
THIS SECTION 21.1(G) SHALL CONSTITUTE CONTINUING POSSESSION FOR PURPOSES OF THE
IMMEDIATELY PRECEDING SENTENCE.


 


21.8        ACCESS TO ANTENNA SITE.  SUBJECT TO THE RULES AND REGULATIONS OF THE
BUILDING, TENANT SHALL HAVE THE RIGHT, AT TENANT’S SOLE COST AND EXPENSE, BUT
UNDER THE SUPERVISION OF LANDLORD, TO ENTER UPON THE LICENSE AREAS DURING NORMAL
BUSINESS HOURS AND WEEKENDS AND TO CONSTRUCT, INSTALL, OPERATE AND MAINTAIN THE
EQUIPMENT, UNTIL THE LEASE OR THE LICENSE GRANTED HEREUNDER TERMINATES. TENANT
MAY HAVE ACCESS TO THE LICENSE AREAS FOR NORMAL REPAIRS DURING NORMAL BUSINESS
HOURS UPON NOT LESS THAN FOUR (4) HOURS’ PRIOR TELEPHONE NOTICE TO THE ENGINEER
FOR THE BUILDING DURING NORMAL BUSINESS HOURS, AND MAY HAVE ACCESS TO THE
LICENSE AREAS FOR REPAIRS DURING NON BUSINESS HOURS PROVIDED THAT TENANT
PROVIDES LANDLORD WITH ADEQUATE ADVANCE NOTICE THEREOF. TENANT SHALL DESIGNATE
IN WRITING TO LANDLORD THE APPROPRIATE AUTHORIZED PERSON OR PERSONS THE TENANT
WILL USE TO MAKE EMERGENCY REPAIRS TO THE EQUIPMENT AND SHALL CAUSE SUCH PERSONS
TO COMPLY WITH SUCH SAFETY AND SECURITY PROCEDURES (INCLUDING, WITHOUT
LIMITATION, ORIENTATION AND TRAINING) AS LANDLORD SHALL ESTABLISH FROM TIME TO
TIME. FOLLOWING SUCH DESIGNATION AND UPON PRESENTING SATISFACTORY IDENTIFICATION
TO LANDLORD’S BUILDING SECURITY PERSONNEL TOGETHER WITH A BRIEF DESCRIPTION OF
THE REASON FOR THE EMERGENCY ENTRY, AND SUBJECT TO COMPLIANCE WITH LANDLORD’S
SAFETY AND SECURITY PROCEDURES, SUCH AUTHORIZED PERSON(S) MAY ENTER UPON THE
PORTIONS OF THE BUILDING WHERE THE EQUIPMENT IS LOCATED TO PERFORM EMERGENCY
REPAIRS TO THE EQUIPMENT. LANDLORD MAY REQUIRE THAT AUTHORIZED REPRESENTATIVES
OF LANDLORD ACCOMPANY TENANT OR ITS REPRESENTATIVES TO THE LICENSE AREAS.


 


21.9        LIABILITY; INDEMNITY; INSURANCE.  LANDLORD SHALL HAVE NO OBLIGATION
TO DESIGN, INSTALL, CONSTRUCT, USE, OPERATE, MAINTAIN, REPAIR, REPLACE OR REMOVE
THE EQUIPMENT, NOR SHALL LANDLORD HAVE ANY OTHER RESPONSIBILITY OR LIABILITY IN
CONNECTION THEREWITH OR THE OPERATIONS THEREOF, EXCEPT AS EXPRESSLY SET FORTH IN
THIS ARTICLE 21.  NOTWITHSTANDING ANY PROVISION OF THIS LEASE TO THE CONTRARY,
THE EQUIPMENT SHALL BE IN OR ON THE BUILDING AT THE SOLE RISK OF TENANT AND
LANDLORD SHALL NOT BE LIABLE FOR DAMAGE THERETO OR THEFT, MISAPPROPRIATION OR
LOSS THEREOF, AND TENANT HEREBY WAIVES ALL CLAIMS AGAINST LANDLORD IN CONNECTION
THEREWITH. IN THE EVENT OF AN INTERRUPTION IN, OR FAILURE OR INABILITY TO
PROVIDE ELECTRICITY TO THE EQUIPMENT, SUCH INTERRUPTION SHALL NOT IMPOSE UPON
LANDLORD ANY LIABILITY WHATSOEVER (INCLUDING, WITHOUT LIMITATION, LIABILITY FOR
CONSEQUENTIAL DAMAGES OR LOSS OF BUSINESS BY TENANT) AND TENANT HEREBY WAIVES
ALL CLAIMS AGAINST LANDLORD OR ITS AGENTS OR EMPLOYEES FOR ANY LOSS OR DAMAGE
RESULTING FROM ANY SUCH INTERRUPTION. FURTHER, NOTWITHSTANDING ANY PROVISION OF
THIS LEASE TO THE CONTRARY, EXCEPT TO THE EXTENT CAUSED BY THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF LANDLORD OR ITS AGENTS OR CONTRACTORS, TENANT AGREES TO
INDEMNIFY, DEFEND AND HOLD HARMLESS LANDLORD, AND LANDLORD’S AGENTS AND
EMPLOYEES AND THE HOLDERS OF ANY INTEREST IN LANDLORD AND/OR THE BUILDING FROM
AND AGAINST ANY AND ALL CLAIMS, WHICH RESULT FROM OR ARISE OUT OF (I) THE
INSTALLATION, OPERATION, EXISTENCE, MAINTENANCE, REPAIR, REMOVAL, REPLACEMENT OR
RELOCATION OF THE EQUIPMENT, (II) ANY CONSTRUCTION OR OTHER WORK UNDERTAKEN BY
OR ON BEHALF OF TENANT IN OR ABOUT THE LICENSE AREAS, OR (III) ANY BREACH OR
DEFAULT UNDER THIS ARTICLE 21 BY TENANT, WHETHER ANY OF THE FOREGOING OCCURS ON
THE ANTENNA SITE, THE OTHER LICENSE

 

44

--------------------------------------------------------------------------------


 


AREAS OR ANY OTHER PLACE WITHIN OR WITHOUT THE BUILDING AND WHETHER OCCURRING
PRIOR TO, DURING OR SUBSEQUENT TO THE TERM OF THIS LEASE. THIS SECTION 21.9
SHALL SURVIVE THE EXPIRATION OR TERMINATION OF THIS LEASE.


 


21.10      MAINTENANCE; REPAIR. TENANT ACKNOWLEDGES AND AGREES THAT IT ACCEPTS
THE ANTENNA SITE IN ITS “AS IS” CONDITION. TENANT, AT TENANT’S SOLE COST AND
EXPENSE, SHALL KEEP THE EQUIPMENT IN GOOD AND SAFE CONDITION AND REPAIR AND FREE
OF ANY DEFECTS (EXCEPT FOR DAMAGE CAUSED BY THE WILLFUL MISCONDUCT OF LANDLORD
OR ITS AGENTS OR REPRESENTATIVES), INCLUDING, WITHOUT LIMITATION, CORRECTING ANY
LOOSE BOLTS, FITTINGS OR OTHER APPURTENANCES. IF THE ANTENNA SITE IS DAMAGED AS
A RESULT OF TENANT’S FAILURE TO PROPERLY MAINTAIN THE EQUIPMENT, TENANT, AT
TENANT’S SOLE COST AND EXPENSE, SHALL PROMPTLY REPAIR SUCH DAMAGE. LANDLORD
MAKES NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO THE SUITABILITY
OF OR CONDITION OF THE BUILDING OR THE ANTENNA SITE FOR THE PURPOSES OF RECEIPT
OR TRANSMISSION OF COMMUNICATIONS SIGNALS, OR ANY OTHER PURPOSE, OR WHETHER THE
USE OF THE ANTENNA SITE IS OR WILL BE PERMISSIBLE UNDER APPLICABLE LAWS.


 


21.11      RELOCATION AND SUBSTITUTION.  AT ANY TIME OR TIMES HEREAFTER, IN
ADDITION TO THE RIGHTS RESERVED BY LANDLORD UNDER ANY OTHER PROVISIONS OF THIS
LEASE, LANDLORD MAY REQUIRE UPON THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE THAT
TENANT MOVE ALL OR ANY PORTION OF THE EQUIPMENT (INCLUDING ANY LINES) TO ANOTHER
LOCATION OR LOCATIONS IN OR ON THE BUILDING. IF LANDLORD EXERCISES ANY SUCH
RIGHTS, THE PARTIES AGREE THAT: (I) LANDLORD SHALL PAY ALL REASONABLE, DIRECT
OUT OF POCKET EXPENSES INCURRED BY TENANT IN CONNECTION THEREWITH (EXCLUDING
LOST PROFITS OR OTHER CONSEQUENTIAL DAMAGES), UNLESS THE EXERCISE OF SUCH RIGHTS
IS NECESSARY FOR THE SAFETY, ACCESS, USE, REPAIR, MAINTENANCE OR OPERATION OF
THE BUILDING INCLUDING, WITHOUT LIMITATION, THE REPAIR OR REPLACEMENT OF THE
ROOF, AS DETERMINED BY LANDLORD IN ITS SOLE DISCRETION, IN WHICH EVENT TENANT
SHALL BEAR SUCH EXPENSES, AND (II) LANDLORD SHALL USE REASONABLE EFFORTS TO
PROVIDE OTHER SPACE IN THE BUILDING THAT WILL BE FEASIBLE FOR TENANT’S PURPOSES
(BUT THE INSTALLATION OF NEW EQUIPMENT OR IMPROVEMENTS OR ALTERATIONS IN OR TO
LICENSE AREAS OR EQUIPMENT THEREIN SHALL BE SUBJECT TO LANDLORD’S APPROVAL OF
THE DRAWINGS THEREFOR AND THE OTHER REQUIREMENTS SET FORTH IN THE OTHER
PROVISIONS OF THIS ARTICLE 21).


 


21.12      DAMAGE OR DESTRUCTION; EMINENT DOMAIN.  A FIRE OR OTHER CASUALTY OR A
TAKING AFFECTING THE LICENSE AREAS OR THE EQUIPMENT SHALL NOT AFFECT THE
OBLIGATIONS OF TENANT UNDER THIS LEASE, AND THIS LEASE SHALL REMAIN IN FULL
FORCE AND EFFECT, WITHOUT ANY ABATEMENT OF ANY AMOUNTS PAYABLE TO LANDLORD
HEREUNDER.  LANDLORD SHALL BE ENTITLED TO ALL COMPENSATION, DAMAGES, INCOME,
RENT AWARDS AND INTEREST THEREON WHATSOEVER WHICH MAY BE PAID OR MADE IN
CONNECTION WITH ANY TAKING OF THE LICENSE AREAS, AND TENANT SHALL HAVE NO CLAIM
AGAINST LANDLORD OR ANY GOVERNMENTAL AUTHORITY FOR THE VALUE OF ANY UNEXPIRED
TERM OF ITS RIGHTS UNDER THIS ARTICLE 21; PROVIDED, HOWEVER, THAT THE FOREGOING
SHALL NOT PROHIBIT TENANT FROM PROSECUTING A SEPARATE CLAIM AGAINST THE TAKING
AUTHORITY FOR AN AMOUNT SEPARATELY DESIGNATED FOR THE EQUIPMENT, SO LONG AS ANY
AWARD TO TENANT WILL NOT REDUCE THE AWARD TO LANDLORD.


 


21.13      RIGHTS PERSONAL; TERMINATION.  THE RIGHTS GRANTED PURSUANT TO THIS
ARTICLE 21 ARE PERSONAL TO TENANT AND ITS AFFILIATE TRANSFEREES.  IF AT ANY TIME
TENANT LEASES LESS THAN 50,000 FEET OF RENTABLE AREA IN THE BUILDING, LANDLORD
SHALL HAVE THE RIGHT ON WRITTEN NOTICE TO TENANT TO TERMINATE TENANT’S RIGHTS
UNDER THIS ARTICLE 21.


 


ARTICLE 22.
DECK AND STAIRWELL


 


22.1        DECK LICENSE AREA.  LANDLORD HEREBY GRANTS TENANT A RENT-FREE
LICENSE TO USE THE AREA ON THE ROOF OF THE BUILDING ADJACENT TO THE FIFTH FLOOR
PREMISES (THE “DECK LICENSE AREA”) DURING THE TERM OF THE LEASE, IN ACCORDANCE
WITH THE PROVISIONS OF THIS ARTICLE 22.  TENANT SHALL ACCEPT THE DECK LICENSE
AREA IN ITS “AS-IS” CONDITION. LANDLORD MAKES NO REPRESENTATION REGARDING THE
CONDITION OF THE DECK LICENSE AREA OR ITS SUITABILITY FOR TENANT’S USE. TENANT
REPRESENTS AND WARRANTS THAT ALL OF TENANT’S ACTIVITIES ON THE DECK LICENSE AREA
SHALL BE CONDUCTED IN A SAFE MANNER.  TENANT AGREES TO COMPLY WITH THE RULES AND
REGULATIONS ESTABLISHED BY LANDLORD FROM TIME TO TIME FOR THE USE OF THE DECK
LICENSE AREA, AND TO CAUSE TENANT’S EMPLOYEES AND GUESTS TO COMPLY WITH SUCH
SAFETY AND SECURITY PROCEDURES AS LANDLORD SHALL ESTABLISH FROM TIME TO TIME FOR
USE OF THE DECK LICENSE AREA. THE FOREGOING SHALL IN NO WAY OBLIGATE LANDLORD OR
LANDLORD’S BUILDING MANAGER TO ENSURE THE SAFETY OF PERSONS USING THE DECK
LICENSE AREA. WITHOUT LIMITING THE FOREGOING, TENANT SPECIFICALLY AGREES THAT NO
BARBEQUE EQUIPMENT, NO OPEN FLAMES AND NO SMOKING SHALL BE PERMITTED IN THE DECK
LICENSE AREA, THAT THE LICENSE AREA SHALL BE USED IN A MANNER WHICH DOES NOT
DAMAGE THE SURFACE OF THE ROOF, AND THAT ANY FURNISHINGS SHALL EITHER BE SECURED
OR BE OF A WEIGHT

 

45

--------------------------------------------------------------------------------


 


SUCH THAT THEY WILL NOT BLOW OFF THE ROOF.  TENANT SHALL OBTAIN LANDLORD’S PRIOR
WRITTEN APPROVAL OF ALL FURNITURE, PLANTERS, FLOWER BOXES OR OTHER ITEMS PLACED
IN THE DECK LICENSE AREA.  PLANTERS AND FLOWER BOXES SHALL BE INSTALLED AND USED
IN A MANNER WHICH DOES NOT DAMAGE THE SURFACE OF THE ROOF.  TENANT SHALL NOT USE
OR PERMIT ITS EMPLOYEES OR GUESTS TO USE THE DECK LICENSE AREA IN ANY WAY WHICH
WILL CONFLICT WITH ANY LAW, STATUTE, ORDINANCE OR GOVERNMENTAL RULE, REGULATION
OR REQUIREMENT NOW IN FORCE OR WHICH MAY HEREAFTER BE ENACTED OR PROMULGATED
(“LAWS”), AND UPON NOTICE THAT TENANT’S USE OF THE DECK LICENSE AREA IS A
VIOLATION OF LAWS, TENANT SHALL CEASE SUCH USE (AND SHALL CAUSE EMPLOYEES OF
TENANT TO CEASE SUCH USE). TENANT ACKNOWLEDGES THAT NOTWITHSTANDING ANY
PROVISION OF THE LEASE TO THE CONTRARY, LANDLORD SHALL HAVE NO OBLIGATION TO
REPAIR THE DECK LICENSE AREA, THE DECKING (IF ANY), OR THE SURROUNDING AREAS AS
REQUIRED FOR OR IN CONNECTION WITH TENANT’S USE OF THE DECK LICENSE AREA, AND
SHALL HAVE NO OBLIGATION TO PERFORM ANY ALTERATIONS OR MODIFICATIONS TO CAUSE
SUCH AREA TO COMPLY WITH APPLICABLE LAWS. TENANT SHALL KEEP THE DECK LICENSE
AREA, INCLUDING THE DECKING TILES AND ANY RELATED INSTALLATIONS (SUCH AS STORAGE
LOCKERS AND RAILINGS), IN A CLEAN CONDITION, FREE OF DEBRIS AND IN GOOD
CONDITION AND REPAIR. TENANT SHALL PROMPTLY REIMBURSE LANDLORD FOR ANY REPAIRS
TO THE DECKING WHICH ARE REQUIRED AS A RESULT OF TENANT’S USE OF THE DECK
LICENSE AREA AND ANY INCREASED OPERATING COSTS OR OTHER COSTS INCURRED BY
LANDLORD AS A RESULT OF TENANT’S USE OF THE DECK LICENSE AREA. NOTWITHSTANDING
ANY PROVISION OF THE LEASE TO THE CONTRARY, ANY PERSONAL PROPERTY OF TENANT ON
THE DECK LICENSE AREA SHALL BE IN OR ON THE BUILDING AT THE SOLE RISK OF TENANT
AND LANDLORD SHALL NOT BE LIABLE FOR DAMAGE THERETO OR THEFT, MISAPPROPRIATION
OR LOSS THEREOF, AND TENANT HEREBY WAIVES ALL CLAIMS AGAINST LANDLORD IN
CONNECTION THEREWITH. FURTHER, NOTWITHSTANDING ANY PROVISION OF THE LEASE TO THE
CONTRARY, TENANT AGREES THAT TENANT WILL BE RESPONSIBLE FOR, AND TENANT WAIVES
ALL CLAIMS AGAINST LANDLORD AND THE INDEMNIFIED PARTIES FOR ALL COSTS, DAMAGES
OR LIABILITY OF WHATEVER NATURE ARISING OUT OF TENANT’S ACCESS TO THE DECK
LICENSE AREA AND TENANT AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS THE
INDEMNIFIED PARTIES FROM ALL CLAIMS, LAWSUITS, DAMAGES, EXPENSES OR COSTS
(INCLUDING DIRECT COSTS ARISING FROM TENANT’S USE OF THE ROOF AND REASONABLE
ATTORNEY’S FEES) ARISING FROM OR RELATED THERETO.


 


22.2        STAIRWELL USE.  TENANT SHALL BE PERMITTED A LICENSE FOR
NON-EMERGENCY ACCESS TO THE THREE (3) STAIRWELLS LOCATED IN THE NORTHWEST
CORNER, CENTRAL EAST SIDE, AND SOUTHWEST CORNER OF THE BUILDING AND REENTRY
ACCESS VIA THE EMERGENCY STAIRWELL DOORS ON THE FLOORS OF THE BUILDING ON WHICH
THE PREMISES ARE LOCATED FOR THE SOLE PURPOSE OF PERMITTING TENANT’S EMPLOYEES
TO USE THE STAIRWELLS TO TRAVEL BETWEEN ADJACENT FLOORS OF THE PREMISES, AND TO
AND FROM THE PARKING GARAGE AND THE MAIN LOBBY, SUBJECT TO THE PROVISIONS OF
THIS SECTION. TENANT AGREES TO PERMIT ONLY EMPLOYEES AUTHORIZED BY TENANT TO
HAVE ACCESS TO SUCH STAIRWELL ACCESS SYSTEM AND AGREES TO OBSERVE ALL LIFE
SAFETY REGULATIONS IMPOSED BY LANDLORD, THE RULES AND REGULATIONS OF THE
BUILDING, AND ANY AND ALL APPLICABLE LAWS OR REGULATIONS IMPOSED BY GOVERNMENTAL
AUTHORITIES. TENANT ACKNOWLEDGES THAT THE BUILDING’S LIFE SAFETY SYSTEMS MAY AT
TIMES OVERRIDE TENANT’S ACCESS SYSTEM. TENANT FURTHER AGREES THAT IF ANY
GOVERNMENTAL OR INSURANCE RULE, REGULATION OR LAW RESTRICTS OR PROHIBITS SUCH
ACCESS OR USE, OR IF LANDLORD REASONABLY DETERMINES THAT SUCH ACCESS TO OR USE
OF THE STAIRWELLS PRESENTS A LIFE SAFETY OR INSURANCE PROBLEM FOR THE BUILDING
OR OTHERWISE UNREASONABLY INTERFERES WITH THE MAINTENANCE OR OPERATION OF THE
BUILDING, THEN LANDLORD MAY REVOKE TENANT’S RIGHTS UNDER THIS SECTION UPON
WRITTEN NOTICE TO TENANT. UPON THE EXPIRATION OR TERMINATION OF THE LEASE WITH
RESPECT TO THAT PORTION OF THE PREMISES LOCATED ON ANY FLOOR OF THE BUILDING,
TENANT’S RIGHTS UNDER THIS SECTION WITH RESPECT TO SUCH FLOOR OF THE BUILDING
SHALL TERMINATE, AND IF AT ANY TIME TENANT DOES NOT LEASE HEREUNDER PREMISES
LOCATED ON A MINIMUM OF TWO (2) CONTIGUOUS FLOORS OF THE BUILDING ABOVE THE
GROUND FLOOR, TENANT’S RIGHTS TO NON-EMERGENCY ACCESS TO THE STAIRWELL AND
RIGHTS TO THE ACCESS SYSTEM SHALL AUTOMATICALLY TERMINATE. THE RIGHTS GRANTED
HEREUNDER TO TENANT ARE PERSONAL TO ADVENT SOFTWARE AND ITS AFFILIATES AND SHALL
NOT INURE TO THE BENEFIT OF ANY ASSIGNEE OF THE LEASE OR SUBTENANT OF ANY
PORTION OF THE PREMISES.  TENANT SHALL PAY THE ENTIRE COST OF INSTALLATION OF A
STAIRWELL ACCESS SYSTEM OR A MODIFICATION TO THE EXISTING STAIRWELL ACCESS
SYSTEM, AND MODIFICATIONS TO THE BUILDING’S LIFE SAFETY SYSTEMS, IF ANY, WHICH
ARE REQUIRED TO PROVIDE TENANT THE ACCESS FROM THE STAIRWELLS, INCLUDING
LANDLORD’S COSTS IN REVIEWING OR IMPLEMENTING SUCH INSTALLATIONS OR
MODIFICATIONS.  SUCH INSTALLATIONS AND MODIFICATIONS SHALL BE SUBJECT TO
LANDLORD’S PRIOR APPROVAL. UPON THE REVOCATION OF THE LICENSE GRANTED HEREUNDER
WITH RESPECT TO ANY FLOOR OF THE BUILDING, OR THE EXPIRATION OR TERMINATION OF
THIS LEASE, TENANT SHALL, AT TENANT’S SOLE COST AND EXPENSE, PROMPTLY REMOVE ANY
MAGNETIC KEY CARD READERS OR OTHER DEVICE USED TO PROVIDE ACCESS FROM THE
STAIRWELL ENTRIES FOR WHICH TENANT IS NO LONGER PERMITTED ACCESS AND SHALL
RESTORE THE MAGNETIC KEY CARD READER AREA OR OTHER AREA TO ITS CONDITION PRIOR
TO THE INSTALLATION OR MODIFICATION OF SUCH ACCESS SYSTEM.


 


22.3        RIGHT TO REVOKE LICENSE.  IN THE EVENT TENANT BREACHES THE
PROVISIONS OF THIS ARTICLE 22 AND FAILS TO CURE SUCH BREACH WITHIN FIVE
(5) BUSINESS DAYS (OR WITHIN ONE (1) BUSINESS DAY IN THE CASE OF BREACHES THAT
POSE AN IMMINENT SECURITY OR SAFETY RISK) AFTER WRITTEN NOTICE FROM LANDLORD,
LANDLORD MAY SUSPEND TENANT’S LICENSE TO USE THE DECK LICENSE AREA OR THE
STAIRWELLS UNTIL SUCH BREACH IS CURED.  IF TENANT PERSISTENTLY BREACHES THE SAME

 

46

--------------------------------------------------------------------------------


 


PROVISION OF THIS ARTICLE 22 AFTER WRITTEN NOTICE OF AT LEAST ONE SUCH BREACH,
LANDLORD MAY TERMINATE TENANT’S LICENSE TO USE THE DECK LICENSE AREA OR THE
STAIRWELLS, AS APPLICABLE.  TENANT SHALL NOT MAKE ANY REPAIRS, ALTERATIONS OR
IMPROVEMENTS TO THE DECK LICENSE AREA WITHOUT LANDLORD’S CONSENT, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD.  LANDLORD MAY ACCESS THE DECK LICENSE AREA
AT ANY TIME IN CONNECTION WITH ANY WORK LANDLORD DESIRES TO PERFORM ON OR ABOUT
THE ROOF.  TO THE EXTENT ANY OF LANDLORD’S WORK ON THE ROOF REQUIRES THAT THE
DECK LICENSE AREA BE TEMPORARILY VACATED, TENANT SHALL VACATE THE DECK LICENSE
AREA DURING THE PERFORMANCE OF SUCH WORK.  IF TENANT CEASES TO LEASE THE FIFTH
FLOOR PREMISES IMMEDIATELY ADJACENT TO THE DECK LICENSE AREA, THE LICENSE
GRANTED UNDER SECTION 22.1 SHALL AUTOMATICALLY TERMINATE.


 


ARTICLE 23.
MISCELLANEOUS MATTERS


 


23.1        USA PATRIOT ACT AND ANTI-TERRORISM LAWS.


 


(A)           TENANT AND LANDLORD EACH REPRESENTS AND WARRANTS TO, AND COVENANTS
WITH, THE OTHER THAT NEITHER SUCH PARTY NOR ANY OF ITS RESPECTIVE CONSTITUENT
OWNERS OR AFFILIATES CURRENTLY ARE, OR SHALL BE AT ANY TIME DURING THE TERM
HEREOF, IN VIOLATION OF ANY LAWS RELATING TO TERRORISM OR MONEY LAUNDERING
(COLLECTIVELY, THE “ANTI-TERRORISM LAWS”), INCLUDING WITHOUT LIMITATION
EXECUTIVE ORDER NO. 13224 ON TERRORIST FINANCING, EFFECTIVE SEPTEMBER 24, 2001
AND RELATING TO BLOCKING PROPERTY AND PROHIBITING TRANSACTIONS WITH PERSONS WHO
COMMIT, THREATEN TO COMMIT, OR SUPPORT TERRORISM (THE “EXECUTIVE ORDER”) AND/OR
THE UNITING AND STRENGTHENING AMERICA BY PROVIDING APPROPRIATE TOOLS REQUIRED TO
INTERCEPT AND OBSTRUCT TERRORISM ACT OF 2001 (PUBLIC LAW 107-56) (THE “USA
PATRIOT ACT”).


 


(B)           TENANT AND LANDLORD EACH COVENANTS WITH THE OTHER THAT NEITHER
SUCH PARTY NOR ANY OF ITS RESPECTIVE CONSTITUENT OWNERS OR AFFILIATES IS OR
SHALL BE DURING THE TERM HEREOF A “PROHIBITED PERSON,” WHICH IS DEFINED AS
FOLLOWS:  (I) A PERSON OR ENTITY THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE
SUBJECT TO, THE PROVISIONS OF THE EXECUTIVE ORDER; (II) A PERSON OR ENTITY OWNED
OR CONTROLLED BY, OR ACTING FOR OR ON BEHALF OF, ANY PERSON OR ENTITY THAT IS
LISTED IN THE ANNEX TO, OR IS OTHERWISE SUBJECT TO THE PROVISIONS OF, THE
EXECUTIVE ORDER; (III) A PERSON OR ENTITY WITH WHOM LANDLORD IS PROHIBITED FROM
DEALING WITH OR OTHERWISE ENGAGING IN ANY TRANSACTION BY ANY ANTI-TERRORISM LAW,
INCLUDING WITHOUT LIMITATION THE EXECUTIVE ORDER AND THE USA PATRIOT ACT; (IV) A
PERSON OR ENTITY WHO COMMITS, THREATENS OR CONSPIRES TO COMMIT OR SUPPORT
“TERRORISM” AS DEFINED IN SECTION 3(D) OF THE EXECUTIVE ORDER; (V) A PERSON OR
ENTITY THAT IS NAMED AS A “SPECIALLY DESIGNATED NATIONAL AND BLOCKED PERSON” ON
THE THEN-MOST CURRENT LIST PUBLISHED BY THE U.S. TREASURY DEPARTMENT OFFICE OF
FOREIGN ASSETS CONTROL AT ITS OFFICIAL WEBSITE,
HTTP://WWW.TREAS.GOV/OFFICES/EOTFFC/OFAC/SDN/T11SDN.PDF, OR AT ANY REPLACEMENT
WEBSITE OR OTHER REPLACEMENT OFFICIAL PUBLICATION OF SUCH LIST; AND (VI) A
PERSON OR ENTITY WHO IS AFFILIATED WITH A PERSON OR ENTITY LISTED IN ITEMS
(I) THROUGH (V) ABOVE.


 


(C)           AT ANY TIME AND FROM TIME TO TIME DURING THE TERM, TENANT AND
LANDLORD SHALL DELIVER TO THE OTHER PARTY, WITHIN TEN (10) DAYS AFTER RECEIPT OF
A WRITTEN REQUEST THEREFOR, A WRITTEN CERTIFICATION OR SUCH OTHER EVIDENCE
REASONABLY ACCEPTABLE TO THE OTHER PARTY EVIDENCING AND CONFIRMING SUCH PARTY’S
COMPLIANCE WITH THIS SECTION 23.1.


 


23.2        TELECOMMUNICATIONS.  TENANT AND ITS TELECOMMUNICATIONS COMPANIES,
INCLUDING LOCAL EXCHANGE TELECOMMUNICATIONS COMPANIES AND ALTERNATIVE ACCESS
VENDOR SERVICES COMPANIES, SHALL OBTAIN LANDLORD’S PRIOR WRITTEN CONSENT (WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD) FOR ACCESS TO AND WITHIN THE
BUILDING FOR THE INSTALLATION AND OPERATION OF TELECOMMUNICATIONS SYSTEMS,
INCLUDING VOICE, VIDEO, DATA, INTERNET, AND ANY OTHER SERVICES PROVIDED OVER
WIRE, FIBER OPTIC, MICROWAVE, WIRELESS, AND ANY OTHER TRANSMISSION SYSTEMS
(“TELECOMMUNICATIONS SERVICES”), FOR PART OR ALL OF TENANT’S TELECOMMUNICATIONS
WITHIN THE BUILDING AND FROM THE BUILDING TO ANY OTHER LOCATION.  ALL PROVIDERS
OF TELECOMMUNICATIONS SERVICES SHALL BE REQUIRED TO COMPLY WITH THE RULES AND
REGULATIONS OF THE BUILDING, APPLICABLE LAWS AND LANDLORD’S POLICIES AND
PRACTICES FOR THE BUILDING.  TENANT ACKNOWLEDGES THAT LANDLORD SHALL NOT BE
REQUIRED TO PROVIDE OR ARRANGE FOR ANY TELECOMMUNICATIONS SERVICES AND THAT
LANDLORD SHALL HAVE NO LIABILITY TO ANY TENANT PARTY IN CONNECTION WITH THE
INSTALLATION, OPERATION OR MAINTENANCE OF TELECOMMUNICATIONS SERVICES OR ANY
EQUIPMENT OR FACILITIES RELATING THERETO.  TENANT, AT ITS COST AND FOR ITS OWN
ACCOUNT, SHALL BE SOLELY RESPONSIBLE FOR OBTAINING ALL TELECOMMUNICATIONS
SERVICES.  ALL CONNECTIONS SHALL BE MADE IN A MANNER REASONABLY APPROVED BY
LANDLORD, SHALL BE MADE AT TENANT’S EXPENSE (INCLUDING, WITHOUT

 

47

--------------------------------------------------------------------------------


 


LIMITATION, ANY HOOK UP, ACCESS AND MAINTENANCE FEES RELATED TO THE INSTALLATION
OF ANY EQUIPMENT, WIRES AND CABLES IN THE PREMISES AND THE COMMENCEMENT OF
SERVICE THEREIN, AND THE MAINTENANCE THEREAFTER OF SUCH EQUIPMENT, WIRES AND
CABLES) BY CONTRACTORS OR VENDORS REASONABLY APPROVED BY LANDLORD, AND SHALL BE
PERFORMED IN A GOOD AND WORKMANLIKE MANNER.


 


23.3        PARKING AND SHUTTLE SERVICE.  PROVIDED TENANT IS NOT IN DEFAULT OF
ANY TERM OR PROVISION OF THIS LEASE, LANDLORD AGREES TO PROVIDE TENANT FOR USE
BY THE EMPLOYEES, AGENTS, CUSTOMERS AND INVITEES OF TENANT THE NUMBER OF PARKING
SPACES DESIGNATED ON THE BASIC LEASE INFORMATION PAGE IN THE PROJECT PARKING
GARAGE ON AN UNRESERVED AND UNASSIGNED BASIS FOR THE MONTHLY RENTAL STATED ON
THE BASIC LEASE INFORMATION PAGE.  SUCH MONTHLY RENTAL PAYMENTS SHALL BE DEEMED
ADDITIONAL RENT HEREUNDER AND SHALL BE PAYABLE MONTHLY IN ADVANCE ALONG WITH
BASE RENT.  TENANT SHALL NOT USE MORE PARKING SPACES THAN THE NUMBER STATED ON
THE BASIC LEASE INFORMATION PAGE.  UNLESS OTHERWISE PROVIDED BY LANDLORD, IN ITS
SOLE DISCRETION, THE PARKING SPACES WILL NOT BE SEPARATELY IDENTIFIED.  LANDLORD
SHALL HAVE NO OBLIGATION TO MONITOR THE USE OF THE PARKING AREA.  ALL PARKING
SHALL BE SUBJECT TO ANY AND ALL RULES AND REGULATIONS ADOPTED BY LANDLORD IN ITS
DISCRETION FROM TIME TO TIME.  ONLY AUTOMOBILES NO LARGER THAN FULL SIZE
PASSENGER AUTOMOBILES OR PICK-UP TRUCKS MAY BE PARKED IN THE PROJECT GARAGE. 
TENANT SHALL NOT PERMIT OR ALLOW ANY VEHICLES THAT BELONG TO OR ARE CONTROLLED
BY TENANT OR TENANT’S EMPLOYEES, AGENTS, CUSTOMERS OR INVITEES TO BE LOADED,
UNLOADED OR PARKED IN AREAS OTHER THAN THOSE DESIGNATED BY LANDLORD FOR SUCH
ACTIVITIES.  A FAILURE BY TENANT OR ANY OF ITS EMPLOYEES, AGENTS, CUSTOMERS OR
INVITEES TO COMPLY WITH THE FOREGOING PROVISIONS SHALL AFFORD LANDLORD THE
RIGHT, BUT NOT THE OBLIGATION, WITHOUT NOTICE, IN ADDITION TO ANY OTHER RIGHTS
AND REMEDIES AVAILABLE UNDER THIS LEASE, TO REMOVE AND TO TOW AWAY THE VEHICLES
INVOLVED AND TO CHARGE THE COST TO TENANT, WHICH COST SHALL BE IMMEDIATELY DUE
AND PAYABLE UPON DEMAND BY LANDLORD.  TENANT MAY AT ANY TIME ELECT TO RELINQUISH
IN WRITING ITS RIGHT TO USE ONE OR MORE OF THE PARKING SPACES TO BE PROVIDED
HEREUNDER IN WHICH EVENT TENANT SHALL NOT BE REQUIRED TO PAY FOR ANY SUCH
RELINQUISHED SPACES.  IF TENANT RELINQUISHES IN WRITING OR BY NONPAYMENT ANY OF
SUCH PARKING RIGHTS DURING THE TERM, TENANT SHALL NO LONGER HAVE A RIGHT TO THE
PARKING RELINQUISHED AND MAY OBTAIN FUTURE PARKING SOLELY ON A SPACE-AVAILABLE
BASIS.  LANDLORD MAY INCREASE THE PARKING SPACES RENTAL RATES FROM TIME TO TIME
AT ANY TIME DURING THE TERM OF THIS LEASE, UPON THIRTY (30) DAYS PRIOR NOTICE TO
TENANT, BUT IN NO EVENT SHALL SUCH INCREASED AMOUNT EXCEED THE PARKING RATE THEN
GENERALLY CHARGED IN THE AREA OF THE PROJECT FOR SIMILAR FACILITIES.  TENANT
ACKNOWLEDGES THAT THE INDIVIDUALS TO WHOM GARAGE ACCESS CARDS ARE DISTRIBUTED
PURSUANT TO TENANT’S RIGHTS HEREUNDER WILL BE REQUIRED BY LANDLORD OR THE GARAGE
OPERATOR TO EXECUTE A COMMERCIALLY REASONABLE STANDARD PARKING AGREEMENT
ACKNOWLEDGING RECEIPT OF THE CARD, PROVIDING INFORMATION REGARDING THE MAKE,
MODEL, AND LICENSE PLATE NUMBER OF THE AUTOMOBILE OR AUTOMOBILES SUCH PARTY MAY
PARK IN THE GARAGE, AND ACKNOWLEDGING RECEIPT OF THE RULES AND REGULATIONS
PERTAINING TO GARAGE ACCESS AND PARKING.  IN THE EVENT TENANT SHALL REQUIRE
SUBSTANTIALLY MORE SPACES THAT THE STATED NUMBER OF PARKING SPACES, AT TENANT’S
WRITTEN REQUEST ACCOMPANIED BY TENANT’S COMMITMENT TO REIMBURSE LANDLORD FOR ITS
ADDITIONAL COSTS IN CONNECTION WITH OPERATING A VALET SYSTEM, LANDLORD SHALL
CONSIDER CONVERTING THE PARKING GARAGE TO A VALET SYSTEM, PROVIDED THAT
LANDLORD’S ELECTION TO CONVERT OR DECLINE TO CONVERT TO SUCH SYSTEM SHALL BE
MADE IN LANDLORD’S SOLE DISCRETION.  THROUGHOUT THE TERM OF THIS LEASE LANDLORD
SHALL PROVIDE A SHUTTLE SERVICE BETWEEN THE BUILDING AND THE NEAREST BART
STATION AND SUCH OTHER PUBLIC TRANSIT LOCATIONS, IF ANY, DESIGNATED BY LANDLORD,
WHICH SHALL BE AVAILABLE TO TENANT’S EMPLOYEES FREE OF CHARGE, SUBJECT TO THE
REASONABLE RULES AND REGULATIONS IMPOSED BY THE SHUTTLE SERVICE REGARDING PROPER
IDENTIFICATION.  THE SHUTTLE SHALL OPERATE DURING MORNING AND AFTERNOON COMMUTE
HOURS, PROVIDED THAT THE SPECIFIC HOURS OF OPERATION AND SCHEDULE FOR THE
SHUTTLE SERVICE SHALL BE DETERMINED BY LANDLORD, HOWEVER LANDLORD SHALL CONSULT
WITH TENANT REGARDING THE SCHEDULE OF THE SHUTTLE SERVICE. THE COST OF OPERATING
THE SHUTTLE SERVICE SHALL BE AN OPERATING COST, AND OPERATING COST FOR THE BASE
YEAR SHALL BE DEEMED TO INCLUDE THE COST OF A FULL CALENDAR YEAR’S SHUTTLE
SERVICE AT THE RATE INITIALLY PAYABLE THEREFOR.


 


23.4        BROKERS.  LANDLORD HAS BEEN REPRESENTED IN THIS TRANSACTION BY
LANDLORD’S BROKER.  TENANT HAS BEEN REPRESENTED IN THIS TRANSACTION BY TENANT’S
BROKER.  UPON FULL EXECUTION OF THIS LEASE BY BOTH PARTIES, (I) LANDLORD SHALL
PAY TO LANDLORD’S BROKER A FEE FOR BROKERAGE SERVICES RENDERED BY IT IN THIS
TRANSACTION IF PROVIDED FOR IN A SEPARATE WRITTEN AGREEMENT BETWEEN LANDLORD AND
LANDLORD’S BROKER, AND (II) LANDLORD SHALL PAY TO TENANT’S BROKER A FEE FOR
BROKERAGE SERVICES RENDERED BY IT IN THIS TRANSACTION IF PROVIDED FOR IN A
SEPARATE WRITTEN AGREEMENT BETWEEN LANDLORD AND TENANT’S BROKER.  LANDLORD AND
TENANT EACH REPRESENTS AND WARRANTS TO THE OTHER THAT SUCH PARTY HAS NEGOTIATED
THIS LEASE DIRECTLY WITH THE REAL ESTATE BROKERS NAMED IN THE BASIC LEASE
INFORMATION PAGE AND HAS NOT AUTHORIZED OR EMPLOYED, OR ACTED BY IMPLICATION TO
AUTHORIZE OR TO EMPLOY, ANY OTHER REAL ESTATE BROKER OR SALESMAN TO ACT FOR SUCH
PARTY IN CONNECTION WITH THIS LEASE. EACH PARTY SHALL HOLD THE OTHER HARMLESS
FROM AND INDEMNIFY AND DEFEND THE OTHER AGAINST ANY AND ALL CLAIMS BY ANY REAL
ESTATE BROKER OR SALESMAN OTHER THAN THE REAL ESTATE BROKERS NAMED IN THE BASIC
LEASE INFORMATION PAGE FOR A COMMISSION, FINDER’S FEE OR OTHER COMPENSATION AS A

 

48

--------------------------------------------------------------------------------


 


RESULT OF THE INACCURACY OF SUCH PARTY’S REPRESENTATION ABOVE, INCLUDING ANY
COSTS, EXPENSES AND ATTORNEYS’ FEES INCURRED WITH RESPECT SUCH CLAIMS.


 


23.5        NO WAIVER.  NO WAIVER BY EITHER PARTY OF THE DEFAULT OR BREACH OF
ANY TERM, COVENANT OR CONDITION OF THIS LEASE BY THE OTHER PARTY SHALL BE DEEMED
A WAIVER OF ANY OTHER TERM, COVENANT OR CONDITION HEREOF, OR OF ANY SUBSEQUENT
DEFAULT OR BREACH BY TENANT OF THE SAME OR OF ANY OTHER TERM, COVENANT OR
CONDITION HEREOF.  LANDLORD’S CONSENT TO, OR APPROVAL OF, ANY ACT SHALL NOT BE
DEEMED TO RENDER UNNECESSARY THE OBTAINING OF LANDLORD’S CONSENT TO OR APPROVAL
OF, ANY SUBSEQUENT OR SIMILAR ACT BY TENANT, OR BE CONSTRUED AS THE BASIS OF AN
ESTOPPEL TO ENFORCE THE PROVISION OR PROVISIONS OF THIS LEASE REQUIRING SUCH
CONSENT.  REGARDLESS OF LANDLORD’S KNOWLEDGE OF A DEFAULT OR BREACH AT THE TIME
OF ACCEPTING RENT, THE ACCEPTANCE OF RENT BY LANDLORD SHALL NOT BE A WAIVER OF
ANY PRECEDING DEFAULT OR BREACH BY TENANT OF ANY PROVISION HEREOF, OTHER THAN
THE FAILURE OF TENANT TO PAY THE PARTICULAR RENT SO ACCEPTED.  ANY PAYMENT GIVEN
LANDLORD BY TENANT MAY BE ACCEPTED BY LANDLORD ON ACCOUNT OF MONIES OR DAMAGES
DUE LANDLORD, NOTWITHSTANDING ANY QUALIFYING STATEMENTS OR CONDITIONS MADE BY
TENANT IN CONNECTION THEREWITH, WHICH STATEMENTS AND/OR CONDITIONS SHALL BE OF
NO FORCE OR EFFECT WHATSOEVER UNLESS SPECIFICALLY AGREED TO IN WRITING BY
LANDLORD AT OR BEFORE THE TIME OF DEPOSIT OF SUCH PAYMENT.  NO PAYMENT BY TENANT
OF A LESSER AMOUNT THAN THE AMOUNT REQUIRED UNDER THIS LEASE SHALL BE DEEMED TO
BE OTHER THAN ON ACCOUNT OF THE RENT DUE, AND LANDLORD MAY ACCEPT SUCH PAYMENT
WITHOUT PREJUDICE TO LANDLORD’S RIGHT TO RECOVER THE BALANCE DUE OR TO PURSUE
ANY OTHER REMEDY HEREIN PROVIDED.


 


23.6        RECORDING.  NEITHER THIS LEASE NOR A MEMORANDUM THEREOF SHALL BE
RECORDED WITHOUT THE PRIOR WRITTEN CONSENT OF LANDLORD, WHICH CONSENT SHALL NOT
BE UNREASONABLY WITHHELD.  TENANT SHALL HAVE THE RIGHT TO RECORD A SHORT FORM
MEMORANDUM OF LEASE IN A FORM REASONABLY APPROVED BY LANDLORD.


 


23.7        ESTOPPEL CERTIFICATE.  WITHIN TEN (10) BUSINESS DAYS FOLLOWING
LANDLORD’S REQUEST, TENANT SHALL EXECUTE, ACKNOWLEDGE AND DELIVER WRITTEN
ESTOPPEL CERTIFICATES ADDRESSED TO (I) ANY HOLDER OR PROSPECTIVE MORTGAGEE OF
LANDLORD, OR (II) ANY PURCHASER OR PROSPECTIVE PURCHASER OF ALL OR ANY PORTION
OF, OR INTEREST IN, THE PROJECT, ON A COMMERCIALLY REASONABLE FORM SPECIFIED BY
LANDLORD, CERTIFYING AS TO SUCH FACTS (IF TRUE) AND AGREEING TO SUCH NOTICE
PROVISIONS AND OTHER MATTERS AS SUCH MORTGAGEE(S) OR PURCHASER(S) MAY REASONABLY
REQUIRE, INCLUDING, WITHOUT LIMITATION, THE FOLLOWING: (A) THAT THIS LEASE IS
UNMODIFIED AND IN FULL FORCE AND EFFECT (OR IN FULL FORCE AND EFFECT AS
MODIFIED, AND STATING THE MODIFICATIONS); (B) THE AMOUNT OF, AND DATE TO WHICH
RENT AND OTHER CHARGES HAVE BEEN PAID IN ADVANCE; (C) THE AMOUNT OF ANY SECURITY
DEPOSIT; AND (D) ACKNOWLEDGING THAT TO TENANT’S CURRENT KNOWLEDGE WITHOUT DUTY
OF INQUIRY, LANDLORD IS NOT IN DEFAULT UNDER THIS LEASE (OR, IF LANDLORD IS
CLAIMED TO BE IN DEFAULT, STATING THE NATURE OF THE ALLEGED DEFAULT).  ANY SUCH
ESTOPPEL CERTIFICATE MAY BE RELIED UPON BY ANY SUCH MORTGAGEE OR PURCHASER.  IF
TENANT FAILS TO EXECUTE ANY SUCH CERTIFICATE COMPLYING WITH THE ABOVE PROVISIONS
WITHIN THE PERIOD DESCRIBED ABOVE, AND THEREAFTER TENANT DOES NOT DELIVER SUCH
EXECUTED DOCUMENT WITHIN TEN (10) DAYS OF WRITTEN NOTICE FROM LANDLORD OF SUCH
FAILURE, SUCH FAILURE SHALL, AT LANDLORD’S ELECTION, CONSTITUTE AN EVENT OF
DEFAULT HEREUNDER AND SHALL BE CONCLUSIVE UPON TENANT THAT (1) THIS LEASE IS IN
FULL FORCE AND EFFECT AND HAS NOT BEEN MODIFIED EXCEPT AS REPRESENTED BY
LANDLORD; (2) NOT MORE THAN ONE MONTH’S RENT HAS BEEN PAID IN ADVANCE; AND
(3) LANDLORD IS NOT IN DEFAULT UNDER THIS LEASE.  AT ANY TIME AND FROM TIME TO
TIME, IN THE CONTEXT OF A SALE OF TENANT’S BUSINESS OR A FINANCING THEREOF ONLY,
AND UPON NOT LESS THAN FIFTEEN (15) BUSINESS DAYS’ PRIOR NOTICE FROM TENANT,
LANDLORD SHALL EXECUTE AND DELIVER TO TENANT A STATEMENT ADDRESSED TO ANY
LENDER, INVESTOR OR ACQUIRER OF TENANT OR PROSPECTIVE LENDER, LENDER OR ACQUIRER
OF TENANT, ON A COMMERCIALLY REASONABLE FORM SPECIFIED BY TENANT, CERTIFYING
(I) THE TITLES AND DATES OF THE DOCUMENTS THEN COMPRISING THE LEASE, (II) THE
CURRENT AMOUNTS OF AND THE DATES TO WHICH THE RENT AND OTHER CHARGES HAVE BEEN
PAID, (III) THE AMOUNT TO THE SECURITY DEPOSIT THEN HELD BY LANDLORD, AND
(III) TO THE BEST OF LANDLORD’S KNOWLEDGE WITHOUT DUTY OF INQUIRY THAT TENANT IS
NOT IN DEFAULT UNDER THIS LEASE (OR IF TENANT IS IN DEFAULT, SPECIFYING THE
NATURE OF SUCH DEFAULT).


 


23.8        TRANSFERS BY LANDLORD.  IN THE EVENT OF THE TRANSFER AND ASSIGNMENT
BY LANDLORD OF ITS INTEREST IN THIS LEASE AND IN THE BUILDING TO A PARTY
EXPRESSLY ASSUMING LANDLORD’S OBLIGATIONS UNDER THIS LEASE, LANDLORD SHALL
THEREBY BE RELEASED FROM ANY FURTHER OBLIGATIONS HEREUNDER ACCRUING THEREAFTER,
AND TENANT AGREES TO LOOK SOLELY TO SUCH SUCCESSOR IN INTEREST OF THE LANDLORD
FOR PERFORMANCE OF SUCH OBLIGATIONS. ANY SECURITY GIVEN BY TENANT TO SECURE
PERFORMANCE OF TENANT’S OBLIGATIONS HEREUNDER SHALL BE ASSIGNED AND TRANSFERRED
BY LANDLORD TO SUCH SUCCESSOR IN INTEREST AND LANDLORD SHALL THEREBY BE
DISCHARGED OF ANY FURTHER OBLIGATION RELATING THERETO.


 


23.9        ATTORNEYS’ FEES.  IN THE EVENT EITHER PARTY PLACES THE ENFORCEMENT
OF THIS LEASE, OR ANY PART OF IT, OR THE COLLECTION OF ANY RENT DUE, OR TO
BECOME DUE, HEREUNDER, OR RECOVERY OF THE POSSESSION OF THE PREMISES, IN THE

 

49

--------------------------------------------------------------------------------


 


HANDS OF AN ATTORNEY, OR FILES SUIT UPON THE SAME, THE PREVAILING PARTY SHALL
RECOVER ITS REASONABLE ATTORNEYS’ FEES, COSTS AND EXPENSES, INCLUDING THOSE
WHICH MAY BE INCURRED ON APPEAL.  THE TERM “PREVAILING PARTY” SHALL INCLUDE,
WITHOUT LIMITATION, A PARTY WHO SUBSTANTIALLY OBTAINS OR DEFEATS THE RELIEF
SOUGHT, AS THE CASE MAY BE, WHETHER BY COMPROMISE, SETTLEMENT, JUDGMENT OR
OTHERWISE.  THE ATTORNEYS’ FEE AWARD SHALL NOT BE COMPUTED IN ACCORDANCE WITH
ANY COURT FEE SCHEDULE, BUT SHALL BE SUCH AS TO FULLY REIMBURSE ALL ATTORNEYS’
FEES REASONABLY INCURRED.


 


23.10      TERMINATION; MERGER.  NO ACT OR CONDUCT OF LANDLORD, INCLUDING,
WITHOUT LIMITATION, THE ACCEPTANCE OF KEYS TO THE PREMISES, SHALL CONSTITUTE AN
ACCEPTANCE OF THE SURRENDER OF THE PREMISES BY TENANT BEFORE THE EXPIRATION
DATE.  ONLY A WRITTEN NOTICE FROM LANDLORD TO TENANT SHALL CONSTITUTE ACCEPTANCE
OF THE SURRENDER OF THE PREMISES AND ACCOMPLISH A TERMINATION OF THIS LEASE. 
UNLESS SPECIFICALLY STATED OTHERWISE IN WRITING BY LANDLORD, THE VOLUNTARY OR
OTHER SURRENDER OF THIS LEASE BY TENANT, THE MUTUAL TERMINATION OR CANCELLATION
HEREOF, OR A TERMINATION HEREOF BY LANDLORD FOR DEFAULT BY TENANT, SHALL
AUTOMATICALLY TERMINATE ANY SUBLEASE OR LESSER ESTATE IN THE PREMISES; PROVIDED,
HOWEVER, LANDLORD SHALL, IN THE EVENT OF ANY SUCH SURRENDER, TERMINATION OR
CANCELLATION, HAVE THE OPTION TO CONTINUE ANY ONE OR ALL OF ANY EXISTING
SUBTENANCIES.  LANDLORD’S FAILURE WITHIN THIRTY (30) DAYS FOLLOWING ANY SUCH
EVENT TO MAKE ANY WRITTEN ELECTION TO THE CONTRARY BY WRITTEN NOTICE TO THE
HOLDER OF ANY SUCH LESSER INTEREST, SHALL CONSTITUTE LANDLORD’S ELECTION TO HAVE
SUCH EVENT CONSTITUTE THE TERMINATION OF SUCH INTEREST.


 


23.11      AMENDMENTS; INTERPRETATION.  THIS LEASE MAY NOT BE ALTERED, CHANGED
OR AMENDED, EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY THE PARTIES IN INTEREST
AT THE TIME OF THE MODIFICATION.  THE CAPTIONS OF THIS LEASE ARE FOR CONVENIENCE
ONLY AND SHALL NOT BE USED TO DEFINE OR LIMIT ANY OF ITS PROVISIONS.


 


23.12      SEVERABILITY.  IF ANY TERM OR PROVISION OF THIS LEASE, OR THE
APPLICATION THEREOF TO ANY PERSON OR CIRCUMSTANCES, SHALL TO ANY EXTENT BE
INVALID OR UNENFORCEABLE, THE REMAINDER OF THIS LEASE, OR THE APPLICATION OF
SUCH PROVISION TO PERSONS OR CIRCUMSTANCES OTHER THAN THOSE AS TO WHICH IT IS
INVALID OR UNENFORCEABLE, SHALL NOT BE AFFECTED THEREBY, AND EACH PROVISION OF
THIS LEASE SHALL BE VALID AND SHALL BE ENFORCEABLE TO THE FULLEST EXTENT
PERMITTED BY LAW.


 


23.13      NOTICES.  ALL NOTICES, DEMANDS, CONSENTS AND APPROVALS WHICH ARE
REQUIRED OR PERMITTED BY THIS LEASE TO BE GIVEN BY EITHER PARTY TO THE OTHER
SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN FULLY GIVEN BY PERSONAL
DELIVERY OR BY RECOGNIZED OVERNIGHT COURIER SERVICE OR WHEN DEPOSITED IN THE
UNITED STATES MAIL, CERTIFIED OR REGISTERED, RETURN RECEIPT REQUESTED, WITH
POSTAGE PREPAID, AND ADDRESSED TO THE PARTY TO BE NOTIFIED AT THE ADDRESS FOR
SUCH PARTY SPECIFIED ON THE BASIC LEASE INFORMATION PAGE, OR TO SUCH OTHER PLACE
AS THE PARTY TO BE NOTIFIED MAY FROM TIME TO TIME DESIGNATE BY AT LEAST FIFTEEN
(15) DAYS’ NOTICE TO THE NOTIFYING PARTY GIVEN IN ACCORDANCE WITH THIS
SECTION 23.13.  A COPY OF ALL NOTICES GIVEN TO LANDLORD UNDER THIS LEASE SHALL
BE CONCURRENTLY TRANSMITTED TO SUCH PARTY OR PARTIES AT SUCH ADDRESSES AS
LANDLORD MAY FROM TIME TO TIME HEREAFTER DESIGNATE BY NOTICE TO TENANT.


 

Any notice sent by registered or certified mail, return receipt requested, shall
be deemed given on the date of delivery shown on the receipt card, or if no
delivery date is shown, the postmark thereon.  Notices delivered by recognized
overnight courier shall be deemed given one (1) business day after delivery of
the same to the courier. Notices delivered by United States mail shall be deemed
given three (3) business days after depositing the same as required hereunder. 
If notice is received on a Saturday, Sunday or legal holiday, it shall be deemed
received on the next business day.

 


23.14      FORCE MAJEURE.  ANY PREVENTION, DELAY OR STOPPAGE OF WORK TO BE
PERFORMED BY LANDLORD OR TENANT WHICH IS DUE TO STRIKES, LABOR DISPUTES,
INABILITY TO OBTAIN LABOR, MATERIALS, EQUIPMENT OR REASONABLE SUBSTITUTES
THEREFOR, ACTS OF GOD, GOVERNMENTAL RESTRICTIONS OR REGULATIONS OR CONTROLS,
JUDICIAL ORDERS, ENEMY OR HOSTILE GOVERNMENT ACTIONS, CIVIL COMMOTION, OR OTHER
CAUSES BEYOND THE REASONABLE CONTROL OF THE PARTY OBLIGATED TO PERFORM
HEREUNDER, SHALL EXCUSE PERFORMANCE OF THE WORK BY THAT PARTY FOR A PERIOD EQUAL
TO THE DURATION OF THAT PREVENTION, DELAY OR STOPPAGE.  NOTHING IN THIS
SECTION 17.12 SHALL EXCUSE OR DELAY TENANT’S OBLIGATION TO PAY RENT OR OTHER
CHARGES DUE UNDER THIS LEASE.


 


23.15      SUCCESSORS AND ASSIGNS.  THIS LEASE SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF LANDLORD, ITS SUCCESSORS AND ASSIGNS (SUBJECT TO THE
PROVISIONS HEREOF, INCLUDING, WITHOUT LIMITATION, SECTION 17.6), AND SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF TENANT, ITS SUCCESSORS, AND TO THE
EXTENT ASSIGNMENT OR SUBLETTING MAY BE APPROVED BY LANDLORD HEREUNDER, TENANT’S
ASSIGNS OR SUBTENANTS.

 

50

--------------------------------------------------------------------------------


 


23.16      WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
LANDLORD AND TENANT HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS LEASE OR ANY DOCUMENTS CONTEMPLATED TO BE
EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF EITHER PARTY ARISING OUT OF
OR RELATED IN ANY MANNER WITH THE PREMISES (INCLUDING, WITHOUT LIMITATION, ANY
ACTION TO RESCIND OR CANCEL THIS LEASE OR ANY CLAIMS OR DEFENSES ASSERTING THAT
THIS LEASE WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE).  LANDLORD
AND TENANT AGREE AND INTEND THAT THIS PARAGRAPH CONSTITUTES A WRITTEN CONSENT TO
WAIVER OF TRIAL BY JURY WITHIN THE MEANING OF CALIFORNIA CODE OF CIVIL PROCEDURE
SECTION 631(A)(2).  EACH PARTY HEREBY AUTHORIZES AND EMPOWERS THE OTHER TO FILE
THIS PARAGRAPH AND THIS LEASE WITH THE CLERK OR JUDGE OF ANY COURT OF COMPETENT
JURISDICTION AS A WRITTEN CONSENT TO WAIVER OF JURY TRIAL.


 


23.17      FURTHER ASSURANCES.  LANDLORD AND TENANT EACH AGREE TO PROMPTLY SIGN
ALL DOCUMENTS REASONABLY REQUESTED TO GIVE EFFECT TO THE PROVISIONS OF THIS
LEASE.


 


23.18      INCORPORATION OF PRIOR AGREEMENTS.  THIS LEASE, INCLUDING THE
EXHIBITS AND ADDENDA ATTACHED TO IT, CONTAINS ALL AGREEMENTS OF LANDLORD AND
TENANT WITH RESPECT TO ANY MATTER REFERRED TO HEREIN.  NO PRIOR AGREEMENT OR
UNDERSTANDING PERTAINING TO SUCH MATTERS SHALL BE EFFECTIVE.


 


23.19      APPLICABLE LAW.  THIS LEASE SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.


 


23.20      TIME OF THE ESSENCE.  TIME IS OF THE ESSENCE OF EACH AND EVERY
COVENANT OF THIS LEASE.  EACH AND EVERY COVENANT, AGREEMENT OR OTHER PROVISION
OF THIS LEASE ON TENANT’S PART TO BE PERFORMED SHALL BE DEEMED AND CONSTRUED AS
A SEPARATE AND INDEPENDENT COVENANT OF TENANT, NOT DEPENDENT ON ANY OTHER
PROVISION OF THIS LEASE OR ON ANY OTHER COVENANT OR AGREEMENT SET FORTH HEREIN.


 


23.21      NO JOINT VENTURE.  THIS LEASE SHALL NOT BE DEEMED OR CONSTRUED TO
CREATE OR ESTABLISH ANY RELATIONSHIP OF PARTNERSHIP OR JOINT VENTURE OR SIMILAR
RELATIONSHIP OR ARRANGEMENT BETWEEN LANDLORD AND TENANT HEREUNDER.


 


23.22      LIMITATION ON LANDLORD’S LIABILITY.  REDRESS FOR ANY CLAIM AGAINST
LANDLORD UNDER THIS LEASE SHALL BE LIMITED TO AND ENFORCEABLE ONLY AGAINST AND
TO THE EXTENT OF LANDLORD’S INTEREST IN THE PROJECT (BUT IN ANY CASE TENANT
SHALL ALSO BE ALLOWED TO (I) EXECUTE ANY JUDGMENT AGAINST LANDLORD IN FAVOR OF
TENANT AGAINST ALL NET SALE PROCEEDS THEN OR THEREAFTER HELD BY LANDLORD IN
RESPECT OF ITS INTEREST IN THE PROJECT AND (II) EXECUTED ANY JUDGMENT AGAINST
LANDLORD IN FAVOR OF TENANT AGAINST RENTS ACTUALLY RECEIVED OR FIRST RECEIVABLE
BY LANDLORD FOLLOWING THE ENTRY OF SUCH JUDGMENT).  THE OBLIGATIONS OF LANDLORD
UNDER THIS LEASE ARE NOT INTENDED TO AND SHALL NOT BE PERSONALLY BINDING ON, NOR
SHALL ANY RESORT BE HAD TO THE PRIVATE PROPERTIES OF, ANY OF ITS TRUSTEES OR
BOARD OF DIRECTORS AND OFFICERS, AS THE CASE MAY BE, ITS INVESTMENT MANAGER, THE
GENERAL PARTNERS THEREOF, OR ANY BENEFICIARIES, STOCKHOLDERS, EMPLOYEES, OR
AGENTS OF LANDLORD OR THE INVESTMENT MANAGER.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS LEASE, BUT NOT IN LIMITATION OF THE PROVISIONS OF ARTICLE 11
ABOVE, LANDLORD SHALL NOT BE LIABLE FOR ANY CONSEQUENTIAL DAMAGES FOR
INTERRUPTION OR LOSS OF BUSINESS, INCOME OR PROFITS, OR CLAIMS OF CONSTRUCTIVE
EVICTION.  THE REVIEW AND/OR APPROVAL BY LANDLORD OF ANY ITEM SHALL NOT IMPOSE
UPON LANDLORD ANY LIABILITY FOR ACCURACY OR SUFFICIENCY OF ANY SUCH ITEM OR THE
QUALITY OR SUITABILITY OF SUCH ITEM FOR ITS INTENDED USE.  ANY SUCH REVIEW OR
APPROVAL IS FOR THE SOLE PURPOSE OF PROTECTING LANDLORD’S INTEREST IN THE
PROJECT, AND NEITHER TENANT NOR ANY TENANT PARTY NOR ANY PERSON OR ENTITY
CLAIMING BY, THROUGH OR UNDER TENANT, NOR ANY OTHER THIRD PARTY SHALL HAVE ANY
RIGHTS HEREUNDER BY VIRTUE OF SUCH REVIEW AND/OR APPROVAL BY LANDLORD.


 


23.23      AUTHORITY.  IF TENANT IS A CORPORATION, TRUST OR GENERAL OR LIMITED
PARTNERSHIP, EACH INDIVIDUAL EXECUTING THIS LEASE ON BEHALF OF TENANT REPRESENTS
AND WARRANTS THAT HE OR SHE IS DULY AUTHORIZED TO EXECUTE AND DELIVER THIS LEASE
ON TENANT’S BEHALF AND THAT THIS LEASE IS BINDING UPON TENANT IN ACCORDANCE WITH
ITS TERMS.  IF TENANT IS A CORPORATION, TRUST OR PARTNERSHIP, TENANT SHALL,
WITHIN TEN (10) BUSINESS DAYS AFTER REQUEST BY LANDLORD, DELIVER TO LANDLORD
EVIDENCE SATISFACTORY TO LANDLORD OF SUCH AUTHORITY.  IF LANDLORD IS A
CORPORATION, TRUST OR GENERAL OR LIMITED PARTNERSHIP, EACH INDIVIDUAL EXECUTING
THIS LEASE ON BEHALF OF LANDLORD REPRESENTS THAT HE OR SHE IS DULY

 

51

--------------------------------------------------------------------------------


 


AUTHORIZED TO EXECUTE AND DELIVER THIS LEASE ON LANDLORD’S BEHALF AND THAT THIS
LEASE IS BINDING UPON LANDLORD IN ACCORDANCE WITH ITS TERMS.  IF LANDLORD IS A
CORPORATION, TRUST OR PARTNERSHIP, LANDLORD SHALL, WITHIN FIFTEEN (15) BUSINESS
DAYS AFTER REQUEST BY TENANT, DELIVER TO TENANT EVIDENCE SATISFACTORY TO TENANT
OF SUCH AUTHORITY.


 


23.24      NO LIGHT, AIR OR VIEW EASEMENT.  ANY DIMINUTION OR SHUTTING OFF OF
LIGHT, AIR OR VIEW BY ANY STRUCTURE WHICH MAY BE ERECTED ON LANDS ADJACENT TO
THE PROJECT SHALL IN NO WAY AFFECT THIS LEASE OR THE RENT DUE HEREUNDER, OR
OTHERWISE IMPOSE ANY LIABILITY ON LANDLORD WHATSOEVER.


 


23.25      OFFER.  PREPARATION OF THIS LEASE BY LANDLORD OR LANDLORD’S AGENT AND
SUBMISSION OF SAME TO TENANT SHALL NOT BE DEEMED AN OFFER TO LEASE TO TENANT. 
THIS LEASE IS NOT INTENDED TO BE BINDING AND SHALL NOT BE EFFECTIVE UNTIL FULLY
EXECUTED BY BOTH LANDLORD AND TENANT.

 


23.26      BUILDING NAME.  TENANT WILL NOT, WITHOUT THE WRITTEN CONSENT OF
LANDLORD, USE THE WORDS “CONTRACT DESIGN CENTER”, “600 TOWNSEND STREET”,
“GALLERIA DESIGN CENTER”, “SHOWPLACE DESIGN CENTER”, “CONTRACT CENTER”,
“GALLERIA”, “SHOWPLACE SQUARE”, THE “SAN FRANCISCO DESIGN CENTER” OR “THE
SHOWPLACE” OR THE NAME OF THE BUILDING FOR ANY PURPOSE OTHER THAN AS THE ADDRESS
OF THE BUSINESS TO BE CONDUCTED BY TENANT IN THE PREMISES.


 


23.27      EXHIBITS.  THE FOLLOWING EXHIBITS AND ADDENDA ARE ATTACHED TO,
INCORPORATED IN AND MADE A PART OF THIS LEASE:  EXHIBIT A FLOOR PLAN OF THE
PREMISES; EXHIBIT B INITIAL IMPROVEMENT OF THE PREMISES; ALLOWANCE; EXHIBIT C
CONFIRMATION OF TERM OF LEASE; EXHIBIT D BUILDING RULES AND REGULATIONS; AND
EXHIBIT E TENANT CONSTRUCTION & RULES OF THE SITE.


 


23.28      CONDITION OF GROUND FLOOR LOBBY AND EXTERIOR COURTYARD; TERMINATION
OF ART PROGRAM.  LANDLORD HAS INFORMED TENANT THAT LANDLORD INTENDS TO INSTALL
TREES, PLANTS, TABLES AND CHAIRS IN THE EXTERIOR COURTYARD BEHIND THE MAIN
GROUND FLOOR LOBBY OF THE PROJECT.  IF LANDLORD ELECTS DURING THE TERM OF THIS
LEASE TO PERFORM ANY MAJOR MODIFICATIONS, UPGRADES OR RENOVATIONS TO THE MAIN
GROUND FLOOR LOBBY OF THE PROJECT (THE “LOBBY CHANGES”), LANDLORD SHALL SHARE
LANDLORD’S CONCEPT OF THE LOBBY CHANGES WITH TENANT PRIOR TO IMPLEMENTING SUCH
LOBBY CHANGES.  LANDLORD SHALL TERMINATE THE EXISTING PROGRAM FOR DISPLAYING ART
IN THE GROUND FLOOR LOBBY PRIOR TO DECEMBER 31, 2006.


 

[No further text this page]

 

52

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first written above.

 

“LANDLORD”:

TODA DEVELOPMENT, INC.,

 

a California corporation

 

 

 

By:

     /s/ Akinori Nakagawa

 

 

Typed Name:

Akinori Nakagawa

 

 

Title:

President

 

 

 

 

 

 

By:

     /s/ Masatoshi Tasaka

 

 

Typed Name:

Masatoshi Tasaka

 

 

Title:

CFO

 

 

 

“TENANT”:

ADVENT SOFTWARE, INC.,

 

a Delaware corporation

 

 

 

By:

     /s/ Graham V. Smith

 

 

Typed Name:

Graham V. Smith

 

 

Title:

CFO

 

 

 

 

 

 

By:

     /s/ John P. Brennan

 

 

Typed Name:

John P. Brennan

 

 

Title:

V.P. of Human Resources

 

 

 

[If Tenant is a corporation, Tenant should have one officer from each of the
following categories sign for Tenant: (a) a president, vice president or
chairman of the board and (b) a secretary, assistant secretary, chief financial
officer or assistant treasurer.]

 

[If Landlord is a corporation, Landlord should have one officer from each of the
following categories sign for Landlord: (a) a president, vice president or
chairman of the board and (b) a secretary, assistant secretary, chief financial
officer or assistant treasurer.]

 

53

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FLOOR PLAN

OF THE

PREMISES

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

INITIAL IMPROVEMENT OF THE PREMISES; ALLOWANCE

 

1.             Prime Contractor; General Contractor.  Landlord and Tenant
acknowledge that Toda America, Inc. (“Prime Contractor”) has been selected as
the prime contractor for the construction of the Tenant Improvements (as defined
below), and that CCI Commercial Construction & Improvements (“Landlord’s
Contractor”) has been selected by Prime Contractor and approved by Landlord and
Tenant as the general contractor for the construction of the Tenant
Improvements.  Landlord shall cause Prime Contractor and Landlord’s Contractor
to complete construction of the initial improvements to the Premises in
accordance with the following terms and provisions of this Exhibit B (the “Work
Letter”), in a good and workmanlike manner and substantially in compliance with
applicable laws.

 

2.             Plans.

 

(a)  Space Plans.  On or before December 15, 2005 (the “Space Plan Deadline”),
Tenant shall furnish to Landlord for Landlord’s review and approval (which
approval shall not be unreasonably withheld) detailed layout plans and finish
specifications (the “Space Plans”) prepared by MacCracken Architects or another
architect reasonably acceptable to Landlord (“Tenant’s Architect”).  The Space
Plans shall show substantially all of the improvements which Tenant desires to
be constructed in the Premises.  The Space Plans shall separately note any
proposed structural work or extraordinary or supplemental electrical, plumbing
or HVAC requirements, shall identify Design-Build Components (as defined below),
and shall contain such detail and specifications as would permit the
Design-Build Contractors (defined below) to commence work on their respective
plans.  Landlord shall respond to the Space Plans within five (5) business days
of its receipt thereof.  Tenant shall respond promptly to any reasonable
objections of Landlord to the Space Plans and shall resubmit appropriately
revised Space Plans prepared by Tenant’s Architect within three (3) business
days of Tenant’s receipt of Landlord’s objections.  The foregoing process shall
be repeated until the Space Plans have been approved by Landlord.  The Space
Plans, as finally approved in writing by Landlord, shall be referred to herein
as the “Final Space Plans.”

 

(b)  Working Drawings; Final Plans; Minimum Required Improvements.  On or before
February 1, 2006 (the “Final Drawing Deadline”), Tenant shall furnish to
Landlord for Landlord’s written approval (which shall not be unreasonably
withheld) working plans and specifications (the “Working Drawings”) prepared by
Tenant’s Architect for substantially all of the improvements which Tenant
desires to be constructed in the Premises pursuant to this Work Letter.  The
Working Drawings shall show improvements that substantially conform to the Final
Space Plans (except to the extent specifically noted therein or in accompanying
specifications), shall be in sufficient detail as to enable the general
contractor for the work to obtain all necessary governmental permits for
construction of all of the improvements and to secure complete bids from
qualified contractors to perform the work for all of the improvements to be
constructed in the Premises, shall identify any “long lead” materials (as
defined below) then known by Tenant or Tenant’s Architect, and shall show
improvements which substantially conform to applicable building codes and legal
requirements.  Landlord shall respond to the Working Drawings within ten
(10) business days of its receipt thereof.  Landlord shall not unreasonably
withhold its approval to the Working Drawings and the improvements set forth
thereon. Tenant shall respond promptly to any reasonable objections of Landlord
to the Working Drawings and shall resubmit appropriately revised Working
Drawings prepared by Tenant’s Architect within five (5) days of Tenant’s receipt
of Landlord’s objections.  Such resubmitted Working Drawings shall clearly
indicate which portions of the plans remain unchanged from the previously
submitted plans.  Landlord shall respond to revised Working Drawings within
three (3) business days of receipt thereof, unless such revised Working Drawings
include material revisions to structural, mechanical, electrical, or life safety
components, or unless the revised Working Drawings cover more than 25,000 square
feet of space, in which event Landlord shall respond within six (6) business
days of receipt thereof.  The foregoing procedure shall be repeated until the
Working Drawings have been approved by Landlord.  (The Working Drawings, as
approved in writing by Landlord, as revised by Tenant from time to time with
Landlord’s written approval in accordance with the following provisions of this
Work Letter, are hereinafter called the “Final Plans”, and the improvements to
be performed in accordance with the Final Plans and the Design-Build Plans (as
defined below) are hereinafter called the “Tenant Improvements”).   The Final
Plans must, at a minimum, show the following improvements (the “Minimum Required
Improvements”):  (A) office improvements to that portion of the Third Floor
Premises that is presently in shell condition, (B) eliminate the corridors in
the northern portion of the Third Floor Premises, and (C) eliminate the

 

1

--------------------------------------------------------------------------------


 

demising walls and common corridors in the Fifth Floor Premises to combine the
separately demised space into a single premises.

 

(c)  Demolition Plan; Interior Demolition.  The parties will work in an
expeditious manner to agree on a demolition plan for bid and permit indicating
areas and components to be demolished (the “Demolition Plan”) and Tenant shall
in such manner provide to Landlord for Landlord’s review and approval (which
shall not be unreasonably withheld) a demolition plan (exclusive of MEP
components) issued by Tenant’s Architect, provided that such plan shall be
issued not later than February 1, 2006.  Landlord shall approve or reasonably
disapprove the Demolition Plan within two (2) business days of receipt thereof
and Landlord’s Contractor shall bid such work out to a minimum of three
(3) subcontractors from the Bid List (as defined below). Landlord’s Contractor
will provide Tenant’s Representative with a copy of Landlord’s Contractor’s
suggested subcontractors for the work shown on the Demolition Plan (the
“Demolition Work”), Landlord’s Contractor’s estimated budget for the Demolition
Work, including Landlord’s Contractor’s fee of 3.1% of the total hard cost of
the Demolition Work for overhead and profit and Landlord’s Contractor’s general
conditions for the Demolition Work.  Tenant shall have two (2) business days
after the receipt of Landlord’s Contractor’s bid analysis to approve or
reasonably disapprove Landlord’s Contractor’s selection of subcontractors and
Landlord’s Contractor’s estimated budget for the demolition work.  Landlord’s
Contractor shall commence demolition of the existing improvements as soon as
reasonably possible following approval of the Demolition Plan, the budget for
the Demolition Work, and the selection of the subcontractors to perform such
Demolition Work.

 

(d)  Approval.  Landlord’s approval of any item reviewed by Landlord under this
Work Letter shall merely indicate Landlord’s consent to the proposed work shown
thereon, and in no event shall such consent by Landlord be deemed to constitute
a representation by Landlord that the work called for therein complies with
applicable building codes or other legal requirements, nor shall such consent
release Tenant from Tenant’s obligation to supply Working Drawings that do so
substantially conform to applicable building codes and legal requirements.

 

(e)  Design-Build; MEP Plans.   Landlord and Tenant acknowledge that portions of
the mechanical, electrical, and plumbing components of the Tenant Improvements
(the “Design-Build Components”) shall be designed and constructed on a
design-build basis by subcontractors selected by Landlord’s Contractor and
approved by Tenant pursuant to Section 3 below.  Upon receipt of the Space Plans
and approval of the Bid List (as defined below), Landlord shall cause Landlord’s
Contractor to solicit bids from not less than three (3) such subcontractors for
the Design-Build Components, except as otherwise approved by Tenant, and provide
Tenant with Landlord’s Contractor’s bid analysis (including copies of the actual
subcontractor bid responses) and recommended subcontractors for the Design Build
Components.  Tenant shall approve or reasonably disapprove the proposed
design-build subcontractor within two (2) business days of Landlord’s
Contractor’s request for such approval.  The subcontractors selected to perform
the design-build work are referred to herein as the “Design-Build
Subcontractors”.  Landlord and Tenant shall cooperate regarding the selection of
any required Design-Build Subcontractors with the goal of selecting such
Design-Build Subcontractors by January 3, 2006, and during development of plans
by the Design-Build Subcontractors, Tenant shall cause Tenant’s Architect to
cooperate with the Design-Build Subcontractors and to respond to inquiries from
the Design-Build Subcontractors promptly, and in all events within two
(2) business days.  Tenant shall provide the Design-Build Subcontractors with
the information required for the Design-Build Subcontractors to commence design
on February 2, 2006 and to complete design prior to February 24, 2006.  The
plans prepared by the Design-Build Subcontractors for such portions of the
electrical, and plumbing components of the Tenant Improvements shall be subject
to Landlord’s and Tenant’s approval, which approval shall not be unreasonably
withheld. Landlord and Tenant shall respond to such plans within five
(5) business days of its receipt thereof.  Landlord shall cause the Design-Build
Subcontractor(s) respond promptly to any reasonable objections of Landlord or
Tenant to such plans to resubmit appropriately revised plans within five
(5) days of receipt of Landlord’s or Tenant’s objections.  Such resubmitted
plans shall clearly indicate which portions of the plans remain unchanged from
the previously submitted plans.  Landlord and Tenant shall respond to revised
plans within three (3) business days of receipt thereof.  The foregoing
procedure shall be repeated until such plans have been approved by Landlord and
Tenant. Such approved plans are referred to herein as the “Design-Build Plans”.

 

(f)  Pricing Plans.  Tenant shall provide to Landlord 75% Design Development
Drawings issued by Tenant’s Architect (the “75% Design Development Drawings”)
and 50% Construction Documents prepared by Tenant’s Architect (the “50%
Construction Documents”).

 

2

--------------------------------------------------------------------------------


 

3.             Subcontractor Bidding List.  On or before December 12, 2005,
Landlord’s Contractor shall submit to Tenant Landlord’s Contractor’s list of
recommended subcontractors for the Demolition Work and the balance of the Tenant
Improvements, including the design-build components.  Tenant shall approve or
reasonably disapprove subcontractors on Landlord’s Contractor’s recommended bid
invitation list within three (3) business days of receipt thereof. If Tenant
desires to have Landlord’s Contractor include particular subcontractors on the
bid invitation list, Tenant shall submit the names of such subcontractors to
Landlord’s Contractor on or before December 12, 2005 and, subject to Landlord’s
prior approval (which shall not be unreasonably withheld or delayed), such
subcontractors shall be so included.  The final bid invitation list of
subcontractors as approved by Landlord and Tenant is referred to herein as the
“Bid List”.

 

4.             Tenant’s Representative. For the purposes of this Work Letter,
Tenant’s representative shall be Bryce Mason of KBM Partners or such other
representative(s) designated by Tenant from time to time (“Tenant’s
Representative”).

 

5.             Cooperation.  Landlord and Tenant and their respective
contractors, consultants and representatives, shall communicate and cooperate
with each other to the end that the Tenant Improvements are constructed in an
expeditious manner, having due regard for minimizing disturbance of other
tenants of the Project.  Landlord and Tenant shall cooperate with each other to
resolve any space planning or other issues that are raised by applicable local,
state or federal building codes during the planning, permit or construction
process. Landlord’s Contractor shall keep Tenant informed regarding the progress
of the work, and Landlord’s Contractor and Tenant’s Representative shall hold
construction meetings with frequency reasonably satisfactory to Tenant.

 

6.             Landlord’s Work.  In addition to the payment of the Improvement
Allowance (as defined below) , Landlord shall, at Landlord’s sole cost and
expense, perform the following work (“Landlord’s Work”):

 

 (i) all work necessary to cause the common restrooms in the Building and
existing restrooms in the Premises to comply with applicable laws and codes
regarding handicap access and use (using Building standard plans and finishes)
to the extent such work is required in connection with the Tenant Improvements
(but not with respect to additional stalls or fixtures required as a result of
density of employees in excess of one per 138 square feet of Rentable Area of
the Premises on any floor or as a result of assembly rooms or similar
improvements included in the Tenant Improvements);

 

(ii) to the extent, if any, indicated in the Final Plans, demolish the large
server room on the second floor of the Building below ceiling, including the
removal or all racks and equipment in such room, and replace the ducting, HVAC
ducting, and sprinkler grid, if any, removed in connection with such
demolition.  If Tenant does not elect to cause Landlord to demolish the second
floor equipment room, Tenant may use the equipment located in such room during
the term of the Lease, and shall surrender such equipment to Landlord at the
termination or earlier expiration of the Lease;

 

(iii) following demolition required pursuant to the Final Plans, seal all
penetrations through the slab in the Premises in compliance with applicable law;

 

(iv) to the extent not previously performed, the work set forth in Section 5.7
of the Lease.

 

Tenant acknowledges that Landlord’s Work may be performed simultaneously with
the construction of the Tenant Improvements.

 

7.             Construction.

 

(a)  Construction Operations Fee.  Notwithstanding the provisions of Section 8.5
of the Lease to the contrary, Landlord acknowledges and agrees that no
administration fee shall be charged by Landlord in connection with the
performance of the Tenant Improvements.

 

(b)  Construction Cost; General Conditions.  Prime Contractor and Landlord’s
Contractor shall construct the Tenant Improvements on a cost basis, plus (i) a
fee of 3.1% of the total hard cost of the Tenant Improvements for overhead and
profit (“Contractor’s Fee”), (ii) general conditions in accordance with the
schedule attached hereto as Schedule B-1 (the “General Conditions”), and
(iii) labor costs at the rates specified in the schedule attached hereto as
Schedule B-2 for labor supplied by Landlord’s Contractor’s personnel for
construction in excess of the 16 weeks of construction assumed in Tenant’s
Request for Proposal.  Tenant acknowledges that the estimated cost of the
General Conditions as shown on Schedule B-1 is based on the assumptions
specified therein, and the actual cost of the General Conditions may vary to the
extent actual conditions vary from such assumptions.

 

3

--------------------------------------------------------------------------------


 

(c)  Preconstruction Services.  Landlord shall cause Landlord’s Contractor to
perform the following preconstruction services, the cost of which is specified
in the General Conditions attached hereto as Schedule B-1: Participate in a
reasonable number of design meetings, provide an estimated budget to Tenant
within five (5) business days of Landlord’s receipt of the 75% Design
Development Drawings, provide an estimated budget to Tenant within five
(5) business days of Landlord’s receipt of the 50% Construction Documents,
provide to Tenant reasonable value engineering, and provide to Tenant an
estimated schedule for the construction of the Tenant Improvements.  If
Landlord’s Contractor reasonably determines that the input of a subcontractor in
one or more trades is required on an hourly fee basis in connection with the
preparation of an estimated budget or in connection with value engineering,
Landlord’s Contractor shall so notify Tenant’s Representative, and Landlord’s
Contractor and Tenant’s Representative shall cooperate in the prompt selection
and engagement of such subcontractor(s), and the hourly fee charged by such
subcontractor(s) in connection therewith shall be included in the cost of the
Tenant Improvements.  Tenant’s Representative shall in all events approve or
reasonably disapprove a proposed consulting subcontractor within three (3) days
of Landlord’s Contractor’s request for such approval.  Landlord shall cause
Landlord’s Contractor to use reasonable care in preparing the estimated budgets,
but they shall be good faith estimates only.

 

(d)  Bidding and Budgets. Landlord shall cause Landlord’s Contractor to solicit
bids from not less than three (3) subcontractors for each major trade working on
the Tenant Improvements (except for the trades of approved Design-Build
Subcontractors, which shall have been previously selected pursuant to the
provisions of Section 2(e) above and except for the Demolition Work).  When
Landlord’s Contractor has received responses to its bid request, Landlord’s
Contractor will analyze the same and provide Tenant’s Representative with a copy
of Landlord’s Contractor’s bid analysis (including copies of the actual
subcontractor responses), recommended winning bidders and estimated budget for
the Tenant Improvements, based upon the selected subcontractors’ bids (including
the Design-Build Subcontractors) and including Contractor’s Charge (as defined
above), the estimated cost of General Conditions, and a reasonable contingency
not to exceed ten percent (10%).  Tenant shall have three (3) business days
after the receipt of Landlord’s Contractor’s bid analysis to approve or
reasonably disapprove Landlord’s Contractor’s selection of subcontractors and
Landlord’s Contractor’s estimated budget.  Further, if Tenant disapproves of the
budget and in order to satisfactorily reduce the cost of the work as shown on
the budget the Final Plans must be modified to change the scope of the work or
modify finishes or materials indicated on the Final Plans, Tenant shall cause
Tenant’s Architect to modify the Final Plans in order to satisfactorily reduce
the cost of the work as shown on the budget.  Any and all revisions to the Final
Plans shall be subject to Landlord’s approval (in accordance with Section 9
below) and at Tenant’s cost.  Upon Tenant’s disapproval of any subcontractor bid
or the revision of the Final Plans, Landlord shall cause Landlord’s Contractor
to promptly prepare and submit to Tenant a revised estimated budget.  Tenant
shall respond to the revised estimated budget in the manner described above. 
Any delay in Substantial Completion (as defined below) of the Tenant
Improvements resulting from any revision to the Final Plans or the budget shall
constitute a Tenant Delay as defined in and subject to Section 11 below.  If
Tenant fails to raise any objections to the analysis and/or budget within the
period(s) described above, Tenant shall be deemed to have approved Landlord’s
Contractor’s recommended bid acceptance and proposed budget.  Upon approval of
the estimated budget and selection of the subcontractors, Landlord’s Contractor
shall provide Tenant with Landlord’s Contractor’s reasonable and good faith
estimate of the date by which it anticipates the Tenant Improvements will be
completed (the “Anticipated Completion Date”).

 

8.             Commencement of Construction; On-going Obligations.  Upon
approval of the Final Plans and selection of subcontractors and approval of the
budget, and after securing all necessary permits, Landlord shall cause Prime
Contractor and Landlord’s Contractor to promptly commence and diligently pursue
to completion construction of the Tenant Improvements.  Landlord’s Contractor
shall update the project schedule weekly, and shall provide to Tenant a tracking
of the budget on a weekly basis in the form of a consolidated one-page summary
report including, without limitation, backup detail and pending and approved
change order requests showing impact to budget and estimated impact to the
Anticipated Completion Date.

 

9.             Changes.  If Tenant shall desire any change in or to the Final
Plans (a “Change”), Tenant shall submit to Landlord for Landlord’s review and
written approval revised Working Drawings prepared by Tenant’s Architect
incorporating the requested Change and clearly identifying the same as such on
the revised Working Drawings.   Landlord shall not unreasonably withhold or
delay its approval of the revised Working Drawings, provided, however, that
Landlord shall have at least three (3) business days after receipt of the
revised Working Drawings to review any proposed Change, and Landlord shall have
at least six (6) business days to review any proposed change to the structure or
the mechanical or life safety systems or changes which would increase or

 

4

--------------------------------------------------------------------------------


 

decrease the budget by more than $20,000 (such changes being referred to herein
as “Material Changes”).  If Landlord fails to approve or disapprove a requested
Change which is not a Material Change within the three (3) business day period
specified above, Landlord shall be deemed to have approved such proposed
Change.  If Landlord approves any proposed Change, then together with such
approval, if practicable, and if not practicable as soon thereafter as is
practicable, Landlord’ Contractor shall give Tenant Landlord’s estimated
increase or decrease in the cost of the Tenant Improvements and the estimated
delay (if any) which would result from incorporating such Change.  Landlord will
use reasonable care in preparing the estimates, but they shall be good faith
estimates only and will not limit Tenant’s obligation to pay for the actual
increase in the cost of the Tenant Improvements (subject to the Improvement
Allowance) or Tenant’s responsibility for the actual construction delay
resulting from the Change.  Within two (2) business days after receipt of such
cost and delay estimates, Tenant shall notify Landlord in writing whether Tenant
approves the Change.  If Tenant fails to approve the Change within such two
(2) business day period, construction of the Tenant Improvements shall proceed
as provided in accordance with the Final Plans as they existed prior to the
requested Change.  If, following Tenant’s review of the estimated costs and
delays, Tenant desires Landlord to incorporate the Change into the Tenant
Improvements, then Tenant’s Architect and Landlord shall execute a change order
for such Change on Landlord’s Contractor’s standard form therefor, and the term
“Final Plans” shall thereafter be deemed to refer to the Working Drawings as so
revised and approved.

 

10.           Substantial Completion.  “Substantial Completion” of the Tenant
Improvements shall be deemed to have occurred when (i) the Tenant Improvements
have been completed pursuant to the Final Plans, subject only to the completion
or correction of Punch List Items, and (ii) Landlord has obtained all approvals
and permits from the appropriate governmental authorities required for the legal
occupancy of the Premises for Tenant’s intended use.  Punch List Items shall
mean incomplete or defective work or materials in the improvements, of a
nonmaterial nature, called for in the Final Plans which do not materially impair
Tenant’s use of the Premises for the conduct of Tenant’s business therein.  Upon
notice from Landlord that the Tenant Improvements have been Substantially
Completed, Landlord and Tenant shall tour the Premises and prepare a joint list
of Punch List items. Following Substantial Completion, the parties shall
promptly execute a Confirmation of Term of Lease substantially in the form
attached as Exhibit C to the Lease.  Landlord shall cause Landlord’s Contractor
to diligently pursue the Punch List Items to completion to Tenant’s reasonable
satisfaction, and Tenant shall reasonably cooperate with and accommodate
Landlord’s Contractor in connection therewith.  Upon Substantial Completion,
Tenant shall cause Tenant’s Architect to deliver to Landlord a set of “as-built”
drawings for the Tenant Improvements.

 

11.           Tenant Delays; Landlord Delays.

 

(a) Tenant Delays.  Except to the extent resulting from a Landlord Delay (as
defined below) “Tenant Delay” shall be any actual delay in the completion of the
Tenant Improvements or Landlord’s Work caused by the following: (i) the failure
of Tenant to submit to Landlord the Space Plans by the Space Plan Deadline, the
Working Drawings by the Final Plan Deadline, or revisions to the Space Plans or
the Working Drawings by the dates or within the time periods set forth above,
(ii) any changes in the Space Plan or Working Drawings after submission thereof
to Landlord (except changes to respond to Landlord’s comments) and any Changes
to the Final Plans (whether or not such change or Change is a result of Tenant’s
disapproval of the budget and including any cost or delay resulting from
proposed changes or Changes that are not ultimately made, but excluding Changes
which result from unknown field conditions which could not reasonably have been
anticipated by Tenant’s Architect), (iii) any failure by Tenant to timely pay
any amounts due from Tenant hereunder (it being acknowledged that if Tenant
fails to make or otherwise delays making such payments, Landlord may stop work
on the Tenant Improvements rather than incur costs which Tenant is obligated to
fund but has not yet done so and any delay from such a work stoppage will be a
Tenant Delay), (iv) any failure of Tenant to submit any item or to approve or
disapprove any matter within the time frame or by the deadline provided in the
Work Letter, (v) any material changes to the Space Plans after submittal thereof
which delay the completion of plans by the Design-Build Subcontractors,
(vi) delay by Tenant in promptly responding to inquiries regarding the
construction of the Tenant Improvements or Landlord’s Work or in granting
Tenant’s prompt approval or disapproval of materials or finishes for the Tenant
Improvements or Landlord’s Work, (vii) the inclusion in the Tenant Improvements
of any so-called “long-lead” materials (such as fabrics, panelling, tiling or
carpeting, or other items that must be imported, must be specially fabricated,
or are of unusual character or limited availability) to the extent there exists
a reasonable substitute for such material which would not be considered a
long-lead material or would have a shorter lead time , as reasonably determined
by Landlord’s Contractor, (viii) any interference by Tenant or Tenant’s vendors
with the construction of the Tenant Improvements or Landlord’s Work resulting in
a delay beyond the reasonable integration schedule developed under Section 13 of
this Work Letter, (ix) any delay in the issuance of permits due to the submittal
of drawings (other than

 

5

--------------------------------------------------------------------------------


 

drawings prepared by Design-Build Subcontractors) which do not comply with
applicable codes, to the extent the code requirement could have reasonably been
anticipated by Tenant’s Architect, (x) Tenant’s failure to provide, by the dates
specified herein, the information required for the Design-Build Subcontractors
to commence and complete their designs, (xi) the failure Tenant’s Architect
failure to cooperate with the Design-Build Subcontractors or to respond to
inquiries from the Design-Build Subcontractors as and within the periods
required herein, or (xii) any other delay requested or caused by Tenant,
Tenant’s Representative or Tenant’s Architect.  Each of the foregoing is
referred to herein and in the Lease as a “Tenant Delay”.  Landlord’s Contractor
will give Tenant notice of “long-lead items” as soon as reasonably practicable
after being advised of the delay by the suppliers involved, or otherwise
becoming aware of the delay.  Landlord’s Contractor will suggest alternative
products to alleviate the delay, if feasible.  The inclusion of “long lead”
items in the Tenant Improvements shall be deemed a Tenant Delay only if
(A) Tenant fails to designate a reasonable substitute for such item within two
(2) days after receipt of written notice from Landlord’s Contractor that such
item is a “long lead” item, or (B) Landlord and Tenant do not agree that the
Tenant Improvements will be Substantially Complete notwithstanding the
non-completion of long-lead items and related work (Landlord’s Contractor and
Tenant agree that in such instances, if reasonably appropriate, a short term
alternative product will be installed prior to Substantial Completion and will
be replaced with the long lead item at a later date).  In determining whether
reasonable substitutes exist for long-lead items, Landlord’s Contractor shall
consider the function of the material and shall not be required to consider the
unique aspects of the material or the particular aesthetic of the material (i.e.
a more common material can be a reasonable substitute for an item of limited
availability).  Notwithstanding the foregoing, matters otherwise designated
hereunder as Tenant Delays which first occur following Landlord’s Contractor’s
establishment of the Estimated Completion Date shall be Tenant Delays only to
the extent Substantial Completion of the Tenant Improvements is delayed beyond
the Estimated Completion Date as a result thereof.

 

(b)  Landlord Delays.  “Landlord Delays” shall constitute the actual delay in
the completion of the Tenant Improvements beyond the anticipated completion date
to the extent caused by the following: (i) the failure by Landlord to approve or
reasonably disapprove the Space Plans or the Working Drawings or to otherwise
comply with its obligations under this Work Letter by the dates or within the
time periods set forth above, (ii) any Changes requested by Landlord in the
Space Plans, Working Drawings or Final Plans, after approval thereof by Landlord
and Tenant (excluding Changes which result from unknown field conditions which
could not reasonably have been anticipated by Landlord’s Contractor or Changes
required to obtain permits for the work), (iii) any delay caused by the Prime
Contractor, Landlord’s Contractor or the subcontractors including, without
limitation, the failure of the Prime Contractor, Landlord’s Contractor or the
subcontractors to process and execute (or disapprove) any Changes in a
reasonably expeditious manner, (iv) any delay resulting from the performance of
Landlord’s Work, and (v) the interruption in the availability of the freight
elevator due to a required repair, except to the extent such repair is
necessitated due to the actions of Tenant or Tenant’s vendors or contractors. 
In the event and to the extent a Landlord Delay during the Move In Period
results in a delay in Tenant completing its preparation of the Premises for
occupancy in accordance with Section 2.4 of the Lease by the Commencement Date,
the Commencement Date under the Lease shall be delayed by one (1) day of each
day of such Landlord Delay.

 

12.           Cost of Improvements.  The cost of the construction and
installation of the Tenant Improvements shall be borne as follows:

 

(a)  Landlord shall pay the entire cost of Landlord’s Work.

 

(b)  Landlord shall contribute toward the cost of the construction and
installation of the Tenant Improvements an amount not to exceed Forty Dollars
($40.00) per square foot of Rentable Area of the Premises (the “Improvement
Allowance”).  The following provisions shall govern the payment of the
Improvement Allowance:

 

(i)  Excess Cost; Share of Costs.  Tenant shall pay the cost of construction of
the Tenant Improvements to the extent such cost exceeds the funds available
therefor from the Improvement Allowance (the “Excess Cost”).  Based on the
estimated cost (the “Estimated Costs”) of the construction of the Tenant
Improvements, the prorata share of the Estimated Costs payable by Landlord and
Tenant shall be determined and an appropriate percentage share established for
each (a “Share of Costs”).  Tenant and Landlord shall fund the cost of such work
as the same is performed, in accordance with their respective Share of Costs for
such work.  Tenant’s payments shall be made from time to time within thirty (30)
days of Tenant’s receipt of a payment request from Landlord’s Contractor
(accompanied by supporting documentation of the type typically submitted by
contractors in support of payment requests, including, without limitation, AIA
Document G702 Application and

 

6

--------------------------------------------------------------------------------


 

Certificate for Payment, the applicable conditional and unconditional lien
waivers, schedule of values including name of company associated with each
trade, and a copy of subcontractor invoices) reflecting that such work has been
performed and such construction is in place, or that the relevant materials have
been delivered to the site, and clearly reflecting the percentage payable by
Tenant on account of such invoice.  At such time as the Improvement Allowance
has been entirely disbursed, Tenant shall pay the remaining Excess Cost, if any,
which payments shall be made in installments as construction progresses in the
same manner as Tenant’s payments of Tenant’s Share of Costs were paid.  If the
total actual Excess Cost turns out to be less than the total payments made by
Tenant, Landlord shall refund the excess to Tenant following the final
construction accounting, and if the total payments made by Tenant turns out to
be less than the Excess Costs, Tenant shall pay the shortfall to Landlord
following the final construction accounting.

 

(ii)  Certain Costs.  Portions of the Improvement Allowance may, at Tenant’s
election, be applied toward Tenant’s reasonable architectural and engineering
fees in connection with the design and construction of the Tenant Improvements,
including the costs of producing the Space Plans, Working Drawings and Final
Plans, the reasonable cost of Tenant’s consultants associated with the Tenant
Improvements or entering into this Lease, and Tenant’s reasonable moving costs
reasonably associated with Tenant’s relocation into the Premises.  Landlord
shall reimburse Tenant for such portion of such fees and costs (or, if Tenant so
notifies Landlord in writing, will make payments directly to Tenant’s Architect,
engineer or vendor) upon Landlord’s receipt of copies of receipted invoices
covering the same. In no event may any portions of the Improvement Allowance be
applied towards the costs of Tenant’s personal property or movable furniture,
signage or rental obligations.

 

(iii) Rent Credit.  Provided that Tenant has performed the Minimum Required
Improvements and provided that Tenant is not in default hereunder, at Tenant’s
written election the balance of the Improvement Allowance shall be credited
against the Rent first due under the Lease.

 

(iv)  Landlord Costs.  Notwithstanding anything to the contrary herein, the
Excess Cost shall not include, Landlord shall be solely responsible for, and the
Improvement Allowance shall not be used for the following: (a) costs incurred to
remove or encapsulate Hazardous Materials from the Premises, the Building and
the Project; (b) costs to bring the Base Building into compliance with
applicable laws and restrictions (except as otherwise set forth in Section 6.6
of the Lease), (c) attorneys’ fees incurred in connection with negotiation of
construction contracts, and attorneys’ fees, experts’ fees and other costs in
connection with disputes with third parties; (d) interest and other costs of
financing construction costs; (e) penalties and late charges attributable to
Landlord’s failure to pay construction costs; (f) wages, labor and overhead for
overtime and premium time, except as requested by Tenant; (g) costs recoverable
by Landlord on account of warranties or insurance, and (h) offsite management or
other general overhead costs incurred by Landlord.

 

13.           Vendor Entry During Construction Period.  Notwithstanding anything
to the contrary in the Lease or this Work Letter, Tenant may, prior to the
Substantial Completion of the Tenant Improvements, and during and in conjunction
with the construction of the Tenant Improvements, permit Tenant’s vendors to
enter the Premises for the purpose of installing telephones, electronic
communication or related equipment, security or audio/visual equipment, and
furniture systems and equipment, provided that Tenant shall be solely
responsible for any of such equipment, fixtures, furniture or material and for
any loss or damage thereto from any cause whatsoever, excluding only the gross
negligence or deliberate misconduct of Landlord or Landlord’s Contractors.  Such
early access to the Premises and such installation shall be permitted only to
the extent that Landlord determines that such early access and installation
activities will not delay Landlord’s Contractor’s completion of the construction
of the Tenant Improvements, provided that Landlord’s Contractor shall use
reasonable good faith efforts to reasonably integrate the work to be completed
by Tenant’s Vendors into Landlord’s Contractor’s scheduling and planning such
that the Tenant Improvements and the work to be completed by Tenant’s Vendors
will be completed in an efficient manner.  Further, subject to the foregoing,
Landlord and Tenant shall cooperate in the scheduling of Tenant’s early access
to the Premises and of Tenant’s installation activities in an attempt to
maximize the benefits to Tenant of this Paragraph 13 without interfering with
the completion of the construction of the Tenant Improvements.

 

14.           Addresses for Notices and Deliveries.  Notwithstanding the
provisions of Section 23.13 of the Lease to the contrary, for the purposes of
this Work Letter (i) notices, submittals and deliveries to Landlord shall be

 

7

--------------------------------------------------------------------------------


 

made to Landlord’s Contractor and Landlord’s Representative at the addresses set
forth below, (ii) notices, submittals and deliveries to Tenant shall be made to
Tenant’s Representative at the address set forth below, and (iii) notices,
submittals and deliveries to either pay may be made via facsimile transmissions
with answerback confirmation at the respective facsimile numbers set forth
below.  Facsimile transmissions received after 6:00 P.M. shall be deemed to have
been given the following business day.

 

(a)

Landlord’s Contractor:

 

CCI Commercial Construction & Improvements

 

 

 

 

Rich Stevens

 

 

 

 

Two Henry Adams Street, Suite M99’

 

 

 

 

San Francisco, CA 94103

 

 

 

 

Fax: (415) 626-3406

 

 

 

 

 

(b)

Tenant’s Representative:

 

KBM Partners

 

 

 

 

Bryce Calvin Mason

 

 

 

 

1770 Pacific Avenue, Suite 103

 

 

 

 

San Francisco, CA 94109

 

 

 

 

Fax: (415) 276-3065

 

 

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

 

Advent Software, Inc.

 

 

 

 

301 Brannan, Suite 600

 

 

 

 

San Francisco, CA 94107

 

 

 

 

Attention: Chief Financial Officer

 

 

 

 

Fax: (415) 543-5070

 

 

 

 

 

(c)

Landlord’s Representative:

 

Bay West Group

 

 

 

 

Barry Campbell

 

 

 

 

2 Henry Adams St. #450

 

 

 

 

San Francisco, CA 94103

 

 

 

 

Fax: (415) 864-5969

 

15.           Removal; Internal Stairway.  Landlord, simultaneously with
Landlord’s final approval of the Working Drawings, shall notify Tenant (a
“Removal Notice”) in writing, whether, in Landlord’s opinion, any of the
alterations, additions or improvements described in the Working Drawings
constitute an Extraordinary Fixture (as defined in Section 8.4 of the Lease)
which Tenant must remove a the expiration or earlier termination of the term of
the Lease.  Notwithstanding the foregoing, Tenant acknowledges that any internal
stairway shall be considered an Extraordinary Fixture, and, regardless of
whether Landlord delivers a Removal Notice in connection therewith, Landlord may
elect to require Tenant to remove the internal stairway upon the expiration or
termination of the Lease or at any time Tenant does not lease the entire fifth
(5th) floor of the Building together with that portion of the fourth (4th) floor
of the Building to which such internal stairwell connects, which election shall
be made by written notice to Tenant, given at or prior to the expiration or
earlier termination of the Lease.

 

8

--------------------------------------------------------------------------------


 

Schedule B-1

To Work Letter

 

Description of General Conditions

 

No.

 

Item

 

Cost

1

 

Preconstruction Services

 

$53,453.00 (Fixed)

2

 

Bonds

 

NA

3

 

Insurance

 

1.05% of cost of tenant improvements

4

 

Permits

 

Cost of Work with no overhead and profit markup

5

 

Taxes: Sales

 

Included

6

 

Taxes: San Francisco Payroll Tax

 

Estimated: $1,563.00

7

 

Utility Connections/Fees

 

Cost of Work

8

 

Fringe Tax and Insurance

 

Included

9

 

Project Manager
*(For 16 week duration of construction)

 

$22,972.00 *

10

 

Superintendent: Full Time
*(For 16 week duration of construction)

 

$43,590.00 *

11

 

Project Engineer
*(For 16 week duration of construction)

 

$14,078.00 *

12

 

Clerical

 

Included

13

 

MEP Coordinator

 

Included

14

 

Scheduling (in house)

 

Included

15

 

Safety Director

 

Included

16

 

Field Office
*(For 16 week duration of construction)

 

$2,250.00 *

17

 

Printing-Submittals

 

Included

18

 

Printing-Construction Documents

 

Cost of Work

19

 

Copy Machine

 

Included

20

 

Telephone and Fax: Jobsite
*(For 16 week duration of construction)

 

$1,800.00*

21

 

Postage and Messengers
*(For 16 week duration of construction)

 

$800.00*

22

 

Computer Software Service

 

Included

23

 

Temp. Construction and Protection

 

Cost of Work

24

 

Progressive Site Cleanup
*(For 16 week duration of construction)

 

$27,856.00*

25

 

Debris boxes for Progressive Cleanup
*(For 16 week duration of construction)

 

$7,200.00*

26

 

Final Janitorial

 

Cost of Work

27

 

Layout (Snapping Lines)

 

Cost of Work

28

 

Scaffolding

 

Cost of Work

29

 

Hoists

 

Cost of Work

30

 

All other tools, Equipment and Materials

 

Cost of Work

31

 

Parking and Pick-up
*(For 16 week duration of construction)

 

$1,950.00 *

32

 

Material Handling (Labor of moving general materials)

 

Cost of Work

33

 

Project Close-out

 

Included

34

 

Permit Expediting

 

Cost of Work with no overhead and profit markup

 

1

--------------------------------------------------------------------------------


 

35

 

Temp. Utilities and Power

 

Cost of Work

36

 

Abandonment Cost

 

NA

37

 

General Superintendent

 

Included

38

 

Telephone line installation fees

 

Included

39

 

Accountant

 

Included

40

 

Chemical Toilets

 

Cost of Work

 

--------------------------------------------------------------------------------

*           See attached

 

2

--------------------------------------------------------------------------------


 

Schedule B-2

To Work Letter

 

CCI General Contractors LICENSE # 687025

Project Labor

Rates

 

 

 

Straight
Time

 

Overtime
@ 1.5x

 

 

 

 

 

 

 

Project Manager

 

$

95.00

 

n/a

 

Superintendent

 

$

85.00

 

n/a

 

Foreman

 

$

72.00

 

$

108.00

 

Carpenter

 

$

65.00

 

$

97.50

 

Laborer

 

$

47.50

 

$

71.25

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C

CONFIRMATION OF TERM OF LEASE

 

This Confirmation of Term of Lease is made by and between Toda
Development, Inc., a California corporation, as Landlord, and
                                      , a                                   , as
Tenant, who agree as follows:

 

1.             Landlord and Tenant entered into a Lease dated
                                , 2006 (the “Lease”), in which Landlord leased
to Tenant and Tenant leased from Landlord the Premises described in the Basic
Lease Information page of the Lease (the “Premises”).

 

2.             Pursuant to Section 3.1 of the Lease, Landlord and Tenant agree
to confirm the commencement date and expiration date of the Term of the Lease as
follows:

 

(a)                                       , 20    , is the Commencement Date;

 

(b)                                       , 20    , is the Expiration Date;

 

3.             Landlord and Tenant hereby confirm that the Lease is in full
force and effect and:

 

(a)           Tenant has accepted possession of the Premises as provided in the
Lease;

 

(b)           The improvements required to be furnished by Landlord under the
Lease have been Substantially Completed;

 

(c)           The Lease has not been modified, altered or amended, except as
follows:
                                                                                                            ;
and

 

(d)           There are no setoffs or credits against Rent except as
specifically set forth in the Lease and
                                                           [describe setoff or
credit or insert “not applicable”] and no security deposit has been paid except
as expressly provided by the Lease.

 

4.            The provisions of this Confirmation of Term of Lease shall inure
to the benefit of, or bind, as the case may require, the parties and their
respective successors and assigns, subject to the restrictions on assignment and
subleasing contained in the Lease.

 

DATED:                           , 2006

 

“LANDLORD”

 

“TENANT”:

 

 

 

TODA DEVELOPMENT, INC,

 

 

,

a California corporation

 

a

 

 

 

 

 

By:

 

 

 

By:

 

 

Typed Name:

 

 

 

Typed Name:

 

 

Title:

 

 

 

Title:

 

 

 

 

 

By:

 

 

 

By:

 

 

Typed Name:

 

 

 

Typed Name:

 

 

Title:

 

 

 

Title:

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

BUILDING RULES AND REGULATIONS

 

1.             The sidewalks, doorways, halls, stairways, vestibules and other
similar areas shall not be obstructed by Tenant or used by it for any purpose
other than ingress to and egress from the Premises, and for going from one part
of the Building to another part.  Corridor doors, when not in use, shall be kept
closed.  Before leaving the Building, Tenant shall ensure that all doors to the
Premises are securely locked and all water faucets and electricity are shut
off.  Tenant shall not use the corridors, hallways, and common areas of the
Building for any purpose other than ingress or egress from the Premises.

 

2.             Plumbing fixtures shall be used only for their designated
purpose, and no foreign substances of any kind shall be deposited therein. 
Damage to any such fixtures resulting from misuse by Tenant or any employee or
invitee of Tenant shall be repaired at the expense of Tenant.

 

3.             Subject to the provisions of Section 8 of the Lease, nails,
screws and other attachments to the Building require prior written consent from
Landlord, except for the routine hanging of pictures, art, work space designs,
evacuation plans, white boards, diplomas, certifications and other similar items
of normal commercial office use .  Tenant shall not mar or deface the Premises
in any way.  Tenant shall not place anything on or near the glass of any window,
door or wall which may appear unsightly from outside the Premises.  No sign,
tag, label, picture, advertisement or notice shall be displayed by Tenant on any
part of the Building or the Premises which is visible from outside the Premises,
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld with respect to items which are not visible from the
exterior of the Project.

 

4.             All contractors and technicians rendering any installation
service to Tenant costing in excess of $10,000 or requiring installations in the
common areas, or performing alterations in the Premises, shall be subject to
Landlord’s reasonable approval and supervision prior to performing services. 
This applies to all work performed in the Building, including, but not limited
to, installation of telephones, telegraph equipment, wiring of any kind, and
electrical devices, as well as all installations affecting floors, walls,
woodwork, windows, ceilings and any other physical portion of the Building.

 

5.             Movement in or out of the Building of furniture, office
equipment, safes or other bulky material shall be restricted to the Building’s
freight elevator and loading dock.  Arrangements shall be made at least 24 hours
in advance with Landlord regarding the time, method, and routing of such
movements.  Tenant shall pay for the services of the employees of the elevator
service company employed when safes and other unusually heavy articles are moved
into or from the Building which may have an adverse impact on the operational
stability of the elevator, and Tenant shall assume all risks of damage and pay
the cost of repairing or providing compensation for damage to the Building, to
articles moved and injury to persons or property resulting from such moves. 
Landlord shall not be liable for any acts or damages resulting from any such
activity.

 

6.             Landlord shall have the right to limit the weight and size of,
and to designate the location of, all safes and other unusually heavy property
brought into the Building.

 

7.             Tenant shall cooperate with Landlord in maintaining the
Premises.  Nothing shall be swept or thrown into the corridors, halls, elevator
shafts or stairways.  Window cleaning shall be done only by Landlord’s agents at
such times and during such hours as Landlord shall elect.

 

8.             Deliveries of water, soft drinks, newspapers or other such items
to the Premises shall be made by use of the freight elevator and loading dock.

 

9.             Except as specifically permitted pursuant to Rule 29 below, no
dogs, cats, birds, fish, snakes or animals of any kind shall be brought into or
kept in, on or about the Premises, with the exception of properly licensed and
supervised guide dogs or other service animals where necessary.

 

10.           Canvassing, peddling, soliciting, and distribution of handbills in
or at the Premises are prohibited and Tenant will cooperate to prevent these
activities.

 

1

--------------------------------------------------------------------------------


 

11.           No cooking shall be done in the Premises except in connection with
a convenience lunch room for the sole use of employees and guests (on a
non-commercial basis) in a manner which complies with all of the provisions of
the Lease and which does not produce fumes or odors.

 

12.           [Intentionally deleted].

 

13.           Tenant shall not install or operate on the Premises any electric
heater, stove or similar equipment without Landlord’s prior written consent. 
Tenant shall not use or keep on the Premises any kerosene, gasoline, or
inflammable or combustible fluid or material other than limited quantities
reasonably necessary for the operation and maintenance of office equipment
utilized at the Premises.  No explosives shall be brought onto the Project at
any time.

 

14.           Tenant shall not waste electricity, water or air conditioning and
agrees to cooperate fully with Landlord to assure the most effective operation
of the Building’s heating and air conditioning and to comply with any
governmental energy-saving rules, laws or regulations of which Tenant has actual
notice.

 

15.           Tenant shall cooperate fully with the life safety program of the
Building as established and administered by Landlord.  This shall include
participation by Tenant and its employees in exit drills, fire inspections, life
safety orientations and other programs relating to fire and life safety that may
be established by Landlord.

 

16.           If Tenant has not installed and maintained an alternate security
access system approved by Landlord, the provisions of this Rule 16 shall apply.
Landlord will furnish Tenant with a reasonable number of initial keys for
entrance doors into the Premises, and may charge Tenant for additional keys
thereafter.  Landlord will specify standard hardware on Tenant entrance doors. 
The locks shall match and be keyed to the Building system.  Landlord shall
retain a master key for all tenant spaces.  Tenant shall provide entrance door
keys only to its authorized employees and shall be responsible for securing the
return of any key issued to any authorized person whose employment with Tenant
terminates for any reason.  All such keys shall remain the property of
Landlord.  No additional locks are allowed on any door of the Premises without
Landlord’s prior written consent and Tenant shall not make any duplicate keys. 
Upon termination of this Lease, Tenant shall surrender to Landlord all keys to
the Premises, and give to Landlord the combination of all locks for safes and
vault doors, if any, in the Premises.

 

17.           No smoking shall be permitted in the Building.

 

18.           Landlord retains the right at any time, on at least 60 days prior
written notice to Tenant, without liability to Tenant, to change the name and
street address of the Building.

 

19.           All visitors to the Building after hours or on weekends must sign
in and out at the reception desk in the atrium lobby.  Tenant must escort
visitors into the Building before or after hours and on weekends.

 

20.           As a courtesy, but not as an obligation, Landlord may, at
Landlord’s election, receive and store articles of merchandise delivered to
Tenant at the Building;  provided, however, that such articles of merchandise
are properly addressed and identified and all postage, handling and delivery
charges are prepaid by Tenant.  Landlord assumes no responsibility whatsoever
for the loss, damage or destruction of such articles of merchandise received at
the Building by Landlord on behalf of Tenant, and Tenant hereby waives all
claims against Landlord for any damage or loss arising at any time from the
loss, damage or destruction of such articles of merchandise, whether due to
Landlord’s negligence or otherwise.  Tenant agrees to pay to Landlord as
additional rent the amount of all storage, delivery, handling and other expenses
incurred by Landlord as a result of the receipt and storage of such articles of
merchandise.

 

21.           Tenant shall not conduct any auction on the Premises, nor use any
loudspeaker which is audible from the exterior of the Premises for announcements
or music of any type.

 

22.           Except as expressly permitted by Landlord, the Building and the
parking garage shall be closed to the general public from 6:00 p.m. to
7:00 a.m., weekdays, and on all weekends and Legal Holidays.  Such Legal

 

2

--------------------------------------------------------------------------------


 

Holidays shall include but are not limited to:  New Year’s Day, Presidents’
Birthday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, Day after
Thanksgiving Day, and Christmas Day.  Access to the Premises shall be available
to Tenant’s employees twenty-four (24) hours per day, seven (7) days per week,
subject to procedures established by Landlord from time to time.

 

23.           The Building shall be staffed from 7:00 a.m. to 8:00 p.m. Monday
through Friday (except Legal Holidays).  Any entry into or exit from the
Building other than during the aforementioned times shall be made only by
persons signing in and out with the security guard at the front desk, or by the
Building security system with an access card.  Landlord will levy a charge of
25.00 for the initial issuance of each access card, subject to reasonable
increase from time to time in Landlord’s reasonable discretion.  The replacement
fee for lost or stolen access card is $25.00, subject to reasonable increase in
Landlord’s reasonable discretion.  Upon the expiration or earlier termination of
the Lease, Tenant shall return all access cards to Landlord and Landlord shall
refund the issuance fee charged in connection with such cards.

 

24.           Except as expressly permitted by Landlord, the loading dock will
be closed from 6:00 p.m. to 7:00 a.m. Monday through Friday and on weekends and
Legal Holidays.

 

25.           During construction of Tenant’s Premises, move-in, move-out, and
deliveries of furniture and equipment, Tenant shall provide, at Tenant’s
expense, floor covering to protect all corridor floor covering which is in the
traffic pattern from point of delivery to the Premises.  Tenant is responsible
for any damage resulting from the above activity and must restore the hallway to
its original condition upon completion of this activity.

 

26.           For security purposes, all special events held in the Building
which will not conclude by 6:00 p.m. and which will include more than 30
non-employees must be approved by Landlord, regardless of whether or not the
event is solely held in the Premises, which approval shall not be unreasonably
withheld.  Regardless of whether or not Landlord’s consent is required hereunder
Landlord may require a security guard, at Tenant’s expense, for special events
in the Building which will include more than 25 non-employees which do not
conclude by 6:00 p.m.

 

27.           As a courtesy, the Building will provide during the Term of the
Lease three bicycle cages in the Building garage on a “first come, first serve”
basis.  If the cages are full, Tenant’s employees or invitees must make other
arrangements for parking their bicycles.  Bicycles are not allowed inside the
Building or in other areas inside the parking garage.  Bicycles will be removed
at the expense of the owner without liability to Landlord if found outside the
cages in the garage, or locked to Building property that is not specifically
designed for bicycles.  Storage of bicycles in the Building or in other areas
inside the parking garage is at Tenant’s sole risk and Landlord shall in no
event be liable for any loss or damage to bicycles while stored therein.

 

28.           All bicyclists must yield to the cars entering or exiting the
garage.  If a car is entering or exiting the garage, bicyclists must wait until
the car has passed through the gate and the arm is in the down position before
proceeding down or up the ramp.  If a bicycle rides through the entrance or exit
when the car hasn’t passed through the arm yet, the bicycle triggers the arm
sensor and causes it to go down, damaging the car, as well as the parking
equipment.

 

29.           Dogs shall be permitted in the Project only in accordance with the
terms of this Rule 29.  Tenant shall have the privilege, revocable in accordance
with this Rule 29, of permitting Tenant’s employees to bring dogs into the
Project, subject to the provisions of this Rule 29.

 

29.1  Access: No dogs will be permitted in the passenger elevators or common
areas of the Building. When entering or leaving the Building, owners and their
dogs will use the freight elevator and the stairwells located in the Northwest
and Southwest corners of the Building only.  Dogs will not be permitted in the
freight elevator at any time the freight elevator is in use by any party other
than the dog owner or other Advent employee.

 

29.2. Noise. Barking or other noise will not be permitted.

 

29.3. Control. Dogs will be leashed at all times when outside Tenant’s premises
and dog owners will not allow dogs near other tenants in or about the Project or
near any person within Tenant’s Premises who has

 

3

--------------------------------------------------------------------------------


 

indicated that such person does not wish to be approached by a dog. As between
Landlord and Tenant, Tenant will be liable for any claims resulting from the
activities or claimed activities of dogs brought in the Project by Tenant or
Tenant’s employees, agents or invitees, including, without limitation, biting,
scratching or menacing, and will indemnify the landlord and its agents against
claims made as a result of injury from a dog brought in the Project by Tenant or
Tenant’s employees, agents or invitees.

 

29.4. Smell and Fleas. Tenant will ensure that owners keep their dogs in a clean
odor-free and flea-free state of grooming. Tenant will not be permitted to have
any dog in the building that has an offensive smell or that has fleas.

 

29.5. Dog Messes and Dog Walking. Tenant shall ensure that the dog owners
properly bag dog waste, so none will be present in the vicinity of the building.
In the event of a mishap in the building, tenant shall immediately clean up the
mess and shall report the mishap to the building manager. Landlord reserves the
right to have any such mishap cleaned by a professional cleaning service, at
tenant’s sole cost.  Bagged waste shall be properly disposed of outside the
building in public waste cans, or in such waste can provided by landlord outside
the building or in the building’s garage as landlord may designate for such
purpose.  If landlord designates a waste can for such purpose, tenant shall
reimburse landlord on demand for any additional cost associated with emptying or
cleaning such waste can.

 

29.6. Licensing: Tenant will require proper licensing of all dogs, and require
that rabies and other necessary vaccinations be up to date.  Within five
(5) business days of Landlord’s request made from time to time, Tenant shall
provide landlord with evidence of proper licensing and vaccinations.

 

29.7. Injury to Dogs: Tenant’s indemnity obligations under the lease will apply
to any claims of injury to dogs by landlord, its agents or other tenants of the
building.

 

29.8. Penalty for Breaking Rules: Tenant must terminate the privilege hereunder
of any employee of tenant who does not comply with the rules.  Tenant shall
cooperate with landlord’s efforts to identify any employee breaking the rules. 
At landlord’s election, landlord may suspend or terminate tenant’s privilege to
bring dogs into the building if there is a violation of this Rule 29 five (5) or
more times in any twelve (12) month period, provided that if there is a serious
incident involving a dog brought into the building by an employee of tenant,
Landlord may immediately suspend or terminate tenant’s privilege to bring dogs
into the building.  Landlord’s good faith determination that there has been a
violation or a serious incident shall control.

 

29.9 Privilege Personal.  The privilege to bring dogs into the building is
personal to Advent Software, Inc. and Affiliate Transferees, and is based on
Advent Software, Inc.’s long experience in permitting its employees to bring
dogs into the workplace under clearly established rules without incident.  This
privilege shall not apply to subtenants or assignees of Advent Software, Inc.
other than Affiliate Transferees.

 

30.           Landlord reserves the right to rescind any of these rules and
regulations, with the exception of Rule 29, and to make future reasonable,
nondiscriminatory rules and regulations required for the safety, protection and
maintenance of the Project, the operation and preservation of the good order
thereof, and the protection and comfort of the tenants and their employees and
visitors, provided, however, such future rules shall not unreasonably diminish
Tenant’s rights under Rule 29.  Such rules and regulations, when made and
written notice thereof given to Tenant, shall be binding as if originally
included herein.  Landlord shall not be responsible to Tenant for the
non-observance or violation of these rules and regulations by any other tenant
of the Building.  Landlord reserves the right to exclude or expel from the
Project any person who, in Landlord’s judgment, is under the influence of liquor
or drugs, or who shall in any manner do any act in violation of any of these
rules and regulations.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT E

 

TENANT CONSTRUCTION & RULES OF THE SITE

 

1.   The following Rules of the Site and Tenant Construction requirements shall
govern the operation of Tenant’s Contractor and all Tenant Construction and are
issued as Exhibit “E” pursuant to the Lease between Toda Development Inc.
(“Owner” or “Landlord”) and Tenant.  This Exhibit ”E” shall not apply with
respect to any work completed by Landlord’s Contractor pursuant to the Work
Letter.

 

2.   All plans and specifications for Tenant Construction must be submitted to
the Bay West Group, Operations Department (Building Management), for review, at
least 15 days prior to the start of any on-site work (5 business days with
respect to any work by Tenant’s contractors or vendors pursuant to Section 13 of
the Work Letter).  Tenant must obtain written approval of Building Management,
which will not be unreasonably withheld, prior to the start of any on site
work.  With respect to any work by Tenant’s contractors or vendors pursuant to
Section 13 of the Work Letter, if Landlord fails to approve or disapprove of any
such work pursuant to the Work Letter within the five (5) business day period
specified above, Landlord shall be deemed to have approved such proposed
work.    Building Management’s approval of the plans and specifications
expresses no opinion or warranty that said plans and specifications are
suitable, practicable or in conformity with Code.

 

3.    In the event that a dispute arises between Tenant and Tenant’s Contractor
over Tenant’s Contractor’s bills, invoices and statements which result in the
filing of a mechanic’s lien, Tenant shall promptly, upon written request of
Landlord, record, at Tenant’s sole cost and expense a Mechanic’s Lien Release
Bond to free the Premises from the applicable mechanic’s lien.

 

4.    Within 5 business days prior to the start of any on-site work, delivery of
materials, equipment, or personnel, Tenant’s Contractors will submit to Landlord
through Landlord’s management staff (“Building Management”) the following:

 

A.)  Where necessary, a complete set of drawings approved by the Owner and
subsequently by the City of San Francisco.

 

B.)   A job schedule of the work to be accomplished.

 

C.)   A complete list of all proposed subcontractors.  Building Management must
approve all contractors and subcontractors before commencement of their work,
which approval shall not be unreasonably withheld or delayed.

 

D.)   The name and phone number (including emergency phone numbers) of personnel
who are authorized to represent the Tenant’s Contractor.

 

5.    No material revisions or changes of any kind may be made to the
construction plans without the consent of Owner or Building Management, which
consent shall not be unreasonably withheld or delayed.  Any proposed revisions
or changes must be submitted to Building Management, in the form of a change
order, for Building Management review and approval prior to commencement of such
changes.  With respect to any work by by Tenant’s contractors or vendors
pursuant to Section 13 of the Work Letter, if Landlord fails to approve or
disapprove of any changes in connection therewith within five (5) business days
of such request for approval, Landlord shall be deemed to have approved such
proposed change.

 

6.    Upon completion of the Tenant’s Contractor’s work, Building Management
will be provided a copy of the inspection record (Job Card) for the work
performed by the Contractor.

 

7.   All of Tenant’s Contractor’s Work must be scheduled so that it in no way
unreasonably conflicts with, interferes with, or impedes the quiet and peaceful
enjoyment of other tenants, or the progress of Building Management’s work or
operations.  Any work that is in unreasonable conflict will be rescheduled by
the Tenant’s Contractor to such time as reasonably approved by Building
Management.  Additionally, Owner shall have no liability for any costs or
expenses incurred by Tenant or Tenant’s Contractor in connection with such
rescheduling.  Tenant’s Contractor shall protect adjoining tenant spaces from
dust, debris, fumes or other resultant impact of Tenant’s Contractor’s work. 
Tenant or Tenant’s Contractor may be required to furnish, at Tenant or Tenant’s
Contractor’s sole cost,

 

1

--------------------------------------------------------------------------------


 

janitorial service to an adjoining tenant space, regularly during the course of
construction, to clean any resultant dust or debris specifically from their work
from the adjacent tenant space.

 

8.    Materials and tool storage will be limited to the areas for which access
has been granted.

 

9.  Clean-up and rubbish removal required in connection with Tenant’s
Contractor’s work shall be provided by the Tenant’s Contractor at Tenant’s
Contractor’s expense.  Tenant’s Contractor must remove daily, all rubbish,
surplus and waste material resulting from the performance of this work.  At the
request of Building Management, Tenant’s Contractor shall relocate any materials
causing an obstruction as directed by Owner.

 

10.  In general, Building Management will interface with Tenant’s Contractor to
the extent necessary for work to be completed within the guidelines of project
specifications and for the enforcement of building rules and regulations.

 

11.  Tenant’s Contractor shall be afforded access to loading dock space at times
during normal work hours as is convenient for Building Management, or, if
required to accommodate Tenant’s Contractor’s schedule, after normal working
hours.  At no time during normal working hours will the Tenant’s Contractor be
given exclusive reserved use of the freight elevator.

 

12.  Tenant’s Contractor will be afforded unloading areas as prearranged with
Building Management.  All materials unloaded at these areas will be moved to an
area of use immediately and shall not be stored or used in a way which adversely
impacts use of the Building.

 

13.  Tenant will be responsible for the security of Tenant’s Contractor’s own
materials, equipment and work and that of his subcontractors.  Tenant will also
be responsible for damage caused by Tenant’s Contractor or his subcontractors to
the building, tenant areas and including the loading dock and indoor and outdoor
public areas, freight elevators, etc., subject to Section 11.5 of the Lease. 
Any such damages will be promptly repaired to Building Management’s satisfaction
at the sole cost of Tenant.

 

14.  Tenant’s Contractor will comply with all applicable codes, laws and
regulations pertaining to the work of Tenant’s Contractor, including all safety
and health regulations.

 

15.  Except to the extent specifically contemplated pursuant to the Work Letter
in connection with the work described in Section 13 of the Work Letter, Tenant’s
Contractor will not engage in any labor practice that may delay or otherwise
impact the work of Building Management or any other contractor.

 

16.  No base building systems will be turned off or disengaged by Tenant’s
Contractor or any subcontractor without approval and supervision, if requested,
by Building Management.  Said systems include but are not limited to sprinklers,
electrical circuits, air-handling units, smoke heads and water supply.

 

17.  Doors to all work areas, including mechanical and electrical closets in the
common areas, will remain closed at all times or if open must be attended. 
Propping doors open is expressly prohibited.

 

18.  All Tenant Contractor and subcontractor personnel, materials, tools and
equipment are to enter and exit the building through the freight entrance only
unless the freight elevators are not operational and Building Management has
given Tenant its approval.  Use of the passenger elevators is expressly
prohibited.  Building Management may at any time initiate a reasonable check
in/check out system, or a badge system, for all people and material in the
building, and the Tenant’s Contractors will agree to cooperate with any such
system.

 

19.  Before ordering material or doing work which is dependent upon proper size
or installation, the Tenant’s Contractor shall field verify all dimensions for
accessibility with Building conditions, and shall be responsible for same.

 

20.  Tenant’s Contractor shall not be permitted any identifying signage or
advertising within the project except those affixed to their clothing,
automobiles, machinery and equipment.

 

2

--------------------------------------------------------------------------------


 

21.  During construction, Tenant’s Contractor shall maintain supervisory
personnel on the site at all times reasonably practicable.  Such personnel shall
be fully authorized to coordinate, respond for and authorize Tenant’s
Contractor’s subcontractors to perform Tenant’s Contractor’s Work as necessary
to enable all work to proceed in a timely and well-ordered fashion.  Should
Tenant’s Contractor perform work which would, in Building Management’s
professional judgment, cause or require Building Management to provide personnel
to be present or otherwise perform any work, Tenant’s Contractor shall reimburse
Owner for the actual expense of such personnel.

 

22.  Tenant’s Contractor shall be responsible for the protection of his work and
the areas adjacent to his work. Specifically, but not limited to the hallway
carpet.

 

23.  Tenant’s Contractor will ensure that all mechanical rooms, electrical and
telephone closets, etc., accessed by Tenant’s Contractor or subcontractors in
conjunction with Contractor’s work, will be cleaned of Tenant’s Contractor’s
debris nightly.

 

24.  Public areas adjacent to Premises where Contractor’s work is being
performed shall remain free of Tenant’s Contractor’s debris and materials at all
times.

 

25.  Except to the extent resulting from the actions or omissions of the Prime
Contractor, Landlord’s Contractor, or Landlord’s Contractor’s subcontractors in
connection with performance of the Tenant Improvements, Tenant shall be
responsible for all of Tenant’s Contractor’s actions on site as well as those of
his subcontractors and shall indemnify, defend and hold harmless the Owner
against any and all claims, losses, or damages, threatened or incurred, arising
from the actions or omissions of Tenant’s Contractor or its subcontractors.

 

26.  If keys are required by contractors, they must be checked out daily from
the on-site Building Manager or Receptionist and returned daily.  No key will be
distributed if proper identification and tenant authorization is not provided.

 

27.  No coring holes in the floor or ceiling slab or cutting holes in the
corridor or common area walls, or those of any building occupant, shall be
permitted without prior written consent of Building Management, which consent
shall not be unreasonably withheld and which will be granted or denied (or
deemed granted, as applicable) within the deadlines set forth in Rule 2 above. 
Request for permission to do such coring or cutting shall include explicit
details and description of work and shall not under any circumstances diminish
the structural integrity of the building components or systems. Notwithstanding
any other provision of these rules to the contrary, if any work is to be done in
another tenant’s space or in any public area, such work is to be done only with
the explicit written permission of Building Management and at times as directed
by Building Management.  Such work is to be done only under the direct
supervision of a competent member of the Tenant’s Contractor’s staff.  Any such
area is to be promptly repaired and returned to a fully functioning, complete,
and clean condition.

 

28.  All Life Safety Systems of the building are to be maintained, and all of
the Tenant’s work is to be properly interfaced with and connected to the Base
Building systems as required by Code, or by building operation.  All work is to
be done in such a way as to protect all Base Building operations and warranties.

 

29.  Owner will require an independent inspection of all tie-ins with the
Building systems, to assure compliance of Building specifications, warranty
protection, and proper systems operations.  Tenant will reimburse Landlord
within five (5) business days of Landlord’s written demand accompanied by
supporting invoices for the actual cost of such inspections.

 

30. Any smoke producing or excessive noise producing activities shall be
performed only with the express consent of Building Management (or Landlord’s
Contractor, if performed pursuant to Section 13 of the Work Letter).  Tenant’s
Contractor shall be held fully accountable for damage to the building or its
tenants due to excess noises, fumes, fire alarms, etc. which are a result of the
actions of the Tenant’s Contractor.

 

31.  In addition to cleaning requirements described above, Tenant’s Contractor
shall, in preparation for substantial completion or occupancy of the project by
Tenant, perform final cleaning operation of Tenant’s Contractor’s work.

 

3

--------------------------------------------------------------------------------


 

32.  When Tenant’s Contractor takes over an area from the Owner and before he
commences work he shall ascertain that the area is in a safe and sanitary
condition, and except with respect to any conditions caused by Prime Contractor,
Landlord’s Contractor or Landlord’s Contractor’s subcontractors under the Work
Letter, he shall maintain the area as necessary (at his sole cost and expense)
in a safe and sanitary condition and to a standard meeting all applicable laws
and regulations.

 

33.  Building Management may require job progress meetings, and shall use
reasonable efforts to schedule such meetings at convenient times which do not
interfere with Tenant’s ability to meet schedule or budget, provided that the
foregoing limitation shall in no event preclude scheduling such meetings in a
timely fashion.  The Tenant’s Contractor, if requested, will attend with a
representative authorized to speak and act on the Tenant’s Contractor’s behalf. 
Additionally, the Tenant’s Contractor shall notify the Building Management of
scheduled job progress meetings.

 

34.  Other than work performed pursuant to Section 13 of the Work Letter, which
shall be coordinated with Landlord’s Contractor, all work or on-site activity
during non-normal working hours must be coordinated before-hand with Building
Management. The Tenant’s Contractor shall reimburse Owner for any expenses
actually incurred to provide access during these non-normal working hours.

 

35.  No radios or other audio devices are allowed (other than cell phones and
similar communications devices).

 

36.  Intentionally Deleted.

 

37.  Failure to perform work in a manner consistent with the above stated Tenant
Construction/Rules of The Site, where such failure materially and adversely
impacts the Building, may result in immediate work stoppage by Building
Management until reasonably satisfactory assurance is received that such failure
will be corrected.  Owner shall have no liability for any costs or expenses
incurred by Tenant, Tenant’s Contractor, or any subcontractors in connection
with or as a result of such work stoppage.

 

38.  Intentionally Deleted.

 

39.  In the event of any conflicts between the provisions of this Exhibit E and
the provisions of the Lease or the Work Letter, the provisions of the Lease or
the Work Letter, as applicable, shall control.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT F

 

STANFORD STREET LEASE HOLD OVER PROVISIONS

(Attached)

 

1

--------------------------------------------------------------------------------